1933 Act File No. 033-68090 1940 Act File No. 811-07988 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 S Pre-Effective Amendment No. £ Post-Effective Amendment No.71 S and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 S Amendment No.71 S LORD ABBETT INVESTMENT TRUST Exact Name of Registrant as Specified in Charter 90 Hudson Street, Jersey City, New Jersey 07302-3973 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (800) 201-6984 Thomas R. Phillips, Esq. Vice President and Assistant Secretary 90 Hudson Street, Jersey City, New Jersey 07302-3973 (Name and Address of Agent for Service) It is proposed that this filing will become effective (check appropriate box) £ immediately upon filing pursuant to paragraph (b) S On April 1, 2014 pursuant to paragraph (b) £ 60 days after filing pursuant to paragraph (a)(1) £ On (date) pursuant to paragraph (a)(1) £ 75 days after filing pursuant to paragraph (a)(2) £ on (date) pursuant to paragraph (a)(2) of Rule 485 If appropriate, check the following box: £ this post-effective amendment designates a new effective date for a previously filed post-effective amendment. Investment Trust PROSPECTUS APRIL 1, 2014 LORD ABBETTDIVERSIFIED EQUITYSTRATEGY FUND CLASS TICKER CLASS TICKER A LDSAX I LDSYX B LDSBX P LDSPX C LDSCX R2 LDSQX F LDSFX R3 LDSRX LORD ABBETTMULTI-ASSET BALANCEDOPPORTUNITY FUND (formerly Lord Abbett Balanced Strategy Fund) CLASS TICKER CLASS TICKER A LABFX I LABYX B LABBX P LABPX C BFLAX R2 BLAQX F BLAFX R3 BLARX LORD ABBETTMULTI-ASSET GROWTH FUND (formerly Lord AbbettGrowth & Income Strategy Fund) CLASS TICKER CLASS TICKER A LWSAX I LWSYX B LWSBX P LWSPX C LWSCX R2 LGIQX F LGXFX R3 LGIRX LORD ABBETTMULTI-ASSET INCOME FUND (formerly Lord AbbettDiversified Income Strategy Fund) CLASS TICKER CLASS TICKER A ISFAX I ISFYX B ISFBX P ISFPX C ISFCX R2 LIGQX F LIGFX R3 LIXRX LORD ABBETTCONVERTIBLE FUND CLASS TICKER CLASS TICKER A LACFX I LCFYX B LBCFX P LCFPX C LACCX R2 LBCQX F LBFFX R3 LCFRX LORD ABBETTCORE FIXED INCOME FUND CLASS TICKER CLASS TICKER A LCRAX I LCRYX B LCRBX P LCRPX C LCRCX R2 LCRQX F LCRFX R3 LCRRX LORD ABBETTFLOATING RATE FUND CLASS TICKER CLASS TICKER A LFRAX I LFRIX B N/A R2 LFRRX C LARCX R3 LRRRX F LFRFX LORD ABBETTHIGH YIELD FUND CLASS TICKER CLASS TICKER A LHYAX I LAHYX B LHYBX P LHYPX C LHYCX R2 LHYQX F LHYFX R3 LHYRX LORD ABBETTINCOME FUND CLASS TICKER CLASS TICKER A LAGVX I LAUYX B LAVBX P N/A C LAUSX R2 LAUQX F LAUFX R3 LAURX LORD ABBETTINFLATION FOCUSED FUND CLASS TICKER CLASS TICKER A LIFAX I LIFIX C LIFCX R2 LIFQX F LIFFX R3 LIFRX LORD ABBETTSHORT DURATIONINCOME FUND CLASS TICKER CLASS TICKER A LALDX I LLDYX B LLTBX P N/A C LDLAX R2 LDLQX F LDLFX R3 LDLRX LORD ABBETTTOTAL RETURN FUND CLASS TICKER CLASS TICKER A LTRAX I LTRYX B LTRBX P LTRPX C LTRCX R2 LTRQX F LTRFX R3 LTRRX The Securities and Exchange Commission and the Commodity Futures Trading Commission have not approved or disapproved of these securities or determined whether this prospectus is accurate or complete. Any representation to the contrary is a criminal offense. INVESTMENT PRODUCTS: NOT FDIC INSUREDNO BANK GUARANTEEMAY LOSE VALUE TABLE OF CONTENTS WHAT YOUSHOULD KNOWABOUTTHE FUNDS Diversified Equity Strategy Fund 3 Multi-Asset Balanced Opportunity Fund 13 Multi-Asset Growth Fund 23 Multi-Asset Income Fund 33 Convertible Fund 43 Core Fixed Income Fund 52 Floating Rate Fund 61 High Yield Fund 70 Income Fund 79 Inflation Focused Fund 89 Short Duration Income Fund 100 Total Return Fund 110 Tax Information 120 Payments to Broker-Dealers and Other Financial Intermediaries 120 MOREINFORMATIONABOUTTHE FUNDS Investment Objective 120 Principal Investment Strategies 121 Principal Risks 167 Disclosure of Portfolio Holdings 227 Management and Organization of the Funds 227 TABLE OF CONTENTS INFORMATIONFOR MANAGINGYOUR FUNDACCOUNT Choosing a Share Class 232 Sales Charges 240 Sales Charge Reductions and Waivers 242 Financial Intermediary Compensation 247 Purchases 252 Exchanges 253 Redemptions 254 Account Services and Policies 256 Distributions and Taxes 263 FINANCIALINFORMATION Diversified Equity Strategy Fund 267 Multi-Asset Balanced Opportunity Fund 274 Multi-Asset Growth Fund 282 Multi-Asset Income Fund 290 Convertible Fund 297 Core Fixed Income Fund 305 Floating Rate Fund 313 High Yield Fund 319 Income Fund 327 Inflation Focused Fund 334 Short Duration Income Fund 340 Total Return Fund 347 APPENDIX Appendix A: Underlying Funds of the Funds-of-Funds A-1 DIVERSIFIED EQUITY STRATEGY FUND INVESTMENT OBJECTIVE The Funds investment objective is to seek capital appreciation. FEES AND EXPENSES This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. You may qualify for sales charge discounts if you and certain members of your family invest, or agree to invest in the future, at least $50,000 in the Lord Abbett Family of Funds. More information about these and other discounts is available from your financial professional and in Sales Charge Reductions and Waivers on page 242 of the prospectus and Purchases, Redemptions, Pricing, and Payments to Dealers on page 8-1 of the statement of additional information (SAI). Shareholder Fees (Fees paid directly from your investment) Class A B C F, I, P, R2, and R3 Maximum Sales Charge (Load) Imposed on Purchases (as a percentage of offering price) 5.75% None None None Maximum Deferred Sales Charge (Load) (as a percentage of offering price or redemption proceeds, whichever is lower) None 5.00% 1.00% None Annual Fund Operating Expenses (Expenses that you pay each year as a percentage of the value of your investment) Class A B C F I P R2 R3 Management Fees 0.10% 0.10% 0.10% 0.10% 0.10% 0.10% 0.10% 0.10% Distribution and Service (12b-1) Fees 0.25% 1.00% 1.00% 0.10% None 0.45% 0.60% 0.50% Other Expenses 0.25% 0.25% 0.25% 0.25% 0.25% 0.25% 0.25% 0.25% Acquired Fund Fees and Expenses 0.76% 0.76% 0.76% 0.76% 0.76% 0.76% 0.76% 0.76% Total Annual Fund Operating Expenses 1.36% 2.11% 2.11% 1.21% 1.11% 1.56% 1.71% 1.61% Management Fee Waiver (0.05)% (0.05)% (0.05)% (0.05)% (0.05)% (0.05)% (0.05)% (0.05)% Total Annual Fund Operating Expenses After Management Fee Waiver 1.31% 2.06% 2.06% 1.16% 1.06% 1.51% 1.66% 1.56% (1) A contingent deferred sales charge (CDSC) of 1.00% may be assessed on certain Class A shares purchased or acquired without a sales charge if they are redeemed before the first day of the month of the one-year anniversary of the purchase. (2) A CDSC of 1.00% may be assessed on Class C shares if they are redeemed before the first anniversary of their purchase. (3) For the period from April 1, 2014 through March 31, 2015, Lord, Abbett & Co. LLC has contractually agreed to waive 0.05% of its management fee. Shareholders will incur actual total annual operating expenses equal to the amount of the applicable Total Annual Fund Operating Expenses shown above minus 0.05%. This agreement may be terminated only by the Funds Board of Trustees. PROSPECTUS  DIVERSIFIED EQUITY STRATEGY FUND 3 Example The following example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. The example assumes that you invest $10,000 in the Fund at the maximum sales charge, if any, for the time periods indicated and then redeem all of your shares at the end of those periods. The example also assumes that your investment has a 5% return each year, that dividends and distributions are reinvested, and that the Funds operating expenses remain the same (except that the example takes into account the management fee waiver agreement between the Fund and Lord, Abbett & Co. LLC for the term of the agreement). The first example assumes a deduction of the applicable contingent deferred sales charge (CDSC) for the one-year, three-year, and five-year periods for Class B shares and for the one-year period for Class C shares. Class B shares automatically convert to Class A shares after approximately eight years. The expense example for Class B shares for the ten-year period reflects the conversion to Class A shares. In addition, the example assumes the Fund pays the operating expenses set forth in the fee table above and the Funds pro rata share of the Class I expenses of the underlying funds. The first example assumes that you redeem all of your shares at the end of the periods. Although your actual costs may be higher or lower, based on these assumptions, your costs (including any applicable CDSC) would be as shown below. The second example assumes that you do not redeem and instead keep your shares. Class If Shares Are Redeemed IfSharesAreNotRedeemed 1 Year 3 Years 5 Years 10 Years 1 Year 3 Years 5 Years 10 Years Class A Shares $ 701 $ 976 $ 1,272 $ 2,112 $ 701 $ 976 $ 1,272 $ 2,112 Class B Shares $ 709 $ 956 $ 1,329 $ 2,246 $ 209 $ 656 $ 1,129 $ 2,246 Class C Shares $ 309 $ 656 $ 1,129 $ 2,437 $ 209 $ 656 $ 1,129 $ 2,437 Class F Shares $ 118 $ 379 $ 660 $ 1,462 $ 118 $ 379 $ 660 $ 1,462 Class I Shares $ 108 $ 348 $ 607 $ 1,347 $ 108 $ 348 $ 607 $ 1,347 Class P Shares $ 154 $ 488 $ 845 $ 1,852 $ 154 $ 488 $ 845 $ 1,852 Class R2 Shares $ 169 $ 534 $ 923 $ 2,015 $ 169 $ 534 $ 923 $ 2,015 Class R3 Shares $ 159 $ 503 $ 871 $ 1,907 $ 159 $ 503 $ 871 $ 1,907 Portfolio Turnover. The Fund pays transaction costs, such as commissions, when it buys and sells securities (or turns over its portfolio). A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account. These costs, which are not reflected in the annual fund operating expenses or in the example, affect the Funds performance. During the most recent fiscal year, the Funds portfolio turnover rate was 27.24% of the average value of its portfolio. PROSPECTUS  DIVERSIFIED EQUITY STRATEGY FUND 4 PRINCIPAL INVESTMENT STRATEGIES The Fund is a fund-of-funds that invests principally in affiliated mutual funds managed by Lord, Abbett & Co. LLC (the underlying funds). Under normal conditions, through the underlying funds, the Fund indirectly invests principally in equity securities of U.S. and select foreign (including emerging market) companies of all sizes managed in both growth and value styles. The Fund uses a blend strategy to gain investment exposure to both growth and value stocks, or to stocks with characteristics of both. Through the underlying funds, the Funds assets are allocated primarily to the following types of investments:  Equity securities of large, mid-sized, and small companies. The underlying funds may invest in any security that represents equity ownership in a company. Currently, the underlying funds invest in equity securities consisting principally of common stocks, preferred stocks, and equity interests in trusts (including real estate investment trusts), partnerships, joint ventures, limited liability companies, and similar enterprises.  Growth companies that the underlying fund believes exhibit faster-than-average gains in earnings and have the potential to continue profit growth at a high level.  Value companies that the underlying fund believes to be undervalued according to certain financial measurements of intrinsic worth or business prospects and have the potential for capital appreciation.  Foreign (including emerging market) securities, which may be traded on a U.S. or non-U.S. securities exchange, may be denominated in the U.S. dollar or other currencies, and may include American Depositary Receipts (ADRs). The Fund also may invest directly in any type of derivative as part of its investment strategies or for risk management purposes. Currently, the Fund invests in derivatives consisting principally of futures, forwards, options, and swaps. The Fund intends to invest in derivatives primarily for non-hedging (sometimes referred to as speculative) purposes as a substitute for allocating its assets among the underlying funds. For example, the Fund may use a derivative investment, such as an index future, to gain exposure to, or to change the weighting of its investments in, a particular asset class represented by underlying funds without increasing or decreasing the allocation among the underlying funds. The Fund may sell index futures short to reduce its exposure to a particular asset class represented by the index or to profit from an anticipated decline in the returns of the index. The Fund may invest in U.S. Treasury futures or sell U.S. Treasury futures short to adjust the Funds exposure to the direction of interest rates, or for other portfolio management reasons. The Fund may invest directly in derivatives with an aggregate net notional value representing up to 50% of the Funds net assets. However, the Fund currently expects that the PROSPECTUS  DIVERSIFIED EQUITY STRATEGY FUND 5 aggregate net notional value of such instruments will not exceed 35% of the Funds net assets under normal conditions. These percentage limitations exclude Fund assets indirectly invested in derivatives through the underlying funds. The Funds portfolio manager determines the Funds asset allocation based on the underlying funds portfolio characteristics and market conditions. The Fund may sell or reallocate its investment among the underlying funds to secure gains, limit losses, redeploy assets, or satisfy redemption requests, among other reasons. The Fund seeks to remain fully invested in accordance with its investment objective. In response to adverse economic, market or other unfavorable conditions, however, the Fund may invest its assets in a temporary defensive manner. PRINCIPAL RISKS As with any investment in a mutual fund, investing in the Fund involves risk, including the risk that you may receive little or no return on your investment. When you redeem your shares, they may be worth more or less than what you paid for them, which means that you may lose a portion or all of the money you invested in the Fund. The principal risks of investing in the Fund also are the principal risks of investing in the underlying funds. These risks, which could adversely affect the Funds performance, include:  Underlying Fund Risk: The assets of the Fund are invested principally in the underlying funds. As a result, the investment performance of the Fund is directly related to the investment performance of the underlying funds in which it invests. The Fund is exposed to the same risks as the underlying funds in direct proportion to the allocation of its assets among the underlying funds. The Fund typically will invest in a diversified portfolio of underlying funds; however, to the extent that the Fund invests a significant portion of its assets in a single underlying fund it may be more susceptible to risks associated with that fund and its investments. Lord Abbett is the investment adviser for both the Fund and the underlying funds and may be deemed to have a conflict of interest in determining the allocation of the Funds assets among the various underlying funds. In addition, the Funds shareholders will indirectly bear their proportionate share of the underlying funds fees and expenses.  Portfolio Management Risk: The strategies used and investments selected by the portfolio management of the Fund and the underlying funds may fail to produce the intended results and the Fund and the underlying funds may not achieve their respective objectives. There can be no assurance that the allocation of Fund assets among the underlying funds or the Funds use of derivatives will maximize returns, minimize risks, or be appropriate for all PROSPECTUS  DIVERSIFIED EQUITY STRATEGY FUND 6 investors. As a result, the Fund may suffer losses or underperform other funds with the same investment objective or strategies, even in a rising market.  Market Risk: The market values of securities will fluctuate, sometimes sharply and unpredictably, based on overall economic conditions and other factors. Prices of equity securities tend to rise and fall more dramatically than those of debt securities.  Equity Securities Risk: Common stocks and other equity securities, as well as equity-like securities such as convertible bonds, may experience significant volatility. Such securities may fall sharply in response to adverse events affecting overall markets, a particular industry or sector, or an individual companys financial condition. If the Fund experiences increased concentration in fewer issuers, industries, or sectors through the underlying funds, the Fund may underperform funds with more diversified portfolios.  Large Company Risk: As compared to smaller successful companies, larger companies may be less able to respond quickly to certain market developments and may have slower rates of growth.  Mid-Sized and Small Company Risk: Securities of mid-sized and small companies generally involve greater risks than investments in larger companies. Mid-sized and small companies may have limited management experience or depth, limited access to capital, or limited products or services, or operate in markets that have not yet been established. Mid-sized and small company securities tend to be more volatile and less liquid than equity securities of larger companies.  Blend Style Risk: The prices of growth stocks may fall dramatically if the company fails to meet earnings or revenue projections. The prices of value stocks may lag the market for long periods of time if the market fails to recognize the companys worth.  Foreign Markets Risk: Investments in foreign (including emerging market) issuers and in U.S. issuers with economic ties to foreign markets generally involve special risks that can increase the likelihood that the Fund will lose money. For example, as compared with issuers organized and operated in the U.S., these issuers may be more vulnerable to economic, political, and social instability and subject to less government supervision, inadequate regulatory and accounting standards, and foreign taxes. In addition, the securities of foreign issuers also may be subject to inadequate exchange control regulations, higher transaction and other costs, reduced liquidity, and delays in settlement to the extent that such securities are traded on non-U.S. exchanges or markets. Emerging market securities generally are more volatile than other foreign securities, and are subject to greater liquidity, regulatory, and political risks. PROSPECTUS  DIVERSIFIED EQUITY STRATEGY FUND 7  Derivatives Risk: Derivatives can increase the Funds volatility and/or reduce the Funds returns. Derivatives are subject to the risk that the value of the derivative may not correlate with the value of the underlying security, rate, or index in the manner anticipated by portfolio management. In addition, investments in derivatives involve heightened counterparty, liquidity, leverage, and other risks. Counterparty risk is the risk that the other party in a transaction may fail to fulfill its contractual obligations, leaving the Fund to bear the resulting losses. If there is no liquid secondary trading market for derivatives, the Fund or an underlying fund may be unable to sell or otherwise close a derivatives position, exposing it to losses and making it more difficult to value accurately any derivatives in its portfolio. Because derivatives involve a small initial investment relative to the risk assumed (known as leverage), derivatives can magnify the Funds or an underlying funds losses. Short selling derivatives the Fund does not own involves heightened leverage. This means that the Funds losses will be magnified if the Fund short sells index futures and the reference index later increases in value. An investment in the Fund is not a deposit of any bank and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. For more information on the principal risks of the Fund, please see the More Information About the Funds  Principal Risks section in the prospectus. PERFORMANCE The bar chart and table below provide some indication of the risks of investing in the Fund by illustrating the variability of the Funds returns. Each assumes reinvestment of dividends and distributions. The Funds past performance, before and after taxes, is not necessarily an indication of how the Fund will perform in the future. No performance is shown for Class P shares because the Fund has no Class P shares outstanding. The bar chart shows changes in the performance of the Funds Class A shares from calendar year to calendar year. This chart does not reflect the sales charge applicable to Class A shares. If the sales charge were reflected, returns would be lower. Performance for the Funds other share classes will vary due to the different expenses each class bears. Updated performance information is available at www.lordabbett.com or by calling 888-522-2388. PROSPECTUS  DIVERSIFIED EQUITY STRATEGY FUND 8 Bar Chart (per calendar year)  Class A Shares Best Quarter 2nd Q 09 +18.91% Worst Quarter 3rd Q 11 -20.38% The table below shows how the Funds average annual total returns compare to the returns of a securities market index with investment characteristics similar to those of the Fund. The Funds average annual total returns include applicable sales charges. The after-tax returns of Class A shares included in the table below are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes. In some cases, the return after taxes on distributions and sale of Fund shares may exceed the return before taxes due to a tax benefit resulting from realized losses on a sale of Fund shares at the end of the period that is used to offset other gains. Actual after-tax returns depend on an investors tax situation and may differ from those shown. The after-tax returns shown are not relevant to investors who hold their Fund shares through tax- deferred arrangements such as 401(k) plans or Individual Retirement Accounts (IRAs). After-tax returns for other share classes are not shown in the table and will vary from those shown for Class A shares. PROSPECTUS  DIVERSIFIED EQUITY STRATEGY FUND 9 Average Annual Total Returns (for the periods ended December 31, 2013) Class 1 Year 5 Years Life of Class InceptionDate forPerformance Class A Shares 6/30/2006 Before Taxes 27.25% 15.74% 6.73% After Taxes on Distributions 24.11% 15.12% 6.08% After Taxes on Distributions and Sale of Fund Shares 17.35% 12.67% 5.29% Class B Shares 28.99% 16.08% 6.86% 6/30/2006 Class C Shares 33.03% 16.33% 6.88% 6/30/2006 Class F Shares 35.19% 17.36% 5.46% 9/28/2007 Class I Shares 35.35% 17.47% 7.93% 6/30/2006 Class R2 Shares 34.57% 16.98% 5.20% 9/28/2007 Class R3 Shares 34.69% 16.89% 5.06% 9/28/2007 Index 85% Russell 3000® Index/15% MSCI EAFE Index with Gross Dividends (reflects no deduction for fees, expenses, or taxes) 32.02% 17.88% 7.17%5.09% 6/30/20069/28/2007 Lipper Average Lipper Multi-Cap Core Category Average (reflects no deduction for sales charges or taxes) 32.58% 17.80% 6.62%4.75% 6/30/20069/30/2007 (1) Corresponds with Class F, R2, and R3 periods shown. PROSPECTUS  DIVERSIFIED EQUITY STRATEGY FUND 10 MANAGEMENT Investment Adviser. The Funds investment adviser is Lord, Abbett & Co. LLC. Portfolio Manager. Portfolio Manager/Title Member ofthe InvestmentManagementTeam Since Robert I. Gerber, Partner and Chief Investment Officer 2006 PURCHASE AND SALE OF FUND SHARES The minimum initial and additional amounts shown below vary depending on the class of shares you buy and the type of account. Certain financial intermediaries may impose different restrictions than those described below. Class B shares no longer are available for purchase by new or existing investors and only will be issued in connection with (i) an exchange of Class B shares from another Lord Abbett Fund or (ii) a reinvestment of a dividend and/or capital gain distribution. For Class I shares, the minimum investment shown below applies to certain types of institutional investors, but does not apply to registered investment advisers or retirement and benefit plans otherwise eligible to invest in Class I shares. Class P shares are closed to substantially all new investors. See Choosing a Share Class  Investment Minimums in the prospectus for more information. Investment Minimums  Initial/Additional Investments Class A and C F, P, R2, and R3 I General and IRAs without Invest-A-Matic Investments $1,500/No minimum N/A $1 million minimum Invest-A-Matic Accounts $250/$50 N/A N/A IRAs, SIMPLE and SEP Accounts with Payroll Deductions No minimum N/A N/A Fee-Based Advisory Programs and Retirement and Benefit Plans No minimum No minimum No minimum You may sell (redeem) shares through your securities broker, financial professional or financial intermediary. If you have direct account access privileges, you may redeem your shares by contacting the Fund in writing at P.O. Box 219336, Kansas City, MO 64121, by calling 888-522-2388 or by accessing your account online at www.lordabbett.com. PROSPECTUS  DIVERSIFIED EQUITY STRATEGY FUND 11 OTHER IMPORTANT INFORMATION REGARDING FUND SHARES For important information about taxes and payments to broker-dealers and other financial intermediaries, please turn to the Tax Information and Payments to Broker-Dealers and Other Financial Intermediaries sections of the prospectus. PROSPECTUS  DIVERSIFIED EQUITY STRATEGY FUND 12 MULTI-ASSET BALANCED OPPORTUNITY FUND (formerly Balanced Strategy Fund) INVESTMENT OBJECTIVE The Funds investment objective is to seek current income and capital growth. FEES AND EXPENSES This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. You may qualify for sales charge discounts if you and certain members of your family invest, or agree to invest in the future, at least $100,000 in the Lord Abbett Family of Funds. More information about these and other discounts is available from your financial professional and in Sales Charge Reductions and Waivers on page 242 of the prospectus and Purchases, Redemptions, Pricing, and Payments to Dealers on page 8-1 of the statement of additional information (SAI). Shareholder Fees (Fees paid directly from your investment) Class A B C F, I, P, R2, and R3 Maximum Sales Charge (Load) Imposed onPurchases (as a percentage of offering price) 2.25% None None None Maximum Deferred Sales Charge (Load) (as a percentage of offering price or redemption proceeds, whichever is lower) None 5.00% 1.00% None Annual Fund Operating Expenses (Expenses that you pay each year as a percentage of the value of your investment) Class A B C F I P R2 R3 Management Fees 0.10% 0.10% 0.10% 0.10% 0.10% 0.10% 0.10% 0.10% Distribution and Service (12b-1) Fees 0.25% 1.00% 1.00% 0.10% None 0.45% 0.60% 0.50% Other Expenses 0.15% 0.15% 0.15% 0.15% 0.15% 0.15% 0.15% 0.15% Acquired Fund Fees and Expenses 0.70% 0.70% 0.70% 0.70% 0.70% 0.70% 0.70% 0.70% Total Annual Fund Operating Expenses 1.20% 1.95% 1.95% 1.05% 0.95% 1.40% 1.55% 1.45% (1) A contingent deferred sales charge (CDSC) of 1.00% may be assessed on certain Class A shares purchased or acquired without a sales charge if they are redeemed before the first day of the month of the one-year anniversary of the purchase. (2) A CDSC of 1.00% may be assessed on Class C shares if they are redeemed before the first anniversary of their purchase. PROSPECTUS  MULTI-ASSET BALANCED OPPORTUNITY FUND 13 Example The following example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. The example assumes that you invest $10,000 in the Fund at the maximum sales charge, if any, for the time periods indicated and then redeem all of your shares at the end of those periods. The example also assumes that your investment has a 5% return each year, that dividends and distributions are reinvested, and that the Funds operating expenses remain the same. The first example assumes a deduction of the applicable contingent deferred sales charge (CDSC) for the one-year, three-year, and five-year periods for Class B shares and for the one-year period for Class C shares. Class B shares automatically convert to Class A shares after approximately eight years. The expense example for Class B shares for the ten-year period reflects the conversion to Class A shares. In addition, the example assumes the Fund pays the operating expenses set forth in the fee table above and the Funds pro rata share of the Class I expenses of the underlying funds. The first example assumes that you redeem all of your shares at the end of the periods. Although your actual costs may be higher or lower, based on these assumptions, your costs (including any applicable CDSC) would be as shown below. The second example assumes that you do not redeem and instead keep your shares. Class If Shares Are Redeemed IfSharesAreNotRedeemed 1 Year 3 Years 5 Years 10 Years 1 Year 3 Years 5 Years 10 Years Class A Shares $ 345 $ 597 $ 870 $ 1,647 $ 345 $ 597 $ 870 $ 1,647 Class B Shares $ 698 $ 912 $ 1,252 $ 2,080 $ 198 $ 612 $ 1,052 $ 2,080 Class C Shares $ 298 $ 612 $ 1,052 $ 2,275 $ 198 $ 612 $ 1,052 $ 2,275 Class F Shares $ 107 $ 334 $ 579 $ 1,283 $ 107 $ 334 $ 579 $ 1,283 Class I Shares $ 97 $ 303 $ 525 $ 1,166 $ 97 $ 303 $ 525 $ 1,166 Class P Shares $ 143 $ 443 $ 766 $ 1,680 $ 143 $ 443 $ 766 $ 1,680 Class R2 Shares $ 158 $ 490 $ 845 $ 1,845 $ 158 $ 490 $ 845 $ 1,845 Class R3 Shares $ 148 $ 459 $ 792 $ 1,735 $ 148 $ 459 $ 792 $ 1,735 Portfolio Turnover. The Fund pays transaction costs, such as commissions, when it buys and sells securities (or turns over its portfolio). A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account. These costs, which are not reflected in the annual fund operating expenses or in the example, affect the Funds performance. During the most recent fiscal year, the Funds portfolio turnover rate was 29.96% of the average value of its portfolio. PROSPECTUS  MULTI-ASSET BALANCED OPPORTUNITY FUND 14 PRINCIPAL INVESTMENT STRATEGIES The Fund is a fund-of-funds that invests principally in affiliated mutual funds managed by Lord, Abbett & Co. LLC (the underlying funds). Under normal conditions, through the underlying funds, the Fund indirectly invests principally in U.S. equity securities and fixed income securities and select foreign (including emerging market) securities. The Fund uses a blend strategy to gain investment exposure to both growth and value stocks, or to stocks with characteristics of both. Through the underlying funds, the Funds assets are allocated primarily to the following types of investments:  Equity securities of large, mid-sized, and small companies. The underlying funds may invest in any security that represents equity ownership in a company. Currently, the underlying funds invest in equity securities consisting principally of common stocks, preferred stocks, and equity interests in trusts (including real estate investment trusts), partnerships, joint ventures, limited liability companies, and similar enterprises.  Growth companies that the underlying fund believes exhibit faster-than-average gains in earnings and have the potential to continue profit growth at a high level.  Value companies that the underlying fund believes to be undervalued according to certain financial measurements of intrinsic worth or business prospects and have the potential for capital appreciation.  Fixed income securities of various types. Currently, the underlying funds invest in fixed income securities consisting principally of high yield debt securities, investment grade debt securities, mortgage-related and other asset-backed securities, municipal bonds, U.S. government securities, convertible securities, bank loans, investments, and cash equivalents. Certain of the underlying funds may invest up to 100% of their assets in fixed income securities that are below investment grade (commonly referred to as high yield or junk bonds). High-yield debt securities are rated BB/Ba or lower by a rating agency, or are unrated but determined by Lord Abbett to be of comparable quality.  Foreign (including emerging market) securities, which may be traded on a U.S. or non-U.S. securities exchange, may be denominated in the U.S. dollar or other currencies, and may include American Depositary Receipts (ADRs). The Fund also may invest directly in any type of derivative as part of its investment strategies or for risk management purposes. Currently, the Fund invests in derivatives consisting principally of futures, forwards, options, and swaps. The Fund intends to invest in derivatives primarily for non-hedging (sometimes referred to as speculative) purposes as a substitute for allocating its PROSPECTUS  MULTI-ASSET BALANCED OPPORTUNITY FUND 15 assets among the underlying funds. For example, the Fund may use a derivative investment, such as an index future, to gain exposure to, or to change the weighting of its investments in, a particular asset class represented by underlying funds without increasing or decreasing the allocation among the underlying funds. The Fund may sell index futures short to reduce its exposure to a particular asset class represented by the index or to profit from an anticipated decline in the returns of the index. The Fund may invest in U.S. Treasury futures or sell U.S. Treasury futures short to adjust the Funds exposure to the direction of interest rates, or for other portfolio management reasons. In addition, the Fund may invest in total return swaps on indexes to adjust its exposure to the asset class represented by the indexes. The Fund may use total return swaps where futures contracts are not available or in other cases as determined by the Funds portfolio manager. The Fund may invest directly in derivatives with an aggregate net notional value representing up to 50% of the Funds net assets. However, the Fund currently expects that the aggregate net notional value of such instruments will not exceed 35% of the Funds net assets under normal conditions. These percentage limitations exclude Fund assets indirectly invested in derivatives through the underlying funds. The Funds portfolio manager actively adjusts the Funds asset allocation based on the underlying funds portfolio characteristics and market conditions. This tactical allocation approach seeks to increase the Funds exposure to undervalued asset classes while hedging unwanted exposures. The Fund may sell or reallocate its investment among the underlying funds to secure gains, limit losses, redeploy assets, or satisfy redemption requests, among other reasons. The Fund seeks to remain fully invested in accordance with its investment objective. In response to adverse economic, market or other unfavorable conditions, however, the Fund may invest its assets in a temporary defensive manner. PRINCIPAL RISKS As with any investment in a mutual fund, investing in the Fund involves risk, including the risk that you may receive little or no return on your investment. When you redeem your shares, they may be worth more or less than what you paid for them, which means that you may lose a portion or all of the money you invested in the Fund. The principal risks of investing in the Fund also are the principal risks of investing in the underlying funds. These risks, which could adversely affect the Funds performance, include:  Underlying Fund Risk: The assets of the Fund are invested principally in the underlying funds. As a result, the investment performance of the Fund is directly related to the investment performance of the underlying funds in which it invests. The Fund is exposed to the same risks as the underlying funds in direct proportion to the allocation of its assets among the underlying funds. The Fund typically will invest in a diversified portfolio of PROSPECTUS  MULTI-ASSET BALANCED OPPORTUNITY FUND 16 underlying funds; however, to the extent that the Fund invests a significant portion of its assets in a single underlying fund it may be more susceptible to risks associated with that fund and its investments. Lord Abbett is the investment adviser for both the Fund and the underlying funds and may be deemed to have a conflict of interest in determining the allocation of the Funds assets among the various underlying funds. In addition, the Funds shareholders will indirectly bear their proportionate share of the underlying funds fees and expenses.  Portfolio Management Risk: The strategies used and investments selected by the portfolio management of the Fund and the underlying funds may fail to produce the intended results and the Fund and the underlying funds may not achieve their respective objectives. There can be no assurance that the allocation of Fund assets among the underlying funds or the Funds use of derivatives will maximize returns, minimize risks, or be appropriate for all investors. As a result, the Fund may suffer losses or underperform other funds with the same investment objective or strategies, even in a rising market.  Market Risk: The market values of securities will fluctuate, sometimes sharply and unpredictably, based on overall economic conditions and other factors. Although prices of debt securities tend to rise and fall less dramatically than those of equity securities, they may experience heightened volatility if interest rates rise or the U.S. Federal Reserve continues to curb its bond buying program, for example.  Equity Securities Risk: Common stocks and other equity securities, as well as equity-like securities such as convertible bonds, may experience significant volatility. Such securities may fall sharply in response to adverse events affecting overall markets, a particular industry or sector, or an individual companys financial condition. If the Fund experiences increased concentration in fewer issuers, industries, or sectors through the underlying funds, the Fund may underperform funds with more diversified portfolios.  Large Company Risk: As compared to smaller successful companies, larger companies may be less able to respond quickly to certain market developments and may have slower rates of growth.  Mid-Sized and Small Company Risk: Securities of mid-sized and small companies generally involve greater risks than investments in larger companies. Mid-sized and small companies may have limited management experience or depth, limited access to capital, or limited products or services, or operate in markets that have not yet been established. Mid-sized and small company securities tend to be more volatile and less liquid than equity securities of larger companies. PROSPECTUS  MULTI-ASSET BALANCED OPPORTUNITY FUND 17  Blend Style Risk: The prices of growth stocks may fall dramatically if the company fails to meet earnings or revenue projections. The prices of value stocks may lag the market for long periods of time if the market fails to recognize the companys worth.  Fixed Income Securities Risk: Fixed income securities are subject to risks including interest rate risk, credit risk, and liquidity risk. Interest rate risk is the risk that a rise in prevailing interest rates will cause the price of a fixed rate debt security to fall. Generally, the longer the maturity of a security or weighted average maturity of an underlying fund, the more sensitive its price is to a rise in interest rates. Credit risk is the risk that the issuer of a debt security owned by an underlying fund may fail to make timely payments of principal or interest, or may default on such payments. A debt security may decline in value if the issuer becomes less creditworthy, even when interest rates are falling. These risks are greatest for the underlying funds high yield debt securities, which have lower credit ratings. Liquidity risk is the risk that there may be few available buyers or sellers for a security, preventing an underlying fund from transacting in a timely manner or at an advantageous price, and subjecting the security to greater price fluctuations.  High-Yield Securities Risk: High-yield bonds are subject to increased credit and liquidity risks. The prices of high-yield bonds in general may decline during periods of uncertainty or market turmoil, and the market for high-yield bonds generally is less liquid than the market for higher-rated securities.  Municipal Bond Risk: Municipal bonds are subject to the same risks affecting fixed income securities in general. In addition, the prices of municipal bonds may be adversely affected by legislative or political changes, tax rulings, judicial action, changes in market and economic conditions, and the fiscal condition of the municipal issuer. The market for municipal bonds, and high yield bonds in particular, generally is less liquid than other securities markets, which may make it more difficult for an underlying fund to sell such bonds.  Foreign Markets Risk: Investments in foreign (including emerging market) issuers and in U.S. issuers with economic ties to foreign markets generally involve special risks that can increase the likelihood that the Fund will lose money. For example, as compared with issuers organized and operated in the U.S., these issuers may be more vulnerable to economic, political, and social instability and subject to less government supervision, inadequate regulatory and accounting standards, and foreign taxes. In addition, the securities of foreign issuers also may be subject to inadequate exchange control regulations, higher transaction and other costs, reduced liquidity, and delays in settlement to the extent that such securities are traded on non-U.S. PROSPECTUS  MULTI-ASSET BALANCED OPPORTUNITY FUND 18 exchanges or markets. Emerging market securities generally are more volatile than other foreign securities, and are subject to greater liquidity, regulatory, and political risks.  Convertible Securities Risk: Convertible securities are subject to the risks affecting both equity and fixed income securities, including market, credit, liquidity, and interest rate risk. Convertible securities tend to be more volatile than other fixed income securities, and the markets for convertible securities may be less liquid than markets for common stocks or bonds. A significant portion of convertible securities have below investment grade credit ratings and are subject to increased credit and liquidity risks.  Derivatives Risk: Derivatives can increase the Funds volatility and/or reduce the Funds returns. Derivatives are subject to the risk that the value of the derivative may not correlate with the value of the underlying security, rate, or index in the manner anticipated by portfolio management. In addition, investments in derivatives involve heightened counterparty, liquidity, leverage, and other risks. Counterparty risk is the risk that the other party in a transaction may fail to fulfill its contractual obligations, leaving the Fund to bear the resulting losses. If there is no liquid secondary trading market for derivatives, the Fund or an underlying fund may be unable to sell or otherwise close a derivatives position, exposing it to losses and making it more difficult to value accurately any derivatives in its portfolio. Because derivatives involve a small initial investment relative to the risk assumed (known as leverage), derivatives can magnify the Funds or an underlying funds losses. Short selling derivatives the Fund does not own involves heightened leverage. This means that the Funds losses will be magnified if the Fund short sells index futures and the reference index later increases in value. An investment in the Fund is not a deposit of any bank and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. For more information on the principal risks of the Fund, please see the More Information About the Funds  Principal Risks section in the prospectus. PERFORMANCE The bar chart and table below provide some indication of the risks of investing in the Fund by illustrating the variability of the Funds returns. Each assumes reinvestment of dividends and distributions. The Funds past performance, before and after taxes, is not necessarily an indication of how the Fund will perform in the future. PROSPECTUS  MULTI-ASSET BALANCED OPPORTUNITY FUND 19 The bar chart shows changes in the performance of the Funds Class A shares from calendar year to calendar year. This chart does not reflect the sales charge applicable to Class A shares. If the sales charge were reflected, returns would be lower. Performance for the Funds other share classes will vary due to the different expenses each class bears. Updated performance information is available at www.lordabbett.com or by calling 888-522-2388. Bar Chart (per calendar year)  Class A Shares Best Quarter 2nd Q 09 +15.78% Worst Quarter 4th Q 08 -15.60% The table below shows how the Funds average annual total returns compare to the returns of a securities market index with investment characteristics similar to those of the Fund. The Funds average annual total returns include applicable sales charges. The after-tax returns of Class A shares included in the table below are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes. In some cases, the return after taxes on distributions and sale of Fund shares may exceed the return before taxes due to a tax benefit resulting from realized losses on a sale of Fund shares at the end of the period that is used to offset other gains. Actual after-tax returns depend on an investors tax situation and may differ from those shown. The after-tax returns shown are not relevant to investors who hold their Fund shares through tax- deferred arrangements such as 401(k) plans or Individual Retirement Accounts (IRAs). After-tax returns for other share classes are not shown in the table and will vary from those shown for Class A shares. PROSPECTUS  MULTI-ASSET BALANCED OPPORTUNITY FUND 20 Average Annual Total Returns (for the periods ended December 31, 2013) Class 1 Year 5 Years 10 Years Life of Class InceptionDate forPerformance Class A Shares Before Taxes 15.39% 13.54% 6.15%  After Taxes on Distributions 13.44% 12.18% 4.77%  After Taxes on Distributions and Sale of Fund Shares 8.98% 10.37% 4.52%  Class B Shares 12.15% 13.02% 5.82%  Class C Shares 16.27% 13.30% 5.68%  Class F Shares 18.23% 14.30%  5.23% 9/28/2007 Class I Shares 18.34% 14.37%  7.00% 10/19/2004 Class P Shares 17.86% 13.91% 6.26%  Class R2 Shares 17.64% 13.90%  4.93% 9/28/2007 Class R3 Shares 17.78% 13.83%  4.82% 9/28/2007 Index 40% Russell 1000 ® Index/35% Barclays U.S. Aggregate Bond Index/15% BofA Merrill Lynch High Yield Master II Constrained Index/10% MSCI EAFE Index with Gross Dividends (reflects no deduction for fees, expenses, or taxes) 15.09% 13.31% 7.03% 7.28%5.84% 10/19/20049/28/2007 Lipper Average Lipper Mixed-Asset Target Allocation Moderate Average (reflects no deduction for sales charges or taxes) 14.24% 11.90% 5.82% 5.88%4.13% 10/31/2004 9/30/2007 (1) Corresponds with Class I period shown. (2) Corresponds with Class F, R2, and R3 periods shown. MANAGEMENT Investment Adviser. The Funds investment adviser is Lord, Abbett & Co. LLC. Portfolio Manager. Portfolio Manager/Title Member ofthe InvestmentManagementTeam Since Robert I. Gerber, Partner and Chief Investment Officer 2005 PROSPECTUS  MULTI-ASSET BALANCED OPPORTUNITY FUND 21 PURCHASE AND SALE OF FUND SHARES The minimum initial and additional amounts shown below vary depending on the class of shares you buy and the type of account. Certain financial intermediaries may impose different restrictions than those described below. Class B shares no longer are available for purchase by new or existing investors and only will be issued in connection with (i) an exchange of Class B shares from another Lord Abbett Fund or (ii) a reinvestment of a dividend and/or capital gain distribution. For Class I shares, the minimum investment shown below applies to certain types of institutional investors, but does not apply to registered investment advisers or retirement and benefit plans otherwise eligible to invest in Class I shares. Class P shares are closed to substantially all new investors. See Choosing a Share Class  Investment Minimums in the prospectus for more information. Investment Minimums  Initial/Additional Investments Class A and C F, P, R2, and R3 I General and IRAs without Invest-A-Matic Investments $1,500/No minimum N/A $1 million minimum Invest-A-Matic Accounts $250/$50 N/A N/A IRAs, SIMPLE and SEP Accounts with Payroll Deductions No minimum N/A N/A Fee-Based Advisory Programs and Retirement and Benefit Plans No minimum No minimum No minimum You may sell (redeem) shares through your securities broker, financial professional or financial intermediary. If you have direct account access privileges, you may redeem your shares by contacting the Fund in writing at P.O. Box 219336, Kansas City, MO 64121, by calling 888-522-2388 or by accessing your account online at www.lordabbett.com. OTHER IMPORTANT INFORMATION REGARDING FUND SHARES For important information about taxes and payments to broker-dealers and other financial intermediaries, please turn to the Tax Information and Payments to Broker-Dealers and Other Financial Intermediaries sections of the prospectus. PROSPECTUS  MULTI-ASSET BALANCED OPPORTUNITY FUND 22 MULTI-ASSET GROWTH FUND (formerly, Growth & Income Strategy Fund) INVESTMENT OBJECTIVE The Funds investment objective is to seek long-term capital appreciation and growth of income. FEES AND EXPENSES This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. You may qualify for sales charge discounts if you and certain members of your family invest, or agree to invest in the future, at least $100,000 in the Lord Abbett Family of Funds. More information about these and other discounts is available from your financial professional and in Sales Charge Reductions and Waivers on page 242 of the prospectus and Purchases, Redemptions, Pricing, and Payments to Dealers on page 8-1 of the statement of additional information (SAI). Shareholder Fees (Fees paid directly from your investment) Class A B C F, I, P, R2, and R3 Maximum Sales Charge (Load) Imposed onPurchases (as a percentage of offering price) 2.25% None None None Maximum Deferred Sales Charge (Load) (as a percentage of offering price orredemption proceeds, whicheveris lower) None 5.00% 1.00% None Annual Fund Operating Expenses (Expenses that you pay each year as a percentage of the value of your investment) Class A B C F I P R2 R3 Management Fees 0.10% 0.10% 0.10% 0.10% 0.10% 0.10% 0.10% 0.10% Distribution and Service (12b-1) Fees 0.25% 1.00% 1.00% 0.10% None 0.45% 0.60% 0.50% Other Expenses 0.18% 0.18% 0.18% 0.18% 0.18% 0.18% 0.18% 0.18% Acquired Fund Fees and Expenses 0.68% 0.68% 0.68% 0.68% 0.68% 0.68% 0.68% 0.68% Total Annual Fund Operating Expenses 1.21% 1.96% 1.96% 1.06% 0.96% 1.41% 1.56% 1.46% (1) A contingent deferred sales charge (CDSC) of 1.00% may be assessed on certain Class A shares purchased or acquired without a sales charge if they are redeemed before the first day of the month of the one-year anniversary of the purchase. (2) A CDSC of 1.00% may be assessed on Class C shares if they are redeemed before the first anniversary of their purchase. PROSPECTUS  MULTI-ASSET GROWTH FUND 23 Example The following example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. The example assumes that you invest $10,000 in the Fund at the maximum sales charge, if any, for the time periods indicated and then redeem all of your shares at the end of those periods. The example also assumes that your investment has a 5% return each year, that dividends and distributions are reinvested, and that the Funds operating expenses remain the same. The first example assumes a deduction of the applicable contingent deferred sales charge (CDSC) for the one-year, three-year, and five-year periods for Class B shares and for the one-year period for Class C shares. Class B shares automatically convert to Class A shares after approximately eight years. The expense example for Class B shares for the ten-year period reflects the conversion to Class A shares. In addition, the example assumes the Fund pays the operating expenses set forth in the fee table above and the Funds pro rata share of the Class I expenses of the underlying funds. The first example assumes that you redeem all of your shares at the end of the periods. Although your actual costs may be higher or lower, based on these assumptions, your costs (including any applicable CDSC) would be as shown below. The second example assumes that you do not redeem and instead keep your shares. Class If Shares Are Redeemed IfSharesAreNotRedeemed 1 Year 3 Years 5 Years 10 Years 1 Year 3 Years 5 Years 10 Years Class A Shares $ 346 $ 600 $ 875 $ 1,658 $ 346 $ 600 $ 875 $ 1,658 Class B Shares $ 699 $ 915 $ 1,257 $ 2,091 $ 199 $ 615 $ 1,057 $ 2,091 Class C Shares $ 299 $ 615 $ 1,057 $ 2,285 $ 199 $ 615 $ 1,057 $ 2,285 Class F Shares $ 108 $ 337 $ 585 $ 1,294 $ 108 $ 337 $ 585 $ 1,294 Class I Shares $ 98 $ 306 $ 531 $ 1,178 $ 98 $ 306 $ 531 $ 1,178 Class P Shares $ 144 $ 446 $ 771 $ 1,691 $ 144 $ 446 $ 771 $ 1,691 Class R2 Shares $ 159 $ 493 $ 850 $ 1,856 $ 159 $ 493 $ 850 $ 1,856 Class R3 Shares $ 149 $ 462 $ 797 $ 1,746 $ 149 $ 462 $ 797 $ 1,746 Portfolio Turnover. The Fund pays transaction costs, such as commissions, when it buys and sells securities (or turns over its portfolio). A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account. These costs, which are not reflected in the annual fund operating expenses or in the example, affect the Funds performance. During the most recent fiscal year, the Funds portfolio turnover rate was 36.72% of the average value of its portfolio. PROSPECTUS  MULTI-ASSET GROWTH FUND 24 PRINCIPAL INVESTMENT STRATEGIES The Fund is a fund-of-funds that invests principally in affiliated mutual funds managed by Lord, Abbett & Co. LLC (the underlying funds). Under normal conditions, through the underlying funds, the Fund indirectly invests principally in U.S. equity securities and select fixed income securities and foreign (including emerging market) securities. The Fund uses a blend strategy to gain investment exposure to both growth and value stocks, or to stocks with characteristics of both. Through the underlying funds, the Funds assets are allocated primarily to the following types of investments:  Equity securities of large, mid-sized, and small companies managed in both growth and value styles. The underlying funds may invest in any security that represents equity ownership in a company. Currently, the underlying funds invest in equity securities consisting principally of common stocks, preferred stocks, and equity interests in trusts (including real estate investment trusts), partnerships, joint ventures, limited liability companies, and similar enterprises.  Growth companies that the underlying fund believes exhibit faster-than-average gains in earnings and have the potential to continue profit growth at a high level.  Value companies that the underlying fund believes to be undervalued according to certain financial measurements of intrinsic worth or business prospects and have the potential for capital appreciation.  Fixed income securities of various types. Currently, the underlying funds invest in fixed income securities consisting principally of high yield debt securities, investment grade debt securities, mortgage-related and other asset-backed securities, municipal bonds, U.S. government securities, convertible securities, bank loans, investments, and cash equivalents. Certain of the underlying funds may invest up to 100% of their assets in fixed income securities that are below investment grade (commonly referred to as high yield or junk bonds). High-yield debt securities are rated BB/Ba or lower by a rating agency, or are unrated but determined by Lord Abbett to be of comparable quality.  Foreign (including emerging market) securities, which may be traded on a U.S. or non-U.S. securities exchange, may be denominated in the U.S. dollar or other currencies, and may include American Depositary Receipts (ADRs). The Fund also may invest directly in any type of derivative as part of its investment strategies or for risk management purposes. Currently, the Fund invests in derivatives consisting principally of futures, forwards, options, and swaps. The Fund intends to invest in derivatives primarily for non-hedging PROSPECTUS  MULTI-ASSET GROWTH FUND 25 (sometimes referred to as speculative) purposes as a substitute for allocating its assets among the underlying funds. For example, the Fund may use a derivative investment, such as an index future, to gain exposure to, or to change the weighting of its investments in, a particular asset class represented by underlying funds without increasing or decreasing the allocation among the underlying funds. The Fund may sell index futures short to reduce its exposure to a particular asset class represented by the index or to profit from an anticipated decline in the returns of the index. The Fund may invest in U.S. Treasury futures or sell U.S. Treasury futures short to adjust the Funds exposure to the direction of interest rates, or for other portfolio management reasons. In addition, the Fund may invest in total return swaps on indexes to adjust its exposure to the asset class represented by the indexes. The Fund may use total return swaps where futures contracts are not available or in other cases as determined by the Funds portfolio manager. The Fund may invest directly in derivatives with an aggregate net notional value representing up to 50% of the Funds net assets. However, the Fund currently expects that the aggregate net notional value of such instruments will not exceed 35% of the Funds net assets under normal conditions. These percentage limitations exclude Fund assets indirectly invested in derivatives through the underlying funds. The Funds portfolio manager actively adjusts the Funds asset allocation based on the underlying funds portfolio characteristics and market conditions. This tactical allocation approach seeks to increase the Funds exposure to undervalued asset classes while hedging unwanted exposures. The Fund may sell or reallocate its investment among the underlying funds to secure gains, limit losses, redeploy assets, or satisfy redemption requests, among other reasons. The Fund seeks to remain fully invested in accordance with its investment objective. In response to adverse economic, market or other unfavorable conditions, however, the Fund may invest its assets in a temporary defensive manner. PRINCIPAL RISKS As with any investment in a mutual fund, investing in the Fund involves risk, including the risk that you may receive little or no return on your investment. When you redeem your shares, they may be worth more or less than what you paid for them, which means that you may lose a portion or all of the money you invested in the Fund. The principal risks of investing in the Fund also are the principal risks of investing in the underlying funds. These risks, which could adversely affect the Funds performance, include:  Underlying Fund Risk: The assets of the Fund are invested principally in the underlying funds. As a result, the investment performance of the Fund is directly related to the investment performance of the underlying funds in which it invests. The Fund is exposed to the same risks as the underlying funds in direct proportion to the allocation of its assets among the PROSPECTUS  MULTI-ASSET GROWTH FUND 26 underlying funds. The Fund typically will invest in a diversified portfolio of underlying funds; however, to the extent that the Fund invests a significant portion of its assets in a single underlying fund it may be more susceptible to risks associated with that fund and its investments. Lord Abbett is the investment adviser for both the Fund and the underlying funds and may be deemed to have a conflict of interest in determining the allocation of the Funds assets among the various underlying funds. In addition, the Funds shareholders will indirectly bear their proportionate share of the underlying funds fees and expenses.  Portfolio Management Risk: The strategies used and investments selected by the portfolio management of the Fund and the underlying funds may fail to produce the intended results and the Fund and the underlying funds may not achieve their respective objectives. There can be no assurance that the allocation of Fund assets among the underlying funds or the Funds use of derivatives will maximize returns, minimize risks, or be appropriate for all investors. As a result, the Fund may suffer losses or underperform other funds with the same investment objective or strategies, even in a rising market.  Market Risk: The market values of securities will fluctuate, sometimes sharply and unpredictably, based on overall economic conditions and other factors. Although prices of debt securities tend to rise and fall less dramatically than those of equity securities, they may experience heightened volatility if interest rates rise or the U.S. Federal Reserve continues to curb its bond buying program, for example.  Equity Securities Risk: Common stocks and other equity securities, as well as equity-like securities such as convertible bonds, may experience significant volatility. Such securities may fall sharply in response to adverse events affecting overall markets, a particular industry or sector, or an individual companys financial condition. If the Fund experiences increased concentration in fewer issuers, industries, or sectors through the underlying funds, the Fund may underperform funds with more diversified portfolios.  Large Company Risk: As compared to smaller successful companies, larger companies may be less able to respond quickly to certain market developments and may have slower rates of growth.  Mid-Sized and Small Company Risk: Securities of mid-sized and small companies generally involve greater risks than investments in larger companies. Mid-sized and small companies may have limited management experience or depth, limited access to capital, or limited products or services, or operate in markets that have not yet been established. Mid-sized and small company securities tend to be more volatile and less liquid than equity securities of larger companies. PROSPECTUS  MULTI-ASSET GROWTH FUND 27  Blend Style Risk: The prices of growth stocks may fall dramatically if the company fails to meet earnings or revenue projections. The prices of value stocks may lag the market for long periods of time if the market fails to recognize the companys worth.  Fixed Income Securities Risk: Fixed income securities are subject to risks including interest rate risk, credit risk, and liquidity risk. Interest rate risk is the risk that a rise in prevailing interest rates will cause the price of a fixed rate debt security to fall. Generally, the longer the maturity of a security or weighted average maturity of an underlying fund, the more sensitive its price is to a rise in interest rates. Credit risk is the risk that the issuer of a debt security owned by an underlying fund may fail to make timely payments of principal or interest, or may default on such payments. A debt security may decline in value if the issuer becomes less creditworthy, even when interest rates are falling. These risks are greatest for the underlying funds high yield debt securities, which have lower credit ratings. Liquidity risk is the risk that there may be few available buyers or sellers for a security, preventing an underlying fund from transacting in a timely manner or at an advantageous price, and subjecting the security to greater price fluctuations.  High-Yield Securities Risk: High-yield bonds are subject to increased credit and liquidity risks. The prices of high-yield bonds in general may decline during periods of uncertainty or market turmoil, and the market for high-yield bonds generally is less liquid than the market for higher-rated securities.  Municipal Bond Risk: Municipal bonds are subject to the same risks affecting fixed income securities in general. In addition, the prices of municipal bonds may be adversely affected by legislative or political changes, tax rulings, judicial action, changes in market and economic conditions, and the fiscal condition of the municipal issuer. The market for municipal bonds, and high yield bonds in particular, generally is less liquid than other securities markets, which may make it more difficult for an underlying fund to sell such bonds.  Foreign Markets Risk: Investments in foreign (including emerging market) issuers and in U.S. issuers with economic ties to foreign markets generally involve special risks that can increase the likelihood that the Fund will lose money. For example, as compared with issuers organized and operated in the U.S., these issuers may be more vulnerable to economic, political, and social instability and subject to less government supervision, inadequate regulatory and accounting standards, and foreign taxes. In addition, the securities of foreign issuers also may be subject to inadequate exchange control regulations, higher transaction and other costs, reduced liquidity, and delays in settlement to the extent that such securities are traded on non-U.S. PROSPECTUS  MULTI-ASSET GROWTH FUND 28 exchanges or markets. Emerging market securities generally are more volatile than other foreign securities, and are subject to greater liquidity, regulatory, and political risks.  Convertible Securities Risk: Convertible securities are subject to the risks affecting both equity and fixed income securities, including market, credit, liquidity, and interest rate risk. Convertible securities tend to be more volatile than other fixed income securities, and the markets for convertible securities may be less liquid than markets for common stocks or bonds. A significant portion of convertible securities have below investment grade credit ratings and are subject to increased credit and liquidity risks.  Derivatives Risk: Derivatives can increase the Funds volatility and/or reduce the Funds returns. Derivatives are subject to the risk that the value of the derivative may not correlate with the value of the underlying security, rate, or index in the manner anticipated by portfolio management. In addition, investments in derivatives involve heightened counterparty, liquidity, leverage, and other risks. Counterparty risk is the risk that the other party in a transaction may fail to fulfill its contractual obligations, leaving the Fund to bear the resulting losses. If there is no liquid secondary trading market for derivatives, the Fund or an underlying fund may be unable to sell or otherwise close a derivatives position, exposing it to losses and making it more difficult to value accurately any derivatives in its portfolio. Because derivatives involve a small initial investment relative to the risk assumed (known as leverage), derivatives can magnify the Funds or an underlying funds losses. Short selling derivatives the Fund does not own involves heightened leverage. This means that the Funds losses will be magnified if the Fund short sells index futures and the reference index later increases in value. An investment in the Fund is not a deposit of any bank and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. For more information on the principal risks of the Fund, please see the More Information About the Funds  Principal Risks section in the prospectus. PERFORMANCE The bar chart and table below provide some indication of the risks of investing in the Fund by illustrating the variability of the Funds returns. Each assumes reinvestment of dividends and distributions. The Funds past performance, before and after taxes, is not necessarily an indication of how the Fund will perform in the future. PROSPECTUS  MULTI-ASSET GROWTH FUND 29 The bar chart shows changes in the performance of the Funds Class A shares from calendar year to calendar year. This chart does not reflect the sales charge applicable to Class A shares. If the sales charge were reflected, returns would be lower. Performance for the Funds other share classes will vary due to the different expenses each class bears. Updated performance information is available at www.lordabbett.com or by calling 888-522-2388. Bar Chart (per calendar year)  Class A Shares Best Quarter 2nd Q 09 +18.83% Worst Quarter 4th Q 08 -17.93% The table below shows how the Funds average annual total returns compare to the returns of a securities market index with investment characteristics similar to those of the Fund. The Funds average annual total returns include applicable sales charges. The after-tax returns of Class A shares included in the table below are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes. In some cases, the return after taxes on distributions and sale of Fund shares may exceed the return before taxes due to a tax benefit resulting from realized losses on a sale of Fund shares at the end of the period that is used to offset other gains. Actual after-tax returns depend on an investors tax situation and may differ from those shown. The after-tax returns shown are not relevant to investors who hold their Fund shares through tax- deferred arrangements such as 401(k) plans or Individual Retirement Accounts (IRAs). After-tax returns for other share classes are not shown in the table and will vary from those shown for Class A shares. PROSPECTUS  MULTI-ASSET GROWTH FUND 30 Average Annual Total Returns (for the periods ended December 31, 2013) Class 1 Year 5 Years Life of Class InceptionDate forPerformance Class A Shares 6/30/2005 Before Taxes 17.86% 14.84% 6.72% After Taxes on Distributions 15.31% 13.66% 5.51% After Taxes on Distributions and Sale ofFund Shares 11.12% 11.62% 5.02% Class B Shares 14.68% 14.33% 6.32% 6/30/2005 Class C Shares 18.78% 14.59% 6.29% 6/30/2005 Class F Shares 20.81% 15.60% 5.02% 9/28/2007 Class I Shares 20.90% 15.71% 7.33% 6/30/2005 Class P Shares 20.41% 15.25% 6.91% 6/30/2005 Class R2 Shares 20.17% 15.17% 4.70% 9/28/2007 Class R3 Shares 20.32% 15.14% 4.62% 9/28/2007 Index 55% Russell 1000 ® Index/20% BarclaysU.S. Aggregate Bond Index/15% MSCI EAFE Indexwith Gross Dividends/10% BofA Merrill Lynch High YieldMaster II Constrained Index (reflects no deduction for fees, expenses, or taxes) 21.32% 15.14% 7.34%5.46% 6/30/20059/28/2007 Lipper Average Lipper Mixed-Asset Target Allocation Growth Average (reflects no deduction for sales charges or taxes) 19.18% 13.59% 6.07%4.03% 6/30/20059/30/2007 Corresponds with Class F, R2, and R3 periods shown. MANAGEMENT Investment Adviser. The Funds investment adviser is Lord, Abbett & Co. LLC. Portfolio Manager. Portfolio Manager/Title Member ofthe InvestmentManagementTeam Since Robert I. Gerber, Partner and Chief Investment Officer 2005 PROSPECTUS  MULTI-ASSET GROWTH FUND 31 PURCHASE AND SALE OF FUND SHARES The minimum initial and additional amounts shown below vary depending on the class of shares you buy and the type of account. Certain financial intermediaries may impose different restrictions than those described below. Class B shares no longer are available for purchase by new or existing investors and only will be issued in connection with (i) an exchange of Class B shares from another Lord Abbett Fund or (ii) a reinvestment of a dividend and/or capital gain distribution. For Class I shares, the minimum investment shown below applies to certain types of institutional investors, but does not apply to registered investment advisers or retirement and benefit plans otherwise eligible to invest in Class I shares. Class P shares are closed to substantially all new investors. See Choosing a Share Class  Investment Minimums in the prospectus for more information. Investment Minimums  Initial/Additional Investments Class A and C F, P, R2, and R3 I General and IRAs without Invest-A-Matic Investments $1,500/No minimum N/A $1 million minimum Invest-A-Matic Accounts $250/$50 N/A N/A IRAs, SIMPLE and SEP Accounts with Payroll Deductions No minimum N/A N/A Fee-Based Advisory Programs and Retirement and Benefit Plans No minimum No minimum No minimum You may sell (redeem) shares through your securities broker, financial professional or financial intermediary. If you have direct account access privileges, you may redeem your shares by contacting the Fund in writing at P.O. Box 219336, Kansas City, MO 64121, by calling 888-522-2388 or by accessing your account online at www.lordabbett.com. OTHER IMPORTANT INFORMATION REGARDING FUND SHARES For important information about taxes and payments to broker-dealers and other financial intermediaries, please turn to the Tax Information and Payments to Broker-Dealers and Other Financial Intermediaries sections of the prospectus. PROSPECTUS  MULTI-ASSET GROWTH FUND 32 MULTI-ASSET INCOME FUND (formerly Diversified Income Strategy Fund) INVESTMENT OBJECTIVE The Funds investment objective is to seek a high level of current income. FEES AND EXPENSES This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. You may qualify for sales charge discounts if you and certain members of your family invest, or agree to invest in the future, at least $100,000 in the Lord Abbett Family of Funds. More information about these and other discounts is available from your financial professional and in Sales Charge Reductions and Waivers on page 242 of the prospectus and Purchases, Redemptions, Pricing, and Payments to Dealers on page 8-1 of the statement of additional information (SAI). Shareholder Fees (Fees paid directly from your investment) Class A B C F, I, P, R2, and R3 Maximum Sales Charge (Load) Imposed on Purchases (as a percentage of offering price) 2.25% None None None Maximum Deferred Sales Charge (Load) (as a percentage of offering price or redemption proceeds, whichever is lower) None 5.00% 1.00% None Annual Fund Operating Expenses (Expenses that you pay each year as a percentage of the value of your investment) Class A B C F I P R2 R3 Management Fees 0.10% 0.10% 0.10% 0.10% 0.10% 0.10% 0.10% 0.10% Distribution and Service (12b-1) Fees 0.25% 1.00% 1.00% 0.10% None 0.45% 0.60% 0.50% Other Expenses 0.14% 0.14% 0.14% 0.14% 0.14% 0.14% 0.14% 0.14% Acquired Fund Fees and Expenses 0.67% 0.67% 0.67% 0.67% 0.67% 0.67% 0.67% 0.67% Total Annual Fund Operating Expenses 1.16% 1.91% 1.91% 1.01% 0.91% 1.36% 1.51% 1.41% (1) A contingent deferred sales charge (CDSC) of 1.00% may be assessed on certain Class A shares purchased or acquired without a sales charge if they are redeemedbefore the first day of the month of the one-year anniversary of the purchase. (2) A CDSC of 1.00% may be assessed on Class C shares if they are redeemed before the first anniversary of their purchase. PROSPECTUS  MULTI-ASSET INCOME FUND 33 Example The following example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. The example assumes that you invest $10,000 in the Fund at the maximum sales charge, if any, for the time periods indicated and then redeem all of your shares at the end of those periods. The example also assumes that your investment has a 5% return each year, that dividends and distributions are reinvested, and that the Funds operating expenses remain the same. The first example assumes a deduction of the applicable contingent deferred sales charge (CDSC) for the one-year, three-year, and five-year periods for Class B shares and for the one-year period for Class C shares. Class B shares automatically convert to Class A shares after approximately eight years. The expense example for Class B shares for the ten-year period reflects the conversion to Class A shares. In addition, the example assumes the Fund pays the operating expenses set forth in the fee table above and the Funds pro rata share of the Class I expenses of the underlying funds. The first example assumes that you redeem all of your shares at the end of the periods. Although your actual costs may be higher or lower, based on these assumptions, your costs (including any applicable CDSC) would be as shown below. The second example assumes that you do not redeem and instead keep your shares. Class If Shares Are Redeemed IfSharesAreNotRedeemed 1 Year 3 Years 5 Years 10 Years 1 Year 3 Years 5 Years 10 Years Class A Shares $ 341 $ 585 $ 849 $ 1,602 $ 341 $ 585 $ 849 $ 1,602 Class B Shares $ 694 $ 900 $ 1,232 $ 2,038 $ 194 $ 600 $ 1,032 $ 2,038 Class C Shares $ 294 $ 600 $ 1,032 $ 2,233 $ 194 $ 600 $ 1,032 $ 2,233 Class F Shares $ 103 $ 322 $ 558 $ 1,236 $ 103 $ 322 $ 558 $ 1,236 Class I Shares $ 93 $ 290 $ 504 $ 1,120 $ 93 $ 290 $ 504 $ 1,120 Class P Shares $ 138 $ 431 $ 745 $ 1,635 $ 138 $ 431 $ 745 $ 1,635 Class R2 Shares $ 154 $ 477 $ 824 $ 1,802 $ 154 $ 477 $ 824 $ 1,802 Class R3 Shares $ 144 $ 446 $ 771 $ 1,691 $ 144 $ 446 $ 771 $ 1,691 Portfolio Turnover. The Fund pays transaction costs, such as commissions, when it buys and sells securities (or turns over its portfolio). A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account. These costs, which are not reflected in the annual fund operating expenses or in the example, affect the Funds performance. During the most recent fiscal year, the Funds portfolio turnover rate was 26.82% of the average value of its portfolio. PROSPECTUS  MULTI-ASSET INCOME FUND 34 PRINCIPAL INVESTMENT STRATEGIES The Fund is a fund-of-funds that invests principally in affiliated mutual funds managed by Lord, Abbett & Co. LLC (the underlying funds). Under normal conditions, through the underlying funds, the Fund indirectly invests principally in fixed income securities and select U.S. equity securities and foreign (including emerging market) securities. The Fund uses a blend strategy to gain investment exposure to both growth and value stocks, or to stocks with characteristics of both. Through the underlying funds, the Funds assets are allocated primarily to the following types of investments:  Fixed income securities of various types. Currently, the underlying funds invest in fixed income securities consisting principally of high yield debt securities, investment grade debt securities, mortgage-related and other asset-backed securities, municipal bonds, U.S. government securities, convertible securities, bank loans, investments, and cash equivalents. Certain of the underlying funds may invest up to 100% of their assets in fixed income securities that are below investment grade (commonly referred to as high yield or junk bonds). High-yield debt securities are rated BB/Ba or lower by a rating agency, or are unrated but determined by Lord Abbett to be of comparable quality.  Equity securities of large, mid-sized, and small companies managed in both growth and value styles. The underlying funds may invest in any security that represents equity ownership in a company. Currently, the underlying funds invest in equity securities consisting principally of common stocks, preferred stocks, and equity interests in trusts (including real estate investment trusts), partnerships, joint ventures, limited liability companies, and similar enterprises.  Growth companies that the underlying fund believes exhibit faster-than-average gains in earnings and have the potential to continue profit growth at a high level.  Value companies that the underlying fund believes to be undervalued according to certain financial measurements of intrinsic worth or business prospects and have the potential for capital appreciation.  Foreign (including emerging market) securities, which may be traded on a U.S. or non-U.S. securities exchange, may be denominated in the U.S. dollar or other currencies, and may include American Depositary Receipts (ADRs). The Fund also may invest directly in any type of derivative as part of its investment strategies or for risk management purposes. Currently, the Fund invests in derivatives consisting principally of futures, forwards, options, and swaps. The Fund intends to invest in derivatives primarily for non-hedging PROSPECTUS  MULTI-ASSET INCOME FUND 35 (sometimes referred to as speculative) purposes as a substitute for allocating its assets among the underlying funds. For example, the Fund may use a derivative investment, such as an index future, to gain exposure to, or to change the weighting of its investments in, a particular asset class represented by underlying funds without increasing or decreasing the allocation among the underlying funds. The Fund may sell index futures short to reduce its exposure to a particular asset class represented by the index or to profit from an anticipated decline in the returns of the index. The Fund may invest in U.S. Treasury futures or sell U.S. Treasury futures short to adjust the Funds exposure to the direction of interest rates, or for other portfolio management reasons. In addition, the Fund may invest in total return swaps on indexes to adjust its exposure to the asset class represented by the indexes. The Fund may use total return swaps where futures contracts are not available or in other cases as determined by the Funds portfolio manager. The Fund may invest directly in derivatives with an aggregate net notional value representing up to 50% of the Funds net assets. However, the Fund currently expects that the aggregate net notional value of such instruments will not exceed 35% of the Funds net assets under normal conditions. These percentage limitations exclude Fund assets indirectly invested in derivatives through the underlying funds. The Funds portfolio manager actively adjusts the Funds asset allocation based on the underlying funds portfolio characteristics and market conditions. This tactical allocation approach seeks to increase the Funds exposure to undervalued asset classes while hedging unwanted exposures. The Fund may sell or reallocate its investment among the underlying funds to secure gains, limit losses, redeploy assets, or satisfy redemption requests, among other reasons. The Fund seeks to remain fully invested in accordance with its investment objective. In response to adverse economic, market or other unfavorable conditions, however, the Fund may invest its assets in a temporary defensive manner. PRINCIPAL RISKS As with any investment in a mutual fund, investing in the Fund involves risk, including the risk that you may receive little or no return on your investment. When you redeem your shares, they may be worth more or less than what you paid for them, which means that you may lose a portion or all of the money you invested in the Fund. The principal risks of investing in the Fund also are the principal risks of investing in the underlying funds. These risks, which could adversely affect the Funds performance, include:  Underlying Fund Risk: The assets of the Fund are invested principally in the underlying funds. As a result, the investment performance of the Fund is directly related to the investment performance of the underlying funds in which it invests. The Fund is exposed to the same risks as the underlying funds in direct proportion to the allocation of its assets among the PROSPECTUS  MULTI-ASSET INCOME FUND 36 underlying funds. The Fund typically will invest in a diversified portfolio of underlying funds; however, to the extent that the Fund invests a significant portion of its assets in a single underlying fund it may be more susceptible to risks associated with that fund and its investments. Lord Abbett is the investment adviser for both the Fund and the underlying funds and may be deemed to have a conflict of interest in determining the allocation of the Funds assets among the various underlying funds. In addition, the Funds shareholders will indirectly bear their proportionate share of the underlying funds fees and expenses.  Portfolio Management Risk: The strategies used and investments selected by the portfolio management of the Fund and the underlying funds may fail to produce the intended results and the Fund and the underlying funds may not achieve their respective objectives. There can be no assurance that the allocation of Fund assets among the underlying funds or the Funds use of derivatives will maximize returns, minimize risks, or be appropriate for all investors. As a result, the Fund may suffer losses or underperform other funds with the same investment objective or strategies, even in a rising market.  Market Risk: The market values of securities will fluctuate, sometimes sharply and unpredictably, based on overall economic conditions and other factors. Although prices of debt securities tend to rise and fall less dramatically than those of equity securities, they may experience heightened volatility if interest rates rise or the U.S. Federal Reserve continues to curb its bond buying program, for example.  Fixed Income Securities Risk: Fixed income securities are subject to risks including interest rate risk, credit risk, and liquidity risk. Interest rate risk is the risk that a rise in prevailing interest rates will cause the price of a fixed rate debt security to fall. Generally, the longer the maturity of a security or weighted average maturity of an underlying fund, the more sensitive its price is to a rise in interest rates. Credit risk is the risk that the issuer of a debt security owned by an underlying fund may fail to make timely payments of principal or interest, or may default on such payments. A debt security may decline in value if the issuer becomes less creditworthy, even when interest rates are falling. These risks are greatest for the underlying funds high yield debt securities, which have lower credit ratings. Liquidity risk is the risk that there may be few available buyers or sellers for a security, preventing an underlying fund from transacting in a timely manner or at an advantageous price, and subjecting the security to greater price fluctuations. PROSPECTUS  MULTI-ASSET INCOME FUND 37  High-Yield Securities Risk: High-yield bonds are subject to increased credit and liquidity risks. The prices of high-yield bonds in general may decline during periods of uncertainty or market turmoil, and the market for high-yield bonds generally is less liquid than the market for higher-rated securities.  Municipal Bond Risk: Municipal bonds are subject to the same risks affecting fixed income securities in general. In addition, the prices of municipal bonds may be adversely affected by legislative or political changes, tax rulings, judicial action, changes in market and economic conditions, and the fiscal condition of the municipal issuer. The market for municipal bonds, and high yield bonds in particular, generally is less liquid than other securities markets, which may make it more difficult for an underlying fund to sell such bonds.  Equity Securities Risk: Common stocks and other equity securities, as well as equity-like securities such as convertible bonds, may experience significant volatility. Such securities may fall sharply in response to adverse events affecting overall markets, a particular industry or sector, or an individual companys financial condition. If the Fund experiences increased concentration in fewer issuers, industries, or sectors through the underlying funds, the Fund may underperform funds with more diversified portfolios.  Large Company Risk: As compared to smaller successful companies, larger companies may be less able to respond quickly to certain market developments and may have slower rates of growth.  Mid-Sized and Small Company Risk: Securities of mid-sized and small companies generally involve greater risks than investments in larger companies. Mid-sized and small companies may have limited management experience or depth, limited access to capital, or limited products or services, or operate in markets that have not yet been established. Mid-sized and small company securities tend to be more volatile and less liquid than equity securities of larger companies.  Blend Style Risk: The prices of growth stocks may fall dramatically if the company fails to meet earnings or revenue projections. The prices of value stocks may lag the market for long periods of time if the market fails to recognize the companys worth.  Foreign Markets Risk: Investments in foreign (including emerging market) issuers and in U.S. issuers with economic ties to foreign markets generally involve special risks that can increase the likelihood that the Fund will lose money. For example, as compared with issuers organized and operated in the U.S., these issuers may be more vulnerable to economic, political, and social instability and subject to less government supervision, inadequate regulatory and accounting standards, and foreign taxes. In addition, the securities of PROSPECTUS  MULTI-ASSET INCOME FUND 38 foreign issuers also may be subject to inadequate exchange control regulations, higher transaction and other costs, reduced liquidity, and delays in settlement to the extent that such securities are traded on non-U.S. exchanges or markets. Emerging market securities generally are more volatile than otherforeign securities, and are subject to greater liquidity, regulatory, and political risks.  Convertible Securities Risk: Convertible securities are subject to the risks affecting both equity and fixed income securities, including market, credit, liquidity, and interest rate risk. Convertible securities tend to be more volatile than other fixed income securities, and the markets for convertible securities may be less liquid than markets for common stocks or bonds. A significant portion of convertible securities have below investment grade credit ratings and are subject to increased credit and liquidity risks.  Derivatives Risk: Derivatives can increase the Funds volatility and/or reduce the Funds returns. Derivatives are subject to the risk that the value of the derivative may not correlate with the value of the underlying security, rate, or index in the manner anticipated by portfolio management. In addition, investments in derivatives involve heightened counterparty, liquidity, leverage, and other risks. Counterparty risk is the risk that the other party in a transaction may fail to fulfill its contractual obligations, leaving the Fund to bear the resulting losses. If there is no liquid secondary trading market for derivatives, the Fund or an underlying fund may be unable to sell or otherwise close a derivatives position, exposing it to losses and making it more difficult to value accurately any derivatives in its portfolio. Because derivatives involve a small initial investment relative to the risk assumed (known as leverage), derivatives can magnify the Funds or an underlying funds losses. Short selling derivatives the Fund does not own involves heightened leverage. This means that the Funds losses will be magnified if the Fund short sells index futures and the reference index later increases in value. An investment in the Fund is not a deposit of any bank and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. For more information on the principal risks of the Fund, please see the More Information About the Funds  Principal Risks section in the prospectus. PERFORMANCE The bar chart and table below provide some indication of the risks of investing in the Fund by illustrating the variability of the Funds returns. Each assumes reinvestment of dividends and distributions. The Funds past performance, before PROSPECTUS  MULTI-ASSET INCOME FUND 39 and after taxes, is not necessarily an indication of how the Fund will perform in the future. No performance is shown for Class P shares because the Fund has no Class P shares outstanding. The bar chart shows changes in the performance of the Funds Class A shares from calendar year to calendar year. This chart does not reflect the sales charge applicable to Class A shares. If the sales charge were reflected, returns would be lower. Performance for the Funds other share classes will vary due to the different expenses each class bears. Updated performance information is available at www.lordabbett.com or by calling 888-522-2388. Bar Chart (per calendar year)  Class A Shares Best Quarter 2nd Q 09 +13.95% Worst Quarter 4th Q 08 -13.15% The table below shows how the Funds average annual total returns compare to the returns of a securities market index with investment characteristics similar to those of the Fund. The Funds average annual total returns include applicable sales charges. The after-tax returns of Class A shares included in the table below are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes. In some cases, the return after taxes on distributions and sale of Fund shares may exceed the return before taxes due to a tax benefit resulting from realized losses on a sale of Fund shares at the end of the period that is used to offset other gains. Actual after-tax returns depend on an investors tax situation and may differ from those shown. The after-tax returns shown are not relevant to investors who hold their Fund shares through tax- deferred arrangements such as 401(k) plans or Individual Retirement Accounts (IRAs). After-tax returns for other share classes are not shown in the table and will vary from those shown for Class A shares. PROSPECTUS  MULTI-ASSET INCOME FUND 40 Average Annual Total Returns (for the periods ended December 31, 2013) Class 1 Year 5 Years Life of Class InceptionDate forPerformance Class A Shares 6/30/2005 Before Taxes 8.30% 13.55% 6.16% After Taxes on Distributions 5.73% 11.36% 4.21% After Taxes on Distributions and Sale of Fund Shares 5.25% 10.02% 4.12% Class B Shares 4.93% 13.03% 5.77% 6/30/2005 Class C Shares 8.97% 13.27% 5.73% 6/30/2005 Class F Shares 10.99% 14.29% 6.45% 9/28/2007 Class I Shares 11.07% 14.40% 6.78% 6/30/2005 Class R2 Shares 10.41% 13.97% 6.20% 9/28/2007 Class R3 Shares 10.48% 13.82% 6.02% 9/28/2007 Index 50% Barclays U.S. Aggregate Bond Index/25% BofA Merrill Lynch High Yield Master II Constrained Index/15% Russell 1000 ® Index/10% MSCI EAFE Index with Gross Dividends (reflects no deduction for sales charges or taxes) 7.55% 11.13% 6.55%6.01% 6/30/20059/28/2007 Lipper Average Lipper Mixed-Asset Target Allocation Conservative Average (reflects no deduction for sales charges or taxes) 6.76% 9.58% 4.75%4.08% 6/30/20059/30/2007 (1) Corresponds with Class F, R2, and R3 periods shown. MANAGEMENT Investment Adviser. The Funds investment adviser is Lord, Abbett & Co. LLC. Portfolio Manager. Portfolio Manager/Title Member ofthe InvestmentManagementTeam Since Robert I. Gerber, Partner and Chief Investment Officer 2005 PURCHASE AND SALE OF FUND SHARES The minimum initial and additional amounts shown below vary depending on the class of shares you buy and the type of account. Certain financial intermediaries may impose different restrictions than those described below. Class B shares no longer are available for purchase by new or existing investors and only will be issued in connection with (i) an exchange of Class B shares from another Lord Abbett Fund or (ii) a reinvestment of a dividend and/or capital PROSPECTUS  MULTI-ASSET INCOME FUND 41 gain distribution. For Class I shares, the minimum investment shown below applies to certain types of institutional investors, but does not apply to registered investment advisers or retirement and benefit plans otherwise eligible to invest in Class I shares. Class P shares are closed to substantially all new investors. See Choosing a Share Class  Investment Minimums in the prospectus for more information. Investment Minimums  Initial/Additional Investments Class A and C F, P, R2, and R3 I General and IRAs without Invest-A-Matic Investments $1,500/No minimum N/A $1 million minimum Invest-A-Matic Accounts $250/$50 N/A N/A IRAs, SIMPLE and SEP Accounts with Payroll Deductions No minimum N/A N/A Fee-Based Advisory Programs and Retirement and Benefit Plans No minimum No minimum No minimum You may sell (redeem) shares through your securities broker, financial professional or financial intermediary. If you have direct account access privileges, you may redeem your shares by contacting the Fund in writing at P.O. Box 219336, Kansas City, MO 64121, by calling 888-522-2388 or by accessing your account online at www.lordabbett.com. OTHER IMPORTANT INFORMATION REGARDING FUND SHARES For important information about taxes and payments to broker-dealers and other financial intermediaries, please turn to the Tax Information and Payments to Broker-Dealers and Other Financial Intermediaries sections of the prospectus. PROSPECTUS  MULTI-ASSET INCOME FUND 42 CONVERTIBLE FUND INVESTMENT OBJECTIVE The Funds investment objective is to seek current income and the opportunity for capital appreciation to produce a high total return. FEES AND EXPENSES This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. You may qualify for sales charge discounts if you and certain members of your family invest, or agree to invest in the future, at least $100,000 in the Lord Abbett Family of Funds. More information about these and other discounts is available from your financial professional and in Sales Charge Reductions and Waivers on page 242 of the prospectus and Purchases, Redemptions, Pricing, and Payments to Dealers on page 8-1 of the statement of additional information (SAI). Shareholder Fees (Fees paid directly from your investment) Class A B C F, I, P, R2, and R3 Maximum Sales Charge (Load) Imposed on Purchases (as a percentage of offering price) 2.25% None None None Maximum Deferred Sales Charge (Load) (as a percentage of offering price or redemption proceeds, whichever is lower) None 5.00% 1.00% None PROSPECTUS  CONVERTIBLE FUND 43 Annual Fund Operating Expenses (Expenses that you pay each year as a percentage of the value of your investment) Class A B C F I P R2 R3 Management Fees 0.70% 0.70% 0.70% 0.70% 0.70% 0.70% 0.70% 0.70% Distribution and Service (12b-1) Fees 0.20% 1.00% 0.82% 0.10% None 0.45% 0.60% 0.50% Other Expenses 0.22% 0.22% 0.22% 0.22% 0.22% 0.22% 0.22% 0.22% Total Annual Fund Operating Expenses 1.12% 1.92% 1.74% 1.02% 0.92% 1.37% 1.52% 1.42% Fee Waiver and/or Expense Reimbursement (0.06)% (0.06)% (0.06)% (0.06)% (0.06)% (0.06)% (0.06)% (0.06)% Total Annual Fund Operating Expenses After Fee Waiver and/or Expense Reimbursement 1.06% 1.86% 1.68% 0.96% 0.86% 1.31% 1.46% 1.36% (1) A contingent deferred sales charge (CDSC) of 1.00% may be assessed on certain ClassA shares purchased or acquired without a sales charge if they are redeemed before the first day of the month of the one-year anniversary of the purchase. (2) A CDSC of 1.00% may be assessed on ClassC shares if they are redeemed before the first anniversary of their purchase. (3) The 12b-1 fee the Fund will pay on ClassC shares will be a blended rate calculated based on (i) 1.00% of the Funds average daily net assets attributable to shares held for less than one year and (ii) 0.80% of the Funds average daily net assets attributable to shares held for one year or more. All ClassC shareholders of the Fund will bear 12b-1 fees at the same rate. (4) For the period from April 1, 2014 through March 31, 2015, Lord, Abbett & Co. LLC has contractually agreed to waive its fees and reimburse expenses to the extent necessary to limit total annual operating expenses for each class, excluding 12b-1 fees and any acquired fund fees and expenses, to an annual rate of 0.86%. Shareholders will incur actual total annual operating expenses less than or equal to 0.86% plus the amount of any applicable 12b-1 fee. This agreement may be terminated only by the Funds Board of Trustees. Example The following example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. The example assumes that you invest $10,000 in the Fund at the maximum sales charge, if any, for the time periods indicated and then redeem all of your shares at the end of those periods. The example also assumes that your investment has a 5% return each year, that dividends and distributions are reinvested, and that the Funds operating expenses remain the same (except that the example takes into account the expense limitation agreement between the Fund and Lord, Abbett & Co. LLC for the term of the agreement). The first example assumes a deduction of the applicable contingent deferred sales charge (CDSC) for the one-year, three-year, and five-year periods for Class B shares and for the one-year period for Class C shares. Class B shares automatically convert to Class A shares after approximately eight years. The expense example for Class B shares for the ten-year period reflects the conversion to Class A shares. The first example assumes that you redeem all of your shares at the end of the periods. Although your actual costs may be higher or lower, based on these assumptions, your costs (including any applicable CDSC) would be as shown below. The second example assumes that you do not redeem and instead keep your shares. PROSPECTUS  CONVERTIBLE FUND 44 Class If Shares Are Redeemed IfSharesAreNotRedeemed 1 Year 3 Years 5 Years 10 Years 1 Year 3 Years 5 Years 10 Years Class A Shares $ 331 $ 567 $ 822 $ 1,552 $ 331 $ 567 $ 822 $ 1,552 Class B Shares $ 689 $ 897 $ 1,231 $ 2,030 $ 189 $ 597 $ 1,031 $ 2,030 Class C Shares $ 271 $ 542 $ 938 $ 2,047 $ 171 $ 542 $ 938 $ 2,047 Class F Shares $ 98 $ 319 $ 557 $ 1,242 $ 98 $ 319 $ 557 $ 1,242 Class I Shares $ 88 $ 287 $ 503 $ 1,126 $ 88 $ 287 $ 503 $ 1,126 Class P Shares $ 133 $ 428 $ 744 $ 1,641 $ 133 $ 428 $ 744 $ 1,641 Class R2 Shares $ 149 $ 474 $ 823 $ 1,807 $ 149 $ 474 $ 823 $ 1,807 Class R3 Shares $ 138 $ 443 $ 771 $ 1,697 $ 138 $ 443 $ 771 $ 1,697 Portfolio Turnover. The Fund pays transaction costs, such as commissions, when it buys and sells securities (or turns over its portfolio). A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account. These costs, which are not reflected in the annual fund operating expenses or in the example, affect the Funds performance. During the most recent fiscal year, the Funds portfolio turnover rate was 160.16% of the average value of its portfolio. PRINCIPAL INVESTMENT STRATEGIES Under normal conditions, the Fund pursues its investment objective by investing at least 80% of its net assets, plus the amount of any borrowings for investment purposes, in convertible securities. Convertible securities may include corporate bonds, debentures, notes, preferred stocks, and any securities that can be exchanged for common stock or provide an opportunity for equity participation. The Fund also may invest in synthetic convertible securities and convertible structured notes created by other parties such as investment banks. Under normal circumstances, the Fund intends to maintain its average weighted maturity at between five and twenty years. The Fund may invest in both investment grade convertible securities and lower-rated (commonly referred to as high yield or junk) convertible securities or, if unrated, determined by Lord Abbett to be of comparable quality. Reflecting the current universe of convertible securities, a significant portion of the Funds convertible securities may be rated below investment grade. The Fund may invest in companies of all sizes and may from time to time invest a significant amount of its assets in securities of small and mid-sized companies. The Fund may invest up to 20% of its net assets in non-convertible debt or equity securities. In addition, the Fund may invest up to 20% of its net assets in foreign securities that primarily are traded outside of the U.S., including securities of companies that are located in or economically tied to emerging markets. PROSPECTUS  CONVERTIBLE FUND 45 The Fund will not invest 25% or more of its total assets in any industry; however, this limitation does not apply to mortgage-backed securities, privately issued mortgage-related securities, or securities issued by the U.S. government or its agencies and instrumentalities. In addition, the Fund may invest in derivatives. Currently, the Fund expects to invest in derivatives consisting principally of futures, forwards, options, and swaps. The Fund may use derivatives in order to seek to enhance returns, to attempt to hedge some of its investment risk, to manage portfolio duration, or as a substitute position for holding the underlying asset on which the derivative instrument is based. For example, the Fund may invest in U.S. Treasury futures or sell U.S. Treasury futures short to adjust the Funds exposure to the direction of interest rates, or for other portfolio management reasons. The Fund uses fundamental, bottom-up research to identify undervalued convertible securities that the Fund believes potentially may increase total return and reduce downside risk. The Fund attempts to reduce risk through portfolio diversification, credit analysis, assessment of risk/return potential, and attention to current developments and trends in interest rates and economic conditions. The Fund engages in active and frequent trading of its portfolio securities. The Fund generally will sell a security when the Fund believes the security is less likely to benefit from the current market and economic environment, shows signs of deteriorating fundamentals, or has reached its valuation target, among other reasons. The Fund seeks to remain fully invested in accordance with its investment objective; however, in response to adverse economic, market or other unfavorable conditions, the Fund may invest its assets in a temporary defensive manner. PRINCIPAL RISKS As with any investment in a mutual fund, investing in the Fund involves risk, including the risk that you may receive little or no return on your investment. When you redeem your shares, they may be worth more or less than what you paid for them, which means that you may lose a portion or all of the money you invested in the Fund. The principal risks of investing in the Fund, which could adversely affect its performance, include:  Portfolio Management Risk: If the strategies used and securities selected by the Funds portfolio management fail to produce the intended result, the Fund may suffer losses or underperform other funds with the same investment objective or strategies, even in a rising market.  Market Risk: The market values of securities will fluctuate, sometimes sharply and unpredictably, based on overall economic conditions and other factors. Although prices of debt securities tend to rise and fall less PROSPECTUS  CONVERTIBLE FUND 46 dramatically than those of equity securities, they may be subject to periods of heightened volatility, for example, if interest rates rise or the U.S. Federal Reserve continues to curb its bond buying program.  Fixed Income Securities Risk: The Fund is subject to the general risks and considerations associated with investing in debt securities, including the risk that issuers will fail to make timely payments of principal or interest. Typically, shorter-term bonds are less volatile than longer-term bonds; however, longer-term bonds typically offer higher yields and more stable interest income than shorter-term bonds. Fixed income securities are subject to risks including interest rate risk, credit risk, and liquidity risk, all of which are described more fully below.  Convertible Securities Risk: Convertible securities are subject to the risks affecting both equity and fixed income securities, including market, credit, liquidity, and interest rate risk. To the extent that a convertible securitys investment value is greater than its conversion value, its price will be likely to increase when interest rates fall and decrease when interest rates rise, with a fixed income security. If the conversion value exceeds the investment value, the price of the convertible security will tend to fluctuate directly with the price of the underlying equity security. A significant portion of convertible securities have below investment grade credit ratings and are subject to increased credit and liquidity risks.  High-Yield Securities Risk: High-yield bonds are subject to increased credit and liquidity risks. The prices of high-yield bonds in general may decline during periods of uncertainty or market turmoil, and the market for high-yield bonds generally is less liquid than the market for higher-rated securities.  Credit Risk: The issuer of a debt security owned by the Fund may fail to make timely payments of principal or interest, or may default on such payments. A debt security may decline in value if the issuer becomes less creditworthy, even when interest rates are falling. These risks are greatest for high yield debt securities, which have lower credit ratings.  Liquidity Risk: There may be few available buyers or sellers for a security, preventing the Fund from transacting in a timely manner or at an advantageous price, and subjecting the security to greater price fluctuations. Convertible securities tend to be more volatile than other fixed income securities, and the markets for convertible securities may be less liquid than markets for common stocks or bonds.  Interest Rate Risk: A rise in prevailing interest rates generally will cause the price of a fixed rate debt security to fall. Generally, the longer the maturity of a security or weighted average maturity of the Fund, the more sensitive its price is to a rise in interest rates. Typically, periods of volatility and rising PROSPECTUS  CONVERTIBLE FUND 47 interest rates may lead to increased redemptions and decreased liquidity in the fixed income markets, making it more difficult to sell fixed income holdings to satisfy redemptions.  Equity Securities Risk: The value of the Funds equity securities will fluctuate in response to movements in the equity securities market in general and to the changing prospects of the individual companies issuing the securities. This may cause the Fund to produce poor performance relative to other funds, including those that invest to a lesser extent in equity securities.  Large Company Risk: As compared to smaller successful companies, larger companies may be less able to respond quickly to certain market developments and may have slower rates of growth.  Mid-Sized Company Risk: Securities of mid-sized companies generally involve greater risks than investments in larger companies. Mid-sized companies may have limited management experience or depth, limited access to capital, limited products or services, or operate in markets that have not yet been established. Mid-sized company securities tend to be more volatile and less liquid than equity securities of larger companies.  Foreign Investments Risk: The Funds investment exposure to foreign issuers (and American Depositary Receipts (ADRs)) generally is subject to the risk that the securities may be adversely affected by political, economic and social volatility, currency exchange fluctuations, lack of transparency, or inadequate regulatory and accounting standards. Because the Funds definition of foreign securities focuses on where the security is principally traded rather than where the issuer is organized and/or operated, the percentage of the Funds assets that is exposed to foreign market risks may exceed the percentage of the Funds assets that the Fund defines as representing foreign securities. Emerging market securities generally are more volatile than other foreign securities, and are subject to greater liquidity, regulatory, and political risks.  Derivatives Risk: Derivatives are subject to certain risks, including the risk that the value of the derivative may not correlate with the value of the underlying security, rate, or index in the manner anticipated by portfolio management. Derivatives may be more sensitive to changes in economic or market conditions and may become illiquid. Derivatives are subject to leverage risk, which may increase the Funds volatility, and counterparty risk, which means that the counterparty may fail to perform its obligations under the derivative contract.  High Portfolio Turnover Risk: High portfolio turnover may result in increased brokerage fees or other transaction costs, reduced investment performance, and higher taxes. PROSPECTUS  CONVERTIBLE FUND 48 An investment in the Fund is not a deposit of any bank and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. For more information on the principal risks of the Fund, please see the More Information About the Funds  Principal Risks section in the prospectus. PERFORMANCE The bar chart and table below provide some indication of the risks of investing in the Fund by illustrating the variability of the Funds returns. Each assumes reinvestment of dividends and distributions. The Funds past performance, before and after taxes, is not necessarily an indication of how the Fund will perform in the future. The bar chart shows changes in the performance of the Funds Class A shares from calendar year to calendar year. This chart does not reflect the sales charge applicable to Class A shares. If the sales charge were reflected, returns would be lower. Performance for the Funds other share classes will vary due to the different expenses each class bears. Updated performance information is available at www.lordabbett.com or by calling 888-522-2388. Bar Chart (per calendar year)  Class A Shares Best Quarter 3rd Q 09 +12.83% Worst Quarter 3rd Q 08 -16.39% The table below shows how the Funds average annual total returns compare to the returns of a securities market index with investment characteristics similar to those of the Fund. The Funds average annual total returns include applicable sales charges. The after-tax returns of Class A shares included in the table below are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes. In some cases, the return after taxes on distributions and sale of Fund shares may exceed the return before taxes due PROSPECTUS  CONVERTIBLE FUND 49 to a tax benefit resulting from realized losses on a sale of Fund shares at the end of the period that is used to offset other gains. Actual after-tax returns depend on an investors tax situation and may differ from those shown. The after-tax returns shown are not relevant to investors who hold their Fund shares through tax- deferred arrangements such as 401(k) plans or Individual Retirement Accounts (IRAs). After-tax returns for other share classes are not shown in the table and will vary from those shown for Class A shares. Average Annual Total Returns (for the periods ended December 31, 2013) Class 1 Year 5 Years 10 Years Life of Class InceptionDate forPerformance Class A Shares Before Taxes 23.05% 14.30% 5.86%  After Taxes on Distributions 19.22% 12.53% 4.42%  After Taxes on Distributions and Sale of Fund Shares 13.88% 10.79% 4.11%  Class B Shares 19.89% 13.74% 5.54%  Class C Shares 24.07% 14.10% 5.42%  Class F Shares 26.03% 15.02%  5.35% 9/28/2007 Class I Shares 26.14% 15.14% 6.43%  Class P Shares 25.59% 14.61% 5.94%  Class R2 Shares 25.38% 14.52%  4.97% 9/28/2007 Class R3 Shares 25.54% 14.58%  4.94% 9/28/2007 Index BofA Merrill Lynch All Convertibles, All Qualities, Index (reflects no deduction for fees, expenses, or taxes) 24.92% 18.85% 7.13% 6.40% 9/28/2007 MANAGEMENT Investment Adviser. The Funds investment adviser is Lord, Abbett & Co. LLC. Portfolio Managers. Portfolio Manager/Title Member ofthe InvestmentManagementTeam Since Alan R. Kurtz, Portfolio Manager 2003 Robert A. Lee, Partner and Director 2013 Christopher J. Towle, Partner and Director PROSPECTUS  CONVERTIBLE FUND 50 PURCHASE AND SALE OF FUND SHARES The minimum initial and additional amounts shown below vary depending on the class of shares you buy and the type of account. Certain financial intermediaries may impose different restrictions than those described below. Class B shares no longer are available for purchase by new or existing investors and only will be issued in connection with (i) an exchange of Class B shares from another Lord Abbett Fund or (ii) a reinvestment of a dividend and/or capital gain distribution. For Class I shares, the minimum investment shown below applies to certain types of institutional investors, but does not apply to registered investment advisers or retirement and benefit plans otherwise eligible to invest in Class I shares. Class P shares are closed to substantially all new investors. See Choosing a Share Class  Investment Minimums in the prospectus for more information. Investment Minimums  Initial/Additional Investments Class A and C F, P, R2, and R3 I General and IRAs without Invest-A-Matic Investments $1,500/No minimum N/A $1 million minimum Invest-A-Matic Accounts $250/$50 N/A N/A IRAs, SIMPLE and SEP Accounts with Payroll Deductions No minimum N/A N/A Fee-Based Advisory Programs and Retirement and Benefit Plans No minimum No minimum No minimum You may sell (redeem) shares through your securities broker, financial professional or financial intermediary. If you have direct account access privileges, you may redeem your shares by contacting the Fund in writing at P.O. Box 219336, Kansas City, MO 64121, by calling 888-522-2388 or by accessing your account online at www.lordabbett.com. OTHER IMPORTANT INFORMATION REGARDING FUND SHARES For important information about taxes and payments to broker-dealers and other financial intermediaries, please turn to the Tax Information and Payments to Broker-Dealers and Other Financial Intermediaries sections of the prospectus. PROSPECTUS  CONVERTIBLE FUND 51 CORE FIXED INCOME FUND INVESTMENT OBJECTIVE The Funds investment objective is to seek income and capital appreciation to produce a high total return. FEES AND EXPENSES This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. You may qualify for sales charge discounts if you and certain members of your family invest, or agree to invest in the future, at least $100,000 in the Lord Abbett Family of Funds. More information about these and other discounts is available from your financial professional and in Sales Charge Reductions and Waivers on page 242 of the prospectus and Purchases, Redemptions, Pricing, and Payments to Dealers on page 8-1 of the statement of additional information (SAI). Shareholder Fees (Fees paid directly from your investment) Class A B C F, I, P, R2, and R3 Maximum Sales Charge (Load) Imposed on Purchases (as a percentage of offering price) 2.25% None None None Maximum Deferred Sales Charge (Load) (as a percentage of offering price orredemption proceeds, whichever is lower) None 5.00% 1.00% None Annual Fund Operating Expenses (Expenses that you pay each year as a percentage of the value of your investment) Class A B C F I P R2 R3 Management Fees 0.44% 0.44% 0.44% 0.44% 0.44% 0.44% 0.44% 0.44% Distribution and Service (12b-1) Fees 0.20% 1.00% 0.85% 0.10% None 0.45% 0.60% 0.50% Other Expenses 0.21% 0.21% 0.21% 0.21% 0.21% 0.21% 0.21% 0.21% Total Annual Fund Operating Expenses 0.85% 1.65% 1.50% 0.75% 0.65% 1.10% 1.25% 1.15% (1) A contingent deferred sales charge (CDSC) of 1.00% may be assessed on certain Class A shares purchased or acquired without a sales charge if they are redeemed before the first day of the month of the one-year anniversary of the purchase. (2) A CDSC of 1.00% may be assessed on Class C shares if they are redeemed before the first anniversary of their purchase. (3) The 12b-1 fee the Fund will pay on Class C shares will be a blended rate calculated based on (i) 1.00% of the Funds average daily net assets attributable to shares held for less than one year and (ii) 0.80% of the Funds average daily net assets attributable to shares held for one year or more. All Class C shareholders of the Fund will bear 12b-1 fees at the same rate. PROSPECTUS  CORE FIXED INCOME FUND 52 Example The following example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. The example assumes that you invest $10,000 in the Fund at the maximum sales charge, if any, for the time periods indicated and then redeem all of your shares at the end of those periods. The example also assumes that your investment has a 5% return each year, that dividends and distributions are reinvested, and that the Funds operating expenses remain the same. The first example assumes a deduction of the applicable contingent deferred sales charge (CDSC) for the one-year, three-year, and five-year periods for Class B shares and for the one-year period for Class C shares. Class B shares automatically convert to Class A shares after approximately eight years. The expense example for Class B shares for the ten-year period reflects the conversion to Class A shares. The first example assumes that you redeem all of your shares at the end of the periods. Although your actual costs may be higher or lower, based on these assumptions, your costs (including any applicable CDSC) would be as shown below. The second example assumes that you do not redeem and instead keep your shares. Class If Shares Are Redeemed IfSharesAreNotRedeemed 1 Year 3 Years 5 Years 10 Years 1 Year 3 Years 5 Years 10 Years Class A Shares $ 310 $ 490 $ 686 $ 1,250 $ 310 $ 490 $ 686 $ 1,250 Class B Shares $ 668 $ 820 $ 1,097 $ 1,741 $ 168 $ 520 $ 897 $ 1,741 Class C Shares $ 253 $ 474 $ 818 $ 1,791 $ 153 $ 474 $ 818 $ 1,791 Class F Shares $ 77 $ 240 $ 417 $ 930 $ 77 $ 240 $ 417 $ 930 Class I Shares $ 66 $ 208 $ 362 $ 810 $ 66 $ 208 $ 362 $ 810 Class P Shares $ 112 $ 350 $ 606 $ 1,340 $ 112 $ 350 $ 606 $ 1,340 Class R2 Shares $ 127 $ 397 $ 686 $ 1,511 $ 127 $ 397 $ 686 $ 1,511 Class R3 Shares $ 117 $ 365 $ 633 $ 1,398 $ 117 $ 365 $ 633 $ 1,398 Portfolio Turnover. The Fund pays transaction costs, such as commissions, when it buys and sells securities (or turns over its portfolio). A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account. These costs, which are not reflected in the annual fund operating expenses or in the example, affect the Funds performance. During the most recent fiscal year, the Funds portfolio turnover rate was 735.06% of the average value of its portfolio. PRINCIPAL INVESTMENT STRATEGIES Under normal conditions, the Fund pursues its investment objective by investing at least 80% of its net assets, plus the amount of any borrowings for investment purposes, in fixed income securities of various types. The Fund primarily invests in the following types of fixed income securities: PROSPECTUS  CORE FIXED INCOME FUND 53  Securities issued or guaranteed by the U.S. government, its agencies or government-sponsored enterprises;  Investment grade debt securities of U.S. issuers;  Investment grade debt securities of non-U.S. issuers that are denominated in U.S. dollars;  Mortgage-backed and other asset-backed securities;  Inflation-linked investments;  Senior loans, including bridge loans, novations, assignments, and participations; and  Derivative instruments, including options, futures contracts, forward contracts and swap agreements. The Fund will not invest 25% or more of its total assets in any industry; however, this limitation does not apply to mortgage-backed securities, privately issued mortgage-related securities, or securities issued by the U.S. government or its agencies and instrumentalities. The Fund attempts to manage interest rate risk through its management of the average duration of the securities it holds in its portfolio. The Fund expects to maintain its average duration range within two years of the bond markets duration as measured by the Barclays U.S. Aggregate Bond Index (which was approximately 5.5 years as of March 15, 2014). In addition, the Fund may invest in derivatives. Currently, the Fund expects to invest in derivatives consisting principally of futures, forwards, options, and swaps. The Fund may use derivatives in order to seek to enhance returns, to attempt to hedge some of its investment risk, to manage portfolio duration, or as a substitute position for holding the underlying asset on which the derivative instrument is based. For example, the Fund may invest in U.S. Treasury futures or sell U.S. Treasury futures short to adjust the Funds exposure to the direction of interest rates, or for other portfolio management reasons. The Fund buys and sells securities using a relative value-oriented investment process and combines top-down and bottom-up analysis to construct its portfolio. The Fund uses a blend of fundamental research and quantitative tools to evaluate both potential opportunities and potential risks across different segments of the fixed income market. The Fund applies proprietary filters to this analysis to determine security selection, sector exposure, and term structure. The Fund engages in active and frequent trading of its portfolio securities. The Fund generally will sell a security when the Fund believes the security is less likely to benefit from the current market and economic environment, shows signs of deteriorating fundamentals, or has reached its valuation target, among PROSPECTUS  CORE FIXED INCOME FUND 54 other reasons. The Fund seeks to remain fully invested in accordance with its investment objective; however, in response to adverse economic, market or other unfavorable conditions, the Fund may invest its assets in a temporary defensive manner. PRINCIPAL RISKS As with any investment in a mutual fund, investing in the Fund involves risk, including the risk that you may receive little or no return on your investment. When you redeem your shares, they may be worth more or less than what you paid for them, which means that you may lose a portion or all of the money you invested in the Fund. The principal risks of investing in the Fund, which could adversely affect its performance, include:  Portfolio Management Risk: If the strategies used and securities selected by the Funds portfolio management fail to produce the intended result, the Fund may suffer losses or underperform other funds with the same investment objective or strategies, even in a rising market.  Market Risk: The market values of securities will fluctuate, sometimes sharply and unpredictably, based on overall economic conditions and other factors. Although prices of debt securities tend to rise and fall less dramatically than those of equity securities, they may be subject to periods of heightened volatility, for example, if interest rates rise or the U.S. Federal Reserve continues to curb its bond buying program.  Fixed Income Securities Risk: The Fund is subject to the general risks and considerations associated with investing in fixed income securities, including the risk that issuers will fail to make timely payments of principal or interest. Typically, shorter-term bonds are less volatile than longer-term bonds; however, longer- term bonds typically offer higher yields and more stable interest income than shorter-term bonds. Fixed income securities are subject to risks including interest rate risk, credit risk, and liquidity risk, all of which are described more fully below.  Credit Risk: The issuer of a fixed income security owned by the Fund may fail to make timely payments of principal or interest, or may default on such payments. A fixed income security may decline in value if the issuer becomes less creditworthy, even when interest rates are falling.  Liquidity Risk: There may be few available buyers or sellers for a security, preventing the Fund from transacting in a timely manner or at an advantageous price, and subjecting the security to greater price fluctuations.  Interest Rate Risk: A rise in prevailing interest rates generally will cause the price of a fixed rate debt security to fall. Generally, the longer the maturity of a security or weighted average maturity of the Fund, the more sensitive its PROSPECTUS  CORE FIXED INCOME FUND 55 price is to a rise in interest rates. Typically, periods of volatility and rising interest rates may lead to increased redemptions and decreased liquidity in the fixed income markets, making it more difficult to sell fixed income holdings to satisfy redemptions.  Government Securities Risk and Mortgage-Related Securities Risk: The Fund invests in securities issued or guaranteed by the U.S. government or its agencies and instrumentalities (such as the Government National Mortgage Association (Ginnie Mae), the Federal National Mortgage Association (Fannie Mae), or the Federal Home Loan Mortgage Corporation (Freddie Mac)). Unlike Ginnie Mae securities, securities issued or guaranteed by U.S. government-related organizations such as Fannie Mae and Freddie Mac are not backed by the full faith and credit of the U.S. government and no assurance can be given that the U.S. government would provide financial support. Mortgage-related securities may be particularly sensitive to changes in economic conditions, including delinquencies and/or defaults. They are subject to prepayment risk (higher than expected prepayment rates of mortgage obligations due to a fall in market interest rates) and extension risk (lower than expected prepayment rates of mortgage obligations due to a rise in market interest rates). These risks increase the Funds overall interest rate risk. Some mortgage-related securities receive government or private support, but there is no assurance that such support will remain in place.  Inflation-Linked Investments Risk: The Fund may invest in Treasury Inflation Protected Securities (TIPS), which are U.S. government bonds whose principal automatically is adjusted for inflation as measured by the Consumer Price Index for All Urban Consumers (CPI-U), and other inflation-indexed securities issued by the U.S. Department of Treasury. Unlike traditional fixed income securities, the principal and interest payments of inflation-linked investments are adjusted periodically based on the inflation rate. The value of the Funds inflation-linked investments may be vulnerable to changes in expectations of inflation or interest rates and there is no guarantee that the Funds use of these instruments will be successful.  Foreign Investments Risk: The Funds investment exposure to foreign (which may include emerging market) issuers generally is subject to the risk that the value of securities issued by foreign issuers may be adversely affected by political, economic and social volatility, lack of transparency or inadequate regulatory and accounting standards, inadequate exchange control regulations, foreign taxes, higher transaction and other costs, and delays in settlement. Because the Funds definition of foreign securities focuses on the currency in which the security is denominated rather than where the issuer is organized and/or operated, the percentage of the Funds assets that is exposed to foreign market risks may exceed the percentage of the Funds PROSPECTUS  CORE FIXED INCOME FUND 56 assets that the Fund defines as representing foreign securities. Emerging market securities generally are more volatile than other foreign securities, and are subject to greater liquidity, regulatory, and political risks.  Senior Loan Risk: The Funds investments in floating or adjustable rate senior loans are subject to increased credit and liquidity risks. Senior loan prices also may be adversely affected by supply-demand imbalances caused by conditions in the senior loan market or related markets. Below investment grade senior loans, like high-yield debt securities, or junk bonds, usually are more credit than interest rate sensitive, although the value of these instruments may be affected by interest rate swings in the overall fixed income market.  Derivatives Risk: Derivatives are subject to certain risks, including the risk that the value of the derivative may not correlate with the value of the underlying security, rate, or index in the manner anticipated by portfolio management. Derivatives may be more sensitive to changes in economic or market conditions and may become illiquid. Derivatives are subject to leverage risk, which may increase the Funds volatility, and counterparty risk, which means that the counterparty may fail to perform its obligations under the derivative contract.  High Portfolio Turnover Risk: High portfolio turnover may result in increased brokerage fees or other transaction costs, reduced investment performance, and higher taxes. An investment in the Fund is not a deposit of any bank and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. For more information on the principal risks of the Fund, please see the More Information About the Funds  Principal Risks section in the prospectus. PERFORMANCE The bar chart and table below provide some indication of the risks of investing in the Fund by illustrating the variability of the Funds returns. Each assumes reinvestment of dividends and distributions. The Funds past performance, before and after taxes, is not necessarily an indication of how the Fund will perform in the future. The bar chart shows changes in the performance of the Funds Class A shares from calendar year to calendar year. This chart does not reflect the sales charge applicable to Class A shares. If the sales charge were reflected, returns would be lower. Performance for the Funds other share classes will vary due to the different expenses each class bears. Updated performance information is available at www.lordabbett.com or by calling 888-522-2388. PROSPECTUS  CORE FIXED INCOME FUND 57 Bar Chart (per calendar year)  Class A Shares Best Quarter 3rd Q 09 +5.43% Worst Quarter 2nd Q 13 -2.72% The table below shows how the Funds average annual total returns compare to the returns of a securities market index with investment characteristics similar to those of the Fund. The Funds average annual total returns include applicable sales charges. The after-tax returns of Class A shares included in the table below are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes. In some cases, the return after taxes on distributions and sale of Fund shares may exceed the return before taxes due to a tax benefit resulting from realized losses on a sale of Fund shares at the end of the period that is used to offset other gains. Actual after-tax returns depend on an investors tax situation and may differ from those shown. The after-tax returns shown are not relevant to investors who hold their Fund shares through tax- deferred arrangements such as 401(k) plans or Individual Retirement Accounts (IRAs). After-tax returns for other share classes are not shown in the table and will vary from those shown for Class A shares. PROSPECTUS  CORE FIXED INCOME FUND 58 Average Annual Total Returns (for the periods ended December 31, 2013) Class 1 Year 5 Years 10 Years Life of Class InceptionDate forPerformance Class A Shares Before Taxes -4.50% 5.47% 4.43%  After Taxes on Distributions -5.39% 3.70% 2.80%  After Taxes on Distributions and Sale of Fund Shares -2.54% 3.65% 2.85%  Class B Shares -7.76% 4.83% 4.11%  Class C Shares -3.89% 5.25% 3.99%  Class F Shares -2.09% 6.08%  5.50% 9/28/2007 Class I Shares -2.00% 6.20% 4.99%  Class P Shares -2.42% 5.74% 4.51%  Class R2 Shares -2.58% 5.57%  5.01% 9/28/2007 Class R3 Shares -2.57% 5.68%  5.10% 9/28/2007 Index Barclays U.S. Aggregate Bond Index (reflects no deduction for fees, expenses, or taxes) -2.02% 4.44% 4.55% 4.88% 9/28/2007 MANAGEMENT Investment Adviser. The Funds investment adviser is Lord, Abbett & Co. LLC. Portfolio Managers. Portfolio Manager/Title Member ofthe InvestmentManagementTeam Since Robert A. Lee, Partner and Director 1998 Jerald M. Lanzotti, Partner and Portfolio Manager 2000 Andrew H. OBrien, Partner and Portfolio Manager 1998 Kewjin Yuoh, Partner and Portfolio Manager 2010 PURCHASE AND SALE OF FUND SHARES The minimum initial and additional amounts shown below vary depending on the class of shares you buy and the type of account. Certain financial intermediaries may impose different restrictions than those described below. Class B shares no longer are available for purchase by new or existing investors and only will be issued in connection with (i) an exchange of Class B shares from another Lord Abbett Fund or (ii) a reinvestment of a dividend and/or capital PROSPECTUS  CORE FIXED INCOME FUND 59 gain distribution. For Class I shares, the minimum investment shown below applies to certain types of institutional investors, but does not apply to registered investment advisers or retirement and benefit plans otherwise eligible to invest in Class I shares. Class P shares are closed to substantially all new investors. See Choosing a Share Class  Investment Minimums in the prospectus for more information. Investment Minimums  Initial/Additional Investments Class A and C F, P, R2, and R3 I General and IRAs without Invest-A-Matic Investments $1,500/No minimum N/A $1 million minimum Invest-A-Matic Accounts $250/$50 N/A N/A IRAs, SIMPLE and SEP Accounts with Payroll Deductions No minimum N/A N/A Fee-Based Advisory Programs and Retirement and Benefit Plans No minimum No minimum No minimum You may sell (redeem) shares through your securities broker, financial professional or financial intermediary. If you have direct account access privileges, you may redeem your shares by contacting the Fund in writing at P.O. Box 219336, Kansas City, MO 64121, by calling 888-522-2388 or by accessing your account online at www.lordabbett.com. OTHER IMPORTANT INFORMATION REGARDING FUND SHARES For important information about taxes and payments to broker-dealers and other financial intermediaries, please turn to the Tax Information and Payments to Broker-Dealers and Other Financial Intermediaries sections of the prospectus. PROSPECTUS  CORE FIXED INCOME FUND 60 FLOATING RATE FUND INVESTMENT OBJECTIVE The Funds investment objective is to seek a high level of current income. FEES AND EXPENSES This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. You may qualify for sales charge discounts if you and certain members of your family invest, or agree to invest in the future, at least $100,000 in the Lord Abbett Family of Funds. More information about these and other discounts is available from your financial professional and in Sales Charge Reductions and Waivers on page 242 of the prospectus and Purchases, Redemptions, Pricing, and Payments to Dealers on page 8-1 of the statement of additional information (SAI). Shareholder Fees (Fees paid directly from your investment) Class A B C F, I, R2, and R3 Maximum Sales Charge (Load) Imposed on Purchases (as a percentage of offering price) 2.25% None None None Maximum Deferred Sales Charge (Load) (as a percentage of offering price orredemption proceeds, whichever is lower) None 5.00% 1.00% None Annual Fund Operating Expenses (Expenses that you pay each year as a percentage of the value of your investment) Class A B C F I R2 R3 Management Fees 0.46% 0.46% 0.46% 0.46% 0.46% 0.46% 0.46% Distribution and Service (12b-1) Fees 0.20% 1.00% 0.86% 0.10% None 0.60% 0.50% Other Expenses 0.14% 0.14% 0.14% 0.14% 0.14% 0.14% 0.14% Total Annual Fund Operating Expenses 0.80% 1.60% 1.46% 0.70% 0.60% 1.20% 1.10% (1) A contingent deferred sales charge (CDSC) of 1.00% may be assessed on certain Class A shares purchased or acquired without a sales charge if they are redeemedbefore the first day of the month of the one-year anniversary of the purchase. (2) A CDSC of 1.00% may be assessed on Class C shares if they are redeemed before the first anniversary of their purchase. (3) The 12b-1 fee the Fund will pay on Class C shares will be a blended rate calculated based on (i) 1.00% of the Funds average daily net assets attributable to shares held for less than one year and (ii) 0.80% of the Funds average daily net assets attributable to shares held for one year or more. All Class C shareholders of the Fund will bear 12b-1 fees at the same rate. PROSPECTUS  FLOATING RATE FUND 61 Example The following example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. The example assumes that you invest $10,000 in the Fund at the maximum sales charge, if any, for the time periods indicated and then redeem all of your shares at the end of those periods. The example also assumes that your investment has a 5% return each year, that dividends and distributions are reinvested, and that the Funds operating expenses remain the same. The first example assumes a deduction of the applicable contingent deferred sales charge (CDSC) for the one-year, three-year, and five-year periods for Class B shares and for the one-year period for Class C shares. Class B shares automatically convert to Class A shares after approximately eight years. The expense example for Class B shares for the ten-year period reflects the conversion to Class A shares. The first example assumes that you redeem all of your shares at the end of the periods. Although your actual costs may be higher or lower, based on these assumptions, your costs (including any applicable CDSC) would be as shown below. The second example assumes that you do not redeem and instead keep your shares. Class If Shares Are Redeemed IfSharesAreNotRedeemed 1 Year 3 Years 5 Years 10 Years 1 Year 3 Years 5 Years 10 Years Class A Shares $ 305 $ 475 $ 659 $ 1,193 $ 305 $ 475 $ 659 $ 1,193 Class B Shares $ 663 $ 805 $ 1,071 $ 1,686 $ 163 $ 505 $ 871 $ 1,686 Class C Shares $ 249 $ 462 $ 797 $ 1,746 $ 149 $ 462 $ 797 $ 1,746 Class F Shares $ 72 $ 224 $ 390 $ 871 $ 72 $ 224 $ 390 $ 871 Class I Shares $ 61 $ 192 $ 335 $ 750 $ 61 $ 192 $ 335 $ 750 Class R2 Shares $ 122 $ 381 $ 660 $ 1,455 $ 122 $ 381 $ 660 $ 1,455 Class R3 Shares $ 112 $ 350 $ 606 $ 1,340 $ 112 $ 350 $ 606 $ 1,340 Portfolio Turnover. The Fund pays transaction costs, such as commissions, when it buys and sells securities (or turns over its portfolio). A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account. These costs, which are not reflected in the annual fund operating expenses or in the example, affect the Funds performance. During the most recent fiscal year, the Funds portfolio turnover rate was 87.52% of the average value of its portfolio. PRINCIPAL INVESTMENT STRATEGIES Under normal conditions, the Fund pursues its investment objective by investing at least 80% of its net assets, plus the amount of any borrowings for investment purposes, in floating or adjustable rate senior loans. Senior loans are business loans made to borrowers that have interest rates that periodically adjust to a generally recognized base rate, such as the London Interbank Offered Rate PROSPECTUS  FLOATING RATE FUND 62 (LIBOR) or the prime rate as set by the Federal Reserve. Senior loans typically are secured by specific collateral of the borrower and hold the most senior position in the borrowers capital structure or share the senior position with the borrowers other senior debt securities. However, the Fund may invest up to 20% of its total assets in senior loans that are not secured by any specific collateral. The senior loans in which the Fund may invest include bridge loans, novations, assignments, participations, and revolving credit facility loans. The Fund may invest in senior loans of any maturity or credit quality, but invests primarily in senior loans that are rated below investment grade (commonly referred to as lower rated or junk bonds) or, if unrated, deemed by Lord Abbett to be the equivalent of below investment grade senior loans. The Fund may invest up to 20% of its net assets in other types of debt securities and short-term instruments. The Fund may invest up to 25% of its total assets in senior loans made to foreign-domiciled borrowers and foreign securities, including emerging market securities. The Fund expects that substantially all of the senior loans in which it invests will be U.S. dollar-denominated. The Fund will not invest 25% or more of its total assets in any industry; however, this limitation does not apply to mortgage-backed securities, privately issued mortgage-related securities, or securities issued by the U.S. government or its agencies and instrumentalities. In addition, the Fund may invest up to 10% of its net assets in derivatives. Currently, the Fund expects to invest in derivatives consisting principally of futures, forwards, options, and swaps. The Fund may use derivatives in order to seek to enhance returns, to attempt to hedge some of its investment risk, to manage portfolio duration, or as a substitute position for holding the underlying asset on which the derivative instrument is based. For example, the Fund may invest in U.S. Treasury futures or sell U.S. Treasury futures short to adjust the Funds exposure to the direction of interest rates, or for other portfolio management reasons. Portfolio management conducts fundamental research by analyzing industry and issuer specific data and performing quantitative and qualitative credit research. The Funds portfolio construction process is based on positioning across the credit quality spectrum. The Fund attempts to reduce risk through portfolio diversification, credit analysis, assessment of risk/return potential, and attention to current developments and trends in interest rates and economic conditions. The Fund generally will sell a security when the Fund believes the security is less likely to benefit from the current market and economic environment, shows signs of deteriorating fundamentals, or has reached its valuation target, among other reasons. The Fund seeks to remain fully invested in accordance with its PROSPECTUS  FLOATING RATE FUND 63 investment objective; however, in response to adverse economic, market or other unfavorable conditions, the Fund may invest its assets in a temporary defensive manner. PRINCIPAL RISKS As with any investment in a mutual fund, investing in the Fund involves risk, including the risk that you may receive little or no return on your investment. When you redeem your shares, they may be worth more or less than what you paid for them, which means that you may lose a portion or all of the money you invested in the Fund. The principal risks of investing in the Fund, which could adversely affect its performance, include:  Portfolio Management Risk: If the strategies used and securities selected by the Funds portfolio management fail to produce the intended result, the Fund may suffer losses or underperform other funds with the same investment objective or strategies, even in a rising market.  Market Risk: The market values of securities will fluctuate, sometimes sharply and unpredictably, based on overall economic conditions and other factors. Although prices of debt securities tend to rise and fall less dramatically than those of equity securities, they may be subject to periods of heightened volatility, for example, if interest rates rise or the U.S. Federal Reserve continues to curb its bond buying program.  Fixed Income Securities Risk: The Fund is subject to the general risks and considerations associated with investing in debt securities, including the risk that issuers will fail to make timely payments of principal or interest. Typically, shorter-term bonds are less volatile than longer-term bonds; however, longer-term bonds typically offer higher yields and more stable interest income than shorter-term bonds. Fixed income securities are subject to risks including interest rate risk, credit risk, and liquidity risk, all of which are described more fully below.  Senior Loan Risk: The Funds investments in floating or adjustable rate senior loans are subject to increased credit and liquidity risks. Senior loan prices also may be adversely affected by supply-demand imbalances caused by conditions in the senior loan market or related markets. Below investment grade senior loans, like high-yield debt securities, or junk bonds, usually are more credit than interest rate sensitive, although the value of these instruments may be affected by interest rate swings in the overall fixed income market. Senior loans may be subject to structural subordination and, although the loans may be senior to equity and other debt securities in the borrowers capital structure, the loans may be subordinated to other obligations of the borrower or its subsidiaries. PROSPECTUS  FLOATING RATE FUND 64  High-Yield Securities Risk: Changes in economic conditions or other circumstances are more likely to reduce the capacity of issuers of high-yield debt securities, or junk bonds, to make principal and interest payments and such companies are more likely to default on their payments of interest and principal owed than issuers of investment grade bonds. Lower-rated investments also may be subject to greater price volatility than higher-rated investments.  Credit Risk: The issuer of a debt security owned by the Fund may fail to make timely payments of principal or interest, or may default on such payments. A debt security may decline in value if the issuer becomes less creditworthy, even when interest rates are falling. These risks are greatest for high yield debt securities, which have lower credit ratings.  Liquidity Risk: Because senior loans may have a limited trading market and may be subject to extended settlement periods, liquidity risk is more pronounced for the Fund than for funds that invest primarily in other types of fixed income instruments. In addition, senior loans may be more difficult to value and the prices of senior loans may be adversely affected by supply-demand imbalances. The frequency and magnitude of such changes cannot be predicted.  Interest Rate Risk: A rise in prevailing interest rates generally will cause the price of a fixed rate debt security to fall. Generally, the longer the maturity of a security or weighted average maturity of the Fund, the more sensitive its price is to a rise in interest rates. The interest rates on senior loans adjust periodically and may not correlate to prevailing interest rates during the periods between rate adjustments. Typically, periods of volatility and rising interest rates may lead to increased redemptions and decreased liquidity in the fixed income markets, making it more difficult to sell fixed income holdings to satisfy redemptions.  Foreign Investments Risk: The Funds investment exposure to foreign (which may include emerging market) issuers generally is subject to the risk that the value of securities issued by foreign issuers may be adversely affected by political, economic and social volatility, lack of transparency or inadequate regulatory and accounting standards, inadequate exchange control regulations, foreign taxes, higher transaction and other costs, and delays in settlement. Emerging market securities generally are more volatile than other foreign securities, and are subject to greater liquidity, regulatory, and political risks.  Government Securities Risk and Mortgage-Related Securities Risk: The Fund invests in securities issued or guaranteed by the U.S. government or its agencies and instrumentalities (such as the Government National Mortgage Association (Ginnie Mae), the Federal National Mortgage Association PROSPECTUS  FLOATING RATE FUND 65 (Fannie Mae), or the Federal Home Loan Mortgage Corporation (Freddie Mac)). Unlike Ginnie Mae securities, securities issued or guaranteed by U.S. government-related organizations such as Fannie Mae and Freddie Mac are not backed by the full faith and credit of the U.S. government and no assurance can be given that the U.S. government would provide financial support. Mortgage-related securities may be particularly sensitive to changes in economic conditions, including delinquencies and/or defaults. They are subject to prepayment risk (higher than expected prepayment rates of mortgage obligations due to a fall in market interest rates) and extension risk (lower than expected prepayment rates of mortgage obligations due to a rise in market interest rates). These risks increase the Funds overall interest rate risk. Some mortgage-related securities receive government or private support, but there is no assurance that such support will remain in place.  Derivatives Risk: Derivatives are subject to certain risks, including the risk that the value of the derivative may not correlate with the value of the underlying security, rate, or index in the manner anticipated by portfolio management. Derivatives may be more sensitive to changes in economic or market conditions and may become illiquid. Derivatives are subject to leverage risk, which may increase the Funds volatility, and counterparty risk, which means that the counterparty may fail to perform its obligations under the derivative contract. An investment in the Fund is not a deposit of any bank and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. For more information on the principal risks of the Fund, please see the More Information About the Funds  Principal Risks section in the prospectus. PERFORMANCE The bar chart and table below provide some indication of the risks of investing in the Fund by illustrating the variability of the Funds returns. Each assumes reinvestment of dividends and distributions. The Funds past performance, before and after taxes, is not necessarily an indication of how the Fund will perform in the future. No performance is shown for B shares because the Fund has not issued Class B shares. The bar chart shows changes in the performance of the Funds Class A shares from calendar year to calendar year. This chart does not reflect the sales charge applicable to Class A shares. If the sales charge were reflected, returns would be lower. Performance for the Funds other share classes will vary due to the different expenses each class bears. Updated performance information is available at www.lordabbett.com or by calling 888-522-2388. PROSPECTUS  FLOATING RATE FUND 66 Bar Chart (per calendar year)  Class A Shares Best Quarter 2nd Q 09 +11.57% Worst Quarter 4th Q 08 -17.64% The table below shows how the Funds average annual total returns compare to the returns of a securities market index with investment characteristics similar to those of the Fund. The Funds average annual total returns include applicable sales charges. The after-tax returns of Class A shares included in the table below are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes. In some cases, the return after taxes on distributions and sale of Fund shares may exceed the return before taxes due to a tax benefit resulting from realized losses on a sale of Fund shares at the end of the period that is used to offset other gains. Actual after-tax returns depend on an investors tax situation and may differ from those shown. The after-tax returns shown are not relevant to investors who hold their Fund shares through tax- deferred arrangements such as 401(k) plans or Individual Retirement Accounts (IRAs). After-tax returns for other share classes are not shown in the table and will vary from those shown for Class A shares. PROSPECTUS  FLOATING RATE FUND 67 Average Annual Total Returns (for the periods ended December 31, 2013) Class 1 Year 5 Years Life of Class InceptionDate forPerformance Class A Shares 12/31/2007 Before Taxes 3.47% 10.59% 4.50% After Taxes on Distributions 1.35% 8.41% 2.40% After Taxes on Distributions and Sale of Fund Shares 1.94% 7.48% 2.62% Class C Shares 4.31% 10.32% 4.18% 12/31/2007 Class F Shares 5.99% 11.21% 5.03% 12/31/2007 Class I Shares 6.21% 11.40% 5.20% 12/31/2007 Class R2 Shares 5.59% 11.01% 4.79% 12/31/2007 Class R3 Shares 5.70% 10.96% 4.77% 12/31/2007 Index Credit Suisse Leveraged Loan Index (reflects no deduction for fees, expenses, or taxes) 6.15% 13.50% 5.03% 12/31/2007 MANAGEMENT Investment Adviser. The Funds investment adviser is Lord, Abbett & Co. LLC. Portfolio Managers. Portfolio Manager/Title Member ofthe InvestmentManagementTeam Since Jeffrey D. Lapin, Portfolio Manager 2012 Robert A. Lee, Partner and Director 2013 Christopher J. Towle, Partner and Director 2007 PURCHASE AND SALE OF FUND SHARES The minimum initial and additional amounts shown below vary depending on the class of shares you buy and the type of account. Certain financial intermediaries may impose different restrictions than those described below. Class B shares no longer are available for purchase by new or existing investors and only will be issued in connection with (i) an exchange of Class B shares from another Lord Abbett Fund or (ii) a reinvestment of a dividend and/or capital gain distribution. For Class I shares, the minimum investment shown below applies to certain types of institutional investors, but does not apply to registered PROSPECTUS  FLOATING RATE FUND 68 investment advisers or retirement and benefit plans otherwise eligible to invest in Class I shares. See Choosing a Share Class  Investment Minimums in the prospectus for more information. Investment Minimums  Initial/Additional Investments Class A and C F, R2, and R3 I General and IRAs without Invest-A-Matic Investments $1,500/No minimum N/A $1 million minimum Invest-A-Matic Accounts $250/$50 N/A N/A IRAs, SIMPLE and SEP Accounts with Payroll Deductions No minimum N/A N/A Fee-Based Advisory Programs and Retirement and BenefitPlans No minimum No minimum No minimum You may sell (redeem) shares through your securities broker, financial professional or financial intermediary. If you have direct account access privileges, you may redeem your shares by contacting the Fund in writing at P.O. Box 219336, Kansas City, MO 64121, by calling 888-522-2388 or by accessing your account online at www.lordabbett.com. OTHER IMPORTANT INFORMATION REGARDING FUND SHARES For important information about taxes and payments to broker-dealers and other financial intermediaries, please turn to the Tax Information and Payments to Broker-Dealers and Other Financial Intermediaries sections of the prospectus. PROSPECTUS  FLOATING RATE FUND 69 HIGH YIELD FUND INVESTMENT OBJECTIVE The Funds investment objective is to seek a high current income and the opportunity for capital appreciation to produce a high total return. FEES AND EXPENSES This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. You may qualify for sales charge discounts if you and certain members of your family invest, or agree to invest in the future, at least $100,000 in the Lord Abbett Family of Funds. More information about these and other discounts is available from your financial professional and in Sales Charge Reductions and Waivers on page 242 of the prospectus and Purchases, Redemptions, Pricing, and Payments to Dealers on page 8-1 of the statement of additional information (SAI). Shareholder Fees (Fees paid directly from your investment) Class A B C F, I, P, R2, and R3 Maximum Sales Charge (Load) Imposed on Purchases (as a percentage of offering price) 2.25% None None None Maximum Deferred Sales Charge (Load) (as a percentage of offering price or redemption proceeds, whichever is lower) None 5.00% 1.00% None Annual Fund Operating Expenses (Expenses that you pay each year as a percentage of the value of your investment) Class A B C F I P R2 R3 Management Fees 0.56% 0.56% 0.56% 0.56% 0.56% 0.56% 0.56% 0.56% Distribution and Service (12b-1) Fees 0.20% 1.00% 0.88% 0.10% None 0.45% 0.60% 0.50% Other Expenses 0.19% 0.19% 0.19% 0.19% 0.19% 0.19% 0.19% 0.19% Total Annual Fund Operating Expenses 0.95% 1.75% 1.63% 0.85% 0.75% 1.20% 1.35% 1.25% (1) A contingent deferred sales charge (CDSC) of 1.00% may be assessed on certain Class A shares purchased or acquired without a sales charge if they are redeemed before the first day of the month of the one-year anniversary of the purchase. (2) A CDSC of 1.00% may be assessed on Class C shares if they are redeemed before the first anniversary of their purchase. (3) The 12b-1 fee the Fund will pay on Class C shares will be a blended rate calculated based on (i) 1.00% of the Funds average daily net assets attributable to shares held for less than one year and (ii) 0.80% of the Funds average daily net assets attributable to shares held for one year or more. All Class C shareholders of the Fund will bear 12b-1 fees at the same rate. For the period from April 1, 2014 through March 31, 2015, Lord, Abbett & Co. LLC has contractually agreed to waive its fees and reimburse expenses to the extent necessary to limit total annual operating expenses for each class, excluding 12b-1 fees and any acquired fund fees and expenses, to an annual rate of 0.78%. Shareholders will incur actual total annual operating expensesless than or equal to 0.78% plus the amount of any applicable 12b-1 fee. This agreement may be terminated only bythe Funds Board of Trustees. PROSPECTUS  HIGH YIELD FUND 70 Example The following example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. The example assumes that you invest $10,000 in the Fund at the maximum sales charge, if any, for the time periods indicated and then redeem all of your shares at the end of those periods. The example also assumes that your investment has a 5% return each year, that dividends and distributions are reinvested, and that the Funds operating expenses remain the same (except that the example takes into account the expense limitation agreement between the Fund and Lord Abbett & Co. LLC for the term of the agreement). The first example assumes a deduction of the applicable contingent deferred sales charge (CDSC) for the one-year, three-year, and five-year periods for Class B shares and for the one-year period for Class C shares. Class B shares automatically convert to Class A shares after approximately eight years. The expense example for Class B shares for the ten-year period reflects the conversion to Class A shares. The first example assumes that you redeem all of your shares at the end of the periods. Although your actual costs may be higher or lower, based on these assumptions, your costs (including any applicable CDSC) would be as shown below. The second example assumes that you do not redeem and instead keep your shares. Class If Shares Are Redeemed IfSharesAreNotRedeemed 1 Year 3 Years 5 Years 10 Years 1 Year 3 Years 5 Years 10 Years Class A Shares $ 320 $ 521 $ 739 $ 1,365 $ 320 $ 521 $ 739 $ 1,365 Class B Shares $ 678 $ 851 $ 1,149 $ 1,851 $ 178 $ 551 $ 949 $ 1,851 Class C Shares $ 266 $ 514 $ 887 $ 1,933 $ 166 $ 514 $ 887 $ 1,933 Class F Shares $ 87 $ 271 $ 471 $ 1,049 $ 87 $ 271 $ 471 $ 1,049 Class I Shares $ 77 $ 240 $ 417 $ 930 $ 77 $ 240 $ 417 $ 930 Class P Shares $ 122 $ 381 $ 660 $ 1,455 $ 122 $ 381 $ 660 $ 1,455 Class R2 Shares $ 137 $ 428 $ 739 $ 1,624 $ 137 $ 428 $ 739 $ 1,624 Class R3 Shares $ 127 $ 397 $ 686 $ 1,511 $ 127 $ 397 $ 686 $ 1,511 Portfolio Turnover. The Fund pays transaction costs, such as commissions, when it buys and sells securities (or turns over its portfolio). A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account. These costs, which are not reflected in the annual fund operating expenses or in the example, affect the Funds performance. During the most recent fiscal year, the Funds portfolio turnover rate was 107.96% of the average value of its portfolio. PROSPECTUS  HIGH YIELD FUND 71 PRINCIPAL INVESTMENT STRATEGIES Under normal conditions, the Fund pursues its investment objective by investing at least 80% of its net assets, plus the amount of any borrowings for investment purposes, in lower-rated debt securities (commonly referred to as high yield or junk bonds), including corporate debt securities and convertible securities. The Fund may invest up to 20% of its net assets in foreign (including emerging market) securities that primarily are traded outside of the U.S. In addition, the Fund may invest up to 20% of its net assets in municipal securities. The Fund also may invest in senior loans, including bridge loans, novations, assignments, and participations. The Fund also may invest up to 20% of its net assets in equity securities. The Fund may acquire equity securities as a result of restructurings of debt securities held in its portfolio. In addition, the Fund may purchase equity securities to pursue capital appreciation or to diversify its portfolio. The Fund will not invest 25% or more of its total assets in any industry; however, this limitation does not apply to mortgage-backed securities, privately issued mortgage-related securities, or securities issued by the U.S. government or its agencies and instrumentalities. In addition, the Fund may invest in derivatives. Currently, the Fund expects to invest in derivatives consisting principally of futures, forwards, options, and swaps. The Fund may use derivatives in order to seek to enhance returns, to attempt to hedge some of its investment risk, to manage portfolio duration, or as a substitute position for holding the underlying asset on which the derivative instrument is based. For example, the Fund may invest in U.S. Treasury futures or sell U.S. Treasury futures short to adjust the Funds exposure to the direction of interest rates, or for other portfolio management reasons. The Fund seeks to achieve high total return through an actively managed, diversified portfolio of investments. The Fund seeks to purchase lower-rated securities with unusual values that the Fund believes present the potential for higher return. Portfolio management selects securities using a bottom-up analysis of an issuers management quality, credit, and relative market position, and industry dynamics, as well as an evaluation of conditions within the broader economy. The Fund attempts to reduce investment risk through portfolio diversification, credit analysis, and attention to current developments and trends in interest rates and economic conditions. The Fund engages in active and frequent trading of its portfolio securities. The Fund generally will sell a security when the Fund believes the security is less likely to benefit from the current market and economic environment, shows signs of deteriorating fundamentals, or has reached its valuation target, among PROSPECTUS  HIGH YIELD FUND 72 other reasons. The Fund seeks to remain fully invested in accordance with its investment objective; however, in response to adverse economic, market or other unfavorable conditions, the Fund may invest its assets in a temporary defensive manner. PRINCIPAL RISKS As with any investment in a mutual fund, investing in the Fund involves risk, including the risk that you may receive little or no return on your investment. When you redeem your shares, they may be worth more or less than what you paid for them, which means that you may lose a portion or all of the money you invested in the Fund. The principal risks of investing in the Fund, which could adversely affect the Funds performance or increase volatility, include:  Portfolio Management Risk: If the strategies used and securities selected by the Funds portfolio management fail to produce the intended result, the Fund may suffer losses or underperform other funds with the same investment objective or strategies, even in a rising market.  Market Risk: The market values of securities will fluctuate, sometimes sharply and unpredictably, based on overall economic conditions and other factors. Although prices of debt securities tend to rise and fall less dramatically than those of equity securities, they may be subject to periods of heightened volatility, for example, if interest rates rise or the U.S. Federal Reserve continues to curb its bond buying program.  Fixed Income Securities Risk: The Fund is subject to the general risks and considerations associated with investing in debt securities, including the risk that issuers will fail to make timely payments of principal or interest. Typically, shorter-term bonds are less volatile than longer-term bonds; however, longer-term bonds typically offer higher yields and more stable interest income than shorter-term bonds. Fixed income securities are subject to risks including interest rate risk, credit risk, and liquidity risk, all of which are described more fully below.  High-Yield Securities Risk: High-yield bonds typically pay a higher yield than higher-rated bonds, but may have greater price fluctuations and have a higher risk of default than higher-rated bonds. High-yield bonds may be subject to greater credit and liquidity risks than higher-rated bonds, which may make high- yield bonds more difficult to sell at a reasonable price or at all, especially during periods of increased market volatility or significant market decline. Some issuers of high-yield bonds may be more likely to default as to principal and interest payments after the Fund purchases their securities. High-yield bonds are considered predominantly speculative by traditional investment standards. The prices of high-yield bonds in general may decline during periods of uncertainty or market turmoil. PROSPECTUS  HIGH YIELD FUND 73  Credit Risk: The issuer of a debt security owned by the Fund may fail to make timely payments of principal or interest, or may default on such payments. A debt security may decline in value if the issuer becomes less creditworthy, even when interest rates are falling. These risks are greatest for high yield debt securities, which have lower credit ratings.  Liquidity Risk: There may be few available buyers or sellers for a security, preventing the Fund from transacting in a timely manner or at an advantageous price, and subjecting the security to greater price fluctuations. The market for high-yield bonds generally is less liquid than the market for higher-rated securities.  Interest Rate Risk: A rise in prevailing interest rates generally will cause the price of a fixed rate debt security to fall. Generally, the longer the maturity of a security or weighted average maturity of the Fund, the more sensitive its price is to a rise in interest rates. Typically, periods of volatility and rising interest rates may lead to increased redemptions and decreased liquidity in the fixed income markets, making it more difficult to sell fixed income holdings to satisfy redemptions.  Convertible Securities Risk: Convertible securities are subject to the risks affecting both equity and fixed income securities, including market, credit, liquidity, and interest rate risk. Convertible securities tend to be more volatile than other fixed income securities, and the markets for convertible securities may be less liquid than markets for common stocks or bonds. A significant portion of convertible securities have below investment grade credit ratings and are subject to increased credit and liquidity risks.  Equity Securities Risk: The value of the Funds equity securities will fluctuate in response to movements in the equity securities market in general and to the changing prospects of the individual companies issuing the securities. This may cause the Fund to produce poor performance relative to other funds, including those that invest to a lesser extent in equity securities.  Municipal Securities Risk: Government actions, including actions by local, state and regional governments, could have an adverse effect on municipal bond prices. In addition, the Funds performance may be affected by local, state, and regional factors depending on the states in which the Funds investments are issued.  Government Securities Risk and Mortgage-Related Securities Risk: The Fund invests in securities issued or guaranteed by the U.S. government or its agencies and instrumentalities (such as the Government National Mortgage Association (Ginnie Mae), the Federal National Mortgage Association (Fannie Mae), or the Federal Home Loan Mortgage Corporation (Freddie Mac)). Unlike Ginnie Mae securities, securities issued or guaranteed by U.S. government-related organizations such as Fannie Mae and Freddie Mac are PROSPECTUS  HIGH YIELD FUND 74 not backed by the full faith and credit of the U.S. government and no assurance can be given that the U.S. government would provide financial support. Mortgage-related securities may be particularly sensitive to changes in economic conditions, including delinquencies and/or defaults. They are subject to prepayment risk (higher than expected prepayment rates of mortgage obligations due to a fall in market interest rates) and extension risk (lower than expected prepayment rates of mortgage obligations due to a rise in market interest rates). These risks increase the Funds overall interest rate risk. Some mortgage-related securities receive government or private support, but there is no assurance that such support will remain in place.  Foreign Investments Risk: The Funds investment exposure to foreign issuers (and American Depositary Receipts (ADRs)) generally is subject to the risk that the securities may be adversely affected by political, economic and social volatility, currency exchange fluctuations, lack of transparency, or inadequate regulatory and accounting standards. Because the Funds definition of foreign securities focuses on where the security is principally traded rather than where the issuer is organized and/or operated, the percentage of the Funds assets that is exposed to foreign market risks may exceed the percentage of the Funds assets that the Fund defines as representing foreign securities. Emerging market securities generally are more volatile than other foreign securities, and are subject to greater liquidity, regulatory, and political risks.  Senior Loan Risk: The Funds investments in floating or adjustable rate senior loans are subject to increased credit and liquidity risks. Senior loan prices also may be adversely affected by supply-demand imbalances caused by conditions in the senior loan market or related markets. Below investment grade senior loans, like high-yield debt securities, or junk bonds, usually are more credit than interest rate sensitive, although the value of these instruments may be affected by interest rate swings in the overall fixed income market.  Derivatives Risk: Derivatives are subject to certain risks, including the risk that the value of the derivative may not correlate with the value of the underlying security, rate, or index in the manner anticipated by portfolio management. Derivatives may be more sensitive to changes in economic or market conditions and may become illiquid. Derivatives are subject to leverage risk, which may increase the Funds volatility, and counterparty risk, which means that the counterparty may fail to perform its obligations under the derivative contract.  High Portfolio Turnover Risk: High portfolio turnover may result in increased brokerage fees or other transaction costs, reduced investment performance, and higher taxes. PROSPECTUS  HIGH YIELD FUND 75 An investment in the Fund is not a deposit of any bank and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. For more information on the principal risks of the Fund, please see the More Information About the Funds  Principal Risks section in the prospectus. PERFORMANCE The bar chart and table below provide some indication of the risks of investing in the Fund by illustrating the variability of the Funds returns. Each assumes reinvestment of dividends and distributions. The Funds past performance, before and after taxes, is not necessarily an indication of how the Fund will perform in the future. The bar chart shows changes in the performance of the Funds Class A shares from calendar year to calendar year. This chart does not reflect the sales charge applicable to Class A shares. If the sales charge were reflected, returns would be lower. Performance for the Funds other share classes will vary due to the different expenses each class bears. Updated performance information is available at www.lordabbett.com or by calling 888-522-2388. Bar Chart (per calendar year)  Class A Shares Best Quarter 2nd Q 09 +17.32% Worst Quarter 4th Q 08 -15.68% The table below shows how the Funds average annual total returns compare to the returns of a securities market index with investment characteristics similar to those of the Fund. The Funds average annual total returns include applicable sales charges. The after-tax returns of Class A shares included in the table below are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes. In some cases, the return after taxes PROSPECTUS  HIGH YIELD FUND 76 on distributions and sale of Fund shares may exceed the return before taxes due to a tax benefit resulting from realized losses on a sale of Fund shares at the end of the period that is used to offset other gains. Actual after-tax returns depend on an investors tax situation and may differ from those shown. The after-tax returns shown are not relevant to investors who hold their Fund shares through tax-deferred arrangements such as 401(k) plans or Individual Retirement Accounts (IRAs). After-tax returns for other share classes are not shown in the table and will vary from those shown for Class A shares. Average Annual Total Returns (for the periods ended December 31, 2013) Class 1 Year 5 Years 10 Years Life of Class InceptionDate forPerformance Class A Shares Before Taxes 7.23% 17.28% 7.88%  After Taxes on Distributions 3.13% 13.58% 4.76%  After Taxes on Distributions and Sale of Fund Shares 4.34% 12.32% 4.85%  Class B Shares 3.87% 16.65% 7.52%  Class C Shares 7.98% 16.93% 7.39%  Class F Shares 9.80% 17.87%  9.13% 9/28/2007 Class I Shares 9.89% 18.02% 8.42%  Class P Shares 9.52% 17.54% 7.96%  Class R2 Shares 9.25% 17.32%  8.70% 9/28/2007 Class R3 Shares 9.35% 17.47%  8.80% 9/28/2007 Index BofA Merrill Lynch High Yield Master IIConstrained Index (reflects no deduction for fees, expenses, or taxes) 7.41% 18.70% 8.46% 9.11% 9/28/2007 MANAGEMENT Investment Adviser. The Funds investment adviser is Lord, Abbett & Co. LLC. Portfolio Managers. Portfolio Manager/Title Member ofthe InvestmentManagementTeam Since Steven F. Rocco, Partner and Portfolio Manager 2010 Robert A. Lee, Partner and Director 2013 Christopher J. Towle, Partner and Director PROSPECTUS  HIGH YIELD FUND 77 PURCHASE AND SALE OF FUND SHARES The minimum initial and additional amounts shown below vary depending on the class of shares you buy and the type of account. Certain financial intermediaries may impose different restrictions than those described below. Class B shares no longer are available for purchase by new or existing investors and only will be issued in connection with (i) an exchange of Class B shares from another Lord Abbett Fund or (ii) a reinvestment of a dividend and/or capital gain distribution. For Class I shares, the minimum investment shown below applies to certain types of institutional investors, but does not apply to registered investment advisers or retirement and benefit plans otherwise eligible to invest in Class I shares. Class P shares are closed to substantially all new investors. See Choosing a Share Class  Investment Minimums in the prospectus for more information. Investment Minimums  Initial/Additional Investments Class A and C F, P, R2, and R3 I General and IRAs without Invest-A-Matic Investments $1,500/No minimum N/A $1 million minimum Invest-A-Matic Accounts $250/$50 N/A N/A IRAs, SIMPLE and SEP Accounts with Payroll Deductions No minimum N/A N/A Fee-Based Advisory Programs and Retirement and Benefit Plans No minimum No minimum No minimum You may sell (redeem) shares through your securities broker, financial professional or financial intermediary. If you have direct account access privileges, you may redeem your shares by contacting the Fund in writing at P.O. Box 219336, Kansas City, MO 64121, by calling 888-522-2388 or by accessing your account online at www.lordabbett.com. OTHER IMPORTANT INFORMATION REGARDING FUND SHARES For important information about taxes and payments to broker-dealers and other financial intermediaries, please turn to the Tax Information and Payments to Broker-Dealers and Other Financial Intermediaries sections of the prospectus. PROSPECTUS  HIGH YIELD FUND 78 INCOME FUND INVESTMENT OBJECTIVE The Funds investment objective is to seek a high level of income consistent with preservation of capital. FEES AND EXPENSES This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. You may qualify for sales charge discounts if you and certain members of your family invest, or agree to invest in the future, at least $100,000 in the Lord Abbett Family of Funds. More information about these and other discounts is available from your financial professional and in Sales Charge Reductions and Waivers on page 242 of the prospectus and Purchases, Redemptions, Pricing, and Payments to Dealers on page 8-1 of the statement of additional information (SAI). Shareholder Fees (Fees paid directly from your investment) Class A B C F, I, P, R2, and R3 Maximum Sales Charge (Load) Imposed on Purchases (as a percentage of offering price) 2.25% None None None Maximum Deferred Sales Charge (Load) (as a percentage of offering price or redemption proceeds, whichever is lower) None 5.00% 1.00% None PROSPECTUS  INCOME FUND 79 Annual Fund Operating Expenses (Expenses that you pay each year as a percentage of the value of your investment) Class A B C F I P R2 R3 Management Fees 0.50% 0.50% 0.50% 0.50% 0.50% 0.50% 0.50% 0.50% Distribution and Service (12b-1) Fees 0.20% 1.00% 0.88% 0.10% None 0.45% 0.60% 0.50% Other Expenses 0.18% 0.18% 0.18% 0.18% 0.18% 0.18% 0.18% 0.18% Total Annual Fund Operating Expenses 0.88% 1.68% 1.56% 0.78% 0.68% 1.13% 1.28% 1.18% Fee Waiver and/or Expense Reimbursement (0.10)% (0.10)% (0.10)% (0.10)% (0.10)% (0.10)% (0.10)% (0.10)% Total Annual Fund Operating Expenses After FeeWaiver and/or Expense Reimbursement 0.78% 1.58% 1.46% 0.68% 0.58% 1.03% 1.18% 1.08% (1) A contingent deferred sales charge (CDSC) of 1.00% may be assessed on certain Class A shares purchased or acquired without a sales charge if they are redeemed before the first day of the month of the one-year anniversary of the purchase. (2) A CDSC of 1.00% may be assessed on Class C shares if they are redeemed before the first anniversary of their purchase. (3) The 12b-1 fee the Fund will pay on Class C shares will be a blended rate calculated based on (i) 1.00% of the Funds average daily net assets attributable to shares held for less than one year and (ii) 0.80% of the Funds average daily net assets attributable to shares held for one year or more. All Class C shareholders of the Fund will bear 12b-1 fees at the same rate. (4) For the period from April 1, 2014 through March 31, 2015, Lord, Abbett & Co. LLC has contractually agreed to waive its fees and reimburse expenses to the extent necessary to limit total annual operating expenses for each class, excluding 12b-1 fees and any acquired fund fees and expenses, to an annual rate of 0.58%. Shareholders will incur actual total annual operating expenses less than or equal to 0.58% plus the amount of any applicable 12b-1 fee. This agreement may be terminated only by the Funds Board of Trustees. Example The following example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. The example assumes that you invest $10,000 in the Fund at the maximum sales charge, if any, for the time periods indicated and then redeem all of your shares at the end of those periods. The example also assumes that your investment has a 5% return each year, that dividends and distributions are reinvested, and that the Funds operating expenses remain the same (except that the example takes into account the expense limitation agreement between the Fund and Lord, Abbett & Co. LLC for the term of the agreement). The first example assumes a deduction of the applicable contingent deferred sales charge (CDSC) for the one-year, three-year, and five-year periods for Class B shares and for the one-year period for Class C shares. Class B shares automatically convert to Class A shares after approximately eight years. The expense example for Class B shares for the ten-year period reflects the conversion to Class A shares. The first example assumes that you redeem all of your shares at the end of the periods. Although your actual costs may be higher or lower, based on these assumptions, your costs (including any applicable CDSC) would be as shown below. The second example assumes that you do not redeem and instead keep your shares. PROSPECTUS  INCOME FUND 80 Class If Shares Are Redeemed IfSharesAreNotRedeemed 1 Year 3 Years 5 Years 10 Years 1 Year 3 Years 5 Years 10 Years Class A Shares $ 303 $ 490 $ 692 $ 1,276 $ 303 $ 490 $ 692 $ 1,276 Class B Shares $ 661 $ 820 $ 1,103 $ 1,766 $ 161 $ 520 $ 903 $ 1,766 Class C Shares $ 249 $ 483 $ 840 $ 1,848 $ 149 $ 483 $ 840 $ 1,848 Class F Shares $ 69 $ 239 $ 423 $ 957 $ 69 $ 239 $ 423 $ 957 Class I Shares $ 59 $ 207 $ 369 $ 837 $ 59 $ 207 $ 369 $ 837 Class P Shares $ 105 $ 349 $ 613 $ 1,366 $ 105 $ 349 $ 613 $ 1,366 Class R2 Shares $ 120 $ 396 $ 693 $ 1,536 $ 120 $ 396 $ 693 $ 1,536 Class R3 Shares $ 110 $ 365 $ 639 $ 1,423 $ 110 $ 365 $ 639 $ 1,423 Portfolio Turnover. The Fund pays transaction costs, such as commissions, when it buys and sells securities (or turns over its portfolio). A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account. These costs, which are not reflected in the annual fund operating expenses or in the example, affect the Funds performance. During the most recent fiscal year, the Funds portfolio turnover rate was 272.37% of the average value of its portfolio. PRINCIPAL INVESTMENT STRATEGIES Under normal conditions, the Fund pursues its investment objective by investing at least 65% of its net assets in investment grade debt securities. Such investments primarily consist of:  Securities issued or guaranteed by the U.S. government, its agencies or government-sponsored enterprises;  Debt securities of U.S. issuers;  Debt securities of non-U.S. (including emerging market) issuers that are denominated in U.S. dollars;  Mortgage-backed and other asset-backed securities; and  Inflation-linked investments. The Fund may invest up to 35% of its net assets in any one or a combination of the following types of fixed income securities and other instruments:  High-yield debt securities (commonly referred to as lower-rated or junk bonds);  Debt securities of non-U.S. (including emerging market) issuers that are denominated in foreign currencies, including securities of issuers economically tied to emerging market countries; PROSPECTUS  INCOME FUND 81  Senior loans, including bridge loans, novations, assignments, and participations; and  Convertible securities, including convertible bonds and preferred stocks. The Fund will not invest 25% or more of its total assets in any industry; however, this limitation does not apply to mortgage-backed securities, privately issued mortgage-related securities, or securities issued by the U.S. government or its agencies and instrumentalities. In addition, the Fund may invest in derivatives. Currently, the Fund expects to invest in derivatives consisting principally of futures, forwards, options, and swaps. The Fund may use derivatives in order to seek to enhance returns, to attempt to hedge some of its investment risk, to manage portfolio duration, or as a substitute position for holding the underlying asset on which the derivative instrument is based. For example, the Fund may invest in U.S. Treasury futures or sell U.S. Treasury futures short to adjust the Funds exposure to the direction of interest rates, or for other portfolio management reasons. The Fund buys and sells securities using a relative value-oriented investment process and combines top-down and bottom-up analysis to construct its portfolio. The Fund uses a blend of fundamental research and quantitative tools to evaluate both potential opportunities and potential risks across different segments of the fixed income market. The Fund applies proprietary filters to this analysis to determine security selection, sector exposure, and term structure. The Fund engages in active and frequent trading of its portfolio securities. The Fund generally will sell a security when the Fund believes the security is less likely to benefit from the current market and economic environment, shows signs of deteriorating fundamentals, or has reached its valuation target, among other reasons. The Fund seeks to remain fully invested in accordance with its investment objective; however, in response to adverse economic, market or other unfavorable conditions, the Fund may invest its assets in a temporary defensive manner. PRINCIPAL RISKS As with any investment in a mutual fund, investing in the Fund involves risk, including the risk that you may receive little or no return on your investment. When you redeem your shares, they may be worth more or less than what you paid for them, which means that you may lose a portion or all of the money you invested in the Fund. The principal risks of investing in the Fund, which could adversely affect its performance, include: PROSPECTUS  INCOME FUND 82  Portfolio Management Risk: If the strategies used and securities selected by the Funds portfolio management fail to produce the intended result, the Fund may suffer losses or underperform other funds with the same investment objective or strategies, even in a rising market.  Market Risk: The market values of securities will fluctuate, sometimes sharply and unpredictably, based on overall economic conditions and other factors. Although prices of debt securities tend to rise and fall less dramatically than those of equity securities, they may be subject to periods of heightened volatility, for example, if interest rates rise or the U.S. Federal Reserve continues to curb its bond buying program.  Fixed Income Securities Risk: The Fund is subject to the general risks and considerations associated with investing in debt securities, including the risk that issuers will fail to make timely payments of principal or interest. Typically, shorter-term bonds are less volatile than longer-term bonds; however, longer-term bonds typically offer higher yields and more stable interest income than shorter-term bonds. Fixed income securities are subject to risks including interest rate risk, credit risk, and liquidity risk, all of which are described more fully below.  Credit Risk and High-Yield Securities Risk: The issuer of a debt security owned by the Fund may fail to make timely payments of principal or interest, or may default on such payments. A debt security may decline in value if the issuer becomes less creditworthy, even when interest rates are falling. These risks are greatest for high yield debt securities, which have lower credit ratings. The prices of high-yield bonds in general may decline during periods of uncertainty or market turmoil, and the market for high-yield bonds generally is less liquid than the market for higher-rated securities.  Liquidity Risk: There may be few available buyers or sellers for a security, preventing the Fund from transacting in a timely manner or at an advantageous price, and subjecting the security to greater price fluctuations.  Interest Rate Risk: A rise in prevailing interest rates generally will cause the price of a fixed rate debt security to fall. Generally, the longer the maturity of a security or weighted average maturity of the Fund, the more sensitive its price is to a rise in interest rates. Typically, periods of volatility and rising interest rates may lead to increased redemptions and decreased liquidity in the fixed income markets, making it more difficult to sell fixed income holdings to satisfy redemptions.  Convertible and Other Equity-Related Securities Risk: Convertible securities are subject to the risks affecting both equity and fixed income securities, including market, credit, liquidity, and interest rate risk. Convertible securities tend to be more volatile than other fixed income PROSPECTUS  INCOME FUND 83 securities, and the markets for convertible securities may be less liquid than markets for common stocks or bonds. A significant portion of convertible securities have below investment grade credit ratings and are subject to increased credit and liquidity risks.  Government Securities Risk and Mortgage-Related Securities Risk: The Fund invests in securities issued or guaranteed by the U.S. government or its agencies and instrumentalities (such as the Government National Mortgage Association (Ginnie Mae), the Federal National Mortgage Association (Fannie Mae), or the Federal Home Loan Mortgage Corporation (Freddie Mac)). Unlike Ginnie Mae securities, securities issued or guaranteed by U.S. government-related organizations such as Fannie Mae and Freddie Mac are not backed by the full faith and credit of the U.S. government and no assurance can be given that the U.S. government would provide financial support. Mortgage-related securities may be particularly sensitive to changes in economic conditions, including delinquencies and/or defaults. They are subject to prepayment risk (higher than expected prepayment rates of mortgage obligations due to a fall in market interest rates) and extension risk (lower than expected prepayment rates of mortgage obligations due to a rise in market interest rates). These risks increase the Funds overall interest rate risk. Some mortgage-related securities receive government or private support, but there is no assurance that such support will remain in place.  Inflation-Linked Investments Risk: The Fund may invest in Treasury Inflation Protected Securities (TIPS), which are U.S. government bonds whose principal automatically is adjusted for inflation as measured by the Consumer Price Index for All Urban Consumers (CPI-U), and other inflation-indexed securities issued by the U.S. Department of Treasury. Unlike traditional fixed income securities, the principal and interest payments of inflation-linked investments are adjusted periodically based on the inflation rate. The value of the Funds inflation-linked investments may be vulnerable to changes in expectations of inflation or interest rates and there is no guarantee that the Funds use of these instruments will be successful.  Foreign Investments Risk: The Funds investment exposure to foreign (which may include emerging market) issuers generally is subject to the risk that the value of securities issued by foreign issuers may be adversely affected by political, economic and social volatility, lack of transparency or inadequate regulatory and accounting standards, inadequate exchange control regulations, foreign taxes, higher transaction and other costs, and delays in settlement. Because the Funds definition of foreign securities focuses on the currency in which the security is denominated rather than where the issuer is organized and/or operated, the percentage of the Funds assets that is exposed to foreign market risks may exceed the percentage of the Funds PROSPECTUS  INCOME FUND 84 assets that the Fund defines as representing foreign securities. Emerging market securities generally are more volatile than other foreign securities, and are subject to greater liquidity, regulatory, and political risks.  Senior Loan Risk: The Funds investments in floating or adjustable rate senior loans are subject to increased credit and liquidity risks. Senior loan prices also may be adversely affected by supply-demand imbalances caused by conditions in the senior loan market or related markets. Below investment grade senior loans, like high-yield debt securities, or junk bonds, usually are more credit than interest rate sensitive, although the value of these instruments may be affected by interest rate swings in the overall fixed income market.  Derivatives Risk: Derivatives are subject to certain risks, including the risk that the value of the derivative may not correlate with the value of the underlying security, rate, or index in the manner anticipated by portfolio management. Derivatives may be more sensitive to changes in economic or market conditions and may become illiquid. Derivatives are subject to leverage risk, which may increase the Funds volatility, and counterparty risk, which means that the counterparty may fail to perform its obligations under the derivative contract.  High Portfolio Turnover Risk: High portfolio turnover may result in increased brokerage fees or other transaction costs, reduced investment performance, and higher taxes. An investment in the Fund is not a deposit of any bank and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. For more information on the principal risks of the Fund, please see the More Information About the Funds  Principal Risks section in the prospectus. PERFORMANCE The bar chart and table below provide some indication of the risks of investing in the Fund by illustrating the variability of the Funds returns. Each assumes reinvestment of dividends and distributions. The Funds past performance, before and after taxes, is not necessarily an indication of how the Fund will perform in the future. No performance is shown for P shares because the Fund has not issued Class P shares. The bar chart shows changes in the performance of the Funds Class A shares from calendar year to calendar year. This chart does not reflect the sales charge applicable to Class A shares. If the sales charge were reflected, returns would be lower. Performance for the Funds other share classes will vary due to the different expenses each class bears. Updated performance information is available at www.lordabbett.com or by calling 888-522-2388. PROSPECTUS  INCOME FUND 85 The Fund implemented its present investment strategy effective December 14, 2007. Performance for earlier periods reflects the Funds prior strategy of investing primarily in U.S. Government securities, and securities issued or guaranteed by government-sponsored enterprises. Bar Chart (per calendar year)  Class A Shares* Best Quarter 2nd Q 09 +13.30% Worst Quarter 3rd Q 08 -6.43% The table below shows how the Funds average annual total returns compare to the returns of securities market indices with investment characteristics similar to those of the Fund. The Funds average annual total returns include applicable sales charges. The Fund believes that the Barclays U.S. Credit Index more closely reflects the Funds investment strategies than the Barclays U.S. Aggregate Bond Index. Therefore, the Fund will remove the Barclays U.S. Aggregate Bond Index from the performance table in the future. The after-tax returns of Class A shares included in the table below are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes. In some cases, the return after taxes on distributions and sale of Fund shares may exceed the return before taxes due to a tax benefit resulting from realized losses on a sale of Fund shares at the end of the period that is used to offset other gains. Actual after-tax returns depend on an investors tax situation and may differ from those shown. The after-tax returns shown are not relevant to investors who hold their Fund shares through tax- deferred arrangements such as 401(k) plans or Individual Retirement Accounts (IRAs). After-tax returns for other share classes are not shown in the table and will vary from those shown for Class A shares. PROSPECTUS  INCOME FUND 86 Average Annual Total Returns (for the periods ended December 31, 2013) Class 1 Year 5 Years 10 Years Life of Class InceptionDate forPerformance Class A Shares Before Taxes -2.01% 11.15% 5.93%  After Taxes on Distributions -4.42% 8.81% 4.02%  After Taxes on Distributions and Sale of Fund Shares -0.85% 7.95% 3.90%  Class B Shares -5.22% 10.55% 5.57%  Class C Shares -1.34% 10.89% 5.45%  Class F Shares 0.37% 11.79%  8.03% 9/28/2007 Class I Shares 0.47% 12.00%  6.63% 10/19/2004 Class R2 Shares -0.42% 11.52%  7.93% 7/2/2008 Class R3 Shares 0.00% 11.46%  7.89% 7/2/2008 Index Barclays U.S. Credit Index (reflects no deduction for fees, expenses, or taxes) -2.01% 7.89% 5.23% 5.19%6.09%6.62% 10/19/20049/28/20077/2/2008 Barclays Baa Corporate Bond Index (reflects no deduction for fees, expenses, or taxes) -0.94% 11.24% 6.04% 6.01%7.46% 8.35% 10/19/20049/28/20077/2/2008 Barclays U.S. Aggregate Bond Index (reflects no deduction for fees, expenses, or taxes) -2.02% 4.44% 4.55% 4.51%4.88%4.79% 10/19/20049/28/20077/2/2008 MANAGEMENT Investment Adviser. The Funds investment adviser is Lord, Abbett & Co. LLC. Portfolio Managers. Portfolio Manager/Title Member ofthe InvestmentManagementTeam Since Robert A. Lee, Partner and Director 1998 Jerald M. Lanzotti, Partner and Portfolio Manager 2000 Andrew H. OBrien, Partner and Portfolio Manager 1998 Kewjin Yuoh, Partner and Portfolio Manager 2010 PROSPECTUS  INCOME FUND 87 PURCHASE AND SALE OF FUND SHARES The minimum initial and additional amounts shown below vary depending on the class of shares you buy and the type of account. Certain financial intermediaries may impose different restrictions than those described below. Class B shares no longer are available for purchase by new or existing investors and only will be issued in connection with (i) an exchange of Class B shares from another Lord Abbett Fund or (ii) a reinvestment of a dividend and/or capital gain distribution. For Class I shares, the minimum investment shown below applies to certain types of institutional investors, but does not apply to registered investment advisers or retirement and benefit plans otherwise eligible to invest in Class I shares. Class P shares are closed to substantially all new investors. See Choosing a Share Class  Investment Minimums in the prospectus for more information. Investment Minimums  Initial/Additional Investments Class A and C F, P, R2, and R3 I General and IRAs without Invest-A-Matic Investments $1,500/No minimum N/A $1 million minimum Invest-A-Matic Accounts $250/$50 N/A N/A IRAs, SIMPLE and SEP Accounts with Payroll Deductions No minimum N/A N/A Fee-Based Advisory Programs and Retirement and Benefit Plans No minimum No minimum No minimum You may sell (redeem) shares through your securities broker, financial professional or financial intermediary. If you have direct account access privileges, you may redeem your shares by contacting the Fund in writing at P.O. Box 219336, Kansas City, MO 64121, by calling 888-522-2388 or by accessing your account online at www.lordabbett.com. OTHER IMPORTANT INFORMATION REGARDING FUND SHARES For important information about taxes and payments to broker-dealers and other financial intermediaries, please turn to the Tax Information and Payments to Broker-Dealers and Other Financial Intermediaries sections of the prospectus. PROSPECTUS  INCOME FUND 88 INFLATION FOCUSED FUND INVESTMENT OBJECTIVE The Funds primary investment objective is to provide investment returns that exceed the rate of inflation in the U.S. economy over a full economic cycle. As a secondary objective, the Fund seeks current income. FEES AND EXPENSES This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. You may qualify for sales charge discounts if you and certain members of your family invest, or agree to invest in the future, at least $100,000 in the Lord Abbett Family of Funds. More information about these and other discounts is available from your financial professional and in Sales Charge Reductions and Waivers on page 242 of the prospectus and Purchases, Redemptions, Pricing, and Payments to Dealers on page 8-1 of the statement of additional information (SAI). Shareholder Fees (Fees paid directly from your investment) Class A C F, I, R2 and R3 Maximum Sales Charge (Load) Imposed on Purchases (as a percentage of offering price) 2.25% None None Maximum Deferred Sales Charge (Load) (as a percentage of offering price or redemptionproceeds, whichever is lower) None 1.00% None PROSPECTUS  INFLATION FOCUSED FUND 89 Annual Fund Operating Expenses (Expenses that you pay each year as a percentage of the value of your investment) Class A C F I R2 R3 Management Fees 0.40% 0.40% 0.40% 0.40% 0.40% 0.40% Distribution and Service (12b-1) Fees 0.20% 0.95% 0.10% None 0.60% 0.50% Other Expenses 0.18% 0.18% 0.18% 0.18% 0.18% 0.18% Total Annual Fund Operating Expenses 0.78% 1.53% 0.68% 0.58% 1.18% 1.08% Fee Waiver and/or Expense Reimbursement (0.03)% (0.03)% (0.03)% (0.03)% (0.03)% (0.03)% Total Annual Fund Operating Expenses After Fee Waiver and/or Expense Reimbursement 0.75% 1.50% 0.65% 0.55% 1.15% 1.05% (1) A contingent deferred sales charge (CDSC) of 1.00% may be assessed on certain Class A shares purchased or acquired without a sales charge if they are redeemed before the first day of the month of the one-year anniversary of the purchase. (2) A CDSC of 1.00% may be assessed on Class C shares if they are redeemed before the first anniversary of their purchase. (3) The 12b-1 fee the Fund will pay on Class C shares will be a blended rate calculated based on (i) 1.00% of the Funds average daily net assets attributable to shares held for less than one year and (ii) 0.80% of the Funds average daily net assets attributable to shares held for one year or more. All Class C shareholders of the Fund will bear 12b-1 fees at the same rate. (4) For the period from April 1, 2014 through March 31, 2015, Lord, Abbett & Co. LLC has contractually agreed to waive its fees and reimburse expenses to the extent necessary to limit total annual operating expenses for each class, excluding 12b-1 fees and any acquired fund fees and expenses, to an annual rate of 0.55%. Shareholders will incur actual total annual operating expenses less than or equal to 0.55% plus the amount of any applicable 12b-1 fee. This agreement may be terminated only by the Funds Board of Trustees. Example The following example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. The example assumes that you invest $10,000 in the Fund at the maximum sales charge, if any, for the time periods indicated and then redeem all of your shares at the end of those periods. The example also assumes that your investment has a 5% return each year, that dividends and distributions are reinvested, and that the Funds operating expenses remain the same (except that the example takes into account the expense limitation agreement between the Fund and Lord, Abbett & Co. LLC for the term of the agreement). The first example assumes a deduction of the applicable contingent deferred sales charge (CDSC) for the one-year period for Class C shares. The first example assumes that you redeem all of your shares at the end of the periods. Although your actual costs may be higher or lower, based on these assumptions, your costs (including any applicable CDSC) would be as shown below. The second example assumes that you do not redeem and instead keep your shares. PROSPECTUS  INFLATION FOCUSED FUND 90 Class If Shares Are Redeemed IfSharesAreNotRedeemed 1 Year 3 Years 5 Years 10 Years 1 Year 3 Years 5 Years 10 Years Class A Shares $ 300 $ 466 $ 646 $ 1,167 $ 300 $ 466 $ 646 $ 1,167 Class C Shares $ 253 $ 480 $ 831 $ 1,821 $ 153 $ 480 $ 831 $ 1,821 Class F Shares $ 66 $ 215 $ 376 $ 844 $ 66 $ 215 $ 376 $ 844 Class I Shares $ 56 $ 183 $ 321 $ 723 $ 56 $ 183 $ 321 $ 723 Class R2 Shares $ 117 $ 372 $ 646 $ 1,429 $ 117 $ 372 $ 646 $ 1,429 Class R3 Shares $ 107 $ 340 $ 593 $ 1,314 $ 107 $ 340 $ 593 $ 1,314 Portfolio Turnover. The Fund pays transaction costs, such as commissions, when it buys and sells securities (or turns over its portfolio). A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account. These costs, which are not reflected in the annual fund operating expenses or in the example, affect the Funds performance. During the most recent fiscal year, the Funds portfolio turnover rate was 75.69% of the average value of its portfolio. PRINCIPAL INVESTMENT STRATEGIES For purposes of its investment objective, the Fund uses the Consumer Price Index (CPI) for All Urban Consumers (CPI-U) to measure the rate of inflation in the U.S. economy. The Fund pursues its investment objective by combining inflation-linked derivatives and inflation-indexed fixed income securities (collectively, Inflation-Linked Investments) with a portfolio of fixed income securities. In addition, the Fund may buy or sell Treasury futures or interest rate swaps to actively manage its portfolio duration. The use of the term Inflation Focused in the Funds name does not refer to a particular type of security in which the Fund invests; rather, it refers to its overall strategy that seeks investment returns that exceed the rate of inflation in the U.S. economy over time. In the Funds view, exceeding the rate of inflation in the U.S. economy could mean achieving greater gains than the CPI-U during periods of anticipated or actual inflation or sustaining smaller losses than the CPI-U during periods of anticipated or actual deflation. The percentage of the Funds assets that is invested in Inflation-Linked Investments and the types of Inflation-Linked Investments used by the Fund will vary. The Fund does not seek to forecast inflationary trends, but merely seeks exposure through Inflation-Linked Investments. The Fund will invest the remainder of its assets primarily in fixed income securities of various types, as discussed in more detail below. Because the Fund uses Inflation-Linked Investments as a speculative tool, the Fund is designed for long-term investors and may not be appropriate for investors who are looking to protect their purchasing power in the near term. PROSPECTUS  INFLATION FOCUSED FUND 91 The specific types of Inflation-Linked Investments that the Fund may use include:  Inflation-Linked Derivatives. The Fund may invest substantially in inflation-linked derivatives, primarily CPI swaps. A CPI swap is a contract in which one party agrees to pay a fixed rate in exchange for a variable rate, which is the rate of change in the CPI during the life of the contract. Payments are based on a notional amount of principal. The Fund normally may enter into CPI swaps on a zero coupon basis, meaning that the floating rate will be based on the cumulative CPI during the life of the contract, and the fixed rate will compound until the swaps maturity date, at which point the payments are netted. Conversely, the Fund may enter into CPI swaps on a year-over-year basis, in which the one party pays an annual fixed rate on some notional amount at specified intervals (i.e., monthly, annually, etc.), while the other party pays the annual year-over-year inflation rate at specified intervals. The Fund may invest substantially in other types of derivatives for speculative or hedging purposes. Currently, the Fund expects to invest in derivatives consisting principally of futures, options, and swaps. For example, the Fund may invest in U.S. Treasury futures or sell U.S. Treasury futures short to adjust the Funds exposure to the direction of interest rates, or for other portfolio management reasons. The Fund will be required to segregate permissible liquid assets, or engage in other measures to cover its obligations relating to CPI swaps and other derivatives. The Fund is regulated by the Commodity Futures Trading Commission (the CFTC) as a commodity pool under newly amended Commodity Exchange Act rules.  Inflation-Indexed Fixed Income Securities. Inflation-indexed fixed income securities are securities whose principal and/or interest payments are adjusted for inflation, unlike traditional fixed income securities that make fixed or variable principal and interest payments. The Fund may invest in Treasury Inflation Protected Securities (TIPS), which are U.S. government bonds whose principal automatically is adjusted for inflation as measured by the CPI, and other inflation-indexed securities issued by the U.S. Department of the Treasury. In addition to investing in TIPS, the Fund also may invest in sovereign inflation-indexed fixed income securities (sometimes referred to as linkers) issued by non-U.S. governments. To the extent that the Fund invests in such non-U.S. inflation-indexed fixed income securities that are denominated in foreign currencies, the Fund will limit such investments in accordance with the limitations described further below. The Fund invests the remainder of its assets primarily in fixed income securities of various types and will use such securities to cover its obligations under CPI swaps and other derivative transactions. Among such fixed income securities in which the Fund may invest without limitation are investment grade: PROSPECTUS  INFLATION FOCUSED FUND 92  Securities issued or guaranteed by the U.S. government, its agencies or government-sponsored enterprises;  Debt securities of U.S. issuers;  Debt securities of non-U.S. (including emerging market) issuers that are denominated in U.S. dollars; and  Mortgage-backed, mortgage-related and other asset-backed securities, including collateralized mortgage obligations (CMOs), commercial mortgage-backed securities (CMBS), mortgage dollar rolls, and stripped mortgage-backed securities (SMBS). The Fund may invest up to 35% of its net assets in any one or a combination of the following types of fixed income securities and other investments:  High-yield debt securities (commonly referred to as lower-rated or junk bonds);  Debt securities of non-U.S. (including emerging market) issuers that are denominated in foreign currencies;  Senior loans, including bridge loans, novations, assignments, and participations; and  Convertible securities, including convertible bonds and preferred stocks. The Fund will not invest 25% or more of its total assets in any industry; however, this limitation does not apply to mortgage-backed securities, privately issued mortgage-related securities, or securities issued by the U.S. government or its agencies and instrumentalities. The Fund attempts to manage the average duration of the securities it holds in its portfolio and hedge interest rate risk by investing in Treasury futures and interest rate swaps. The Fund combines top-down and bottom-up analysis in its portfolio construction process. Portfolio management takes into account several factors in its analysis, including, but not limited to current and expected economic conditions, rising and falling interest rates, and credit quality. The Fund engages in active and frequent trading of its portfolio securities. The Fund generally will sell a security when the Fund believes the security seems less likely to benefit from the current market and economic environment, shows signs of deteriorating fundamentals, or has reached its valuation target, among other reasons. The Fund seeks to remain fully invested in accordance with its investment objective; however, in response to adverse economic, market or other unfavorable conditions, the Fund may invest its assets in a temporary defensive manner. PROSPECTUS  INFLATION FOCUSED FUND 93 PRINCIPAL RISKS As with any investment in a mutual fund, investing in the Fund involves risk, including the risk that you may receive little or no return on your investment. When you redeem your shares, they may be worth more or less than what you paid for them, which means that you may lose a portion or all of the money you invested in the Fund. The principal risks of investing in the Fund, which could adversely affect its performance, include:  Portfolio Management Risk: If the strategies used and securities selected by the Funds portfolio management fail to produce the intended result, the Fund may suffer losses or underperform other funds with the same investment objective or strategies, even in a rising market. The success of the Funds investment strategies will largely depend on the extent to which the Funds portfolio management correctly forecasts inflationary trends and expectations. To the extent that the Funds portfolio management incorrectly forecasts inflationary trends and expectations, the Fund may incur additional losses during non-inflationary periods or fail to achieve investment returns that exceed the rate of inflation during inflationary periods.  Market Risk: The market values of securities will fluctuate, sometimes sharply and unpredictably, based on overall economic conditions and other factors. Although prices of debt securities tend to rise and fall less dramatically than those of equity securities, they may be subject to periods of heightened volatility, for example, if interest rates rise or the U.S. Federal Reserve continues to curb its bond buying program.  Fixed Income Securities Risk: The Fund is subject to the general risks and considerations associated with investing in debt securities, including the risk that issuers will fail to make timely payments of principal or interest. Typically, shorter-term bonds are less volatile than longer-term bonds; however, longer-term bonds typically offer higher yields and more stable interest income than shorter-term bonds. Fixed income securities are subject to risks including interest rate risk, credit risk, and liquidity risk, all of which are described more fully below.  Inflation-Linked Investments Risk: Although the Fund invests in Inflation-Linked Investments, the value of its securities may be vulnerable to changes in expectations of inflation or interest rates. There is no guarantee that the Fund will generate returns that exceed the rate of inflation in the U.S. economy over time. There is no guarantee that the Funds use of Inflation-Linked Investments will be successful. Furthermore, during periods of deflation or periods when the actual rate of inflation is lower than anticipated, the Fund is likely to underperform funds that hold fixed income securities similar to those held by the Fund but do not hold Inflation-Linked Investments. PROSPECTUS  INFLATION FOCUSED FUND 94  Derivatives Risk: The Fund may invest substantially in inflation-linked derivatives and other types of derivatives for speculative or hedging purposes and is exposed to the risk that the value of a derivative instrument does not move in correlation with the value of an underlying security, market index or interest rate, or moves in an opposite direction than anticipated by the Fund. Investing in derivatives also involves the risk that the derivatives are or will become illiquid and that the counterparty may fail to perform its obligations. Because derivatives may involve a small amount of cash relative to the total amount of the transaction, the magnitude of losses from derivatives may be greater than the amount originally invested by the Fund. In addition, the Fund will be required to segregate permissible liquid assets to cover its obligations under these transactions and may have to liquidate positions before it is desirable to do so to fulfill its requirements to segregate. Whether the Funds use of derivatives is successful will depend on, among other things, the Funds ability to correctly forecast market movements and other factors. If the Fund incorrectly forecasts these and other factors, the Funds performance could suffer.  Credit Risk and High-Yield Securities Risk: The issuer of a debt security owned by the Fund may fail to make timely payments of principal or interest, or may default on such payments. A debt security may decline in value if the issuer becomes less creditworthy, even when interest rates are falling. These risks are greatest for the Funds high yield debt securities, which have lower credit ratings. The prices of high-yield bonds in general may decline during periods of uncertainty or market turmoil, and the market for high-yield bonds generally is less liquid than the market for higher-rated securities. Therefore, there may be few available buyers or sellers for a security, preventing the Fund from transacting in a timely manner or at an advantageous price, and subjecting the security to greater price fluctuations. The Funds investments in floating or adjustable rate senior loans, many of which are rated below investment grade, are subject to increased credit and liquidity risks.  Interest Rate Risk: A rise in prevailing interest rates generally will cause the price of a fixed rate debt security to fall. Generally, the longer the maturity of a security or weighted average maturity of the Fund, the more sensitive its price is to a rise in interest rates. Typically, periods of volatility and rising interest rates may lead to increased redemptions and decreased liquidity in the fixed income markets, making it more difficult to sell fixed income holdings to satisfy redemptions.  Foreign Investments Risk: The Funds investment exposure to foreign (which may include emerging market) issuers generally is subject to the risk that the value of securities issued by foreign issuers may be adversely affected by political, economic and social volatility, lack of transparency or PROSPECTUS  INFLATION FOCUSED FUND 95 inadequate regulatory and accounting standards, inadequate exchange control regulations, foreign taxes, higher transaction and other costs, and delays in settlement. Because the Funds definition of foreign securities focuses on the currency in which the security is denominated rather than where the issuer is organized and/or operated, the percentage of the Funds assets that is exposed to foreign market risks may exceed the percentage of the Funds assets that the Fund defines as representing foreign securities. Emerging market securities generally are more volatile than other foreign securities, and are subject to greater liquidity, regulatory, and political risks.  Government Securities Risk and Mortgage-Related Securities Risk: The Fund invests in securities issued or guaranteed by the U.S. government or its agencies and instrumentalities (such as the Government National Mortgage Association (Ginnie Mae), the Federal National Mortgage Association (Fannie Mae), or the Federal Home Loan Mortgage Corporation (Freddie Mac)). Unlike Ginnie Mae securities, securities issued or guaranteed by U.S. government-related organizations such as Fannie Mae and Freddie Mac are not backed by the full faith and credit of the U.S. government and no assurance can be given that the U.S. government would provide financial support. Mortgage-related securities may be particularly sensitive to changes in economic conditions, including delinquencies and/or defaults. They are subject to prepayment risk (higher than expected prepayment rates of mortgage obligations due to a fall in market interest rates) and extension risk (lower than expected prepayment rates of mortgage obligations due to a rise in market interest rates). These risks increase the Funds overall interest rate risk. Some mortgage-related securities receive government or private support, but there is no assurance that such support will remain in place.  Convertible and Other Equity-Related Securities Risk: Convertible securities are subject to the risks affecting both equity and fixed income securities, including market, credit, liquidity, and interest rate risk. Convertible securities tend to be more volatile than other fixed income securities, and the markets for convertible securities may be less liquid than markets for common stocks or bonds.  Redemption Risk: The Fund may need to sell its holdings in order to meet shareholder redemption requests. The Fund could experience a loss when selling securities to meet redemption requests if the redemption requests are unusually large or frequent or occur in times of overall market turmoil or declining prices for the securities sold, or when the securities the Fund wishes to or is required to sell are illiquid.  High Portfolio Turnover Risk: High portfolio turnover may result in increased brokerage fees or other transaction costs, reduced investment performance, and higher taxes. PROSPECTUS  INFLATION FOCUSED FUND 96 An investment in the Fund is not a deposit of any bank and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. For more information on the principal risks of the Fund, please see the More Information About the Funds  Principal Risks section in the prospectus. PERFORMANCE The bar chart and table below provide some indication of the risks of investing in the Fund by illustrating the variability of the Funds returns. Each assumes reinvestment of dividends and distributions. The Funds past performance, before and after taxes, is not necessarily an indication of how the Fund will perform in the future. The bar chart shows changes in the performance of the Funds Class A shares from calendar year to calendar year. This chart does not reflect the sales charge applicable to Class A shares. If the sales charge were reflected, returns would be lower. Performance for the Funds other share classes will vary due to the different expenses each class bears. Updated performance information is available at www.lordabbett.com or by calling 888-522-2388. Bar Chart (per calendar year)  Class A Shares Best Quarter 1st Q 12 +5.40% Worst Quarter 2nd Q 13 -3.67% The table below shows how the Funds average annual total returns compare to the returns of securities market indices with investment characteristics similar to those of the Fund. The Funds average annual total returns include applicable sales charges. The Fund believes that the Barclays U.S. TIPS Index 1-5 Years more closely reflects the Funds investment strategies than the Barclays U.S. 1-3 Year Government/Credit Bond Index. Therefore, the Fund will remove the Barclays U.S. 1-3 Year Government/Credit Bond Index from the performance table in the future. PROSPECTUS  INFLATION FOCUSED FUND 97 The after-tax returns of Class A shares included in the table below are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes. In some cases, the return after taxes on distributions and sale of Fund shares may exceed the return before taxes due to a tax benefit resulting from realized losses on a sale of Fund shares at the end of the period that is used to offset other gains. Actual after-tax returns depend on an investors tax situation and may differ from those shown. The after-tax returns shown are not relevant to investors who hold their Fund shares through tax- deferred arrangements such as 401(k) plans or Individual Retirement Accounts (IRAs). After-tax returns for other share classes are not shown in the table and will vary from those shown for Class A shares. Average Annual Total Returns (for the periods ended December 31, 2013) Class 1 Year Life of Class InceptionDate forPerformance Class A Shares 4/29/2011 Before Taxes -3.94% 0.67% After Taxes on Distributions -5.37% -0.74% After Taxes on Distributions and Sale of Fund Shares -2.23% -0.02% Class C Shares -3.44% 0.79% 4/29/2011 Class F Shares -1.66% 1.66% 4/29/2011 Class I Shares -1.50% 1.76% 4/29/2011 Class R2 Shares -2.14% 1.38% 4/29/2011 Class R3 Shares -1.97% 1.40% 4/29/2011 Index Barclays U.S. TIPS Index 1-5 Years (reflects no deduction for fees, expenses, or taxes) -1.96% 0.53% 4/29/2011 Consumer Price Index for All Urban Consumers (CPI-U) (reflects no deduction for fees, expenses, or taxes) 1.50% 1.34% 4/29/2011 BofA Merrill Lynch U.S. 1-3 Year Corporate Credit Index (reflects no deduction for fees, expenses, or taxes) 1.78% 2.48% 4/29/2011 Barclays U.S. 1-3 Year Government/Credit Bond Index (reflects no deduction for fees, expenses, or taxes) 0.64% 1.05% 4/29/2011 MANAGEMENT Investment Adviser. The Funds investment adviser is Lord, Abbett & Co. LLC. PROSPECTUS  INFLATION FOCUSED FUND 98 Portfolio Managers. Portfolio Manager/Title Member ofthe InvestmentManagementTeam Since Robert A. Lee, Partner and Director 2011 Jerald M. Lanzotti, Partner and Portfolio Manager 2011 Andrew H. OBrien, Partner and Portfolio Manager 2011 Kewjin Yuoh, Partner and Portfolio Manager 2011 Hyun Lee, Portfolio Manager 2011 PURCHASE AND SALE OF FUND SHARES The minimum initial and additional amounts shown below vary depending on the class of shares you buy and the type of account. Certain financial intermediaries may impose different restrictions than those described below. For Class I shares, the minimum investment shown below applies to certain types of institutional investors, but does not apply to registered investment advisers or retirement and benefit plans otherwise eligible to invest in Class I shares. See Choosing a Share Class  Investment Minimums in the prospectus for more information. Investment Minimums  Initial/Additional Investments Class A and C F, R2, and R3 I General and IRAs without Invest-A-Matic Investments $1,500/No minimum N/A $1 million minimum Invest-A-Matic Accounts $250/$50 N/A N/A IRAs, SIMPLE and SEP Accounts with Payroll Deductions No minimum N/A N/A Fee-Based Advisory Programs and Retirement and BenefitPlans No minimum No minimum No minimum You may sell (redeem) shares through your securities broker, financial professional or financial intermediary. If you have direct account access privileges, you may redeem your shares by contacting the Fund in writing at P.O. Box 219336, Kansas City, MO 64121, by calling 888-522-2388 or by accessing your account online at www.lordabbett.com. OTHER IMPORTANT INFORMATION REGARDING FUND SHARES For important information about taxes and payments to broker-dealers and other financial intermediaries, please turn to the Tax Information and Payments to Broker-Dealers and Other Financial Intermediaries sections of the prospectus. PROSPECTUS  INFLATION FOCUSED FUND 99 SHORT DURATION INCOME FUND INVESTMENT OBJECTIVE The Funds investment objective is to seek a high level of income consistent with preservation of capital. FEES AND EXPENSES This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. You may qualify for sales charge discounts if you and certain members of your family invest, or agree to invest in the future, at least $100,000 in the Lord Abbett Family of Funds. More information about these and other discounts is available from your financial professional and in Sales Charge Reductions and Waivers on page 242 of the prospectus and Purchases, Redemptions, Pricing, and Payments to Dealers on page 8-1 of the statement of additional information (SAI). Shareholder Fees (Fees paid directly from your investment) Class A B C F, I, P, R2, and R3 Maximum Sales Charge (Load) Imposed on Purchases (as a percentage of offering price) 2.25% None None None Maximum Deferred Sales Charge (Load) (as a percentage of offering price or redemption proceeds, whichever is lower) None 5.00% 1.00% None Annual Fund Operating Expenses (Expenses that you pay each year as a percentage of the value of your investment) Class A B C F I P R2 R3 Management Fees 0.25% 0.25% 0.25% 0.25% 0.25% 0.25% 0.25% 0.25% Distribution and Service (12b-1) Fees 0.20% 1.00% 0.89% 0.10% None 0.45% 0.60% 0.50% Other Expenses 0.13% 0.13% 0.13% 0.13% 0.13% 0.13% 0.13% 0.13% Total Annual Fund Operating Expenses 0.58% 1.38% 1.27% 0.48% 0.38% 0.83% 0.98% 0.88% (1) A contingent deferred sales charge (CDSC) of 1.00% may be assessed on certain Class A shares purchased or acquired without a sales charge if they are redeemed before the first day of the month of the one-year anniversary of the purchase. (2) A CDSC of 1.00% may be assessed on Class C shares if they are redeemed before the first anniversary of their purchase. (3) The 12b-1 fee the Fund will pay on Class C shares will be a blended rate calculated based on (i) 1.00% of the Funds average daily net assets attributable to shares held for less than one year and (ii) 0.80% of the Funds average daily net assets attributable to shares held for one year or more. All Class C shareholders of the Fund will bear 12b-1 fees at the same rate. PROSPECTUS  SHORT DURATION INCOME FUND Example The following example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. The example assumes that you invest $10,000 in the Fund at the maximum sales charge, if any, for the time periods indicated and then redeem all of your shares at the end of those periods. The example also assumes that your investment has a 5% return each year, that dividends and distributions are reinvested, and that the Funds operating expenses remain the same. The first example assumes a deduction of the applicable contingent deferred sales charge (CDSC) for the one-year, three-year, and five-year periods for Class B shares and for the one-year period for Class C shares. Class B shares automatically convert to Class A shares after approximately eight years. The expense example for Class B shares for the ten-year period reflects the conversion to Class A shares. The first example assumes that you redeem all of your shares at the end of the periods. Although your actual costs may be higher or lower, based on these assumptions, your costs (including any applicable CDSC) would be as shown below. The second example assumes that you do not redeem and instead keep your shares. Class If Shares Are Redeemed IfSharesAreNotRedeemed 1 Year 3 Years 5 Years 10 Years 1 Year 3 Years 5 Years 10 Years Class A Shares $ 283 $ 407 $ 542 $ 934 $ 283 $ 407 $ 542 $ 934 Class B Shares $ 640 $ 737 $ 955 $ 1,438 $ 140 $ 437 $ 755 $ 1,438 Class C Shares $ 229 $ 403 $ 697 $ 1,534 $ 129 $ 403 $ 697 $ 1,534 Class F Shares $ 49 $ 154 $ 269 $ 604 $ 49 $ 154 $ 269 $ 604 Class I Shares $ 39 $ 122 $ 213 $ 480 $ 39 $ 122 $ 213 $ 480 Class P Shares $ 85 $ 265 $ 460 $ 1,025 $ 85 $ 265 $ 460 $ 1,025 Class R2 Shares $ 100 $ 312 $ 542 $ 1,201 $ 100 $ 312 $ 542 $ 1,201 Class R3 Shares $ 90 $ 281 $ 488 $ 1,084 $ 90 $ 281 $ 488 $ 1,084 Portfolio Turnover. The Fund pays transaction costs, such as commissions, when it buys and sells securities (or turns over its portfolio). A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account. These costs, which are not reflected in the annual fund operating expenses or in the example, affect the Funds performance. During the most recent fiscal year, the Funds portfolio turnover rate was 71.14% of the average value of its portfolio. PRINCIPAL INVESTMENT STRATEGIES The Fund invests primarily in various types of short duration debt (or fixed income) securities. Under normal conditions, the Fund pursues its investment objective by investing at least 65% of its net assets in investment grade debt securities. Such investments primarily include: PROSPECTUS  SHORT DURATION INCOME FUND  Corporate debt securities of U.S. issuers;  Corporate debt securities of non-U.S. (including emerging market) issuers that are denominated in U.S. dollars;  Mortgage-backed and other asset-backed securities, including privately issued mortgage-related securities and commercial mortgage-backed securities; and  Securities issued or guaranteed by the U.S. government, its agencies or government-sponsored enterprises;  Inflation-linked investments. The Fund may invest up to 35% of its net assets in any one or a combination of the following types of fixed income securities and other instruments:  High-yield debt securities (commonly referred to as lower-rated or junk bonds);  Debt securities of non-U.S. (including emerging market) issuers that are denominated in foreign currencies;  Senior loans, including bridge loans, novations, assignments, and participations; and  Convertible securities, including convertible bonds and preferred stocks. The Fund will not invest 25% or more of its total assets in any industry; however, this limitation does not apply to mortgage-backed securities, privately issued mortgage-related securities, or securities issued by the U.S. government or its agencies and instrumentalities. The Fund may, and typically does, invest substantially in commercial mortgage-backed securities (CMBS), including lower rated CMBS. The Fund attempts to manage interest rate risk through its management of the average duration of the securities it holds in its portfolio. The Fund expects to maintain its average duration range between one and three years. In addition, the Fund may invest in derivatives. Currently, the Fund expects to invest in derivatives consisting principally of futures, forwards, options, and swaps. The Fund may use derivatives in order to seek to enhance returns, to attempt to hedge some of its investment risk, to manage portfolio duration, or as a substitute position for holding the underlying asset on which the derivative instrument is based. For example, the Fund may invest in U.S. Treasury futures or sell U.S. Treasury futures short to adjust the Funds exposure to the direction of interest rates, or for other portfolio management reasons. The Fund buys and sells securities using a relative value-oriented investment process and combines top-down and bottom-up analysis to construct its portfolio. The Fund uses a blend of fundamental research and quantitative tools PROSPECTUS  SHORT DURATION INCOME FUND to evaluate both potential opportunities and potential risks across different segments of the fixed income market. The Fund applies proprietary filters to this analysis to determine security selection, sector exposure, and term structure. The Fund engages in active and frequent trading of its portfolio securities. The Fund generally will sell a security when the Fund believes the security is less likely to benefit from the current market and economic environment, shows signs of deteriorating fundamentals, or has reached its valuation target, among other reasons. The Fund seeks to remain fully invested in accordance with its investment objective; however, in response to adverse economic, market or other unfavorable conditions, the Fund may invest its assets in a temporary defensive manner. PRINCIPAL RISKS As with any investment in a mutual fund, investing in the Fund involves risk, including the risk that you may receive little or no return on your investment. When you redeem your shares, they may be worth more or less than what you paid for them, which means that you may lose a portion or all of the money you invested in the Fund. The principal risks of investing in the Fund, which could adversely affect its performance, include:  Portfolio Management Risk: If the strategies used and securities selected by the Funds portfolio management fail to produce the intended result, the Fund may suffer losses or underperform other funds with the same investment objective or strategies, even in a rising market.  Market Risk: The market values of securities will fluctuate, sometimes sharply and unpredictably, based on overall economic conditions and other factors. Although prices of debt securities tend to rise and fall less dramatically than those of equity securities, they may be subject to periods of heightened volatility, for example, if interest rates rise or the U.S. Federal Reserve continues to curb its bond buying program.  Fixed Income Securities Risk: The Fund is subject to the general risks and considerations associated with investing in debt securities, including the risk that issuers will fail to make timely payments of principal or interest. Typically, shorter-term bonds are less volatile than longer-term bonds; however, longer-term bonds typically offer higher yields and more stable interest income than shorter-term bonds. Fixed income securities are subject to risks including interest rate risk, credit risk, and liquidity risk, all of which are described more fully below.  Credit Risk and High-Yield Securities Risk: The issuer of a debt security owned by the Fund may fail to make timely payments of principal or interest, or may default on such payments. A debt security may decline in value if the issuer becomes less creditworthy, even when interest rates are PROSPECTUS  SHORT DURATION INCOME FUND falling, potentially making the security less liquid. These risks are greatest for high yield debt securities, which have lower credit ratings. The prices of high-yield bonds in general may decline during periods of uncertainty or market turmoil, and the market for high-yield bonds generally is less liquid than the market for higher-rated securities. The Fund typically invests a greater percentage of its assets in high-yield securities and lower rated commercial mortgage-backed securities than other funds that invest in short duration fixed income securities. To the extent that the Fund invests in this manner, it will be subject to a greater amount of credit risk, including the risk of default, as compared to other short-term bond funds.  Liquidity Risk: There may be few available buyers or sellers for a security, preventing the Fund from transacting in a timely manner or at an advantageous price, and subjecting the security to greater price fluctuations.  Interest Rate Risk: A rise in prevailing interest rates generally will cause the price of a fixed rate debt security to fall. Generally, the longer the maturity of a security or weighted average maturity of the Fund, the more sensitive its price is to a rise in interest rates. Typically, periods of volatility and rising interest rates may lead to increased redemptions and decreased liquidity in the fixed income markets, making it more difficult to sell fixed income holdings to satisfy redemptions.  Commercial Mortgage-Backed Securities Risk: Commercial mortgage-backed securities include securities that reflect an interest in, and are secured by, mortgage loans on commercial real property. Many of the risks of investing in commercial mortgage-backed securities reflect the risks of investing in the real estate securing the underlying mortgage loans. These risks reflect the effects of local and other economic conditions on real estate markets, the ability of tenants to make loan payments, and the ability of a property to attract and retain tenants. Commercial mortgage-backed securities may be less liquid and exhibit greater price volatility than other types of mortgage- or asset-backed securities.  Government Securities Risk and Mortgage-Related Securities Risk: The Fund invests in securities issued or guaranteed by the U.S. government or its agencies and instrumentalities (such as the Government National Mortgage Association (Ginnie Mae), the Federal National Mortgage Association (Fannie Mae), or the Federal Home Loan Mortgage Corporation (Freddie Mac)). Unlike Ginnie Mae securities, securities issued or guaranteed by U.S. government-related organizations such as Fannie Mae and Freddie Mac are not backed by the full faith and credit of the U.S. government and no assurance can be given that the U.S. government would provide financial support. Mortgage-related securities may be particularly sensitive to changes in economic conditions, including delinquencies and/or defaults. They are subject to prepayment risk (higher than expected prepayment rates of PROSPECTUS  SHORT DURATION INCOME FUND mortgage obligations due to a fall in market interest rates) and extension risk (lower than expected prepayment rates of mortgage obligations due to a rise in market interest rates). These risks increase the Funds overall interest rate risk. Some mortgage-related securities receive government or private support, but there is no assurance that such support will remain in place.  Convertible and Other Equity-Related Securities Risk: Convertible securities are subject to the risks affecting both equity and fixed income securities, including market, credit, liquidity, and interest rate risk. Convertible securities tend to be more volatile than other fixed income securities, and the markets for convertible securities may be less liquid than markets for common stocks or bonds. A significant portion of convertible securities have below investment grade credit ratings and are subject to increased credit and liquidity risks.  Inflation-Linked Investments Risk: The Fund may invest in Treasury Inflation Protected Securities (TIPS), which are U.S. government bonds whose principal automatically is adjusted for inflation as measured by the Consumer Price Index for All Urban Consumers (CPI-U), and other inflation-indexed securities issued by the U.S. Department of Treasury. Unlike traditional fixed income securities, the principal and interest payments of inflation-linked investments are adjusted periodically based on the inflation rate. The value of the Funds inflation-linked investments may be vulnerable to changes in expectations of inflation or interest rates and there is no guarantee that the Funds use of these instruments will be successful.  Foreign Investments Risk: The Funds investment exposure to foreign (which may include emerging market) issuers generally is subject to the risk that the value of securities issued by foreign issuers may be adversely affected by political, economic and social volatility, lack of transparency or inadequate regulatory and accounting standards, inadequate exchange control regulations, foreign taxes, higher transaction and other costs, and delays in settlement. Because the Funds definition of foreign securities focuses on the currency in which the security is denominated rather than where the issuer is organized and/or operated, the percentage of the Funds assets that is exposed to foreign market risks may exceed the percentage of the Funds assets that the Fund defines as representing foreign securities. Emerging market securities generally are more volatile than other foreign securities, and are subject to greater liquidity, regulatory, and political risks.  Senior Loan Risk: The Funds investments in floating or adjustable rate senior loans are subject to increased credit and liquidity risks. Senior loan prices also may be adversely affected by supply-demand imbalances caused by conditions in the senior loan market or related markets. Below investment grade senior loans, like high-yield debt securities, or junk bonds, usually are PROSPECTUS  SHORT DURATION INCOME FUND more credit than interest rate sensitive, although the value of these instruments may be affected by interest rate swings in the overall fixed income market.  Derivatives Risk: Derivatives are subject to certain risks, including the risk that the value of the derivative may not correlate with the value of the underlying security, rate, or index in the manner anticipated by portfolio management. Derivatives may be more sensitive to changes in economic or market conditions and may become illiquid. Derivatives are subject to leverage risk, which may increase the Funds volatility, and counterparty risk, which means that the counterparty may fail to perform its obligations under the derivative contract.  High Portfolio Turnover Risk: High portfolio turnover may result in increased brokerage fees or other transaction costs, reduced investment performance, and higher taxes. An investment in the Fund is not a deposit of any bank and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. For more information on the principal risks of the Fund, please see the More Information About the Funds  Principal Risks section in the prospectus. PERFORMANCE The bar chart and table below provide some indication of the risks of investing in the Fund by illustrating the variability of the Funds returns. Each assumes reinvestment of dividends and distributions. The Funds past performance, before and after taxes, is not necessarily an indication of how the Fund will perform in the future. No performance is shown for P shares because the Fund has not issued Class P shares. The bar chart shows changes in the performance of the Funds Class A shares from calendar year to calendar year. This chart does not reflect the sales charge applicable to Class A shares. If the sales charge were reflected, returns would be lower. Performance for the Funds other share classes will vary due to the different expenses each class bears. Updated performance information is available at www.lordabbett.com or by calling 888-522-2388. The Fund implemented its present investment strategy effective December 14, 2007. Performance for earlier periods reflects the Funds prior strategy of investing primarily in limited duration U.S. Government securities. PROSPECTUS  SHORT DURATION INCOME FUND Bar Chart (per calendar year)  Class A Shares* Best Quarter 2nd Q 09 +5.55% Worst Quarter 2nd Q 04 -2.02% The table below shows how the Funds average annual total returns compare to the returns of securities market indices with investment characteristics similar to those of the Fund. The Funds average annual total returns include applicable sales charges. The Fund believes that the BofA Merrill Lynch U.S. 1-3 Year Corporate Credit Index more closely reflects the Funds investment strategies than the Barclays U.S. 1-3 Year Government/Credit Bond Index. Therefore, the Fund will remove the Barclays U.S. 1-3 Year Government/Credit Bond Index from the performance table in the future. The after-tax returns of Class A shares included in the table below are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes. In some cases, the return after taxes on distributions and sale of Fund shares may exceed the return before taxes due to a tax benefit resulting from realized losses on a sale of Fund shares at the end of the period that is used to offset other gains. Actual after-tax returns depend on an investors tax situation and may differ from those shown. The after-tax returns shown are not relevant to investors who hold their Fund shares through tax- deferred arrangements such as 401(k) plans or Individual Retirement Accounts (IRAs). After-tax returns for other share classes are not shown in the table and will vary from those shown for Class A shares. PROSPECTUS  SHORT DURATION INCOME FUND Average Annual Total Returns (for the periods ended December 31, 2013) Class 1 Year 5 Years 10 Years Life of Class InceptionDate forPerformance Class A Shares Before Taxes -0.73% 6.36% 4.18%  After Taxes on Distributions -2.32% 4.65% 2.64%  After Taxes on Distributions and Sale of Fund Shares -0.40% 4.30% 2.64%  Class B Shares -3.86% 5.67% 3.86%  Class C Shares -0.04% 6.02% 3.71%  Class F Shares 1.94% 6.92%  5.71% 9/28/2007 Class I Shares 1.82% 7.03%  4.99% 10/19/2004 Class R2 Shares 1.23%   4.60% 7/21/2009 Class R3 Shares 1.55%   4.75% 7/21/2009 Index BofA Merrill Lynch U.S. 1-3 Year Corporate Credit Index (reflects no deduction for fees, expenses, or taxes) 1.78% 5.41% 3.81% 4.12%3.94%3.93% 9/28/200710/19/20047/21/2009 Barclays U.S. 1-3 Year Government/Credit Bond Index (reflects no deduction for fees, expenses, or taxes) 0.64% 2.02% 2.91% 2.75%3.00%1.70% 9/28/200710/19/20047/21/2009 MANAGEMENT Investment Adviser. The Funds investment adviser is Lord, Abbett & Co. LLC. Portfolio Managers. Portfolio Manager/Title Member ofthe InvestmentManagementTeam Since Robert A. Lee, Partner and Director 1998 Jerald M. Lanzotti, Partner and Portfolio Manager 2000 Andrew H. OBrien, Partner and Portfolio Manager 1998 Kewjin Yuoh, Partner and Portfolio Manager 2010 PROSPECTUS  SHORT DURATION INCOME FUND PURCHASE AND SALE OF FUND SHARES The minimum initial and additional amounts shown below vary depending on the class of shares you buy and the type of account. Certain financial intermediaries may impose different restrictions than those described below. Class B shares no longer are available for purchase by new or existing investors and only will be issued in connection with (i) an exchange of Class B shares from another Lord Abbett Fund or (ii) a reinvestment of a dividend and/or capital gain distribution. For Class I shares, the minimum investment shown below applies to certain types of institutional investors, but does not apply to registered investment advisers or retirement and benefit plans otherwise eligible to invest in Class I shares. Class P shares are closed to substantially all new investors. See Choosing a Share Class  Investment Minimums in the prospectus for more information. Investment Minimums  Initial/Additional Investments Class A and C F, P, R2, and R3 I General and IRAs without Invest-A-Matic Investments $1,500/No minimum N/A $1 million minimum Invest-A-Matic Accounts $250/$50 N/A N/A IRAs, SIMPLE and SEP Accounts with Payroll Deductions No minimum N/A N/A Fee-Based Advisory Programs and Retirement and Benefit Plans No minimum No minimum No minimum You may sell (redeem) shares through your securities broker, financial professional or financial intermediary. If you have direct account access privileges, you may redeem your shares by contacting the Fund in writing at P.O. Box 219336, Kansas City, MO 64121, by calling 888-522-2388 or by accessing your account online at www.lordabbett.com. OTHER IMPORTANT INFORMATION REGARDING FUND SHARES For important information about taxes and payments to broker-dealers and other financial intermediaries, please turn to the Tax Information and Payments to Broker-Dealers and Other Financial Intermediaries sections of the prospectus. PROSPECTUS  SHORT DURATION INCOME FUND TOTAL RETURN FUND INVESTMENT OBJECTIVE The Funds investment objective is to seek income and capital appreciation to produce a high total return. FEES AND EXPENSES This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. You may qualify for sales charge discounts if you and certain members of your family invest, or agree to invest in the future, at least $100,000 in the Lord Abbett Family of Funds. More information about these and other discounts is available from your financial professional and in Sales Charge Reductions and Waivers on page 242 of the prospectus and Purchases, Redemptions, Pricing, and Payments to Dealers on page 8-1 of the statement of additional information (SAI). Shareholder Fees (Fees paid directly from your investment) Class A B C F, I, P, R2, and R3 Maximum Sales Charge (Load) Imposed on Purchases (as a percentage of offering price) 2.25% None None None Maximum Deferred Sales Charge (Load) (as a percentage of offering price or redemption proceeds, whichever is lower) None 5.00% 1.00% None Annual Fund Operating Expenses (Expenses that you pay each year as a percentage of the value of your investment) Class A B C F I P R2 R3 Management Fees 0.43% 0.43% 0.43% 0.43% 0.43% 0.43% 0.43% 0.43% Distribution and Service (12b-1) Fees 0.20% 1.00% 0.86% 0.10% None 0.45% 0.60% 0.50% Other Expenses 0.22% 0.22% 0.22% 0.22% 0.22% 0.22% 0.22% 0.22% Total Annual Fund Operating Expenses 0.85% 1.65% 1.51% 0.75% 0.65% 1.10% 1.25% 1.15% (1) A contingent deferred sales charge (CDSC) of 1.00% may be assessed on certain Class A shares purchased or acquired without a sales charge if they are redeemed before the first day of the month of the one-year anniversary of the purchase. (2) A CDSC of 1.00% may be assessed on Class C shares if they are redeemed before the first anniversary of their purchase. (3) The 12b-1 fee the Fund will pay on Class C shares will be a blended rate calculated based on (i) 1.00% of the Funds average daily net assets attributable to shares held for less than one year and (ii) 0.80% of the Funds average daily net assets attributable to shares held for one year or more. All Class C shareholders of the Fund will bear 12b-1 fees at the same rate. PROSPECTUS  TOTAL RETURN FUND Example The following example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. The example assumes that you invest $10,000 in the Fund at the maximum sales charge, if any, for the time periods indicated and then redeem all of your shares at the end of those periods. The example also assumes that your investment has a 5% return each year, that dividends and distributions are reinvested, and that the Funds operating expenses remain the same. The first example assumes a deduction of the applicable contingent deferred sales charge (CDSC) for the one-year, three-year, and five-year periods for Class B shares and for the one-year period for Class C shares. Class B shares automatically convert to Class A shares after approximately eight years. The expense example for Class B shares for the ten-year period reflects the conversion to Class A shares. The first example assumes that you redeem all of your shares at the end of the periods. Although your actual costs may be higher or lower, based on these assumptions, your costs (including any applicable CDSC) would be as shown below. The second example assumes that you do not redeem and instead keep your shares. Class If Shares Are Redeemed IfSharesAreNotRedeemed 1 Year 3 Years 5 Years 10 Years 1 Year 3 Years 5 Years 10 Years Class A Shares $ 310 $ 490 $ 686 $ 1,250 $ 310 $ 490 $ 686 $ 1,250 Class B Shares $ 668 $ 820 $ 1,097 $ 1,741 $ 168 $ 520 $ 897 $ 1,741 Class C Shares $ 254 $ 477 $ 824 $ 1,802 $ 154 $ 477 $ 824 $ 1,802 Class F Shares $ 77 $ 240 $ 417 $ 930 $ 77 $ 240 $ 417 $ 930 Class I Shares $ 66 $ 208 $ 362 $ 810 $ 66 $ 208 $ 362 $ 810 Class P Shares $ 112 $ 350 $ 606 $ 1,340 $ 112 $ 350 $ 606 $ 1,340 Class R2 Shares $ 127 $ 397 $ 686 $ 1,511 $ 127 $ 397 $ 686 $ 1,511 Class R3 Shares $ 117 $ 365 $ 633 $ 1,398 $ 117 $ 365 $ 633 $ 1,398 Portfolio Turnover. The Fund pays transaction costs, such as commissions, when it buys and sells securities (or turns over its portfolio). A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account. These costs, which are not reflected in the annual fund operating expenses or in the example, affect the Funds performance. During the most recent fiscal year, the Funds portfolio turnover rate was 600.61% of the average value of its portfolio. PRINCIPAL INVESTMENT STRATEGIES Under normal conditions, the Fund pursues its investment objective by investing primarily in investment grade debt securities. The Fund may invest up to 20% of its net assets in high-yield debt securities (commonly referred to as lower- PROSPECTUS  TOTAL RETURN FUND rated or junk bonds). In addition, the Fund may invest up to 20% of its net assets in non-U.S. (including emerging market) debt securities denominated in foreign currencies. The Fund generally may invest in the following types of debt securities:  Securities issued or guaranteed by the U.S. government, its agencies or government-sponsored enterprises;  Corporate debt securities;  Mortgage-backed and other asset-backed securities;  Inflation-linked investments; and  Senior loans, including bridge loans, novations, assignments, and participations. The Fund will not invest 25% or more of its total assets in any industry; however, this limitation does not apply to mortgage-backed securities, privately issued mortgage-related securities, or securities issued by the U.S. government or its agencies and instrumentalities. The Fund attempts to manage interest rate risk through its management of the average duration of the securities it holds in its portfolio. The Fund expects to maintain its average duration range within two years of the bond markets duration as measured by the Barclays U.S. Aggregate Bond Index (which was approximately 5.5 years as of March 15, 2014). In addition, the Fund may invest in derivatives. Currently, the Fund expects to invest in derivatives consisting principally of futures, forwards, options, and swaps. The Fund may use derivatives in order to seek to enhance returns, to attempt to hedge some of its investment risk, to manage portfolio duration, or as a substitute position for holding the underlying asset on which the derivative instrument is based. For example, the Fund may invest in U.S. Treasury futures or sell U.S. Treasury futures short to adjust the Funds exposure to the direction of interest rates, or for other portfolio management reasons. The Fund buys and sells securities using a relative value-oriented investment process and combines top-down and bottom-up analysis to construct its portfolio. The Fund uses a blend of fundamental research and quantitative tools to evaluate both potential opportunities and potential risks across different segments of the fixed income market. The Fund applies proprietary filters to this analysis to determine security selection, sector exposure, and term structure. The Fund engages in active and frequent trading of its portfolio securities. The Fund generally will sell a security when the Fund believes the security is less likely to benefit from the current market and economic environment, shows signs of deteriorating fundamentals, or has reached its valuation target, among PROSPECTUS  TOTAL RETURN FUND other reasons. The Fund seeks to remain fully invested in accordance with its investment objective; however, in response to adverse economic, market or other unfavorable conditions, the Fund may invest its assets in a temporary defensive manner. PRINCIPAL RISKS As with any investment in a mutual fund, investing in the Fund involves risk, including the risk that you may receive little or no return on your investment. When you redeem your shares, they may be worth more or less than what you paid for them, which means that you may lose a portion or all of the money you invested in the Fund. The principal risks of investing in the Fund, which could adversely affect its performance, include:  Portfolio Management Risk: If the strategies used and securities selected by the Funds portfolio management fail to produce the intended result, the Fund may suffer losses or underperform other funds with the same investment objective or strategies, even in a rising market.  Market Risk: The market values of securities will fluctuate, sometimes sharply and unpredictably, based on overall economic conditions and other factors. Although prices of debt securities tend to rise and fall less dramatically than those of equity securities, they may be subject to periods of heightened volatility, for example, if interest rates rise or the U.S. Federal Reserve continues to curb its bond buying program.  Fixed Income Securities Risk: The Fund is subject to the general risks and considerations associated with investing in debt securities, including the risk that issuers will fail to make timely payments of principal or interest. Typically, shorter-term bonds are less volatile than longer-term bonds; however, longer-term bonds typically offer higher yields and more stable interest income than shorter-term bonds. Fixed income securities are subject to risks including interest rate risk, credit risk, and liquidity risk, all of which are described more fully below.  Credit Risk and High-Yield Securities Risk: The issuer of a debt security owned by the Fund may fail to make timely payments of principal or interest, or may default on such payments. A debt security may decline in value if the issuer becomes less creditworthy, even when interest rates are falling. These risks are greatest for high yield debt securities, which have lower credit ratings. The prices of high-yield bonds in general may decline during periods of uncertainty or market turmoil, and the market for high-yield bonds generally is less liquid than the market for higher-rated securities. PROSPECTUS  TOTAL RETURN FUND  Liquidity Risk: There may be few available buyers or sellers for a security, preventing the Fund from transacting in a timely manner or at an advantageous price, and subjecting the security to greater price fluctuations.  Interest Rate Risk: A rise in prevailing interest rates generally will cause the price of a fixed rate debt security to fall. Generally, the longer the maturity of a security or weighted average maturity of the Fund, the more sensitive its price is to a rise in interest rates. Typically, periods of volatility and rising interest rates may lead to increased redemptions and decreased liquidity in the fixed income markets, making it more difficult to sell fixed income holdings to satisfy redemptions.  Government Securities Risk and Mortgage-Related Securities Risk: The Fund invests in securities issued or guaranteed by the U.S. government or its agencies and instrumentalities (such as the Government National Mortgage Association (Ginnie Mae), the Federal National Mortgage Association (Fannie Mae), or the Federal Home Loan Mortgage Corporation (Freddie Mac)). Unlike Ginnie Mae securities, securities issued or guaranteed by U.S. government-related organizations such as Fannie Mae and Freddie Mac are not backed by the full faith and credit of the U.S. government and no assurance can be given that the U.S. government would provide financial support. Mortgage-related securities may be particularly sensitive to changes in economic conditions, including delinquencies and/or defaults. They are subject to prepayment risk (higher than expected prepayment rates of mortgage obligations due to a fall in market interest rates) and extension risk (lower than expected prepayment rates of mortgage obligations due to a rise in market interest rates). These risks increase the Funds overall interest rate risk. Some mortgage-related securities receive government or private support, but there is no assurance that such support will remain in place.  Inflation-Linked Investments Risk: The Fund may invest in Treasury Inflation Protected Securities (TIPS), which are U.S. government bonds whose principal automatically is adjusted for inflation as measured by the Consumer Price Index for All Urban Consumers (CPI-U), and other inflation-indexed securities issued by the U.S. Department of Treasury. Unlike traditional fixed income securities, the principal and interest payments of inflation-linked investments are adjusted periodically based on the inflation rate. The value of the Funds inflation-linked investments may be vulnerable to changes in expectations of inflation or interest rates and there is no guarantee that the Funds use of these instruments will be successful.  Foreign Investments Risk: The Funds investment exposure to foreign (which may include emerging market) issuers generally is subject to the risk that the value of securities issued by foreign issuers may be adversely affected by political, economic and social volatility, lack of transparency or inadequate regulatory and accounting standards, inadequate exchange control PROSPECTUS  TOTAL RETURN FUND regulations, foreign taxes, higher transaction and other costs, and delays in settlement. Because the Funds definition of foreign securities focuses on the currency in which the security is denominated rather than where the issuer is organized and/or operated, the percentage of the Funds assets that is exposed to foreign market risks may exceed the percentage of the Funds assets that the Fund defines as representing foreign securities. Emerging market securities generally are more volatile than other foreign securities, and are subject to greater liquidity, regulatory, and political risks.  Senior Loan Risk: The Funds investments in floating or adjustable rate senior loans are subject to increased credit and liquidity risks. Senior loan prices also may be adversely affected by supply-demand imbalances caused by conditions in the senior loan market or related markets. Below investment grade senior loans, like high-yield debt securities, or junk bonds, usually are more credit than interest rate sensitive, although the value of these instruments may be affected by interest rate swings in the overall fixed income market.  Derivatives Risk: Derivatives are subject to certain risks, including the risk that the value of the derivative may not correlate with the value of the underlying security, rate, or index in the manner anticipated by portfolio management. Derivatives may be more sensitive to changes in economic or market conditions and may become illiquid. Derivatives are subject to leverage risk, which may increase the Funds volatility, and counterparty risk, which means that the counterparty may fail to perform its obligations under the derivative contract.  High Portfolio Turnover Risk: High portfolio turnover may result in increased brokerage fees or other transaction costs, reduced investment performance, and higher taxes. An investment in the Fund is not a deposit of any bank and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. For more information on the principal risks of the Fund, please see the More Information About the Funds  Principal Risks section in the prospectus. PERFORMANCE The bar chart and table below provide some indication of the risks of investing in the Fund by illustrating the variability of the Funds returns. Each assumes reinvestment of dividends and distributions. The Funds past performance, before and after taxes, is not necessarily an indication of how the Fund will perform in the future. PROSPECTUS  TOTAL RETURN FUND The bar chart shows changes in the performance of the Funds Class A shares from calendar year to calendar year. This chart does not reflect the sales charge applicable to Class A shares. If the sales charge were reflected, returns would be lower. Performance for the Funds other share classes will vary due to the different expenses each class bears. Updated performance information is available at www.lordabbett.com or by calling 888-522-2388. Bar Chart (per calendar year)  Class A Shares Best Quarter 3rd Q 09 +6.23% Worst Quarter 2nd Q 13 -2.81% The table below shows how the Funds average annual total returns compare to the returns of securities market indices with investment characteristics similar to those of the Fund. The Funds average annual total returns include applicable sales charges. The after-tax returns of Class A shares included in the table below are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes. In some cases, the return after taxes on distributions and sale of Fund shares may exceed the return before taxes due to a tax benefit resulting from realized losses on a sale of Fund shares at the end of the period that is used to offset other gains. Actual after-tax returns depend on an investors tax situation and may differ from those shown. The after-tax returns shown are not relevant to investors who hold their Fund shares through tax- deferred arrangements such as 401(k) plans or Individual Retirement Accounts (IRAs). After-tax returns for other share classes are not shown in the table and will vary from those shown for Class A shares. PROSPECTUS  TOTAL RETURN FUND Average Annual Total Returns (for the periods ended December 31, 2013) Class 1 Year 5 Years 10 Years Life of Class InceptionDate forPerformance Class A Shares Before Taxes -3.63% 6.73% 4.86%  After Taxes on Distributions -4.90% 4.61% 3.03%  After Taxes on Distributions and Sale of Fund Shares -2.05% 4.55% 3.13%  Class B Shares -6.96% 6.08% 4.53%  Class C Shares -3.00% 6.53% 4.41%  Class F Shares -1.30% 7.38%  6.03% 9/28/2007 Class I Shares -1.19% 7.49% 5.40%  Class P Shares -1.62% 7.00% 4.94%  Class R2 Shares -1.79% 6.86%  5.55% 9/28/2007 Class R3 Shares -1.69% 6.97%  5.65% 9/28/2007 Index Barclays U.S. Universal Index (reflects no deduction for fees, expenses, or taxes) -1.35% 5.41% 4.85% 5.13% 9/28/2007 Barclays U.S. Aggregate Bond Index (reflects no deduction for fees, expenses, or taxes) -2.02% 4.44% 4.55% 4.88% 9/28/2007 PROSPECTUS  TOTAL RETURN FUND MANAGEMENT Investment Adviser. The Funds investment adviser is Lord, Abbett & Co. LLC. Portfolio Managers. Portfolio Manager/Title Member ofthe InvestmentManagementTeam Since Robert A. Lee, Partner and Director 1998 Jerald M. Lanzotti, Partner and Portfolio Manager 2000 Andrew H. OBrien, Partner and Portfolio Manager 1998 Kewjin Yuoh, Partner and Portfolio Manager 2010 PURCHASE AND SALE OF FUND SHARES The minimum initial and additional amounts shown below vary depending on the class of shares you buy and the type of account. Certain financial intermediaries may impose different restrictions than those described below. Class B shares no longer are available for purchase by new or existing investors and only will be issued in connection with (i) an exchange of Class B shares from another Lord Abbett Fund or (ii) a reinvestment of a dividend and/or capital gain distribution. For Class I shares, the minimum investment shown below applies to certain types of institutional investors, but does not apply to registered investment advisers or retirement and benefit plans otherwise eligible to invest in Class I shares. Class P shares are closed to substantially all new investors. See Choosing a Share Class  Investment Minimums in the prospectus for more information. Investment Minimums  Initial/Additional Investments Class A and C F, P, R2, and R3 I General and IRAs without Invest-A-Matic Investments $1,500/No minimum N/A $1 million minimum Invest-A-Matic Accounts $250/$50 N/A N/A IRAs, SIMPLE and SEP Accounts with Payroll Deductions No minimum N/A N/A Fee-Based Advisory Programs and Retirement and Benefit Plans No minimum No minimum No minimum You may sell (redeem) shares through your securities broker, financial professional or financial intermediary. If you have direct account access privileges, you may redeem your shares by contacting the Fund in writing at P.O. Box 219336, Kansas City, MO 64121, by calling 888-522-2388 or by accessing your account online at www.lordabbett.com. PROSPECTUS  TOTAL RETURN FUND OTHER IMPORTANT INFORMATION REGARDING FUND SHARES For important information about taxes and payments to broker-dealers and other financial intermediaries, please turn to the Tax Information and Payments to Broker-Dealers and Other Financial Intermediaries sections of the prospectus. PROSPECTUS  TOTAL RETURN FUND TAX INFORMATION A Funds distributions, if any, generally are taxable to you as ordinary income, capital gains or a combination of the two, and also may be subject to state and local taxes. Certain taxes on distributions may not apply to tax exempt investors or tax deferred accounts, such as a 401(k) plan or an IRA. PAYMENTS TO BROKER-DEALERS AND OTHER FINANCIAL INTERMEDIARIES If you purchase Fund shares through a broker-dealer or other financial intermediary (such as a bank), the Fund and the Funds distributor or its affiliates may pay the intermediary for the sale of Fund shares and related services. These payments may create a conflict of interest by influencing the broker-dealer or other financial intermediary and your individual financial professional to recommend the Fund over another investment. Ask your individual financial professional or visit your financial intermediarys website for more information. INVESTMENT OBJECTIVE Diversified Equity Strategy Fund The Funds investment objective is to seek capital appreciation. Multi-Asset Balanced Opportunity Fund The Funds investment objective is to seek current income and capital growth. Multi-Asset Growth Fund The Funds investment objective is to seek long-term capital appreciation and growth of income. Multi-Asset Income Fund The Funds investment objective is to seek a high level of current income. Convertible Fund The Funds investment objective is to seek current income and the opportunity for capital appreciation to produce a high total return. Core Fixed Income Fund The Funds investment objective is to seek income and capital appreciation to produce a high total return. PROSPECTUS  THE FUNDS Floating Rate Fund The Funds investment objective is to seek a high level of current income. High Yield Fund The Funds investment objective is to seek a high current income and the opportunity for capital appreciation to produce a high total return. Income Fund The Funds investment objective is to seek a high level of income consistent with preservation of capital. Inflation Focused Fund The Funds primary investment objective is to provide investment returns that exceed the rate of inflation in the U.S. economy over a full economic cycle. As a secondary objective, the Fund seeks current income. Short Duration Income Fund The Funds investment objective is to seek a high level of income consistent with preservation of capital. Total Return Fund The Funds investment objective is to seek income and capital appreciation to produce a high total return. PRINCIPAL INVESTMENT STRATEGIES Diversified Equity Strategy Fund The Fund is a fund-of-funds that invests principally in affiliated mutual funds managed by Lord, Abbett & Co. LLC (Lord Abbett) (the underlying funds). Under normal conditions, through the underlying funds, the Fund indirectly invests principally in U.S. equity securities and select foreign (including emerging market) securities. The Fund uses a blend strategy to gain investment exposure to both growth and value stocks, or to stocks with characteristics of both. Under normal conditions, the Fund seeks to maintain the following target allocations among underlying funds that primarily invest in the asset classes shown below, each measured at the time of investment in an underlying fund. Due to market fluctuations and other factors, the Funds actual allocations among the underlying funds may differ from the target allocations shown below. Although Lord Abbett reallocates the Funds assets among the underlying funds from time to time, it is not required to do so if market fluctuations cause the PROSPECTUS  THE FUNDS Funds actual allocations among the underlying funds to deviate from the target allocations shown below. The Fund may periodically change its asset allocation, rebalance its allocation among the underlying funds, or add or remove underlying funds, in each case without shareholder approval or notice. The Funds direct investments in derivatives will be allocated to the asset class they synthetically replicate, as applicable. Asset Class Target Allocation Equity 100% Foreign 0% to 25% The Fund classifies underlying funds based on the asset class in which an underlying fund primarily invests. For example, if the portfolio management team allocates a portion of the Funds portfolio to Lord Abbett Fundamental Equity Fund, such allocation will count towards the Funds equity exposure even though Lord Abbett Fundamental Equity Fund may have a portion of its assets invested in foreign securities. As a result, the Funds actual exposure to foreign securities may exceed the range shown above. Through the underlying funds, which are described in Appendix A: Underlying Funds of the Funds-of-Funds, the Funds assets are allocated primarily to the following types of investments:  Equity securities of large, mid-sized, and small companies. The underlying funds may invest in any security that represents equity ownership in a company. Currently, the underlying funds invest in equity securities consisting of common stocks, preferred stocks, and equity interests in trusts (including real estate investment trusts), partnerships, joint ventures, limited liability companies, and similar enterprises. The underlying funds consider equity securities to include rights offerings and investments that convert into the equity securities described above.  Growth companies that the underlying fund believes exhibit faster-than-average gains in earnings and have the potential to continue profit growth at a high level.  Value companies that the underlying fund believes to be undervalued according to certain financial measurements of intrinsic worth or business prospects and have the potential for capital appreciation.  Foreign (including emerging market) securities, which may be traded on a U.S. or non-U.S. securities exchange, may be denominated in the U.S. dollar or other currencies, and may include American Depositary Receipts (ADRs). PROSPECTUS  THE FUNDS In addition to investing in the underlying funds, the Fund may invest directly in any type of derivative as part of its investment strategies or for risk management purposes. Derivatives are financial instruments that derive their value from the value of an underlying asset, reference rate, or index and may be traded either on an exchange or over-the-counter. To the extent that the Fund invests in derivatives, the Fund intends to do so primarily for non-hedging (sometimes referred to as speculative) purposes as a substitute for allocating its assets among the underlying funds. When investing in this manner, the Fund may use a derivative investment, such as an index future, to gain exposure to, or to change the weighting of its investments in, a particular asset class represented by underlying funds without increasing or decreasing the allocation among the underlying funds. For example, the Fund may adjust its exposure to mid-cap stocks by investing in an S&P MidCap 400 Index futures contract as an alternative to increasing or decreasing its holdings of underlying funds that invest primarily or substantially in mid-cap stocks. The Fund also may sell index futures short to reduce its exposure to a particular asset class represented by the index or to profit from an anticipated decline in the returns of the index. The Fund may invest in U.S. Treasury futures or sell U.S. Treasury futures short to adjust the Funds exposure to the direction of interest rates, or for other portfolio management reasons. The Fund may use other types of derivative instruments to adjust the Funds exposure to asset classes represented by the underlying funds, and may use derivative investments to gain access to asset classes that currently are not represented by the underlying funds in order to seek to enhance investment returns. The aggregate net notional value of the Funds directly held positions in derivatives, determined at the time of the most recent position established, will not exceed 50% of the Funds net assets. The Fund currently expects, however, that the aggregate net notional value of such instruments, determined at the time of the most recent position established, will not exceed 35% of the Funds net assets under normal conditions. These percentage limitations exclude Fund assets indirectly invested in derivatives through the underlying funds. The Fund currently is not regulated by the Commodity Futures Trading Commission as a commodity pool under the Commodity Exchange Act. The Fund currently intends to limit its investments in derivatives to avoid such regulation, but the Fund may be subject to regulation as a commodity pool in the future. The portfolio management team allocates the Funds assets among underlying funds that invest in equity securities across all market capitalizations and styles, and that invest in select international companies. The portfolio management team generally employs a bottom-up investment approach emphasizing long-term value. PROSPECTUS  THE FUNDS The Fund may sell or reallocate its investment among the underlying funds for a variety of other reasons, such as to secure gains, limit losses, redeploy assets, or satisfy redemption requests, among others. In considering whether to sell an investment, the Fund may evaluate factors including, but not limited to, the current allocation among the underlying funds, the overall market outlook, and the condition of the overall economy. Temporary Defensive Strategies. The Fund seeks to remain fully invested in accordance with its investment objective. However, in an attempt to respond to adverse market, economic, political, or other conditions, the Fund may take a temporary defensive position by holding some or all of its assets in short-term investments. These investments include cash, commercial paper, money market instruments, repurchase agreements, and U.S. government securities. The Fund also may hold these types of investments while looking for suitable investment opportunities or to maintain liquidity. Taking a temporary defensive position could prevent the Fund from achieving its investment objective. Multi-Asset Balanced Opportunity Fund The Fund is a fund-of-funds that invests principally in affiliated mutual funds managed by Lord Abbett (the underlying funds). Under normal conditions, through the underlying funds, the Fund indirectly invests principally in U.S. equity securities and fixed income securities and select foreign (including emerging market) securities. The Fund uses a blend strategy to gain investment exposure to both growth and value stocks, or to stocks with characteristics of both. Under normal conditions, the Fund seeks to maintain the following target allocations among underlying funds that primarily invest in the asset classes shown below, each measured at the time of investment in an underlying fund. Due to market fluctuations and other factors, the Funds actual allocations among the underlying funds may differ from the target allocations shown below. Although Lord Abbett reallocates the Funds assets among the underlying funds from time to time, it is not required to do so if market fluctuations cause the Funds actual allocations among the underlying funds to deviate from the target allocations shown below. The Fund may periodically change its asset allocation, rebalance its allocation among the underlying funds, or add or remove underlying funds, in each case without shareholder approval or notice. The Funds direct investments in derivatives will be allocated to the asset class they synthetically replicate, as applicable. PROSPECTUS  THE FUNDS Asset Class Target Allocation Equity 40% to 60% Fixed Income 40% to 60% Foreign 0% to 35% The Fund classifies underlying funds based on the asset class in which an underlying fund primarily invests. For example, if the portfolio management team allocates a portion of the Funds portfolio to Lord Abbett High Yield Fund, such allocation will count towards the Funds fixed income exposure even though Lord Abbett High Yield Fund may have a portion of its assets invested in foreign securities. As a result, the Funds actual exposure to each asset class may exceed the ranges shown above. Through the underlying funds, which are described in Appendix A: Underlying Funds of the Funds-of-Funds, the Funds assets are allocated primarily to the following types of investments:  Equity securities of large, mid-sized, and small companies managed in both growth and value styles. The underlying funds may invest in any security that represents equity ownership in a company. Currently, the underlying funds invest in equity securities consisting principally of common stocks, preferred stocks, and equity interests in trusts (including real estate investment trusts), partnerships, joint ventures, limited liability companies, and similar enterprises. The underlying funds consider equity securities to include rights offerings and investments that convert into the equity securities described above.  Growth companies that the underlying fund believes exhibit faster-than-average gains in earnings and have the potential to continue profit growth at a high level.  Value companies that the underlying fund believes to be undervalued according to certain financial measurements of intrinsic worth or business prospects and have the potential for capital appreciation.  Fixed income securities of various types. Currently, the underlying funds invest in fixed income securities consisting principally of high yield debt securities, investment grade debt securities, mortgage-related and other asset-backed securities, municipal bonds, U.S. government securities, convertible securities, bank loans, investments, and cash equivalents. Certain of the underlying funds may invest up to 100% of their assets in fixed income securities that are below investment grade (commonly referred to as high yield or junk bonds). High-yield debt securities are rated BB/Ba or lower by a rating agency, or are unrated but determined by Lord Abbett to be of comparable quality. PROSPECTUS  THE FUNDS  Foreign (including emerging market) securities, which may be traded on a U.S. or non-U.S. securities exchange, may be denominated in the U.S. dollar or other currencies, and may include American Depositary Receipts (ADRs). In addition to investing in the underlying funds, the Fund may invest directly in any type of derivative as part of its investment strategies or for risk management purposes. Derivatives are financial instruments that derive their value from the value of an underlying asset, reference rate, or index and may be traded either on an exchange or over-the-counter. To the extent that the Fund invests in derivatives, the Fund intends to do so primarily for non-hedging (sometimes referred to as speculative) purposes as a substitute for allocating its assets among the underlying funds. When investing in this manner, the Fund may use a derivative investment, such as an index future, to gain exposure to, or to change the weighting of its investments in, a particular asset class represented by underlying funds without increasing or decreasing the allocation among the underlying funds. For example, the Fund may adjust its exposure to fixed income securities by investing in a total return swap on a credit default swap index (CDX) as an alternative to increasing or decreasing its holdings of underlying funds that invest primarily or substantially in fixed income securities. Similarly, the Fund may adjust its exposure to mid-cap stocks by investing in an S&P MidCap 400 Index futures contract, for example, as an alternative to increasing or decreasing its holdings of underlying funds that invest primarily or substantially in mid-cap stocks. The Fund also may sell index futures short to reduce its exposure to a particular asset class represented by the index or to profit from an anticipated decline in the returns of the index. The Fund may invest in U.S. Treasury futures or sell U.S. Treasury futures short to adjust the Funds exposure to the direction of interest rates, or for other portfolio management reasons. The Fund may use other types of derivative instruments to adjust the Funds exposure to asset classes represented by the underlying funds, and may use derivative investments to gain access to asset classes that currently are not represented by the underlying funds in order to seek to enhance investment returns. The aggregate net notional value of the Funds directly held positions in derivatives, determined at the time of the most recent position established, will not exceed 50% of the Funds net assets. The Fund currently expects, however, that the aggregate net notional value of such instruments, determined at the time of the most recent position established, will not exceed 35% of the Funds net assets under normal conditions. These percentage limitations exclude Fund assets indirectly invested in derivatives through the underlying funds. The Fund currently is not regulated by the Commodity Futures Trading Commission as a commodity pool under the Commodity Exchange Act. The Fund currently intends to limit its investments in derivatives to avoid such regulation, but the Fund may be subject to regulation as a commodity pool in the future. PROSPECTUS  THE FUNDS The portfolio management team tactically allocates the Funds assets among the underlying funds based on market conditions, interest rate changes, and regulatory developments. The portfolio management team focuses on select asset classes that have exhibited strong historical performance and that the portfolio management team believes will provide attractive long-term, risk-adjusted returns. The portfolio management team also evaluates each asset classs relative value and risk/return potential. Factors considered for fixed income allocations may include credit exposure, interest rate and prepayment risks, and maturity provisions. Factors considered for equity allocations may include cash flows and dividends, projected future earnings, and management ability. Factors considered for foreign allocations may include fluctuations in currency exchange rates, and global political, market, and social developments. The Fund may sell or reallocate its investment among the underlying funds for a variety of other reasons, such as to secure gains, limit losses, redeploy assets, or satisfy redemption requests, among others. In considering whether to sell an investment, the Fund may evaluate factors including, but not limited to, the current allocation among the underlying funds, the overall market outlook, and the condition of the overall economy. Temporary Defensive Strategies. The Fund seeks to remain fully invested in accordance with its investment objective. However, in an attempt to respond to adverse market, economic, political, or other conditions, the Fund may take a temporary defensive position by holding some or all of its assets in short-term investments. These investments include cash, commercial paper, money market instruments, repurchase agreements, and U.S. government securities. The Fund also may hold these types of investments while looking for suitable investment opportunities or to maintain liquidity. Taking a temporary defensive position could prevent the Fund from achieving its investment objective. Multi-Asset Growth Fund The Fund is a fund-of-funds that invests principally in affiliated mutual funds managed by Lord Abbett (the underlying funds). Under normal conditions, through the underlying funds, the Fund indirectly invests principally in U.S. equity securities and select fixed income securities and foreign (including emerging market) securities. The Fund uses a blend strategy to gain investment exposure to both growth and value stocks, or to stocks with characteristics of both. Under normal conditions, the Fund seeks to maintain the following target allocations among underlying funds that primarily invest in the asset classes shown below, each measured at the time of investment in an underlying fund. Due to market fluctuations and other factors, the Funds actual allocations among the underlying funds may differ from the target allocations shown below. Although Lord Abbett reallocates the Funds assets among the underlying funds PROSPECTUS  THE FUNDS from time to time, it is not required to do so if market fluctuations cause the Funds actual allocations among the underlying funds to deviate from the target allocations shown below. The Fund may periodically change its asset allocation, rebalance its allocation among the underlying funds, or add or remove underlying funds, in each case without shareholder approval or notice. The Funds direct investments in derivatives will be allocated to the asset class they synthetically replicate, as applicable. Asset Class Target Allocation Equity 60% to 80% Fixed Income 20% to 40% Foreign 0% to 30% The Fund classifies underlying funds based on the asset class in which an underlying fund primarily invests. For example, if the portfolio management team allocates a portion of the Funds portfolio to Lord Abbett High Yield Fund, such allocation will count towards the Funds fixed income exposure even though Lord Abbett High Yield Fund may have a portion of its assets invested in foreign securities. As a result, the Funds actual exposure to each asset class may exceed the ranges shown above. Through the underlying funds, which are described in Appendix A: Underlying Funds of the Funds-of-Funds, the Funds assets are allocated primarily to the following types of investments:  Equity securities of large, mid-sized, and small companies. The underlying funds may invest in any security that represents equity ownership in a company. Currently, the underlying funds invest in equity securities consisting principally of common stocks, preferred stocks, and equity interests in trusts (including real estate investment trusts), partnerships, joint ventures, limited liability companies, and similar enterprises. The underlying funds consider equity securities to include rights offerings and investments that convert into the equity securities described above.  Growth companies that the underlying fund believes exhibit faster-than-average gains in earnings and have the potential to continue profit growth at a high level.  Value companies that the underlying fund believes to be undervalued according to certain financial measurements of intrinsic worth or business prospects and have the potential for capital appreciation.  Fixed income securities of various types. Currently, the underlying funds invest in fixed income securities consisting principally of high yield debt securities, investment grade debt securities, mortgage-related and other asset- PROSPECTUS  THE FUNDS backed securities, municipal bonds, U.S. government securities, convertible securities, bank loans, investments, and cash equivalents. Certain of the underlying funds may invest up to 100% of their assets in fixed income securities that are below investment grade (commonly referred to as high yield or junk bonds). High-yield debt securities are rated BB/Ba or lower by a rating agency, or are unrated but determined by Lord Abbett to be of comparable quality.  Foreign (including emerging market) securities, which may be traded on a U.S. or non-U.S. securities exchange, may be denominated in the U.S. dollar or other currencies, and may include American Depositary Receipts (ADRs). In addition to investing in the underlying funds, the Fund may invest directly in any type of derivative as part of its investment strategies or for risk management purposes. Derivatives are financial instruments that derive their value from the value of an underlying asset, reference rate, or index and may be traded either on an exchange or over-the-counter. To the extent that the Fund invests in derivatives, the Fund intends to do so primarily for non-hedging (sometimes referred to as speculative) purposes as a substitute for allocating its assets among the underlying funds. When investing in this manner, the Fund may use a derivative investment, such as an index future, to gain exposure to, or to change the weighting of its investments in, a particular asset class represented by underlying funds without increasing or decreasing the allocation among the underlying funds. For example, the Fund may adjust its exposure to fixed income securities by investing in a total return swap on a credit default swap index (CDX) as an alternative to increasing or decreasing its holdings of underlying funds that invest primarily or substantially in fixed income securities. Similarly, the Fund may adjust its exposure to mid-cap stocks by investing in an S&P MidCap 400 Index futures contract, for example, as an alternative to increasing or decreasing its holdings of underlying funds that invest primarily or substantially in mid-cap stocks. The Fund also may sell index futures short to reduce its exposure to a particular asset class represented by the index or to profit from an anticipated decline in the returns of the index. The Fund may invest in U.S. Treasury futures or sell U.S. Treasury futures short to adjust the Funds exposure to the direction of interest rates, or for other portfolio management reasons. The Fund may use other types of derivative instruments to adjust the Funds exposure to asset classes represented by the underlying funds, and may use derivative investments to gain access to asset classes that currently are not represented by the underlying funds in order to seek to enhance investment returns. The aggregate net notional value of the Funds directly held positions in derivatives, determined at the time of the most recent position established, will not exceed 50% of the Funds net assets. The Fund currently expects, however, PROSPECTUS  THE FUNDS that the aggregate net notional value of such instruments, determined at the time of the most recent position established, will not exceed 35% of the Funds net assets under normal conditions. These percentage limitations exclude Fund assets indirectly invested in derivatives through the underlying funds. The Fund currently is not regulated by the Commodity Futures Trading Commission as a commodity pool under the Commodity Exchange Act. The Fund currently intends to limit its investments in derivatives to avoid such regulation, but the Fund may be subject to regulation as a commodity pool in the future. The portfolio management team tactically allocates the Funds assets among the underlying funds based on market conditions, interest rate changes, and regulatory developments. The portfolio management team focuses on select asset classes that have exhibited strong historical performance and that the portfolio management team believes will provide attractive long-term, risk-adjusted returns. The portfolio management team also evaluates each asset classs relative value and risk/return potential. Factors considered for fixed income allocations may include credit exposure, interest rate and prepayment risks, and maturity provisions. Factors considered for equity allocations may include cash flows and dividends, projected future earnings, and management ability. Factors considered for foreign allocations may include fluctuations in currency exchange rates, and global political, market, and social developments. The Fund may sell or reallocate its investment among the underlying funds for a variety of other reasons, such as to secure gains, limit losses, redeploy assets, or satisfy redemption requests, among others. In considering whether to sell an investment, the Fund may evaluate factors including, but not limited to, the current allocation among the underlying funds, the overall market outlook, and the condition of the overall economy. Temporary Defensive Strategies. The Fund seeks to remain fully invested in accordance with its investment objective. However, in an attempt to respond to adverse market, economic, political, or other conditions, the Fund may take a temporary defensive position by holding some or all of its assets in short-term investments. These investments include cash, commercial paper, money market instruments, repurchase agreements, and U.S. government securities. The Fund also may hold these types of investments while looking for suitable investment opportunities or to maintain liquidity. Taking a temporary defensive position could prevent the Fund from achieving its investment objective. Multi-Asset Income Fund The Fund is a fund-of-funds that invests principally in affiliated mutual funds managed by Lord Abbett (the underlying funds). Under normal market conditions, through the underlying funds, the Fund indirectly invests principally in fixed income securities and select U.S. equity securities and foreign (including PROSPECTUS  THE FUNDS emerging market) securities. The Fund uses a blend strategy to gain investment exposure to both growth and value stocks, or to stocks with characteristics of both. Under normal conditions, the Fund seeks to maintain the following target allocations among underlying funds that primarily invest in the asset classes shown below, each measured at the time of investment in an underlying fund. Due to market fluctuations and other factors, the Funds actual allocations among the underlying funds may differ from the target allocations shown below. Although Lord Abbett reallocates the Funds assets among the underlying funds from time to time, it is not required to do so if market fluctuations cause the Funds actual allocations among the underlying funds to deviate from the target allocations shown below. The Fund may periodically change its asset allocation, rebalance its allocation among the underlying funds, or add or remove underlying funds, in each case without shareholder approval or notice. The Funds direct investments in derivatives will be allocated to the asset class they synthetically replicate, as applicable. Asset Class Target Allocation Fixed Income 75% to 85% Equity 15% to 25% Foreign 0% to 30% The Fund classifies underlying funds based on the asset class in which an underlying fund primarily invests. For example, if the portfolio management team allocates a portion of the Funds portfolio to Lord Abbett High Yield Fund, such allocation will count towards the Funds fixed income exposure even though Lord Abbett High Yield Fund may have a portion of its assets invested in foreign securities. As a result, the Funds actual exposure to each asset class may exceed the ranges shown above. Through the underlying funds, which are described in Appendix A: Underlying Funds of the Funds-of-Funds, the Funds assets are allocated primarily to the following types of investments:  Fixed income securities of various types. Currently, the underlying funds invest in fixed income securities consisting principally of high yield debt securities, investment grade debt securities, mortgage-related and other asset-backed securities, municipal bonds, U.S. government securities, convertible securities, bank loans, investments, and cash equivalents. Certain of the underlying funds may invest up to 100% of their assets in fixed income securities that are below investment grade (commonly referred to as high PROSPECTUS  THE FUNDS yield or junk bonds). High-yield debt securities are rated BB/Ba or lower by a rating agency, or are unrated but determined by Lord Abbett to be of comparable quality.  Equity securities of large, mid-sized, and small companies managed in both growth and value styles. The underlying funds may invest in any security that represents equity ownership in a company. Currently, the underlying funds invest in equity securities consisting principally of common stocks, preferred stocks, and equity interests in trusts (including real estate investment trusts), partnerships, joint ventures, limited liability companies, and similar enterprises. The underlying funds consider equity securities to include rights offerings and investments that convert into the equity securities described above.  Growth companies that the underlying fund believes exhibit faster-than-average gains in earnings and have the potential to continue profit growth at a high level.  Value companies that the underlying fund believes to be undervalued according to certain financial measurements of intrinsic worth or business prospects and have the potential for capital appreciation.  Foreign (including emerging market) securities, which may be traded on a U.S. or non-U.S. securities exchange, may be denominated in the U.S. dollar or other currencies, and may include American Depositary Receipts (ADRs). In addition to investing in the underlying funds, the Fund may invest directly in any type of derivative as part of its investment strategies or for risk management purposes. Derivatives are financial instruments that derive their value from the value of an underlying asset, reference rate, or index and may be traded either on an exchange or over-the-counter. To the extent that the Fund invests in derivatives, the Fund intends to do so primarily for non-hedging (sometimes referred to as speculative) purposes as a substitute for allocating its assets among the underlying funds. When investing in this manner, the Fund may use a derivative investment, such as an index future, to gain exposure to, or to change the weighting of its investments in, a particular asset class represented by underlying funds without increasing or decreasing the allocation among the underlying funds. For example, the Fund may adjust its exposure to fixed income securities by investing in a total return swap on a credit default swap index (CDX) as an alternative to increasing or decreasing its holdings of underlying funds that invest primarily or substantially in fixed income securities. Similarly, the Fund may adjust its exposure to mid-cap stocks by investing in an S&P MidCap 400 Index futures contract, for example, as an alternative to increasing or decreasing its holdings of underlying funds that invest primarily or substantially in mid-cap stocks. The Fund also may sell index futures short to PROSPECTUS  THE FUNDS reduce its exposure to a particular asset class represented by the index or to profit from an anticipated decline in the returns of the index. The Fund may invest in U.S. Treasury futures or sell U.S. Treasury futures short to adjust the Funds exposure to the direction of interest rates, or for other portfolio management reasons. The Fund may use other types of derivative instruments to adjust the Funds exposure to asset classes represented by the underlying funds, and may use derivative investments to gain access to asset classes that currently are not represented by the underlying funds in order to seek to enhance investment returns. The aggregate net notional value of the Funds directly held positions in derivatives, determined at the time of the most recent position established, will not exceed 50% of the Funds net assets. The Fund currently expects, however, that the aggregate net notional value of such instruments, determined at the time of the most recent position established, will not exceed 35% of the Funds net assets under normal conditions. These percentage limitations exclude Fund assets indirectly invested in derivatives through the underlying funds. The Fund currently is not regulated by the Commodity Futures Trading Commission as a commodity pool under the Commodity Exchange Act. The Fund currently intends to limit its investments in derivatives to avoid such regulation, but the Fund may be subject to regulation as a commodity pool in the future. The portfolio management team tactically allocates the Funds assets among the underlying funds based on market conditions, interest rate changes, and regulatory developments. The portfolio management team focuses on select asset classes that have exhibited strong historical performance and that the portfolio management team believes will provide attractive long-term, risk-adjusted returns. The portfolio management team also evaluates each asset classs relative value and risk/return potential. Factors considered for fixed income allocations may include credit exposure, interest rate and prepayment risks, and maturity provisions. Factors considered for equity allocations may include cash flows and dividends, projected future earnings, and management ability. Factors considered for foreign allocations may include fluctuations in currency exchange rates, and global political, market, and social developments. The Fund may sell or reallocate its investment among the underlying funds for a variety of other reasons, such as to secure gains, limit losses, redeploy assets, or satisfy redemption requests, among others. In considering whether to sell an investment, the Fund may evaluate factors including, but not limited to, the current allocation among the underlying funds, the overall market outlook, and the condition of the overall economy. Temporary Defensive Strategies. The Fund seeks to remain fully invested in accordance with its investment objective. However, in an attempt to respond to adverse market, economic, political, or other conditions, the Fund may take a temporary defensive position by holding some or all of its assets in short-term PROSPECTUS  THE FUNDS investments. These investments include cash, commercial paper, money market instruments, repurchase agreements, and U.S. government securities. The Fund also may hold these types of investments while looking for suitable investment opportunities or to maintain liquidity. Taking a temporary defensive position could prevent the Fund from achieving its investment objective. Convertible Fund Under normal circumstances, the Fund invests at least 80% of its net assets, plus the amount of any borrowings for investment purposes, in a diversified portfolio of convertible securities issued by U.S. and foreign companies. The Fund will provide shareholders with at least 60 days notice of any change in this policy. Convertible securities may include corporate bonds, debentures, notes, preferred stocks, and other securities that can be exchanged for common stock or other securities that provide an opportunity for equity participation. A convertible security may offer both a relatively high yield received from dividend or interest payments in comparison to common stock dividends and the potential for capital appreciation if the value of the underlying common stock increases above the conversion price. The Fund also may invest in synthetic convertible securities and convertible structured notes created by other parties such as investment banks. Such investments attempt to combine the fixed income and convertible characteristics of traditional convertible securities. The Fund invests both in investment grade debt securities and high-yield debt securities (commonly referred to as lower-rated bonds or junk bonds). Investment grade debt securities are securities that are rated within the four highest grades assigned by a rating agency such as Moodys Investors Service, Inc. (Aaa, Aa, A, Baa), Standard & Poors Ratings Services (AAA, AA, A, BBB), or Fitch Ratings (AAA, AA, A, BBB), or are unrated but determined by Lord Abbett to be of comparable quality. High-yield debt securities are debt securities that are rated BB/Ba or lower by a rating agency, or are unrated but determined by Lord Abbett to be of comparable quality. High-yield debt securities typically pay a higher yield than investment grade debt securities, but present different and generally greater risks, as discussed below. Reflecting the current universe of convertible securities, a significant portion of the Funds convertible securities may be rated below investment grade. The Fund may invest in securities of any market capitalization, and may from time to time invest a significant amount of its assets in securities of small to mid-sized companies with market capitalizations of approximately $250 million to $5 billion at the time of purchase. This market capitalization range may vary in response to changes in the markets. PROSPECTUS  THE FUNDS The Fund may invest up to 20% of its net assets in non-convertible debt or equity securities. The Fund may acquire equity securities as a result of restructurings of debt securities held in its portfolio. In addition, the Fund may purchase equity securities to pursue capital appreciation or to diversify its portfolio. In addition, the Fund may invest up to 20% of its net assets in foreign securities that primarily are traded outside of the U.S., including securities of companies that are economically tied to emerging markets. The Fund will not invest 25% or more of its total assets in any industry; however, this limitation does not apply to mortgage-backed securities, privately issued mortgage-related securities, or securities issued by the U.S. government or its agencies and instrumentalities. The Fund may use derivatives to hedge against risk or to gain investment exposure. Derivatives are financial instruments that derive their value from the value of an underlying asset, reference rate, or index. The Fund may use derivatives for hedging purposes, including protecting the Funds unrealized gains by hedging against possible adverse fluctuations in the securities markets or changes in interest rates or currency exchange rates that may reduce the market value of the Funds investment portfolio. The Fund also may use derivatives for speculative purposes to seek to enhance the Funds returns, spreads or gains, or to efficiently invest excess cash or quickly gain market exposure. For example, the Fund may invest in U.S. Treasury futures or sell U.S. Treasury futures short to adjust the Funds exposure to the direction of interest rates, or for other portfolio management reasons. The Fund may engage in derivative transactions on an exchange or in the over-the-counter (OTC) market. The Fund currently is not regulated by the Commodity Futures Trading Commission as a commodity pool under the Commodity Exchange Act. The Fund currently intends to limit its investments in derivatives to avoid such regulation, but the Fund may be subject to regulation as a commodity pool in the future. The types of derivative instruments that the Fund may use consist principally of:  Futures and Options on Futures. The Fund may enter into futures contracts and options on futures contracts, which involve the purchase or sale of a contract to buy or sell a specified security or other financial instrument at a specific future date and price on an exchange or the OTC market. The Fund may enter into such contracts as a substitute for taking a position in any underlying asset or to increase returns.  Foreign Currency Forward Contracts and Options. The Fund may use foreign currency forward contracts and options to hedge the risk to the portfolio that foreign exchange price movements will be unfavorable for U.S. investors. Under some circumstances, the Fund may commit a substantial portion or the entire value of its portfolio to the completion of forward contracts. Generally, these instruments allow the Fund to lock in a specified PROSPECTUS  THE FUNDS exchange rate for a period of time. Foreign currency forward contracts also may be used to increase the Funds exposure to foreign currencies that Lord Abbett believes may rise in value relative to the U.S. dollar or to shift the Funds exposure to foreign currency fluctuations from one country to another.  Options. The Fund may purchase call and put options and write (i.e., sell) covered call and put option contracts in accordance with its investment objective and policies. A call option is a contract sold for a price giving its holder the right to buy a specific number of securities at a specific price prior to a specified date. A covered call option is a call option issued on securities already owned by the writer of the call option for delivery to the holder upon the exercise of the option. A put option gives the purchaser of the option the right to sell, and obligates the writer to buy, the underlying securities at the exercise price at any time during the option period. A put option sold by a Fund is covered when, among other things, the Fund segregates permissible liquid assets having a value equal to or greater than the exercise price of the option to fulfill the obligation undertaken or otherwise covers the transaction. The Fund may purchase and sell call and put options in respect of specific securities (or groups or baskets of specific securities) or securities indices, currencies or futures. The Fund also may enter into OTC options contracts, which are available for a greater variety of securities, and a wider range of expiration dates and exercise prices, than are exchange-traded options. Successful use by the Fund of options and options on futures will depend on Lord Abbetts ability to predict correctly movements in the prices of individual securities, the relevant securities market generally, foreign currencies or interest rates.  Swaps. The Fund may enter into interest rate, equity index, credit, currency, and total return swap agreements, and swaptions (options on swaps) and similar transactions. The Fund may enter into these swap transactions for hedging purposes or in an attempt to obtain a particular return when it is considered desirable to do so. A swap transaction involves an agreement between two parties to exchange different cash flows based on a specified or notional amount. The cash flows exchanged in a specific transaction may be, among other things, payments that are the equivalent of interest on a principal amount, payments that would compensate the purchaser for losses on a defaulted security or basket of securities, or payments reflecting the performance of one or more specified currencies, securities or indices. The Fund may enter into swap transactions with counterparties that generally are banks, securities dealers or their respective affiliates. PROSPECTUS  THE FUNDS The Fund buys and sells securities using a relative value-oriented investment process, meaning the Fund generally seeks more investment exposure to securities believed to be undervalued and less investment exposure to securities believed to be overvalued. The Fund uses fundamental, bottom-up analysis to identify undervalued convertible securities that potentially may increase total return and reduce downside risk. Because the value of a convertible security typically increases when the market value of the underlying common stock increases above the conversion price, the Fund analyzes the potential for capital appreciation of the underlying stock. The Fund attempts to identify valuation and pricing inefficiencies driven by macroeconomic factors and company-specific events among convertible securities across all market capitalizations. Portfolio management will work toward reducing risk through portfolio diversification, credit analysis, assessment of risk/return potential, and attention to current developments and trends in interest rates and economic conditions. The Fund engages in active and frequent trading of its portfolio securities. The Fund may sell a security if it no longer meets the Funds investment criteria or for a variety of other reasons, such as to secure gains, limit losses, maintain its duration, redeploy assets into opportunities believed to be more promising, or satisfy redemption requests, among others. The Fund will not be required to sell a security that has been downgraded after purchase; however, in these cases, the Fund will monitor the situation to determine whether it is advisable for the Fund to continue to hold the security. In considering whether to sell a security, the Fund may evaluate factors including, but not limited to, the condition of the economy, changes in the issuers competitive position or financial condition, changes in the outlook for the issuers industry, and the Funds valuation target for the security, and the impact of the securitys duration on the Funds overall duration. Temporary Defensive Strategies. The Fund seeks to remain fully invested in accordance with its investment objective. However, in an attempt to respond to adverse market, economic, political, or other conditions, the Fund may take a temporary defensive position by holding some or all of its assets in short-term investments. These investments include cash, commercial paper, money market instruments, repurchase agreements, and U.S. government securities. The Fund also may hold these types of investments while looking for suitable investment opportunities or to maintain liquidity. Taking a temporary defensive position could prevent the Fund from achieving its investment objective. Core Fixed Income Fund Under normal circumstances, the Fund invests at least 80% of its net assets, plus the amount of any borrowings for investment purposes, in fixed income securities of various types. The Fund will provide shareholders with at least 60 days notice of any change in this policy. PROSPECTUS  THE FUNDS Under normal conditions, the Fund invests primarily in U.S. Government, mortgage-related, and investment grade debt securities, including those issued by non-U.S. entities but denominated in U.S. dollars. Investment grade debt securities are securities that are rated within the four highest grades assigned by a rating agency such as Moodys Investors Service, Inc. (Aaa, Aa, A, Baa), Standard & Poors Ratings Services (AAA, AA, A, BBB), or Fitch Ratings (AAA, AA, A, BBB), or are unrated but determined by Lord Abbett to be of comparable quality. The Fund may invest in corporate fixed income securities. The Fund also may invest in mortgage-backed, mortgage-related and other asset-backed securities, which directly or indirectly represent a participation in, or are secured by and payable from, mortgage loans, real property, or other assets. Mortgage-related securities include mortgage pass-through securities, collateralized mortgage obligations (CMOs), commercial mortgage-backed securities (CMBS), mortgage dollar rolls, stripped mortgage-backed securities (SMBS) and other securities that directly or indirectly represent a participation in, or are secured by and payable from, mortgage loans on real property. The Fund will not invest more than 25% of its total assets in any industry; however, this limitation does not apply to mortgage-backed securities, privately issued mortgage-related securities, or securities issued by the U.S. government or its agencies and instrumentalities. The Fund may invest in Treasury Inflation Protected Securities (TIPS), which are U.S. government bonds whose principal automatically is adjusted for inflation as measured by the Consumer Price Index for All Urban Consumers (CPI-U), and other inflation-indexed securities issued by the U.S. Department of Treasury. The Fund may invest up to 10% of its net assets in floating or adjustable rate senior loans, including bridge loans, novations, assignments, and participations. Senior loans are business loans made to borrowers that may be U.S. or foreign corporations, partnerships or other business entities. The interest rates on senior loans periodically are adjusted to a generally recognized base rate such as the London Interbank Offered Rate or the prime rate as set by the Federal Reserve. Senior loans typically are secured by specific collateral of the borrower and hold the most senior position in the borrowers capital structure or share the senior position with the borrowers other senior debt securities. This capital structure position generally gives holders of senior loans a priority claim on some or all of the borrowers assets in the event of default. The Fund may use derivatives to hedge against risk or to gain investment exposure. Derivatives are financial instruments that derive their value from the value of an underlying asset, reference rate, or index. The Fund may use derivatives for hedging purposes, including protecting the Funds unrealized gains by hedging against possible adverse fluctuations in the securities markets or changes in interest rates or currency exchange rates that may reduce the market PROSPECTUS  THE FUNDS value of the Funds investment portfolio. The Fund also may use derivatives for speculative purposes to seek to enhance the Funds returns, spreads or gains, or to efficiently invest excess cash or quickly gain market exposure. For example, the Fund may invest in U.S. Treasury futures or sell U.S. Treasury futures short to adjust the Funds exposure to the direction of interest rates, or for other portfolio management reasons. The Fund may engage in derivative transactions on an exchange or in the over-the-counter (OTC) market. The Fund currently is not regulated by the Commodity Futures Trading Commission as a commodity pool under the Commodity Exchange Act. The Fund currently intends to limit its investments in derivatives to avoid such regulation, but the Fund may be subject to regulation as a commodity pool in the future. The types of derivative instruments that the Fund may use consist principally of:  Futures and Options on Futures. The Fund may enter into futures contracts and options on futures contracts, which involve the purchase or sale of a contract to buy or sell a specified security or other financial instrument at a specific future date and price on an exchange or the OTC market. The Fund may enter into such contracts as a substitute for taking a position in any underlying asset or to increase returns.  Options. The Fund may purchase call and put options and write (i.e., sell) covered call and put option contracts in accordance with its investment objective and policies. A call option is a contract sold for a price giving its holder the right to buy a specific number of securities at a specific price prior to a specified date. A covered call option is a call option issued on securities already owned by the writer of the call option for delivery to the holder upon the exercise of the option. A put option gives the purchaser of the option the right to sell, and obligates the writer to buy, the underlying securities at the exercise price at any time during the option period. A put option sold by a Fund is covered when, among other things, the Fund segregates permissible liquid assets having a value equal to or greater than the exercise price of the option to fulfill the obligation undertaken or otherwise covers the transaction. The Fund may purchase and sell call and put options in respect of specific securities (or groups or baskets of specific securities) or securities indices, currencies or futures. The Fund also may enter into OTC options contracts, which are available for a greater variety of securities, and a wider range of expiration dates and exercise prices, than are exchange-traded options. Successful use by the Fund of options and options on futures will depend on Lord Abbetts ability to predict correctly movements in the prices of individual securities, the relevant securities market generally, foreign currencies or interest rates. PROSPECTUS  THE FUNDS  Swaps. The Fund may enter into interest rate, equity index, credit, currency and total return swap agreements, and swaptions (options on swaps) and similar transactions. The Fund may enter into these swap transactions for hedging purposes or in an attempt to obtain a particular return when it is considered desirable to do so. A swap transaction involves an agreement between two parties to exchange different cash flows based on a specified or notional amount. The cash flows exchanged in a specific transaction may be, among other things, payments that are the equivalent of interest on a principal amount, payments that would compensate the purchaser for losses on a defaulted security or basket of securities, or payments reflecting the performance of one or more specified currencies, securities or indices. The Fund may enter into swap transactions with counterparties that generally are banks, securities dealers or their respective affiliates. The Fund attempts to manage interest rate risk through its management of the average duration of the securities it holds in its portfolio. Duration is a mathematical concept that measures a portfolios exposure to interest rate changes. The longer a portfolios duration, the more sensitive it is to interest rate risk. The shorter a portfolios duration, the less sensitive it is to interest rate risk. For example, the price of a portfolio with a duration of five years would be expected to fall approximately five percent if interest rates rose by one percentage point and a portfolio with a duration of two years would be expected to fall approximately two percent if interest rates rose by one percentage point. The Fund expects to maintain its average duration range within two years of the bond markets duration as measured by the Barclays U.S. Aggregate Bond Index (which was approximately 5.5 years as of March 15, 2014). The Fund buys and sells securities using a relative value-oriented investment process, meaning the Fund generally seeks more investment exposure to securities believed to be undervalued and less investment exposure to securities believed to be overvalued. The Fund combines top-down and bottom-up analysis to construct its portfolio. The Fund uses a blend of fundamental research and quantitative tools to evaluate global economic conditions, opportunities, and risks across different segments of the fixed income market. The Fund applies proprietary filters to this analysis to determine security selection, sector exposure, and term structure. The Fund may actively rotate sector exposure based on its assessment of relative value. The Fund engages in active and frequent trading of its portfolio securities. The Fund may sell a security if it no longer meets the Funds investment criteria or for a variety of other reasons, such as to secure gains, limit losses, maintain its duration, redeploy assets into opportunities believed to be more promising, or satisfy redemption requests, among others. The Fund will not be required to sell a security that has been downgraded after purchase; however, in these cases, the Fund will monitor the situation to determine whether it is advisable for the Fund PROSPECTUS  THE FUNDS to continue to hold the security. In considering whether to sell a security, the Fund may evaluate factors including, but not limited to, the condition of the economy, changes in the issuers competitive position or financial condition, changes in the outlook for the issuers industry, and the Funds valuation target for the security, and the impact of the securitys duration on the Funds overall duration. Temporary Defensive Strategies. The Fund seeks to remain fully invested in accordance with its investment objective. However, in an attempt to respond to adverse market, economic, political, or other conditions, the Fund may take a temporary defensive position by holding some or all of its assets in short-term investments. These investments include cash, commercial paper, money market instruments, repurchase agreements, and U.S. government securities. The Fund also may hold these types of investments while looking for suitable investment opportunities or to maintain liquidity. Taking a temporary defensive position could prevent the Fund from achieving its investment objective. Floating Rate Fund Under normal conditions, the Fund pursues its investment objective by investing at least 80% of its net assets, plus the amount of any borrowings for investment purposes, in floating or adjustable rate senior loans. The Fund will provide shareholders with at least 60 days notice of any change in this policy. Senior loans are business loans made to borrowers that may be U.S. or foreign corporations, partnerships or other business entities. The interest rates on senior loans periodically are adjusted to a generally recognized base rate such as the London Interbank Offered Rate (LIBOR) or the prime rate as set by the Federal Reserve. Senior loans typically are secured by specific collateral of the borrower and hold the most senior position in the borrowers capital structure or share the senior position with the borrowers other senior debt securities. This capital structure position generally gives holders of senior loans a priority claim on some or all of the borrowers assets in the event of default. Although the features of senior loans, including being secured by collateral and having priority over other obligations of the issuer, reduce some of the risks of investment in below investment grade securities, senior loans are subject to significant credit risk. The senior loans in which the Fund may invest include bridge loans, novations, assignments, participations, and revolving credit facility loans. The Fund may invest in senior loans of any maturity or credit quality, including those rated below investment grade or determined by Lord Abbett to be of comparable quality. The Fund primarily invests in senior loans that are rated below investment grade or, if unrated, deemed by Lord Abbett to be the equivalent of below investment grade senior loans. The Fund may invest up to 20% of its total assets in senior loans that are not secured by any specific collateral. The Fund PROSPECTUS  THE FUNDS may invest up to 20% of its net assets in other types of debt securities and short-term instruments, including corporate debt securities, second lien loans, fixed-rate debt securities and repurchase agreements. The Fund may invest up to 25% of its total assets in senior loans made to foreign-domiciled borrowers and foreign securities, including emerging market securities. The Fund expects that substantially all of the senior loans in which it invests will be U.S. dollar-denominated. The Fund will not invest 25% or more of its total assets in any industry; however, this limitation does not apply to mortgage-backed securities, privately issued mortgage-related securities, or securities issued by the U.S. government or its agencies and instrumentalities. The Fund may invest up to 10% of its total assets in derivative instruments. Derivatives are financial instruments that derive their value from the value of an underlying asset, reference rate, or index. The Fund may use derivatives for hedging purposes, including protecting the Funds unrealized gains by hedging against possible adverse fluctuations in the securities markets or changes in interest rates that may reduce the market value of the Funds investment portfolio. The Fund also may use derivatives for speculative purposes to seek to enhance the Funds returns, spreads or gains, or to efficiently invest excess cash or quickly gain market exposure. For example, the Fund may invest in U.S. Treasury futures or sell U.S. Treasury futures short to adjust the Funds exposure to the direction of interest rates, or for other portfolio management reasons. The Fund may engage in derivative transactions on an exchange or in the over-the-counter (OTC) market. The Fund currently is not regulated by the Commodity Futures Trading Commission as a commodity pool under the Commodity Exchange Act. The Fund currently intends to limit its investments in derivatives to avoid such regulation, but the Fund may be subject to regulation as a commodity pool in the future. The types of derivative instruments that the Fund may use consist principally of:  Futures and Options on Futures. The Fund may enter into futures contracts and options on futures contracts, which involve the purchase or sale of a contract to buy or sell a specified security or other financial instrument at a specific future date and price on an exchange or the OTC market. The Fund may enter into such contracts as a substitute for taking a position in any underlying asset or to increase returns.  Options. The Fund may purchase call and put options and write (i.e., sell) covered call and put option contracts in accordance with its investment objective and policies. A call option is a contract sold for a price giving its holder the right to buy a specific number of securities at a specific price prior to a specified date. A covered call option is a call option issued on securities already owned by the writer of the call option for delivery to the PROSPECTUS  THE FUNDS holder upon the exercise of the option. A put option gives the purchaser of the option the right to sell, and obligates the writer to buy, the underlying securities at the exercise price at any time during the option period. A put option sold by a Fund is covered when, among other things, the Fund segregates permissible liquid assets having a value equal to or greater than the exercise price of the option to fulfill the obligation undertaken or otherwise covers the transaction. The Fund may purchase and sell call and put options in respect of specific securities (or groups or baskets of specific securities) or securities indices, currencies or futures. The Fund also may enter into OTC options contracts, which are available for a greater variety of securities, and a wider range of expiration dates and exercise prices, than are exchange-traded options. Successful use by the Fund of options and options on futures will depend on Lord Abbetts ability to predict correctly movements in the prices of individual securities, the relevant securities market generally, foreign currencies or interest rates.  Swaps. The Fund may enter into interest rate, equity index, credit, currency and total return swap agreements, swaptions (options on swaps), credit default swaps and similar transactions. The Fund may enter into these swap transactions for hedging purposes or in an attempt to obtain a particular return when it is considered desirable to do so. A swap transaction involves an agreement between two parties to exchange different cash flows based on a specified or notional amount. The cash flows exchanged in a specific transaction may be, among other things, payments that are the equivalent of interest on a principal amount, payments that would compensate the purchaser for losses on a defaulted security or basket of securities, or payments reflecting the performance of one or more specified currencies, securities or indices. The Fund may enter into swap transactions with counterparties that generally are banks, securities dealers or their respective affiliates. Portfolio management conducts fundamental research by analyzing industry and issuer specific data and performing quantitative and qualitative credit research. The Funds portfolio construction process is based on positioning across the credit quality spectrum, seeking to maximize favorable industries and selecting loans with attractive structural features. Portfolio management determines the value of selected loans and determines whether they meet these criteria. The Fund attempts to reduce risk through portfolio diversification, credit analysis, assessment of risk/return potential, and attention to current developments and trends in interest rates and economic conditions. The Fund may sell a security if it no longer meets the Funds investment criteria or for a variety of other reasons, such as to secure gains, limit losses, maintain its duration, redeploy assets into opportunities believed to be more promising, or satisfy redemption requests, among others. The Fund will not be required to sell PROSPECTUS  THE FUNDS a security that has been downgraded after purchase; however, in these cases, the Fund will monitor the situation to determine whether it is advisable for the Fund to continue to hold the security. In considering whether to sell a security, the Fund may evaluate factors including, but not limited to, the condition of the economy, changes in the issuers competitive position or financial condition, changes in the outlook for the issuers industry, and the Funds valuation target for the security, and the impact of the securitys duration on the Funds overall duration. Temporary Defensive Strategies. The Fund seeks to remain fully invested in accordance with its investment objective. However, in an attempt to respond to adverse market, economic, political, or other conditions, the Fund may take a temporary defensive position by holding some or all of its assets in short-term investments. These investments include cash, commercial paper, money market instruments, repurchase agreements, and U.S. government securities. The Fund also may hold these types of investments while looking for suitable investment opportunities or to maintain liquidity. Taking a temporary defensive position could prevent the Fund from achieving its investment objective. High Yield Fund Under normal conditions, the Fund invests at least 80% of its net assets, plus the amount of any borrowings for investment purposes, in lower-rated debt securities, including securities that are convertible into common stock or have warrants to purchase common stock. The Fund will provide shareholders with at least 60 days notice of any change in this policy. High-yield debt securities (commonly referred to as lower-rated or junk bonds) are debt securities that are rated BB/Ba or lower by a rating agency, or are unrated but determined by Lord Abbett to be of comparable quality. High-yield debt securities typically pay a higher yield than investment grade debt securities, but present greater risks, as discussed below. The Fund may invest in convertible securities, such as preferred stocks or bonds, which are exchangeable at the option of the holder for a fixed number of other securities, usually common stocks, at a set price or formula. Convertible securities may provide investors the opportunity to participate in rising markets and potential protection in declining markets. The Fund may invest up to 20% of its net assets in foreign (including emerging market) securities that primarily are traded outside of the U.S. The Fund also may invest up to 20% of its net assets in equity securities. Equity securities include common stocks, preferred stocks, convertible preferred stocks, warrants, rights to purchase equity securities of an issuer, and equity interests in trusts and partnerships, including real estate investment trusts. PROSPECTUS  THE FUNDS The Fund may invest up to 20% of its net assets in municipal securities. Municipal securities are debt securities that are issued by or on behalf of states, territories and possessions of the U.S., the District of Columbia, Puerto Rico and their political subdivisions, agencies and instrumentalities. Municipal securities include both general obligation bonds, which are secured by the full faith and credit of the issuer and its taxing authority, and revenue bonds, which are payable only from revenue derived from a particular facility or source. The debt securities described above may include mortgage-backed, mortgage-related and other asset-backed securities, which directly or indirectly represent a participation in, or are secured by and payable from, mortgage loans, real property, or other assets. Mortgage-related securities include mortgage pass-through securities, collateralized mortgage obligations (CMOs), commercial mortgage-backed securities (CMBS), mortgage dollar rolls, stripped mortgage-backed securities (SMBS) and other securities that directly or indirectly represent a participation in, or are secured by and payable from, mortgage loans on real property. The Fund will not invest 25% or more of its total assets in any industry; however, this limitation does not apply to mortgage-backed securities, privately issued mortgage-related securities, or securities issued by the U.S. government or its agencies and instrumentalities. The Fund may invest up to 15% of its net assets in floating or adjustable rate senior loans, including bridge loans, novations, assignments, and participations. Senior loans are business loans made to borrowers that may be U.S. or foreign corporations, partnerships or other business entities. The interest rates on senior loans periodically are adjusted to a generally recognized base rate such as the London Interbank Offered Rate or the prime rate as set by the Federal Reserve. Senior loans typically are secured by specific collateral of the borrower and hold the most senior position in the borrowers capital structure or share the senior position with the borrowers other senior debt securities. This capital structure position generally gives holders of senior loans a priority claim on some or all of the borrowers assets in the event of default. The Fund may use derivatives to hedge against risk or to gain investment exposure. Derivatives are financial instruments that derive their value from the value of an underlying asset, reference rate, or index. The Fund may use derivatives for hedging purposes, including protecting the Funds unrealized gains by hedging against possible adverse fluctuations in the securities markets or changes in interest rates or currency exchange rates that may reduce the market value of the Funds investment portfolio. The Fund also may use derivatives for speculative purposes to seek to enhance the Funds returns, spreads or gains, or to efficiently invest excess cash or quickly gain market exposure. For example, the Fund may invest in U.S. Treasury futures or sell U.S. Treasury futures short to adjust the Funds exposure to the direction of interest rates, or for other portfolio management reasons. The Fund may engage in derivative transactions PROSPECTUS  THE FUNDS on an exchange or in the over-the-counter (OTC) market. The Fund currently is not regulated by the Commodity Futures Trading Commission as a commodity pool under the Commodity Exchange Act. The Fund currently intends to limit its investments in derivatives to avoid such regulation, but the Fund may be subject to regulation as a commodity pool in the future. The types of derivative instruments that the Fund may use consist principally of:  Futures and Options on Futures. The Fund may enter into futures contracts and options on futures contracts, which involve the purchase or sale of a contract to buy or sell a specified security or other financial instrument at a specific future date and price on an exchange or the OTC market. The Fund may enter into such contracts as a substitute for taking a position in any underlying asset or to increase returns.  Foreign Currency Forward Contracts and Options. The Fund may use foreign currency forward contracts and options to hedge the risk to the portfolio that foreign exchange price movements will be unfavorable for U.S. investors. Under some circumstances, the Fund may commit a substantial portion or the entire value of its portfolio to the completion of forward contracts. Generally, these instruments allow the Fund to lock in a specified exchange rate for a period of time. Foreign currency forward contracts also may be used to increase the Funds exposure to foreign currencies that Lord Abbett believes may rise in value relative to the U.S. dollar or to shift the Funds exposure to foreign currency fluctuations from one country to another.  Options. The Fund may purchase call and put options and write (i.e., sell) covered call and put option contracts in accordance with its investment objective and policies. A call option is a contract sold for a price giving its holder the right to buy a specific number of securities at a specific price prior to a specified date. A covered call option is a call option issued on securities already owned by the writer of the call option for delivery to the holder upon the exercise of the option. A put option gives the purchaser of the option the right to sell, and obligates the writer to buy, the underlying securities at the exercise price at any time during the option period. A put option sold by a Fund is covered when, among other things, the Fund segregates permissible liquid assets having a value equal to or greater than the exercise price of the option to fulfill the obligation undertaken or otherwise covers the transaction. The Fund may purchase and sell call and put options in respect of specific securities (or groups or baskets of specific securities) or securities indices, currencies or futures. The Fund also may enter into OTC options contracts, which are available for a greater variety of securities, and a wider range of expiration dates and exercise prices, than are exchange-traded options. PROSPECTUS  THE FUNDS Successful use by the Fund of options and options on futures will depend on Lord Abbetts ability to predict correctly movements in the prices of individual securities, the relevant securities market generally, foreign currencies or interest rates.  Swaps. The Fund may enter into interest rate, equity index, credit, currency and total return swap agreements, and swaptions (options on swaps) and similar transactions. The Fund may enter into these swap transactions for hedging purposes or in an attempt to obtain a particular return when it is considered desirable to do so. A swap transaction involves an agreement between two parties to exchange different cash flows based on a specified or notional amount. The cash flows exchanged in a specific transaction may be, among other things, payments that are the equivalent of interest on a principal amount, payments that would compensate the purchaser for losses on a defaulted security or basket of securities, or payments reflecting the performance of one or more specified currencies, securities or indices. The Fund may enter into swap transactions with counterparties that generally are banks, securities dealers or their respective affiliates. The Fund believes high total return (current income and capital appreciation) may be derived from an actively-managed, diversified portfolio of investments. In addition to seeking current income, the Fund seeks unusual values, particularly in lower-rated debt securities. The Fund seeks to purchase lower-rated securities the Fund believes will experience declining credit risk, allowing the securities potentially to generate higher returns. The Fund attempts to reduce investment risk through portfolio diversification, credit analysis, and attention to current developments and trends in interest rates and economic conditions. The Fund selects securities using a bottom-up analysis of an issuers management quality, credit, and relative market position, and industry dynamics, as well as an evaluation of conditions within the broader economy. The Fund applies proprietary filters to this fundamental analysis to position its portfolio across the high yield credit continuum. The Fund engages in active and frequent trading of its portfolio securities. The Fund may sell a security if it no longer meets the Funds investment criteria or for a variety of other reasons, such as to secure gains, limit losses, maintain its duration, redeploy assets into opportunities believed to be more promising, or satisfy redemption requests, among others. The Fund will not be required to sell a security that has been downgraded after purchase; however, in these cases, the Fund will monitor the situation to determine whether it is advisable for the Fund to continue to hold the security. In considering whether to sell a security, the Fund may evaluate factors including, but not limited to, the condition of the economy, changes in the issuers competitive position or financial condition, changes in the outlook for the issuers industry, and the Funds valuation target for the security, and the impact of the securitys duration on the Funds overall duration. PROSPECTUS  THE FUNDS Temporary Defensive Strategies. The Fund seeks to remain fully invested in accordance with its investment objective. However, in an attempt to respond to adverse market, economic, political, or other conditions, the Fund may take a temporary defensive position by holding some or all of its assets in short-term investments. These investments include cash, commercial paper, money market instruments, repurchase agreements, and U.S. government securities. The Fund also may hold these types of investments while looking for suitable investment opportunities or to maintain liquidity. Taking a temporary defensive position could prevent the Fund from achieving its investment objective. Income Fund Under normal conditions, the Fund pursues its investment objective by investing at least 65% of its net assets in investment grade debt (or fixed income) securities of various types. Investment grade debt securities are securities that are rated within the four highest grades assigned by a rating agency such as Moodys Investors Service, Inc. (Aaa, Aa, A, Baa), Standard & Poors Ratings Services (AAA, AA, A, BBB), or Fitch Ratings (AAA, AA, A, BBB), or are unrated but determined by Lord Abbett to be of comparable quality. Among such investment grade securities in which the Fund may invest are:  Corporate debt securities of U.S. issuers;  Corporate debt securities of non-U.S. corporate issuers that are denominated in U.S. dollars;  Mortgage-backed, mortgage-related and other asset-backed securities;  Securities issued or guaranteed by the U.S. government, its agencies or government-sponsored enterprises; and  Inflation-linked investments. The Fund may invest up to 35% of its net assets in any one or a combination of the following types of fixed income securities and other instruments:  High-yield debt securities (commonly referred to as lower-rated or junk bonds);  Debt securities of non-U.S. issuers that are denominated in foreign currencies, including securities of issuers economically tied to emerging market countries;  Senior loans, including bridge loans, novations, assignments, and participations; and  Convertible securities, including convertible bonds and preferred stocks. PROSPECTUS  THE FUNDS Subject to the limitations above, the Fund may invest in high-yield debt securities (sometimes called lower-rated bonds or junk bonds). High-yield debt securities are debt securities that are rated BB/Ba or lower by a rating agency, or are unrated but determined by Lord Abbett to be of comparable quality. High-yield debt securities typically pay a higher yield than investment grade debt securities, but present greater risks, as discussed below. The Fund also may invest in debt securities issued by non-U.S. entities and denominated in currencies other than the U.S. dollar. Such investments may include debt securities of issuers economically tied to emerging markets. The investment grade and high yield securities described above may include mortgage-backed, mortgage-related and other asset-backed securities, which directly or indirectly represent a participation in, or are secured by and payable from, mortgage loans, real property, or other assets. Mortgage-related securities include mortgage pass-through securities, collateralized mortgage obligations (CMOs), commercial mortgage-backed securities (CMBS), mortgage dollar rolls, stripped mortgage-backed securities (SMBS) and other securities that directly or indirectly represent a participation in, or are secured by and payable from, mortgage loans on real property. The Fund will not invest 25% or more of its total assets in any industry; however, this limitation does not apply to mortgage-backed securities, privately issued mortgage-related securities, or securities issued by the U.S. government or its agencies and instrumentalities. The Fund may invest in convertible securities, such as preferred stocks or bonds, which are exchangeable at the option of the holder for a fixed number of other securities, usually common stocks, at a set price or formula. Convertible securities may provide investors the opportunity to participate in rising markets and potential protection in declining markets. The Fund may invest in floating or adjustable rate senior loans. Senior loans are business loans made to borrowers that may be U.S. or foreign corporations, partnerships or other business entities. The interest rates on senior loans periodically are adjusted to a generally recognized base rate such as the London Interbank Offered Rate or the prime rate as set by the Federal Reserve. Senior loans typically are secured by specific collateral of the borrower and hold the most senior position in the borrowers capital structure or share the senior position with the borrowers other senior debt securities. This capital structure position generally gives holders of senior loans a priority claim on some or all of the borrowers assets in the event of default. The Fund may use derivatives to hedge against risk or to gain investment exposure. Derivatives are financial instruments that derive their value from the value of an underlying asset, reference rate, or index. The Fund may use derivatives for hedging purposes, including protecting the Funds unrealized gains by hedging against possible adverse fluctuations in the securities markets or PROSPECTUS  THE FUNDS changes in interest rates or currency exchange rates that may reduce the market value of the Funds investment portfolio. The Fund also may use derivatives for speculative purposes to seek to enhance the Funds returns, spreads or gains, or to efficiently invest excess cash or quickly gain market exposure. For example, the Fund may invest in U.S. Treasury futures or sell U.S. Treasury futures short to adjust the Funds exposure to the direction of interest rates, or for other portfolio management reasons. The Fund may engage in derivative transactions on an exchange or in the over-the-counter (OTC) market. The Fund currently is not regulated by the Commodity Futures Trading Commission as a commodity pool under the Commodity Exchange Act. The Fund currently intends to limit its investments in derivatives to avoid such regulation, but the Fund may be subject to regulation as a commodity pool in the future. The types of derivative instruments that the Fund may use consist principally of:  Futures and Options on Futures. The Fund may enter into futures contracts and options on futures contracts, which involve the purchase or sale of a contract to buy or sell a specified security or other financial instrument at a specific future date and price on an exchange or the OTC market. The Fund may enter into such contracts as a substitute for taking a position in any underlying asset or to increase returns.  Foreign Currency Forward Contracts and Options. The Fund may use foreign currency forward contracts and options to hedge the risk to the portfolio that foreign exchange price movements will be unfavorable for U.S. investors. Under some circumstances, the Fund may commit a substantial portion or the entire value of its portfolio to the completion of forward contracts. Generally, these instruments allow the Fund to lock in a specified exchange rate for a period of time. Foreign currency forward contracts also may be used to increase the Funds exposure to foreign currencies that Lord Abbett believes may rise in value relative to the U.S. dollar or to shift the Funds exposure to foreign currency fluctuations from one country to another.  Options. The Fund may purchase call and put options and write (i.e., sell) covered call and put option contracts in accordance with its investment objective and policies. A call option is a contract sold for a price giving its holder the right to buy a specific number of securities at a specific price prior to a specified date. A covered call option is a call option issued on securities already owned by the writer of the call option for delivery to the holder upon the exercise of the option. A put option gives the purchaser of the option the right to sell, and obligates the writer to buy, the underlying securities at the exercise price at any time during the option period. A put option sold by a Fund is covered when, among other things, the Fund segregates permissible liquid assets having a value equal to or greater than the exercise price of the option to fulfill the obligation undertaken or otherwise covers the transaction. PROSPECTUS  THE FUNDS The Fund may purchase and sell call and put options in respect of specific securities (or groups or baskets of specific securities) or securities indices, currencies or futures. The Fund also may enter into OTC options contracts, which are available for a greater variety of securities, and a wider range of expiration dates and exercise prices, than are exchange-traded options. Successful use by the Fund of options and options on futures will depend on Lord Abbetts ability to predict correctly movements in the prices of individual securities, the relevant securities market generally, foreign currencies or interest rates.  Swaps. The Fund may enter into interest rate, equity index, credit, currency and total return swap agreements, and swaptions (options on swaps) and similar transactions. The Fund may enter into these swap transactions for hedging purposes or in an attempt to obtain a particular return when it is considered desirable to do so. A swap transaction involves an agreement between two parties to exchange different cash flows based on a specified or notional amount. The cash flows exchanged in a specific transaction may be, among other things, payments that are the equivalent of interest on a principal amount, payments that would compensate the purchaser for losses on a defaulted security or basket of securities, or payments reflecting the performance of one or more specified currencies, securities or indices. The Fund may enter into swap transactions with counterparties that generally are banks, securities dealers or their respective affiliates. The Fund buys and sells securities using a relative value-oriented investment process, meaning the Fund generally seeks more investment exposure to securities believed to be undervalued and less investment exposure to securities believed to be overvalued. The Fund combines top-down and bottom-up analysis to construct its portfolio. The Fund uses a blend of fundamental research and quantitative tools to evaluate global economic conditions, opportunities, and risks across different segments of the fixed income market. The Fund applies proprietary filters to this analysis to determine security selection, sector exposure, and term structure. The Fund may actively rotate sector exposure based on its assessment of relative value. The Fund engages in active and frequent trading of its portfolio securities. The Fund may sell a security if it no longer meets the Funds investment criteria or for a variety of other reasons, such as to secure gains, limit losses, maintain its duration, redeploy assets into opportunities believed to be more promising, or satisfy redemption requests, among others. The Fund will not be required to sell a security that has been downgraded after purchase; however, in these cases, the Fund will monitor the situation to determine whether it is advisable for the Fund to continue to hold the security. In considering whether to sell a security, the Fund may evaluate factors including, but not limited to, the condition of the economy, changes in the issuers competitive position or financial condition, PROSPECTUS  THE FUNDS changes in the outlook for the issuers industry, and the Funds valuation target for the security, and the impact of the securitys duration on the Funds overall duration. Temporary Defensive Strategies. The Fund seeks to remain fully invested in accordance with its investment objective. However, in an attempt to respond to adverse market, economic, political, or other conditions, the Fund may take a temporary defensive position by holding some or all of its assets in short-term investments. These investments include cash, commercial paper, money market instruments, repurchase agreements, and U.S. government securities. The Fund also may hold these types of investments while looking for suitable investment opportunities or to maintain liquidity. Taking a temporary defensive position could prevent the Fund from achieving its investment objective. Inflation Focused Fund For purposes of its investment objective, the Fund uses the Consumer Price Index (CPI) for All Urban Consumers (CPI-U) to measure the rate of inflation in the U.S. economy. The Fund pursues its investment objective by combining inflation-linked derivatives and inflation-indexed fixed income securities (collectively, Inflation-Linked Investments) with a portfolio of fixed income securities. In addition, the Fund may buy or sell Treasury futures or interest rate swaps to actively manage its portfolio duration. The use of the term Inflation Focused in the Funds name does not refer to a particular type of security in which the Fund invests; rather, it refers to its overall strategy that seeks investment returns that exceed the rate of inflation in the U.S. economy over time. In the Funds view, exceeding the rate of inflation in the U.S. economy could mean achieving greater gains than the CPI-U during periods of anticipated or actual inflation or sustaining smaller losses than the CPI-U during periods of anticipated or actual deflation. The percentage of the Funds assets that is invested in Inflation-Linked Investments and the types of Inflation-Linked Investments used by the Fund will vary. The Fund does not seek to forecast inflationary trends, but merely seeks exposure through Inflation-Linked Investments. The Fund will invest the remainder of its assets primarily in fixed income securities of various types, as discussed in more detail below. Because the Fund uses Inflation-Linked Investments as a speculative tool, the Fund is designed for long-term investors and may not be appropriate for investors who are looking to protect their purchasing power in the near term. The specific types of Inflation-Linked Investments that the Fund may use include: PROSPECTUS  THE FUNDS  Inflation-Linked Derivatives. The Fund may invest substantially in inflation-linked derivatives, primarily CPI swaps. A CPI swap is a contract in which one party agrees to pay a fixed rate in exchange for a variable rate, which is the rate of change in the CPI during the life of the contract. Payments are based on a notional amount of principal. The Fund normally may enter into CPI swaps on a zero coupon basis, meaning that the floating rate will be based on the cumulative CPI during the life of the contract, and the fixed rate will compound until the swaps maturity date, at which point the payments are netted. Conversely, the Fund may enter into CPI swaps on a year-over-year basis, in which the one party pays an annual fixed rate on some notional amount at specified intervals (i.e., monthly, annually, etc.), while the other party pays the annual year-over-year inflation rate at specified intervals. As the market for inflation-linked derivatives continues to innovate, other variables and similar derivative investments may be available and used by the Fund. Below is a graphic based on a simple example where the Fund enters into a CPI swap contract and agrees to pay the counterparty a fixed rate (multiplied by a notional amount to determine the actual amount payable) in return for the counterpartys agreement to pay the Fund the rate of increase in the CPI during the life of the contract (again, multiplied by the notional amount to determine the actual amount payable). Notional (Contract) AmountxFloating Interest Rate (Change in CPI)(Cumulative over the life of the Contract) Buyer(the Fund) Seller(the Counterparty) Notional (Contract) AmountxFixed Interest Rate(Compounded over the life of the Contract) As described in more detail below, the Fund may invest substantially in other types of derivatives, including options, futures contracts, and swap agreements for speculative or hedging purposes. Derivatives are financial instruments that derive their value from the value of an underlying asset, reference rate or index. The Fund will be required to segregate permissible liquid assets, or engage in other measures to cover its obligations relating to CPI swaps and other derivative transactions.  Inflation-Indexed Fixed Income Securities. Inflation-indexed fixed income securities are securities whose principal and/or interest payments are adjusted for inflation, unlike traditional fixed income securities that make fixed or PROSPECTUS  THE FUNDS variable principal and interest payments. The Fund may invest in Treasury Inflation Protected Securities (TIPS), which are U.S. government bonds whose principal automatically is adjusted for inflation as measured by the CPI, and other inflation-indexed securities issued by the U.S. Department of the Treasury. In addition to investing in TIPS, the Fund also may invest in sovereign inflation-indexed fixed income securities (sometimes referred to as linkers) issued by non-U.S. governments. To the extent that the Fund invests in such non-U.S. inflation-indexed fixed income securities that are denominated in foreign currencies, the Fund will limit such investments in accordance with the limitations described further below. The Fund invests the remainder of its assets primarily in fixed income securities of various types and will use such securities to cover its obligations under CPI swaps and other derivative transactions. The Fund may invest in fixed income securities with both fixed and variable interest rates. As described in more detail below, among such fixed income securities in which the Fund may invest without limitation are investment grade:  Corporate debt securities of U.S. issuers;  Corporate debt securities of non-U.S. (including emerging market) corporate issuers that are denominated in U.S. dollars;  Mortgage-backed, mortgage-related and other asset-backed securities, including collateralized mortgage obligations (CMOs), commercial mortgage-backed securities (CMBS), mortgage dollar rolls, and stripped mortgage-backed securities (SMBS); and  Securities issued or guaranteed by the U.S. government, its agencies or government-sponsored enterprises. The Fund may invest up to 35% of its net assets in any one or a combination of the following types of fixed income securities and other instruments:  High-yield debt securities (commonly referred to as lower-rated or junk bonds);  Debt securities of non-U.S. (including emerging market) issuers that are denominated in foreign currencies;  Senior loans, including bridge loans, novations, assignments, and participations; and  Convertible securities, including convertible bonds and preferred stocks. Investment grade fixed income securities are securities that are rated within the four highest grades assigned by a Nationally Recognized Statistical Rating Organization (NRSRO), including Moodys Investors Service, Inc. (Aaa, Aa, A, Baa), Standard & Poors Ratings Services (AAA, AA, A, BBB), and Fitch PROSPECTUS  THE FUNDS Ratings (AAA, AA, A, BBB), or are unrated but determined by Lord Abbett to be of comparable quality. Subject to the limitations above, the Fund may invest in high-yield debt securities, which are debt securities that are rated BB/Ba or lower by an NRSRO, or are unrated but determined by Lord Abbett to be of comparable quality. High-yield debt securities typically pay a higher yield than investment grade debt securities, but present different and generally greater risks, as discussed below. The investment grade and high yield securities described above may include mortgage-backed, mortgage-related and other asset-backed securities, which directly or indirectly represent a participation in, or are secured by and payable from, mortgage loans, real property, or other assets. Mortgage-related securities include mortgage pass-through securities, CMOs, CMBS, mortgage dollar rolls, SMBS, and other securities that directly or indirectly represent a participation in, or are secured by and payable from, mortgage loans on real property. The Fund will not invest 25% or more of its total assets in any industry; however, this limitation does not apply to mortgage-backed securities, privately issued mortgage-related securities, or securities issued by the U.S. government or its agencies and instrumentalities. The Fund also may invest in fixed income securities issued by non-U.S. (including emerging market) entities and denominated in currencies other than the U.S. dollar. The Fund may invest in floating or adjustable rate senior loans. Senior loans are business loans made to borrowers that may be U.S. or foreign corporations, partnerships or other business entities. The interest rates on senior loans periodically are adjusted to a generally recognized base rate such as the London Interbank Offered Rate or the prime rate as set by the Federal Reserve. Senior loans typically are secured by specific collateral of the borrower and hold the most senior position in the borrowers capital structure or share the senior position with the borrowers other senior debt securities. This capital structure position generally gives holders of senior loans a priority claim on some or all of the borrowers assets in the event of default. However, the Fund may invest in senior loans that are not secured by any specific collateral. The Fund may invest in convertible securities, such as preferred stocks or bonds, which are exchangeable at the option of the holder for a fixed number of other securities, usually common stocks, at a set price or formula. Convertible securities may provide investors the opportunity to participate in rising markets and potential protection in declining markets. The Fund attempts to manage the average duration of the securities it holds in its portfolio and hedge interest rate risk by investing in Treasury futures and interest rate swaps. Duration is a mathematical concept that measures a portfolios exposure to interest rate changes. The longer a portfolios duration, PROSPECTUS  THE FUNDS the more sensitive it is to interest rate risk. The shorter a portfolios duration, the less sensitive it is to interest rate risk. For example, the price of a portfolio with a duration of five years would be expected to fall approximately five percent if interest rates rose by one percentage point and a portfolio with a duration of two years would be expected to fall approximately two percent if interest rates rose by one percentage point. In addition to CPI swaps, the Fund may use various other types of derivatives to gain investment exposure or to hedge against risk. Derivatives are financial instruments that derive their value from the value of an underlying asset, reference rate, or index. The Fund may use derivatives for speculative purposes to seek to enhance the Funds returns, spreads or gains, or to efficiently invest excess cash or quickly gain market exposure. The Fund also may use derivatives for hedging purposes, including protecting the Funds unrealized gains by hedging against possible adverse fluctuations in the securities markets or changes in inflation or interest rates that may reduce the market value of the Funds investment portfolio. For example, the Fund may invest in U.S. Treasury futures or sell U.S. Treasury futures short to adjust the Funds exposure to the direction of interest rates, or for other portfolio management reasons. The Fund may engage in derivative transactions on an exchange or in the over-the-counter (OTC) market. In connection with CPI swaps and other derivative transactions, the Fund will be required to segregate permissible liquid assets, or engage in other measures to cover the Funds obligations relating to such transactions. The Fund is regulated by the Commodity Futures Trading Commission (the CFTC) as a commodity pool under newly amended Commodity Exchange Act rules. The types of derivative instruments that the Fund may use consist principally of:  Swaps. In addition to CPI swaps, the Fund may enter into other types of swap contracts, including interest rate, equity index, credit default, currency, and total return swaps, and swaptions (options on swaps) and similar transactions. The Fund may enter into these swap transactions for hedging purposes or in an attempt to obtain a particular return when it is considered desirable to do so. A swap transaction involves an agreement between two parties to exchange different cash flows based on a specified or notional amount. The cash flows exchanged in a specific transaction may be, among other things, payments that are the equivalent of interest on a principal amount, payments that would compensate the purchaser for losses on a defaulted security or basket of securities, or payments reflecting the performance of one or more specified currencies, securities or indices. The Fund may enter into swap transactions with counterparties that generally are banks, securities dealers or their respective affiliates. PROSPECTUS  THE FUNDS  Futures and Options on Futures. The Fund may enter into futures contracts and options on futures contracts, which involve the purchase or sale of a contract to buy or sell a specified security or other financial instrument at a specific future date and price on an exchange or the OTC market. The Fund may enter into such contracts as a substitute for taking a position in any underlying asset or to increase returns.  Foreign Currency Forward Contracts and Options. The Fund may use foreign currency forward contracts and options to hedge the risk to the portfolio that foreign exchange price movements will be unfavorable for U.S. investors. Under some circumstances, the Fund may commit a substantial portion or the entire value of its portfolio to the completion of forward contracts. Generally, these instruments allow the Fund to lock in a specified exchange rate for a period of time. Foreign currency forward contracts also may be used to increase the Funds exposure to foreign currencies that Lord Abbett believes may rise in value relative to the U.S. dollar or to shift the Funds exposure to foreign currency fluctuations from one country to another.  Options. The Fund may purchase call and put options and write (i.e., sell) covered call and put option contracts in accordance with its investment objective and policies. A call option is a contract sold for a price giving its holder the right to buy a specific number of securities at a specific price prior to a specified date. A covered call option is a call option issued on securities already owned by the writer of the call option for delivery to the holder upon the exercise of the option. A put option gives the purchaser of the option the right to sell, and obligates the writer to buy, the underlying securities at the exercise price at any time during the option period. A put option sold by the Fund is covered when, among other things, the Fund segregates permissible liquid assets having a value equal to or greater than the exercise price of the option to fulfill the obligation undertaken or otherwise covers the transaction. The Fund may purchase and sell call and put options in respect of specific securities (or groups or baskets of specific securities) or securities indices, currencies or futures. The Fund also may enter into OTC options contracts, which are available for a greater variety of securities, and a wider range of expiration dates and exercise prices, than are exchange-traded options. Successful use by the Fund of options and options on futures will depend on Lord Abbetts ability to predict correctly movements in the prices of individual securities, the relevant securities market generally, foreign currencies or interest rates. The Fund combines top-down and bottom-up analysis in its portfolio construction process. Portfolio management takes into account several factors in its analysis, including, but not limited to current and expected economic PROSPECTUS  THE FUNDS conditions, rising and falling interest rates, and credit quality. The Fund applies proprietary filters to this analysis to determine the structure of the portfolio and security selection. The Fund engages in active and frequent trading of its portfolio securities. The Fund may sell a security if it no longer meets the Funds investment criteria or for a variety of other reasons, such as to maintain its duration, redeploy assets into opportunities believed to be more promising, or satisfy redemption requests, among others. The Fund will not be required to sell a security that has been downgraded after purchase; however, in these cases, the Fund will monitor the situation to determine whether it is advisable for the Fund to continue to hold the security. In considering whether to sell a security, the Fund may evaluate factors including, but not limited to, the condition of the economy, changes in the issuers competitive position or financial condition, changes in the outlook for the issuers industry, and the impact of the securitys duration on the Funds overall duration. Temporary Defensive Strategies. The Fund seeks to remain fully invested in accordance with its investment objective. However, in an attempt to respond to adverse market, economic, political, or other conditions, the Fund may take a temporary defensive position by holding some or all of its assets in short-term investments. These investments include cash, commercial paper, money market instruments, repurchase agreements, and U.S. government securities. The Fund also may hold these types of investments while looking for suitable investment opportunities or to maintain liquidity. Taking a temporary defensive position could prevent the Fund from achieving its investment objective. Short Duration Income Fund The Fund invests primarily in various types of short duration debt (or fixed income) securities. Under normal conditions, the Fund pursues its investment objective by investing at least 65% of its net assets in investment grade debt securities of various types. Investment grade debt securities are securities that are rated within the four highest grades assigned by rating agency such as Moodys Investors Service, Inc. (Aaa, Aa, A, Baa), Standard & Poors Ratings Services (AAA, AA, A, BBB), or Fitch Ratings (AAA, AA, A, BBB), or are unrated but determined by Lord Abbett to be of comparable quality. Among such investment grade securities in which the Fund may invest are:  Corporate debt securities of U.S. issuers;  Corporate debt securities of non-U.S. (including emerging market) corporate issuers that are denominated in U.S. dollars;  Mortgage-backed, mortgage-related and other asset-backed securities; PROSPECTUS  THE FUNDS  Securities issued or guaranteed by the U.S. government, its agencies or government-sponsored enterprises; and  Inflation-linked investments. The Fund may invest up to 35% of its net assets in any one or a combination of the following types of fixed income securities and other instruments:  High-yield debt securities (commonly referred to as lower-rated or junk bonds);  Debt securities of non-U.S. (including emerging market) issuers that are denominated in foreign currencies;  Senior loans, including bridge loans, novations, assignments, and participations; and  Convertible securities, including convertible bonds and preferred stocks. The Fund attempts to manage interest rate risk through its management of the average duration of the securities it holds in its portfolio. Duration is a mathematical concept that measures a portfolios exposure to interest rate changes. The longer a portfolios duration, the more sensitive it is to interest rate risk. The shorter a portfolios duration, the less sensitive it is to interest rate risk. For example, the price of a portfolio with a duration of five years would be expected to fall approximately five percent if interest rates rose by one percentage point and a portfolio with a duration of two years would be expected to fall approximately two percent if interest rates rose by one percentage point. The Fund expects to maintain its average duration range between one and three years. Subject to the limitations above, the Fund may invest in high-yield debt securities. High-yield debt securities are debt securities that are rated BB/Ba or lower by a rating agency, or are unrated but determined by Lord Abbett to be of comparable quality. High-yield debt securities typically pay a higher yield than investment grade debt securities, but present greater risks, as discussed below. The Fund also may invest in debt securities issued by non-U.S. entities and denominated in currencies other than the U.S. dollar. The investment grade and high-yield debt securities described above may include mortgage-backed, mortgage-related and other asset-backed securities, which directly or indirectly represent a participation in, or are secured by and payable from, mortgage loans, real property, or other assets. Mortgage-related securities include mortgage pass-through securities, collateralized mortgage obligations (CMOs), commercial mortgage-backed securities (CMBS), mortgage dollar rolls, stripped mortgage-backed securities (SMBS) and other securities that directly or indirectly represent a participation in, or are secured by and payable from, mortgage loans on real property. The Fund will not invest 25% or more of its total assets in any industry; however, this limitation does not apply to mortgage- PROSPECTUS  THE FUNDS backed securities, privately issued mortgage-related securities, or securities issued by the U.S. government or its agencies and instrumentalities. The Fund may, and typically does, invest substantially in CMBS, including lower rated CMBS. The Fund may invest in convertible securities, such as preferred stocks or bonds, which are exchangeable at the option of the holder for a fixed number of other securities, usually common stocks, at a set price or formula. Convertible securities may provide investors the opportunity to participate in rising markets and potential protection in declining markets. The Fund may invest in floating or adjustable rate senior loans. Senior loans are business loans made to borrowers that may be U.S. or foreign corporations, partnerships or other business entities. The interest rates on senior loans periodically are adjusted to a generally recognized base rate such as the London Interbank Offered Rate or the prime rate as set by the Federal Reserve. Senior loans typically are secured by specific collateral of the borrower and hold the most senior position in the borrowers capital structure or share the senior position with the borrowers other senior debt securities. This capital structure position generally gives holders of senior loans a priority claim on some or all of the borrowers assets in the event of default. The Fund may use derivatives to hedge against risk or to gain investment exposure. Derivatives are financial instruments that derive their value from the value of an underlying asset, reference rate, or index. The Fund may use derivatives for hedging purposes, including protecting the Funds unrealized gains by hedging against possible adverse fluctuations in the securities markets or changes in interest rates or currency exchange rates that may reduce the market value of the Funds investment portfolio. The Fund also may use derivatives for speculative purposes to seek to enhance the Funds returns, spreads or gains, or to efficiently invest excess cash or quickly gain market exposure. For example, the Fund may invest in U.S. Treasury futures or sell U.S. Treasury futures short to adjust the Funds exposure to the direction of interest rates, or for other portfolio management reasons. The Fund may engage in derivative transactions on an exchange or in the over-the-counter (OTC) market. The Fund currently is not regulated by the Commodity Futures Trading Commission as a commodity pool under the Commodity Exchange Act. The Fund currently intends to limit its investments in derivatives to avoid such regulation, but the Fund may be subject to regulation as a commodity pool in the future. The types of derivative instruments that the Fund may use consist principally of:  Futures and Options on Futures. The Fund may enter into futures contracts and options on futures contracts, which involve the purchase or sale of a contract to buy or sell a specified security or other financial PROSPECTUS  THE FUNDS instrument at a specific future date and price on an exchange or the OTC market. The Fund may enter into such contracts as a substitute for taking a position in any underlying asset or to increase returns.  Foreign Currency Forward Contracts and Options. The Fund may use foreign currency forward contracts and options to hedge the risk to the portfolio that foreign exchange price movements will be unfavorable for U.S. investors. Under some circumstances, the Fund may commit a substantial portion or the entire value of its portfolio to the completion of forward contracts. Generally, these instruments allow the Fund to lock in a specified exchange rate for a period of time. Foreign currency forward contracts also may be used to increase the Funds exposure to foreign currencies that Lord Abbett believes may rise in value relative to the U.S. dollar or to shift the Funds exposure to foreign currency fluctuations from one country to another.  Options. The Fund may purchase call and put options and write (i.e., sell) covered call and put option contracts in accordance with its investment objective and policies. A call option is a contract sold for a price giving its holder the right to buy a specific number of securities at a specific price prior to a specified date. A covered call option is a call option issued on securities already owned by the writer of the call option for delivery to the holder upon the exercise of the option. A put option gives the purchaser of the option the right to sell, and obligates the writer to buy, the underlying securities at the exercise price at any time during the option period. A put option sold by the Fund is covered when, among other things, the Fund segregates permissible liquid assets having a value equal to or greater than the exercise price of the option to fulfill the obligation undertaken or otherwise covers the transaction. The Fund may purchase and sell call and put options in respect of specific securities (or groups or baskets of specific securities) or securities indices, currencies or futures. The Fund also may enter into OTC options contracts, which are available for a greater variety of securities, and a wider range of expiration dates and exercise prices, than are exchange-traded options. Successful use by the Fund of options and options on futures will depend on Lord Abbetts ability to predict correctly movements in the prices of individual securities, the relevant securities market generally, foreign currencies or interest rates.  Swaps. The Fund may enter into interest rate, equity index, credit, currency and total return swap agreements, and swaptions (options on swaps) and similar transactions. The Fund may enter into these swap transactions for hedging purposes or in an attempt to obtain a particular return when it is considered desirable to do so. A swap transaction involves an agreement between two parties to exchange different cash flows based on a specified or PROSPECTUS  THE FUNDS notional amount. The cash flows exchanged in a specific transaction may be, among other things, payments that are the equivalent of interest on a principal amount, payments that would compensate the purchaser for losses on a defaulted security or basket of securities, or payments reflecting the performance of one or more specified currencies, securities or indices. The Fund may enter into swap transactions with counterparties that generally are banks, securities dealers or their respective affiliates. The Fund buys and sells securities using a relative value-oriented investment process, meaning the Fund generally seeks more investment exposure to securities believed to be undervalued and less investment exposure to securities believed to be overvalued. The Fund combines top-down and bottom-up analysis to construct its portfolio. The Fund uses a blend of fundamental research and quantitative tools to evaluate global economic conditions, opportunities, and risks across different segments of the fixed income market. The Fund applies proprietary filters to this analysis to determine security selection, sector exposure, and term structure. The Fund may actively rotate sector exposure based on its assessment of relative value. The Fund engages in active and frequent trading of its portfolio securities. The Fund may sell a security if it no longer meets the Funds investment criteria or for a variety of other reasons, such as to secure gains, limit losses, maintain its duration, redeploy assets into opportunities believed to be more promising, or satisfy redemption requests, among others. The Fund will not be required to sell a security that has been downgraded after purchase; however, in these cases, the Fund will monitor the situation to determine whether it is advisable for the Fund to continue to hold the security. In considering whether to sell a security, the Fund may evaluate factors including, but not limited to, the condition of the economy, changes in the issuers competitive position or financial condition, changes in the outlook for the issuers industry, the Funds valuation target for the security, and the impact of the securitys duration on the Funds overall duration. Temporary Defensive Strategies. The Fund seeks to remain fully invested in accordance with its investment objective. However, in an attempt to respond to adverse market, economic, political, or other conditions, the Fund may take a temporary defensive position by holding some or all of its assets in short-term investments. These investments include cash, commercial paper, money market instruments, repurchase agreements, and U.S. government securities. The Fund also may hold these types of investments while looking for suitable investment opportunities or to maintain liquidity. Taking a temporary defensive position could prevent the Fund from achieving its investment objective. PROSPECTUS  THE FUNDS Total Return Fund Under normal conditions, the Fund pursues its investment objective by investing primarily in investment grade debt (or fixed income) securities. Investment grade debt securities are securities that are rated within the four highest grades assigned by a rating agency such as Moodys Investors Service, Inc. (Aaa, Aa, A, Baa), Standard & Poors Ratings Services (AAA, AA, A, BBB), or Fitch Ratings (AAA, AA, A, BBB), or are unrated but determined by Lord Abbett to be of comparable quality. The Fund may invest in corporate debt securities, as well as securities issued or guaranteed by the U.S. government, its agencies or government- sponsored enterprises. The Fund also may invest in high-yield debt securities (commonly referred to as lower-rated or junk bonds). High-yield debt securities are debt securities that are rated BB/Ba or lower by a rating agency, or are unrated but determined by Lord Abbett to be of comparable quality. High-yield debt securities typically pay a higher yield than investment grade debt securities, but present greater risks, as discussed below. The Fund may invest no more than 20% of its net assets in high-yield debt securities. The Fund also may invest in debt securities issued by non-U.S. entities but denominated in U.S. dollars, and securities issued by non-U.S. entities and denominated in currencies other than the U.S. dollar. The Fund may invest no more than 20% of its net assets in debt securities that are denominated in foreign currencies. The investment grade and high yield securities described above may include mortgage-backed, mortgage-related and other asset-backed securities, which directly or indirectly represent a participation in, or are secured by and payable from, mortgage loans, real property, or other assets. Mortgage-related securities include mortgage pass-through securities, collateralized mortgage obligations (CMOs), commercial mortgage-backed securities (CMBS), mortgage dollar rolls, stripped mortgage-backed securities (SMBS) and other securities that directly or indirectly represent a participation in, or are secured by and payable from, mortgage loans on real property. The Fund will not invest more than 25% of its total assets in any industry; however, this limitation does not apply to mortgage-backed securities, privately issued mortgage-related securities, or securities issued by the U.S. government, its agencies and instrumentalities. The Fund may invest in Treasury Inflation Protected Securities (TIPS), which are U.S. government bonds whose principal automatically is adjusted for inflation as measured by the Consumer Price Index for All Urban Consumers (CPI-U), and other inflation-indexed securities issued by the U.S. Department of Treasury. PROSPECTUS  THE FUNDS The Fund may invest up to 10% of its net assets in floating or adjustable rate senior loans, including bridge loans, novations, assignments, and participations. Senior loans are business loans made to borrowers that may be U.S. or foreign corporations, partnerships or other business entities. The interest rates on senior loans periodically are adjusted to a generally recognized base rate such as the London Interbank Offered Rate or the prime rate as set by the Federal Reserve. Senior loans typically are secured by specific collateral of the borrower and hold the most senior position in the borrowers capital structure or share the senior position with the borrowers other senior debt securities. This capital structure position generally gives holders of senior loans a priority claim on some or all of the borrowers assets in the event of default. The Fund may use derivatives to hedge against risk or to gain investment exposure. Derivatives are financial instruments that derive their value from the value of an underlying asset, reference rate, or index. The Fund may use derivatives for hedging purposes, including protecting the Funds unrealized gains by hedging against possible adverse fluctuations in the securities markets or changes in interest rates or currency exchange rates that may reduce the market value of the Funds investment portfolio. The Fund also may use derivatives for speculative purposes to seek to enhance the Funds returns, spreads or gains, or to efficiently invest excess cash or quickly gain market exposure. For example, the Fund may invest in U.S. Treasury futures or sell U.S. Treasury futures short to adjust the Funds exposure to the direction of interest rates, or for other portfolio management reasons. The Fund may engage in derivative transactions on an exchange or in the over-the-counter (OTC) market. The Fund currently is not regulated by the Commodity Futures Trading Commission as a commodity pool under the Commodity Exchange Act. The Fund currently intends to limit its investments in derivatives to avoid such regulation, but the Fund may be subject to regulation as a commodity pool in the future. The types of derivative instruments that the Fund may use consist principally of:  Futures and Options on Futures. The Fund may enter into futures contracts and options on futures contracts, which involve the purchase or sale of a contract to buy or sell a specified security or other financial instrument at a specific future date and price on an exchange or the OTC market. The Fund may enter into such contracts as a substitute for taking a position in any underlying asset or to increase returns.  Foreign Currency Forward Contracts and Options. The Fund may use foreign currency forward contracts and options to hedge the risk to the portfolio that foreign exchange price movements will be unfavorable for U.S. investors. Under some circumstances, the Fund may commit a substantial portion or the entire value of its portfolio to the completion of forward contracts. Generally, these instruments allow the Fund to lock in a specified exchange rate for a period of time. Foreign currency forward contracts also PROSPECTUS  THE FUNDS may be used to increase the Funds exposure to foreign currencies that Lord Abbett believes may rise in value relative to the U.S. dollar or to shift the Funds exposure to foreign currency fluctuations from one country to another.  Options. The Fund may purchase call and put options and write (i.e., sell) covered call and put option contracts in accordance with its investment objective and policies. A call option is a contract sold for a price giving its holder the right to buy a specific number of securities at a specific price prior to a specified date. A covered call option is a call option issued on securities already owned by the writer of the call option for delivery to the holder upon the exercise of the option. A put option gives the purchaser of the option the right to sell, and obligates the writer to buy, the underlying securities at the exercise price at any time during the option period. A put option sold by a Fund is covered when, among other things, the Fund segregates permissible liquid assets having a value equal to or greater than the exercise price of the option to fulfill the obligation undertaken or otherwise covers the transaction. The Fund may purchase and sell call and put options in respect of specific securities (or groups or baskets of specific securities) or securities indices, currencies or futures. The Fund also may enter into OTC options contracts, which are available for a greater variety of securities, and a wider range of expiration dates and exercise prices, than are exchange-traded options. Successful use by the Fund of options and options on futures will depend on Lord Abbetts ability to predict correctly movements in the prices of individual securities, the relevant securities market generally, foreign currencies or interest rates.  Swaps. The Fund may enter into interest rate, equity index, credit, currency and total return swap agreements, and swaptions (options on swaps) and similar transactions. The Fund may enter into these swap transactions for hedging purposes or in an attempt to obtain a particular return when it is considered desirable to do so. A swap transaction involves an agreement between two parties to exchange different cash flows based on a specified or notional amount. The cash flows exchanged in a specific transaction may be, among other things, payments that are the equivalent of interest on a principal amount, payments that would compensate the purchaser for losses on a defaulted security or basket of securities, or payments reflecting the performance of one or more specified currencies, securities or indices. The Fund may enter into swap transactions with counterparties that generally are banks, securities dealers or their respective affiliates. The Fund attempts to manage interest rate risk through its management of the average duration of the securities it holds in its portfolio. Duration is a mathematical concept that measures a portfolios exposure to interest rate PROSPECTUS  THE FUNDS changes. The longer a portfolios duration, the more sensitive it is to interest rate risk. The shorter a portfolios duration, the less sensitive it is to interest rate risk. For example, the price of a portfolio with a duration of five years would be expected to fall approximately five percent if interest rates rose by one percentage point and a portfolio with a duration of two years would be expected to fall approximately two percent if interest rates rose by one percentage point. The Fund expects to maintain its average duration range within two years of the bond markets duration as measured by the Barclays U.S. Aggregate Bond Index (which was approximately 5.5 years as of March 15, 2014). The Fund buys and sells securities using a relative value-oriented investment process, meaning the Fund generally seeks more investment exposure to securities believed to be undervalued and less investment exposure to securities believed to be overvalued. The Fund combines top-down and bottom-up analysis to construct its portfolio. The Fund uses a blend of fundamental research and quantitative tools to evaluate global economic conditions, opportunities, and risks across different segments of the fixed income market. The Fund applies proprietary filters to this analysis to determine security selection, sector exposure, and term structure. The Fund may actively rotate sector exposure based on its assessment of relative value. The Fund engages in active and frequent trading of its portfolio securities. The Fund may sell a security if it no longer meets the Funds investment criteria or for a variety of other reasons, such as to secure gains, limit losses, maintain its duration, redeploy assets into opportunities believed to be more promising, or satisfy redemption requests, among others. The Fund will not be required to sell a security that has been downgraded after purchase; however, in these cases, the Fund will monitor the situation to determine whether it is advisable for the Fund to continue to hold the security. In considering whether to sell a security, the Fund may evaluate factors including, but not limited to, the condition of the economy, changes in the issuers competitive position or financial condition, changes in the outlook for the issuers industry, and the Funds valuation target for the security, and the impact of the securitys duration on the Funds overall duration. Temporary Defensive Strategies. The Fund seeks to remain fully invested in accordance with its investment objective. However, in an attempt to respond to adverse market, economic, political, or other conditions, the Fund may take a temporary defensive position by holding some or all of its assets in short-term investments. These investments include cash, commercial paper, money market instruments, repurchase agreements, and U.S. government securities. The Fund also may hold these types of investments while looking for suitable investment opportunities or to maintain liquidity. Taking a temporary defensive position could prevent the Fund from achieving its investment objective. PROSPECTUS  THE FUNDS PRINCIPAL RISKS Diversified Equity Strategy Fund As with any investment in a mutual fund, investing in the Fund involves risk, including the risk that you may receive little or no return on your investment. When you redeem your shares, they may be worth more or less than what you paid for them, which means that you may lose a portion or all of the money you invested in the Fund. Before you invest in the Fund, you should carefully evaluate the risks in light of your investment goals. An investment in the Fund held for longer periods over full market cycles typically provides the most favorable results. The principal risks you assume when investing in the Fund, which also are principal risks of investing in the underlying funds, are described below. The Fund attempts to manage these risks through portfolio diversification, and continual portfolio review and analysis, but there can be no assurance or guarantee that these strategies will be successful in reducing risk. Please see the SAI for a further discussion of strategies employed by the underlying funds and the risks associated with an investment in the Fund.  Underlying Fund Risk: The assets of the Fund are invested principally in the underlying funds. As a result, the investment performance of the Fund is directly related to the investment performance of the underlying funds in which it invests. The Fund is exposed to the same risks as the underlying funds in direct proportion to the allocation of its assets among the underlying funds. The Fund typically will invest in a diversified portfolio of underlying funds; however, to the extent that the Fund invests a significant portion of its assets in a single underlying fund it may be more susceptible to risks associated with that fund and its investments. Lord Abbett is the investment adviser for both the Fund and the underlying funds and may be deemed to have a conflict of interest in determining the allocation of the Funds assets among the various underlying funds. In addition, the Funds shareholders will indirectly bear their proportionate share of the underlying funds fees and expenses.  Portfolio Management Risk: The strategies used by the portfolio management of the Fund and the underlying funds to allocate their respective assets, and the strategies used and investments selected by such portfolio management, may fail to produce the intended results and the Fund and the underlying funds may not achieve their objectives. There can be no assurance that the allocation of Fund assets among the underlying funds or the Funds use of derivatives will maximize returns, minimize risks, or be appropriate for all investors. As a result, the Fund may suffer losses or underperform other funds with the same investment objective or strategies, even in a rising market. PROSPECTUS  THE FUNDS  Market Risk: The market values of securities will fluctuate, sometimes sharply and unpredictably, based on overall economic conditions and other factors. Changes in the financial condition of a single issuer can impact a market as a whole. In addition, securities markets are highly dependent on technology and data transfer processes that are subject to imprecision, malfunction, and operational error. These and similar factors may adversely affect a single issuer, a group of issuers, or the market as a whole. Prices of equity securities tend to rise and fall more dramatically than those of debt securities. A slower-growth or recessionary economic environment could have an adverse effect on the prices of the various securities held by the underlying funds.  Equity Securities Risk: Stock markets may experience significant volatility at times and may fall sharply in response to adverse events. Different segments of the stock market may react differently than other segments and U.S. markets may react differently than foreign markets. Individual investments also may experience dramatic movements in price. Factors that may affect the markets in general or individual stocks include periods of slower growth or recessionary economic conditions, future expectations of poor economic conditions or lack of investor confidence. In addition, individual stocks may be adversely affected by factors such as reduced sales, increased costs or a negative outlook for the future performance of the company. Common stock represents ownership in a company. In claims for assets in a liquidation or bankruptcy and in claims for dividends, common stock has lower priority than preferred stock and debt securities. If the Fund experiences increased concentration in fewer issuers, industries, or sectors through the underlying funds, the Fund may underperform funds with more diversified portfolios.  Large Company Risk: Larger, more established companies may be unable to respond quickly to certain market developments. In addition, larger companies may have slower rates of growth as compared to successful, but less well-established, smaller companies, especially during market cycles corresponding to periods of economic expansion.  Mid-Sized and Small Company Risk: Investments in mid-sized or small company stocks generally involve greater risks than investments in large company stocks. Mid-sized or small companies may be less able to weather economic shifts or other adverse developments than larger, more established companies. They may have less experienced management and unproven track records. They may rely on limited product lines and have more limited financial resources. These factors may make them more susceptible to setbacks or economic downturns. Mid-sized or small company stocks tend to have fewer shares outstanding and trade less frequently than the stocks of PROSPECTUS  THE FUNDS larger companies. In addition, there may be less liquidity in mid-sized or small company stocks, subjecting them to greater price fluctuations than larger company stocks.  Blend Style Risk: The prices of growth stocks may fall dramatically if, for example, the company fails to meet earnings or revenue projections. The prices of value stocks may lag the market for long periods of time if the market fails to recognize the companys worth. By combining both growth and value styles, the portfolio managers seek to diversify these risks and lower the Funds volatility, but there is no assurance this strategy will achieve that result.  Foreign Markets Risk: Investment exposure to foreign (which may include emerging market) issuers generally is subject to the risk that the value of securities issued by foreign issuers may be adversely affected by political, economic and social volatility, lack of transparency, or inadequate regulatory and accounting standards, inadequate exchange control regulations, foreign taxes, higher transaction and other costs, and delays in settlement. A change in the value of a foreign currency relative to the U.S. dollar will change the value of securities held by an underlying fund that are denominated in that foreign currency, including the value of any income distributions payable to the underlying fund as a holder of such securities. In addition, foreign securities may be subject to less trading volume and liquidity, which may lead to greater price fluctuation. Issuers with economic ties to foreign markets may be susceptible to the same risks as issuers organized in foreign markets.  Emerging Markets Risk: The securities markets of emerging countries tend to be less liquid, especially subject to greater price volatility, have a smaller market capitalization, have less government regulation and may not be subject to as extensive and frequent accounting, financial and other reporting requirements as securities issued in more developed countries. Further, investing in the securities of issuers located in certain emerging countries may present a greater risk of loss resulting from problems in security registration and custody or substantial economic or political disruptions. Companies with economic ties to emerging markets may be susceptible to the same risks as companies organized in emerging markets.  Foreign Currency Risk: Investments in securities denominated in foreign currencies are subject to the risk that those currencies will decline in value relative to the U.S. dollar, or, in the case of hedged positions, that the U.S. dollar will decline relative to the currency being hedged. Currency rates in foreign countries may fluctuate significantly over short periods of time. A decline in the value of foreign currencies relative to the U.S. dollar will reduce the value of securities that are denominated in those currencies. The use of currency-related transactions by an underlying fund involves the risk PROSPECTUS  THE FUNDS that Lord Abbett will not accurately predict currency movements, and the underlying funds return could be reduced as a result. Also, it may be difficult or impractical to hedge currency risk in many developing or emerging markets.  Convertible Securities Risk: Certain of the underlying funds may invest in convertible securities. Convertible securities are subject to the risks affecting both equity and fixed income securities, including market, credit, liquidity, and interest rate risk. Convertible securities generally offer lower interest or dividend yields than non-convertible securities of similar quality and less potential for gains or capital appreciation in a rising stock market than equity securities. They tend to be more volatile than other fixed income securities, and the markets for convertible securities may be less liquid than markets for common stocks or bonds. A significant portion of convertible securities have below investment grade credit ratings and are subject to increased credit and liquidity risks. Synthetic convertible securities and convertible structured notes may present a greater degree of market risk, and may be more volatile, less liquid and more difficult to price accurately than less complex securities. These factors may cause an underlying fund to perform poorly compared to other funds, including funds that invest exclusively in fixed income securities.  Derivatives Risk: Investment exposure to derivatives may increase the Funds volatility and/or reduce its returns. Derivatives are subject to the risk that the value of the derivative may not correlate with the value of the underlying security, rate, or index in the manner anticipated by portfolio management. In addition, derivatives involve heightened counterparty, liquidity, leverage, and other risks. Counterparty risk is the risk that the other party in a transaction may fail to fulfill its contractual obligations, leaving the Fund or an underlying fund to bear the resulting losses. If there is no liquid secondary trading market for derivatives, the Fund or an underlying fund may be unable to sell or otherwise close a derivatives position, exposing it to losses and making it more difficult to value accurately any derivatives in its portfolio. Because derivatives involve a small initial investment relative to the risk assumed (known as leverage), derivatives can magnify losses and increase volatility. Short selling derivatives the Fund does not own involves heightened leverage. This means that the Funds losses will be magnified if the Fund short sells index futures and the reference index later increases in value. The Fund and each underlying fund will be required to identify and earmark permissible liquid assets to cover its obligations under derivative transactions. The Fund and/or an underlying fund may have to liquidate positions before it is desirable to do so in order to fulfill its requirements to provide asset coverage for derivative transactions. The Funds use of derivatives may affect the amount, timing and character of distributions, and PROSPECTUS  THE FUNDS may cause the Fund to realize more short-term capital gain and ordinary income than if the Fund did not use derivatives. Furthermore, new regulation may make derivatives more costly, limit their availability, or otherwise adversely affect their value. There is no assurance that the Fund or the underlying funds will be able to employ their derivatives strategies successfully. The impact of derivatives on the performance of the Fund or an underlying fund will depend on the ability to correctly forecast market movements, company and industry valuation levels and trends, changes in foreign exchange rates, and other factors. If such factors are incorrectly forecasted, the performance of the Fund or an underlying fund could suffer. Although hedging may reduce or eliminate losses, it may also reduce or eliminate gains. Multi-Asset Balanced Opportunity Fund As with any investment in a mutual fund, investing in the Fund involves risk, including the risk that you may receive little or no return on your investment. When you redeem your shares, they may be worth more or less than what you paid for them, which means that you may lose a portion or all of the money you invested in the Fund. Before you invest in the Fund, you should carefully evaluate the risks in light of your investment goals. An investment in the Fund held for longer periods over full market cycles typically provides the most favorable results. The principal risks you assume when investing in the Fund, which also are principal risks of investing in the underlying funds, are described below. The Fund attempts to manage these risks through portfolio diversification, and continual portfolio review and analysis, but there can be no assurance or guarantee that these strategies will be successful in reducing risk. Please see the SAI for a further discussion of strategies employed by the underlying funds and the risks associated with an investment in the Fund.  Underlying Fund Risk: The assets of the Fund are invested principally in the underlying funds. As a result, the investment performance of the Fund is directly related to the investment performance of the underlying funds in which it invests. The Fund is exposed to the same risks as the underlying funds in direct proportion to the allocation of its assets among the underlying funds. The Fund typically will invest in a diversified portfolio of underlying funds; however, to the extent that the Fund invests a significant portion of its assets in a single underlying fund it may be more susceptible to risks associated with that fund and its investments. Lord Abbett is the investment adviser for both the Fund and the underlying funds and may be deemed to have a conflict of interest in determining the allocation of the PROSPECTUS  THE FUNDS Funds assets among the various underlying funds. In addition, the Funds shareholders will indirectly bear their proportionate share of the underlying funds fees and expenses.  Portfolio Management Risk: The strategies used by the portfolio management of the Fund and the underlying funds to allocate their respective assets, and the strategies used and investments selected by such portfolio management, may fail to produce the intended results and the Fund and the underlying funds may not achieve their objectives. There can be no assurance that the allocation of Fund assets among the underlying funds or the Funds use of derivatives will maximize returns, minimize risks, or be appropriate for all investors. As a result, the Fund may suffer losses or underperform other funds with the same investment objective or strategies, even in a rising market.  Market Risk: The market values of securities will fluctuate, sometimes sharply and unpredictably, based on overall economic conditions and other factors. Changes in the financial condition of a single issuer can impact a market as a whole. In addition, securities markets are highly dependent on technology and data transfer processes that are subject to imprecision, malfunction, and operational error. These and similar factors may adversely affect a single issuer, a group of issuers, or the market as a whole. Although prices of debt securities tend to rise and fall less dramatically than those of equity securities, they may experience heightened volatility if interest rates rise or the U.S. Federal Reserve continues to curb its bond buying program, for example. In addition, the lower-rated and unrated segments of the municipal bond market can experience significant volatility. A slower-growth or recessionary economic environment could have an adverse effect on the prices of the various securities held by the underlying funds.  Equity Securities Risk: Stock markets may experience significant volatility at times and may fall sharply in response to adverse events. Different segments of the stock market may react differently than other segments and U.S. markets may react differently than foreign markets. Individual investments also may experience dramatic movements in price. Factors that may affect the markets in general or individual stocks include periods of slower growth or recessionary economic conditions, future expectations of poor economic conditions or lack of investor confidence. In addition, individual stocks may be adversely affected by factors such as reduced sales, increased costs or a negative outlook for the future performance of the company. Common stock represents ownership in a company. In claims for assets in a liquidation or bankruptcy and in claims for dividends, common stock has lower priority than preferred stock and debt securities. If the Fund experiences increased concentration in fewer issuers, industries, or sectors through the underlying funds, the Fund may underperform funds with more diversified portfolios. PROSPECTUS  THE FUNDS  Large Company Risk: Larger, more established companies may be unable to respond quickly to certain market developments. In addition, larger companies may have slower rates of growth as compared to successful, but less well-established, smaller companies, especially during market cycles corresponding to periods of economic expansion.  Mid-Sized and Small Company Risk: Investments in mid-sized or small company stocks generally involve greater risks than investments in large company stocks. Mid-sized or small companies may be less able to weather economic shifts or other adverse developments than larger, more established companies. They may have less experienced management and unproven track records. They may rely on limited product lines and have more limited financial resources. These factors may make them more susceptible to setbacks or economic downturns. Mid-sized or small company stocks tend to have fewer shares outstanding and trade less frequently than the stocks of larger companies. In addition, there may be less liquidity in mid-sized or small company stocks, subjecting them to greater price fluctuations than larger company stocks.  Blend Style Risk: The prices of growth stocks may fall dramatically if, for example, the company fails to meet earnings or revenue projections. The prices of value stocks may lag the market for long periods of time if the market fails to recognize the companys worth. By combining both growth and value styles, the portfolio managers seek to diversify these risks and lower the Funds volatility, but there is no assurance this strategy will achieve that result.  Fixed Income Securities Risk: Fixed income securities are subject to risks including interest rate risk, credit risk, and liquidity risk. Interest rate risk is the risk that a rise in prevailing interest rates will cause the price of a fixed rate debt security to fall. Generally, the longer the maturity of a security or weighted average maturity of an underlying fund, the more sensitive its price is to a rise in interest rates. Credit risk is the risk that the issuer of a debt security owned by an underlying fund may fail to make timely payments of principal or interest, or may default on such payments. A debt security may decline in value if the issuer becomes less creditworthy, even when interest rates are falling. These risks are greatest for the underlying funds high yield debt securities, which have lower credit ratings. ÏLiquidity risk is the risk that there may be few available buyers or sellers for a security, preventing an underlying fund from transacting in a timely manner or at an advantageous price, and subjecting the security to greater price fluctuations.  High-Yield Securities Risk: The high-yield, lower-rated bonds in which the underlying funds invest involve greater risks than higher-rated bonds and are considered speculative with respect to the issuers continuing ability to make principal and interest payments. First, there is a greater risk that the bonds PROSPECTUS  THE FUNDS issuer will not make interest or principal payments when due. Some issuers may default as to principal and/or interest payments after an underlying fund purchases their securities. Second, the market for high-yield bonds generally is less liquid than the market for higher-rated securities. Third, during periods of uncertainty or market turmoil, prices of high yield bonds generally decline. These risks may result in losses to the Fund.  Municipal Bond Risk: Municipal bonds are subject to the same risks affecting fixed income securities in general. In addition, the price of municipal bonds may be adversely affected by legislative or political changes, tax rulings, judicial action, changes in market and economic conditions, and the fiscal condition of the municipal issuer. The market for municipal bonds and high yield bonds, in particular, generally is less liquid than other securities markets, which may make it more difficult for an underlying fund to sell its bonds.  Inverse Floaters Risk: The Fund, through the underlying funds, may invest in inverse floaters. An inverse floater is a type of municipal bond derivative instrument with a floating or variable interest rate that moves in the opposite direction of the interest rate on another security, normally the floating rate note. The value and income of an inverse floater generally is more volatile than the value and income of a fixed rate municipal bond. The value and income of an inverse floater generally fall when interest rates rise. Inverse floaters tend to underperform the market for fixed rate municipal bonds in a rising long-term interest rate environment, but may outperform that market when long-term interest rates decline. Inverse floaters have varying degrees of liquidity, and the market for these securities is relatively volatile. An underlying funds net cash investment in inverse floaters is significantly less than the value of the underlying municipal bonds. This creates leverage, which increases as the value of the floaters becomes greater in proportion to the value of the underlying municipal bonds.  Foreign Markets Risk: Investment exposure to foreign (which may include emerging market) issuers generally is subject to the risk that the value of securities issued by foreign issuers may be adversely affected by political, economic and social volatility, lack of transparency, or inadequate regulatory and accounting standards, inadequate exchange control regulations, foreign taxes, higher transaction and other costs, and delays in settlement. A change in the value of a foreign currency relative to the U.S. dollar will change the value of securities held by an underlying fund that are denominated in that foreign currency, including the value of any income distributions payable to the underlying fund as a holder of such securities. In addition, foreign securities may be subject to less trading volume and liquidity, which may PROSPECTUS  THE FUNDS lead to greater price fluctuation. Issuers with economic ties to foreign markets may be susceptible to the same risks as issuers organized in foreign markets.  Emerging Markets Risk: The securities markets of emerging countries tend to be less liquid, especially subject to greater price volatility, have a smaller market capitalization, have less government regulation and may not be subject to as extensive and frequent accounting, financial and other reporting requirements as securities issued in more developed countries. Further, investing in the securities of issuers located in certain emerging countries may present a greater risk of loss resulting from problems in security registration and custody or substantial economic or political disruptions. Companies with economic ties to emerging markets may be susceptible to the same risks as companies organized in emerging markets.  Foreign Currency Risk: Investments in securities denominated in foreign currencies are subject to the risk that those currencies will decline in value relative to the U.S. dollar, or, in the case of hedged positions, that the U.S. dollar will decline relative to the currency being hedged. Currency rates in foreign countries may fluctuate significantly over short periods of time. A decline in the value of foreign currencies relative to the U.S. dollar will reduce the value of securities that are denominated in those currencies. The use of currency-related transactions by an underlying fund involves the risk that Lord Abbett will not accurately predict currency movements, and the underlying funds return could be reduced as a result. Also, it may be difficult or impractical to hedge currency risk in many developing or emerging markets.  Convertible Securities Risk: Certain of the underlying funds may invest in convertible securities. Convertible securities are subject to the risks affecting both equity and fixed income securities, including market, credit, liquidity, and interest rate risk. Convertible securities generally offer lower interest or dividend yields than non-convertible securities of similar quality and less potential for gains or capital appreciation in a rising stock market than equity securities. They tend to be more volatile than other fixed income securities, and the markets for convertible securities may be less liquid than markets for common stocks or bonds. A significant portion of convertible securities have below investment grade credit ratings and are subject to increased credit and liquidity risks. Synthetic convertible securities and convertible structured notes may present a greater degree of market risk, and may be more volatile, less liquid and more difficult to price accurately than less complex securities. These factors may cause an underlying fund to perform poorly compared to other funds, including funds that invest exclusively in fixed income securities. PROSPECTUS  THE FUNDS  Derivatives Risk: Investment exposure to derivatives may increase the Funds volatility and/or reduce its returns. Derivatives are subject to the risk that the value of the derivative may not correlate with the value of the underlying security, rate, or index in the manner anticipated by portfolio management. In addition, derivatives involve heightened counterparty, liquidity, leverage, and other risks. Counterparty risk is the risk that the other party in a transaction may fail to fulfill its contractual obligations, leaving the Fund or an underlying fund to bear the resulting losses. If there is no liquid secondary trading market for derivatives, the Fund or an underlying fund may be unable to sell or otherwise close a derivatives position, exposing it to losses and making it more difficult to value accurately any derivatives in its portfolio. Because derivatives involve a small initial investment relative to the risk assumed (known as leverage), derivatives can magnify losses and increase volatility. Short selling derivatives the Fund does not own involves heightened leverage. This means that the Funds losses will be magnified if the Fund short sells index futures and the reference index later increases in value. The Fund and each underlying fund will be required to identify and earmark permissible liquid assets to cover its obligations under derivative transactions. The Fund and/or an underlying fund may have to liquidate positions before it is desirable to do so in order to fulfill its requirements to provide asset coverage for derivative transactions. The Funds use of derivatives may affect the amount, timing and character of distributions, and may cause the Fund to realize more short-term capital gain and ordinary income than if the Fund did not use derivatives. Furthermore, new regulation may make derivatives more costly, limit their availability, or otherwise adversely affect their value. There is no assurance that the Fund or the underlying funds will be able to employ their derivatives strategies successfully. The impact of derivatives on the performance of the Fund or an underlying fund will depend on the ability to correctly forecast market movements, company and industry valuation levels and trends, changes in foreign exchange rates, and other factors. If such factors are incorrectly forecasted, the performance of the Fund or an underlying fund could suffer. Although hedging may reduce or eliminate losses, it may also reduce or eliminate gains. Multi-Asset Growth Fund As with any investment in a mutual fund, investing in the Fund involves risk, including the risk that you may receive little or no return on your investment. When you redeem your shares, they may be worth more or less than what you paid for them, which means that you may lose a portion or all of the money you invested in the Fund. Before you invest in the Fund, you should carefully PROSPECTUS  THE FUNDS evaluate the risks in light of your investment goals. An investment in the Fund held for longer periods over full market cycles typically provides the most favorable results. The principal risks you assume when investing in the Fund, which also are principal risks of investing in the underlying funds, are described below. The Fund attempts to manage these risks through portfolio diversification, and continual portfolio review and analysis, but there can be no assurance or guarantee that these strategies will be successful in reducing risk. Please see the SAI for a further discussion of strategies employed by the underlying funds and the risks associated with an investment in the Fund.  Underlying Fund Risk: The assets of the Fund are invested principally in the underlying funds. As a result, the investment performance of the Fund is directly related to the investment performance of the underlying funds in which it invests. The Fund is exposed to the same risks as the underlying funds in direct proportion to the allocation of its assets among the underlying funds. The Fund typically will invest in a diversified portfolio of underlying funds; however, to the extent that the Fund invests a significant portion of its assets in a single underlying fund it may be more susceptible to risks associated with that fund and its investments. Lord Abbett is the investment adviser for both the Fund and the underlying funds and may be deemed to have a conflict of interest in determining the allocation of the Funds assets among the various underlying funds. In addition, the Funds shareholders will indirectly bear their proportionate share of the underlying funds fees and expenses.  Portfolio Management Risk: The strategies used by the portfolio management of the Fund and the underlying funds to allocate their respective assets, and the strategies used and investments selected by such portfolio management, may fail to produce the intended results and the Fund and the underlying funds may not achieve their objectives. There can be no assurance that the allocation of Fund assets among the underlying funds or the Funds use of derivatives will maximize returns, minimize risks, or be appropriate for all investors. As a result, the Fund may suffer losses or underperform other funds with the same investment objective or strategies, even in a rising market.  Market Risk: The market values of securities will fluctuate, sometimes sharply and unpredictably, based on overall economic conditions and other factors. Changes in the financial condition of a single issuer can impact a market as a whole. In addition, securities markets are highly dependent on technology and data transfer processes that are subject to imprecision, malfunction, and operational error. These and similar factors may adversely affect a single issuer, a group of issuers, or the market as a whole. Although prices of debt securities tend to rise and fall less dramatically than those of PROSPECTUS  THE FUNDS equity securities, they may experience heightened volatility if interest rates rise or the U.S. Federal Reserve continues to curb its bond buying program, for example. In addition, the lower-rated and unrated segments of the municipal bond market can experience significant volatility. A slower-growth or recessionary economic environment could have an adverse effect on the prices of the various securities held by the underlying funds.  Equity Securities Risk: Stock markets may experience significant volatility at times and may fall sharply in response to adverse events. Different segments of the stock market may react differently than other segments and U.S. markets may react differently than foreign markets. Individual investments also may experience dramatic movements in price. Factors that may affect the markets in general or individual stocks include periods of slower growth or recessionary economic conditions, future expectations of poor economic conditions or lack of investor confidence. In addition, individual stocks may be adversely affected by factors such as reduced sales, increased costs or a negative outlook for the future performance of the company. Common stock represents ownership in a company. In claims for assets in a liquidation or bankruptcy and in claims for dividends, common stock has lower priority than preferred stock and debt securities. If the Fund experiences increased concentration in fewer issuers, industries, or sectors through the underlying funds, the Fund may underperform funds with more diversified portfolios.  Large Company Risk: Larger, more established companies may be unable to respond quickly to certain market developments. In addition, larger companies may have slower rates of growth as compared to successful, but less well-established, smaller companies, especially during market cycles corresponding to periods of economic expansion.  Mid-Sized and Small Company Risk: Investments in mid-sized or small company stocks generally involve greater risks than investments in large company stocks. Mid-sized or small companies may be less able to weather economic shifts or other adverse developments than larger, more established companies. They may have less experienced management and unproven track records. They may rely on limited product lines and have more limited financial resources. These factors may make them more susceptible to setbacks or economic downturns. Mid-sized or small company stocks tend to have fewer shares outstanding and trade less frequently than the stocks of larger companies. In addition, there may be less liquidity in mid-sized or small company stocks, subjecting them to greater price fluctuations than larger company stocks.  Blend Style Risk: The prices of growth stocks may fall dramatically if, for example, the company fails to meet earnings or revenue projections. The prices of value stocks may lag the market for long periods of time if the market fails to recognize the companys worth. By combining both growth PROSPECTUS  THE FUNDS and value styles, the portfolio managers seek to diversify these risks and lower the Funds volatility, but there is no assurance this strategy will achieve that result.  Fixed Income Securities Risk: Fixed income securities are subject to risks including interest rate risk, credit risk, and liquidity risk. Interest rate risk is the risk that a rise in prevailing interest rates will cause the price of a fixed rate debt security to fall. Generally, the longer the maturity of a security or weighted average maturity of an underlying fund, the more sensitive its price is to a rise in interest rates. Credit risk is the risk that the issuer of a debt security owned by an underlying fund may fail to make timely payments of principal or interest, or may default on such payments. A debt security may decline in value if the issuer becomes less creditworthy, even when interest rates are falling. These risks are greatest for the underlying funds high yield debt securities, which have lower credit ratings. Liquidity risk is the risk that there may be few available buyers or sellers for a security, preventing an underlying fund from transacting in a timely manner or at an advantageous price, and subjecting the security to greater price fluctuations.  High-Yield Securities Risk: The high-yield, lower-rated bonds in which the underlying funds invest involve greater risks than higher-rated bonds and are considered speculative with respect to the issuers continuing ability to make principal and interest payments. First, there is a greater risk that the bonds issuer will not make interest or principal payments when due. Some issuers may default as to principal and/or interest payments after an underlying fund purchases their securities. Second, the market for high-yield bonds generally is less liquid than the market for higher-rated securities. Third, during periods of uncertainty or market turmoil, prices of high yield bonds generally decline. These risks may result in losses to the Fund.  Municipal Bond Risk: Municipal bonds are subject to the same risks affecting fixed income securities in general. In addition, the price of municipal bonds may be adversely affected by legislative or political changes, tax rulings, judicial action, changes in market and economic conditions, and the fiscal condition of the municipal issuer. The market for municipal bonds and high yield bonds, in particular, generally is less liquid than other securities markets, which may make it more difficult for an underlying fund to sell its bonds.  Inverse Floaters Risk: The Fund, through the underlying funds, may invest in inverse floaters. An inverse floater is a type of municipal bond derivative instrument with a floating or variable interest rate that moves in the opposite direction of the interest rate on another security, normally the floating rate note. The value and income of an inverse floater generally is more volatile than the value and income of a fixed rate municipal bond. The value and income of an inverse floater generally fall when interest rates rise. Inverse PROSPECTUS  THE FUNDS floaters tend to underperform the market for fixed rate municipal bonds in a rising long-term interest rate environment, but may outperform that market when long-term interest rates decline. Inverse floaters have varying degrees of liquidity, and the market for these securities is relatively volatile. An underlying funds net cash investment in inverse floaters is significantly less than the value of the underlying municipal bonds. This creates leverage, which increases as the value of the floaters becomes greater in proportion to the value of the underlying municipal bonds.  Foreign Markets Risk: Investment exposure to foreign (which may include emerging market) issuers generally is subject to the risk that the value of securities issued by foreign issuers may be adversely affected by political, economic and social volatility, lack of transparency, or inadequate regulatory and accounting standards, inadequate exchange control regulations, foreign taxes, higher transaction and other costs, and delays in settlement. A change in the value of a foreign currency relative to the U.S. dollar will change the value of securities held by an underlying fund that are denominated in that foreign currency, including the value of any income distributions payable to the underlying fund as a holder of such securities. In addition, foreign securities may be subject to less trading volume and liquidity, which may lead to greater price fluctuation. Issuers with economic ties to foreign markets may be susceptible to the same risks as issuers organized in foreign markets.  Emerging Markets Risk: The securities markets of emerging countries tend to be less liquid, especially subject to greater price volatility, have a smaller market capitalization, have less government regulation and may not be subject to as extensive and frequent accounting, financial and other reporting requirements as securities issued in more developed countries. Further, investing in the securities of issuers located in certain emerging countries may present a greater risk of loss resulting from problems in security registration and custody or substantial economic or political disruptions. Companies with economic ties to emerging markets may be susceptible to the same risks as companies organized in emerging markets.  Foreign Currency Risk: Investments in securities denominated in foreign currencies are subject to the risk that those currencies will decline in value relative to the U.S. dollar, or, in the case of hedged positions, that the U.S. dollar will decline relative to the currency being hedged. Currency rates in foreign countries may fluctuate significantly over short periods of time. A decline in the value of foreign currencies relative to the U.S. dollar will reduce the value of securities that are denominated in those currencies. The use of currency-related transactions by an underlying fund involves the risk that Lord Abbett will not accurately predict currency movements, and the PROSPECTUS  THE FUNDS underlying funds return could be reduced as a result. Also, it may be difficult or impractical to hedge currency risk in many developing or emerging markets.  Convertible Securities Risk: Certain of the underlying funds may invest in convertible securities. Convertible securities are subject to the risks affecting both equity and fixed income securities, including market, credit, liquidity, and interest rate risk. Convertible securities generally offer lower interest or dividend yields than non-convertible securities of similar quality and less potential for gains or capital appreciation in a rising stock market than equity securities. They tend to be more volatile than other fixed income securities, and the markets for convertible securities may be less liquid than markets for common stocks or bonds. A significant portion of convertible securities have below investment grade credit ratings and are subject to increased credit and liquidity risks. Synthetic convertible securities and convertible structured notes may present a greater degree of market risk, and may be more volatile, less liquid and more difficult to price accurately than less complex securities. These factors may cause an underlying fund to perform poorly compared to other funds, including funds that invest exclusively in fixed income securities.  Derivatives Risk: Investment exposure to derivatives may increase the Funds volatility and/or reduce its returns. Derivatives are subject to the risk that the value of the derivative may not correlate with the value of the underlying security, rate, or index in the manner anticipated by portfolio management. In addition, derivatives involve heightened counterparty, liquidity, leverage, and other risks. Counterparty risk is the risk that the other party in a transaction may fail to fulfill its contractual obligations, leaving the Fund or an underlying fund to bear the resulting losses. If there is no liquid secondary trading market for derivatives, the Fund or an underlying fund may be unable to sell or otherwise close a derivatives position, exposing it to losses and making it more difficult to value accurately any derivatives in its portfolio. Because derivatives involve a small initial investment relative to the risk assumed (known as leverage), derivatives can magnify losses and increase volatility. Short selling derivatives the Fund does not own involves heightened leverage. This means that the Funds losses will be magnified if the Fund short sells index futures and the reference index later increases in value. The Fund and each underlying fund will be required to identify and earmark permissible liquid assets to cover its obligations under derivative transactions. The Fund and/or an underlying fund may have to liquidate positions before it is desirable to do so in order to fulfill its requirements to provide asset coverage for derivative transactions. The Funds use of derivatives may affect the amount, timing and character of distributions, and may cause the Fund to realize more short-term capital gain and ordinary PROSPECTUS  THE FUNDS income than if the Fund did not use derivatives. Furthermore, new regulation may make derivatives more costly, limit their availability, or otherwise adversely affect their value. There is no assurance that the Fund or the underlying funds will be able to employ their derivatives strategies successfully. The impact of derivatives on the performance of the Fund or an underlying fund will depend on the ability to correctly forecast market movements, company and industry valuation levels and trends, changes in foreign exchange rates, and other factors. If such factors are incorrectly forecasted, the performance of the Fund or an underlying fund could suffer. Although hedging may reduce or eliminate losses, it may also reduce or eliminate gains. Multi-Asset Income Fund As with any investment in a mutual fund, investing in the Fund involves risk, including the risk that you may receive little or no return on your investment. When you redeem your shares, they may be worth more or less than what you paid for them, which means that you may lose a portion or all of the money you invested in the Fund. Before you invest in the Fund, you should carefully evaluate the risks in light of your investment goals. An investment in the Fund held for longer periods over full market cycles typically provides the most favorable results. The principal risks you assume when investing in the Fund, which also are principal risks of investing in the underlying funds, are described below. The Fund attempts to manage these risks through portfolio diversification, and continual portfolio review and analysis, but there can be no assurance or guarantee that these strategies will be successful in reducing risk. Please see the SAI for a further discussion of strategies employed by the underlying funds and the risks associated with an investment in the Fund.  Underlying Fund Risk: The assets of the Fund are invested principally in the underlying funds. As a result, the investment performance of the Fund is directly related to the investment performance of the underlying funds in which it invests. The Fund is exposed to the same risks as the underlying funds in direct proportion to the allocation of its assets among the underlying funds. The Fund typically will invest in a diversified portfolio of underlying funds; however, to the extent that the Fund invests a significant portion of its assets in a single underlying fund it may be more susceptible to risks associated with that fund and its investments. Lord Abbett is the investment adviser for both the Fund and the underlying funds and may be deemed to have a conflict of interest in determining the allocation of the Funds assets among the various underlying funds. In addition, the Funds shareholders will indirectly bear their proportionate share of the underlying funds fees and expenses. PROSPECTUS  THE FUNDS  Portfolio Management Risk: The strategies used by the portfolio management of the Fund and the underlying funds to allocate their respective assets, and the strategies used and investments selected by such portfolio management, may fail to produce the intended results and the Fund and the underlying funds may not achieve their objectives. There can be no assurance that the allocation of Fund assets among the underlying funds or the Funds use of derivatives will maximize returns, minimize risks, or be appropriate for all investors. As a result, the Fund may suffer losses or underperform other funds with the same investment objective or strategies, even in a rising market.  Market Risk: The market values of securities will fluctuate, sometimes sharply and unpredictably, based on overall economic conditions and other factors. Changes in the financial condition of a single issuer can impact a market as a whole. In addition, securities markets are highly dependent on technology and data transfer processes that are subject to imprecision, malfunction, and operational error. These and similar factors may adversely affect a single issuer, a group of issuers, or the market as a whole. Although prices of debt securities tend to rise and fall less dramatically than those of equity securities, they may experience heightened volatility if interest rates rise or the U.S. Federal Reserve continues to curb its bond buying program, for example. In addition, the lower-rated and unrated segments of the municipal bond market can experience significant volatility. A slower-growth or recessionary economic environment could have an adverse effect on the prices of the various securities held by the underlying funds.  Fixed Income Securities Risk: Fixed income securities are subject to risks including interest rate risk, credit risk, and liquidity risk. Interest rate risk is the risk that a rise in prevailing interest rates will cause the price of a fixed rate debt security to fall. Generally, the longer the maturity of a security or weighted average maturity of an underlying fund, the more sensitive its price is to a rise in interest rates. Credit risk is the risk that the issuer of a debt security owned by an underlying fund may fail to make timely payments of principal or interest, or may default on such payments. A debt security may decline in value if the issuer becomes less creditworthy, even when interest rates are falling. These risks are greatest for the underlying funds high yield debt securities, which have lower credit ratings. Liquidity risk is the risk that there may be few available buyers or sellers for a security, preventing an underlying fund from transacting in a timely manner or at an advantageous price, and subjecting the security to greater price fluctuations.  High-Yield Securities Risk: The high-yield, lower-rated bonds in which the underlying funds invest involve greater risks than higher-rated bonds and are considered speculative with respect to the issuers continuing ability to make principal and interest payments. First, there is a greater risk that the bonds PROSPECTUS  THE FUNDS issuer will not make interest or principal payments when due. Some issuers may default as to principal and/or interest payments after an underlying fund purchases their securities. Second, the market for high-yield bonds generally is less liquid than the market for higher-rated securities. Third, during periods of uncertainty or market turmoil, prices of high yield bonds generally decline. These risks may result in losses to the Fund.  Municipal Bond Risk: Municipal bonds are subject to the same risks affecting fixed income securities in general. In addition, the price of municipal bonds may be adversely affected by legislative or political changes, tax rulings, judicial action, changes in market and economic conditions, and the fiscal condition of the municipal issuer. The market for municipal bonds and high yield bonds, in particular, generally is less liquid than other securities markets, which may make it more difficult for an underlying fund to sell its bonds.  Inverse Floaters Risk: The Fund, through the underlying funds, may invest in inverse floaters. An inverse floater is a type of municipal bond derivative instrument with a floating or variable interest rate that moves in the opposite direction of the interest rate on another security, normally the floating rate note. The value and income of an inverse floater generally is more volatile than the value and income of a fixed rate municipal bond. The value and income of an inverse floater generally fall when interest rates rise. Inverse floaters tend to underperform the market for fixed rate municipal bonds in a rising long-term interest rate environment, but may outperform that market when long-term interest rates decline. Inverse floaters have varying degrees of liquidity, and the market for these securities is relatively volatile. An underlying funds net cash investment in inverse floaters is significantly less than the value of the underlying municipal bonds. This creates leverage, which increases as the value of the floaters becomes greater in proportion to the value of the underlying municipal bonds.  Equity Securities Risk: Stock markets may experience significant volatility at times and may fall sharply in response to adverse events. Different segments of the stock market may react differently than other segments and U.S. markets may react differently than foreign markets. Individual investments also may experience dramatic movements in price. Factors that may affect the markets in general or individual stocks include periods of slower growth or recessionary economic conditions, future expectations of poor economic conditions or lack of investor confidence. In addition, individual stocks may be adversely affected by factors such as reduced sales, increased costs or a negative outlook for the future performance of the company. Common stock represents ownership in a company. In claims for assets in a liquidation or bankruptcy and in claims for dividends, common stock has lower priority PROSPECTUS  THE FUNDS than preferred stock and debt securities. If the Fund experiences increased concentration in fewer issuers, industries, or sectors through the underlying funds, the Fund may underperform funds with more diversified portfolios.  Large Company Risk: Larger, more established companies may be unable to respond quickly to certain market developments. In addition, larger companies may have slower rates of growth as compared to successful, but less well-established, smaller companies, especially during market cycles corresponding to periods of economic expansion.  Mid-Sized and Small Company Risk: Investments in mid-sized or small company stocks generally involve greater risks than investments in large company stocks. Mid-sized or small companies may be less able to weather economic shifts or other adverse developments than larger, more established companies. They may have less experienced management and unproven track records. They may rely on limited product lines and have more limited financial resources. These factors may make them more susceptible to setbacks or economic downturns. Mid-sized or small company stocks tend to have fewer shares outstanding and trade less frequently than the stocks of larger companies. In addition, there may be less liquidity in mid-sized or small company stocks, subjecting them to greater price fluctuations than larger company stocks.  Blend Style Risk: The prices of growth stocks may fall dramatically if, for example, the company fails to meet earnings or revenue projections. The prices of value stocks may lag the market for long periods of time if the market fails to recognize the companys worth. By combining both growth and value styles, the portfolio managers seek to diversify these risks and lower the Funds volatility, but there is no assurance this strategy will achieve that result.  Foreign Markets Risk: Investment exposure to foreign (which may include emerging market) issuers generally is subject to the risk that the value of securities issued by foreign issuers may be adversely affected by political, economic and social volatility, lack of transparency, or inadequate regulatory and accounting standards, inadequate exchange control regulations, foreign taxes, higher transaction and other costs, and delays in settlement. A change in the value of a foreign currency relative to the U.S. dollar will change the value of securities held by an underlying fund that are denominated in that foreign currency, including the value of any income distributions payable to the underlying fund as a holder of such securities. In addition, foreign securities may be subject to less trading volume and liquidity, which may lead to greater price fluctuation. Issuers with economic ties to foreign markets may be susceptible to the same risks as issuers organized in foreign markets. PROSPECTUS  THE FUNDS  Emerging Markets Risk: The securities markets of emerging countries tend to be less liquid, especially subject to greater price volatility, have a smaller market capitalization, have less government regulation and may not be subject to as extensive and frequent accounting, financial and other reporting requirements as securities issued in more developed countries. Further, investing in the securities of issuers located in certain emerging countries may present a greater risk of loss resulting from problems in security registration and custody or substantial economic or political disruptions. Companies with economic ties to emerging markets may be susceptible to the same risks as companies organized in emerging markets.  Foreign Currency Risk: Investments in securities denominated in foreign currencies are subject to the risk that those currencies will decline in value relative to the U.S. dollar, or, in the case of hedged positions, that the U.S. dollar will decline relative to the currency being hedged. Currency rates in foreign countries may fluctuate significantly over short periods of time. A decline in the value of foreign currencies relative to the U.S. dollar will reduce the value of securities that are denominated in those currencies. The use of currency-related transactions by an underlying fund involves the risk that Lord Abbett will not accurately predict currency movements, and the underlying funds return could be reduced as a result. Also, it may be difficult or impractical to hedge currency risk in many developing or emerging markets.  Convertible Securities Risk: Certain of the underlying funds may invest in convertible securities. Convertible securities are subject to the risks affecting both equity and fixed income securities, including market, credit, liquidity, and interest rate risk. Convertible securities generally offer lower interest or dividend yields than non-convertible securities of similar quality and less potential for gains or capital appreciation in a rising stock market than equity securities. They tend to be more volatile than other fixed income securities, and the markets for convertible securities may be less liquid than markets for common stocks or bonds. A significant portion of convertible securities have below investment grade credit ratings and are subject to increased credit and liquidity risks. Synthetic convertible securities and convertible structured notes may present a greater degree of market risk, and may be more volatile, less liquid and more difficult to price accurately than less complex securities. These factors may cause an underlying fund to perform poorly compared to other funds, including funds that invest exclusively in fixed income securities.  Derivatives Risk: Investment exposure to derivatives may increase the Funds volatility and/or reduce its returns. Derivatives are subject to the risk that the value of the derivative may not correlate with the value of the underlying security, rate, or index in the manner anticipated by portfolio management. In addition, derivatives involve heightened counterparty, PROSPECTUS  THE FUNDS liquidity, leverage, and other risks. Counterparty risk is the risk that the other party in a transaction may fail to fulfill its contractual obligations, leaving the Fund or an underlying fund to bear the resulting losses. If there is no liquid secondary trading market for derivatives, the Fund or an underlying fund may be unable to sell or otherwise close a derivatives position, exposing it to losses and making it more difficult to value accurately any derivatives in its portfolio. Because derivatives involve a small initial investment relative to the risk assumed (known as leverage), derivatives can magnify losses and increase volatility. Short selling derivatives the Fund does not own involves heightened leverage. This means that the Funds losses will be magnified if the Fund short sells index futures and the reference index later increases in value. The Fund and each underlying fund will be required to identify and earmark permissible liquid assets to cover its obligations under derivative transactions. The Fund and/or an underlying fund may have to liquidate positions before it is desirable to do so in order to fulfill its requirements to provide asset coverage for derivative transactions. The Funds use of derivatives may affect the amount, timing and character of distributions, and may cause the Fund to realize more short-term capital gain and ordinary income than if the Fund did not use derivatives. Furthermore, new regulation may make derivatives more costly, limit their availability, or otherwise adversely affect their value. There is no assurance that the Fund or the underlying funds will be able to employ their derivatives strategies successfully. The impact of derivatives on the performance of the Fund or an underlying fund will depend on the ability to correctly forecast market movements, company and industry valuation levels and trends, changes in foreign exchange rates, and other factors. If such factors are incorrectly forecasted, the performance of the Fund or an underlying fund could suffer. Although hedging may reduce or eliminate losses, it may also reduce or eliminate gains. Convertible Fund As with any investment in a mutual fund, investing in the Fund involves risk, including the risk that you may receive little or no return on your investment. When you redeem your shares, they may be worth more or less than what you paid for them, which means that you may lose a portion or all of the money you invested in the Fund. Before you invest in the Fund, you should carefully evaluate the risks in light of your investment goals. An investment in the Fund held for longer periods over full market cycles typically provides the most favorable results. PROSPECTUS  THE FUNDS The principal risks you assume when investing in the Fund are described below. The Fund attempts to manage these risks through careful security selection, portfolio diversification, and continual portfolio review and analysis, but there can be no assurance or guarantee that these strategies will be successful in reducing risk. Please see the SAI for a further discussion of strategies employed by the Fund and the risks associated with an investment in the Fund.  Portfolio Management Risk: The strategies used and securities selected by the Funds portfolio management may fail to produce the intended result and the Fund may not achieve its objective. The securities selected for the Fund may not perform as well as other securities that were not selected for the Fund. As a result, the Fund may suffer losses or underperform other funds with the same investment objective or strategies, and may generate losses even in a rising market.  Market Risk: The market values of securities will fluctuate, sometimes sharply and unpredictably, based on overall economic conditions and other factors. Changes in the financial condition of a single issuer can impact a market as a whole. In addition, securities markets are highly dependent on technology and data transfer processes that are subject to imprecision, malfunction, and operational error. These and similar factors may adversely affect a single issuer, a group of issuers, or the market as a whole. Although prices of debt securities tend to rise and fall less dramatically than those of equity securities, they may be subject to periods of heightened volatility, for example, if interest rates rise or the U.S. Federal Reserve continues to curb its bond buying program. A slower-growth or recessionary economic environment could have an adverse effect on the prices of the various securities held by the Fund.  Fixed Income Securities Risk: The Fund is subject to the general risks and considerations associated with investing in debt securities, including the risk that issuers will fail to make timely payments of principal or interest. Typically, shorter-term bonds are less volatile than longer-term bonds; however, longer-term bonds typically offer higher yields and more stable interest income than shorter-term bonds. Fixed income securities are subject to risks including interest rate risk, credit risk, and liquidity risk, all of which are described more fully below.  Convertible Securities Risk: Convertible securities are subject to the risks affecting both equity and fixed income securities, including market, credit, liquidity, and interest rate risk. To the extent that a convertible securitys investment value is greater than its conversion value, its price will be likely to increase when interest rates fall and decrease when interest rates rise, with a fixed income security. If the conversion value exceeds the investment value, the price of the convertible security will tend to fluctuate directly with the PROSPECTUS  THE FUNDS price of the underlying equity security. A significant portion of convertible securities have below investment grade credit ratings and are subject to increased credit and liquidity risks.  High-Yield Securities Risk: The credit rating of a companys convertible securities generally is lower than that of its conventional debt securities. Because many convertible securities tend to have credit ratings below investment grade, they present a greater risk than some other fixed income instruments. The high-yield, lower-rated bonds in which the Fund invest involve greater risks than higher-rated bonds and are considered speculative with respect to the issuers continuing ability to make principal and interest payments. First, there is a greater risk that the bonds issuer will not make interest or principal payments when due. Some issuers may default as to principal and/or interest payments after the Fund purchases their securities. Second, the market for high-yield bonds generally is less liquid than the market for higher-rated securities. Third, during periods of uncertainty or market turmoil, prices of high yield bonds generally decline. These risks may result in losses to the Fund.  Credit Risk: The value of a security may decline based on adverse conditions of the issuer, such as management performance, financial difficulties, or reduced demand for the goods and services provided by the issuer. As a result, the issuer of a debt security owned by the Fund may fail to make timely payments of principal or interest, or may default on such payments. If an issuer becomes less creditworthy, a debt security may decline in value, even when interest rates are falling. This risk is greatest for high yield debt securities, which have lower credit ratings. A significant portion of convertible securities have below investment grade credit ratings and are subject to increased credit and liquidity risks. Corporate debt securities generally are subject to greater credit risk than U.S. Government securities. Although certain U.S. Government securities in which the Fund invests are guaranteed as to payments of interest and principal, their market prices are not guaranteed and will fluctuate in response to market movements.  Liquidity Risk: There may be few available buyers or sellers for a security, preventing the Fund from transacting in a timely manner or at an advantageous price, and subjecting the security to greater price fluctuations. Convertible securities tend to be more volatile than other fixed income securities, and the markets for convertible securities may be less liquid than markets for common stocks or bonds.  Interest Rate Risk: A rise in prevailing interest rates generally will cause the price of a fixed rate debt security to fall. Generally, the longer the maturity of a security or weighted average maturity of the Fund, the more sensitive its price is to a rise in interest rates. Typically, periods of volatility and rising PROSPECTUS  THE FUNDS interest rates may lead to increased redemptions and decreased liquidity in the fixed income markets, making it more difficult to sell fixed income holdings to satisfy redemptions.  Call Risk: Many convertible securities are issued with a call feature that allows the issuer of the security to choose when to redeem the security. If a convertible security held by the Fund is called for redemption, the Fund will be required to redeem the security, convert it into the underlying common stock, or sell it to a third party at a time that may be unfavorable to the Fund.  Equity Securities Risk: The value of the Funds equity securities will fluctuate in response to movements in the equity securities market in general and to the changing prospects of the individual companies issuing the securities. This may cause the Fund to produce poor performance relative to other funds, including those that invest exclusively in convertible or other fixed income securities.  Large Company Risk: As compared to smaller successful companies, larger companies may be less able to respond quickly to certain market developments and may have slower rates of growth.  Mid-Sized Company Risk: Securities of mid-sized companies generally involve greater risks than investments in larger companies. Mid-sized companies may have limited management experience or depth, limited access to capital, limited products or services, or operate in markets that have not yet been established. Mid-sized company securities tend to be more volatile and less liquid than equity securities of larger companies.  Foreign Investments Risk: The Funds investment exposure to foreign (which may include emerging market) issuers generally is subject to the risk that the value of securities issued by foreign issuers may be adversely affected by political, economic and social volatility, lack of transparency, or inadequate regulatory and accounting standards, inadequate exchange control regulations, foreign taxes, higher transaction and other costs, and delays in settlement. A change in the value of a foreign currency relative to the U.S. dollar will change the value of securities held by the Fund that are denominated in that foreign currency, including the value of any income distributions payable to the Fund as a holder of such securities. In addition, foreign company securities may be subject to less trading volume and liquidity, which may lead to greater price fluctuation. The Fund may invest in securities of companies that are organized and/or operated in foreign countries but which are traded principally in the U.S. Such investments are not included within the Funds definition of a foreign security even though they are economically tied to foreign countries. As a result, the percentage of the Funds portfolio that is exposed to foreign market risks may exceed the PROSPECTUS  THE FUNDS percentage of the Funds assets that the Fund defines as representing foreign securities. Emerging market securities generally are more volatile than other foreign securities, and are subject to greater liquidity, regulatory, and political risks.  Foreign Currency Risk: Investments in foreign currencies or securities denominated in foreign currencies are subject to the risk that those currencies will decline in value relative to the U.S. dollar, or in the case of hedged positions, that the U.S. dollar will decline relative to the currency being hedged. The Fund may engage in foreign currency transactions to attempt to protect the Fund from adverse currency movements. Such transactions include the risk that Lord Abbett will not accurately predict currency movements. As a result, the Fund may experience significant losses or see its return reduced. Also, it may be difficult or impractical to hedge currency risk in many emerging market countries.  Derivatives Risk: Derivatives are subject to certain risks, including the risk that the value of the derivative may not correlate with the value of the underlying security, rate, or index in the manner anticipated by portfolio management. Derivatives may be more sensitive to changes in economic or market conditions and may become illiquid. Derivatives are subject to leverage risk, which may increase the Funds volatility, and counterparty risk, which means that the counterparty may fail to perform its obligations under the derivative contract. Because derivatives may involve a small amount of cash relative to the total amount of the transaction (known as leverage), the magnitude of losses from derivatives may be greater than the amount originally invested by the Fund in the derivative instrument. The Funds use of leverage may make the Fund more volatile. The Fund will be required to identify and earmark permissible liquid assets to cover its obligations under these transactions. The Fund may have to liquidate positions before it is desirable to do so in order to fulfill its requirements to provide asset coverage for derivative transactions. The Funds use of derivatives may affect the amount, timing and character of distributions, and may cause the Fund to realize more short-term capital gain and ordinary income than if the Fund did not use derivatives. There is no assurance that the Fund will be able to employ its derivatives strategy successfully. Whether the Funds use of derivatives is successful will depend on, among other things, the Funds ability to correctly forecast market movements, company and industry valuation levels and trends, changes in foreign exchange rates, and other factors. If the Fund incorrectly forecasts these and other factors, the Funds performance could suffer. Although hedging may reduce or eliminate losses, it also may reduce or eliminate gains. PROSPECTUS  THE FUNDS  High Portfolio Turnover Risk: High portfolio turnover may result in increased brokerage fees or other transaction costs. These costs are not reflected in the Funds annual operating expenses or in the expense example, but they can reduce the Funds investment performance. If the Fund realizes capital gains when it sells investments, it generally must pay those gains to shareholders, resulting in higher taxes when Fund shares are held in a taxable account. The Financial Highlights table at the end of the prospectus shows the Funds portfolio turnover rate during the past fiscal periods. Core Fixed Income Fund As with any investment in a mutual fund, investing in the Fund involves risk, including the risk that you may receive little or no return on your investment. When you redeem your shares, they may be worth more or less than what you paid for them, which means that you may lose a portion or all of the money you invested in the Fund. Before you invest in the Fund, you should carefully evaluate the risks in light of your investment goals. An investment in the Fund held for longer periods over full market cycles typically provides the most favorable results. The principal risks you assume when investing in the Fund are described below. The Fund attempts to manage these risks through careful security selection, portfolio diversification, and continual portfolio review and analysis, but there can be no assurance or guarantee that these strategies will be successful in reducing risk. Please see the SAI for a further discussion of strategies employed by the Fund and the risks associated with an investment in the Fund.  Portfolio Management Risk: The strategies used and securities selected by the Funds portfolio management may fail to produce the intended result and the Fund may not achieve its objective. The securities selected for the Fund may not perform as well as other securities that were not selected for the Fund. As a result, the Fund may suffer losses or underperform other funds with the same investment objective or strategies, and may generate losses even in a rising market.  Market Risk: The market values of securities will fluctuate, sometimes sharply and unpredictably, based on overall economic conditions and other factors. Changes in the financial condition of a single issuer can impact a market as a whole. In addition, securities markets are highly dependent on technology and data transfer processes that are subject to imprecision, malfunction, and operational error. These and similar factors may adversely affect a single issuer, a group of issuers, or the market as a whole. Although prices of debt securities tend to rise and fall less dramatically than those of equity securities, they may be subject to periods of heightened volatility, for example, if interest rates rise or the U.S. Federal Reserve continues to curb its PROSPECTUS  THE FUNDS bond buying program. A slower-growth or recessionary economic environment could have an adverse effect on the prices of the various securities held by the Fund.  Fixed Income Securities Risk: The Fund is subject to the general risks and considerations associated with investing in fixed income securities, including the risk that issuers will fail to make timely payments of principal or interest. Typically, shorter-term bonds are less volatile than longer-term bonds; however, longer- term bonds typically offer higher yields and more stable interest income than shorter-term bonds. Fixed income securities are subject to risks including interest rate risk, credit risk, and liquidity risk, all of which are described more fully below.  Credit Risk: The value of a security may decline based on adverse conditions of the issuer, such as management performance, financial difficulties, or reduced demand for the goods and services provided by the issuer. As a result, the issuer of a fixed income security owned by the Fund may fail to make timely payments of principal or interest, or may default on such payments. If an issuer becomes less creditworthy, a debt security may decline in value, even when interest rates are falling. This risk is greatest for high yield fixed income securities, which have lower credit ratings. Corporate fixed income securities generally are subject to greater credit risk than U.S. Government securities. Although certain U.S. Government securities in which the Fund invests are guaranteed as to payments of interest and principal, their market prices are not guaranteed and will fluctuate in response to market movements.  Liquidity Risk: There may be few available buyers or sellers for a security, preventing the Fund from transacting in a timely manner or at an advantageous price, and subjecting the security to greater price fluctuations.  Interest Rate Risk: A rise in prevailing interest rates generally will cause the price of a fixed rate debt security to fall. Generally, the longer the maturity of a security or weighted average maturity of the Fund, the more sensitive its price is to a rise in interest rates. Typically, periods of volatility and rising interest rates may lead to increased redemptions and decreased liquidity in the fixed income markets, making it more difficult to sell fixed income holdings to satisfy redemptions.  Government Securities Risk: The Fund invests in securities issued or guaranteed by the U.S. government or its agencies and instrumentalities (such as Ginnie Mae, Fannie Mae or Freddie Mac securities). Securities issued or guaranteed by Ginnie Mae, Fannie Mae or Freddie Mac are not issued directly by the U.S. government. Ginnie Mae is a wholly-owned U.S. corporation that is authorized to guarantee, with the full faith and credit of the U.S. government, the timely payment of principal and interest of its PROSPECTUS  THE FUNDS securities. By contrast, securities issued or guaranteed by U.S. government-related organizations such as Fannie Mae and Freddie Mac are not backed by the full faith and credit of the U.S. government. No assurance can be given that the U.S. government would provide financial support to its agencies and instrumentalities if not required to do so by law.  Mortgage-Related and Other Asset-Backed Securities Risk: The mortgage- and asset-backed securities in which the Fund invests may be particularly sensitive to changes in economic conditions, including delinquencies and/or defaults, and changes in prevailing interest rates. Like other debt securities, when interest rates rise, the value of mortgage- and other asset-backed securities generally will decline; however, when interest rates are declining, the value of mortgage-related securities with prepayment features may not increase as much as other fixed income securities. Alternatively, rising interest rates may cause prepayments to occur at a slower-than-expected rate, extending the duration of a security and typically reducing its value. Early repayment of principal on some mortgage-related securities may deprive the Fund of income payments above current market rates. The payment rate thus will affect the price and volatility of a mortgage- related security. The value of some mortgage-related and other asset-backed securities may fluctuate in response to the markets perception of the creditworthiness of the issuers. Additionally, although mortgages and mortgage-related securities generally are supported by some form of government or private guarantee and/or insurance, there is no assurance that private guarantors or insurers will meet their obligations.  Inflation-Linked Investments Risk: The Fund may invest in Treasury Inflation Protected Securities (TIPS), which are U.S. government bonds whose principal automatically is adjusted for inflation as measured by the Consumer Price Index for All Urban Consumers (CPI-U), and other inflation-indexed securities issued by the U.S. Department of Treasury. Unlike traditional fixed income securities, the principal and interest payments of inflation-linked investments are adjusted periodically based on the inflation rate. The value of the Funds inflation-linked investments may be vulnerable to changes in expectations of inflation or interest rates and there is no guarantee that the Funds use of these instruments will be successful.  Foreign Investments Risk: The Funds investment exposure to foreign (which may include emerging market) issuers generally is subject to the risk that the value of securities issued by foreign issuers may be adversely affected by political, economic and social volatility, lack of transparency, or inadequate regulatory and accounting standards, inadequate exchange control regulations, foreign taxes, higher transaction and other costs, and delays in settlement. A change in the value of a foreign currency relative to the U.S. dollar will change the value of securities held by the Fund that are PROSPECTUS  THE FUNDS denominated in that foreign currency, including the value of any income distributions payable to the Fund as a holder of such securities. In addition, foreign company securities may be subject to less trading volume and liquidity, which may lead to greater price fluctuation. The Fund may invest in securities of companies that are organized and/or operated in foreign countries but which are denominated in U.S. dollars. Such investments are not included within the Funds definition of a foreign security even though they are economically tied to foreign countries. As a result, the percentage of the Funds portfolio that is exposed to foreign market risks may exceed the percentage of the Funds assets that the Fund defines as representing foreign securities. Emerging market securities generally are more volatile than other foreign securities, and are subject to greater liquidity, regulatory, and political risks.  Senior Loan Risk: The Funds investments in floating or adjustable rate senior loans are subject to increased credit and liquidity risks. The prices of senior loans also may be adversely affected by supply-demand imbalances caused by conditions within the senior loan market or in other markets that have an impact on the value of senior loans. The frequency and magnitude of such changes cannot be predicted. The Fund may invest primarily in senior loans that are rated below investment grade or, if unrated, deemed by Lord Abbett to be the equivalent of below investment grade securities. Below investment grade senior loans, as in the case of high-yield debt securities, or junk bonds, usually are more credit sensitive than interest rate sensitive, although the value of these instruments may be impacted by broader interest rate swings in the overall fixed income market.  Derivatives Risk: Derivatives are subject to certain risks, including the risk that the value of the derivative may not correlate with the value of the underlying security, rate, or index in the manner anticipated by portfolio management. Derivatives may be more sensitive to changes in economic or market conditions and may become illiquid. Derivatives are subject to leverage risk, which may increase the Funds volatility, and counterparty risk, which means that the counterparty may fail to perform its obligations under the derivative contract. Because derivatives may involve a small amount of cash relative to the total amount of the transaction (known as leverage), the magnitude of losses from derivatives may be greater than the amount originally invested by the Fund in the derivative instrument. The Funds use of leverage may make the Fund more volatile. The Fund will be required to identify and earmark permissible liquid assets to cover its obligations under these transactions. The Fund may have to liquidate positions before it is desirable to do so in order to fulfill its requirements to provide asset coverage for derivative transactions. The Funds use of derivatives may affect the amount, timing and character of PROSPECTUS  THE FUNDS distributions, and may cause the Fund to realize more short-term capital gain and ordinary income than if the Fund did not use derivatives. There is no assurance that the Fund will be able to employ its derivatives strategy successfully. Whether the Funds use of derivatives is successful will depend on, among other things, the Funds ability to correctly forecast market movements, company and industry valuation levels and trends, changes in foreign exchange rates, and other factors. If the Fund incorrectly forecasts these and other factors, the Funds performance could suffer. Although hedging may reduce or eliminate losses, it also may reduce or eliminate gains.  High Portfolio Turnover Risk: High portfolio turnover may result in increased brokerage fees or other transaction costs. These costs are not reflected in the Funds annual operating expenses or in the expense example, but they can reduce the Funds investment performance. If the Fund realizes capital gains when it sells investments, it generally must pay those gains to shareholders, resulting in higher taxes when Fund shares are held in a taxable account. The Financial Highlights table at the end of the prospectus shows the Funds portfolio turnover rate during the past fiscal periods. Floating Rate Fund As with any investment in a mutual fund, investing in the Fund involves risk, including the risk that you may receive little or no return on your investment. When you redeem your shares, they may be worth more or less than what you paid for them, which means that you may lose a portion or all of the money you invested in the Fund. Before you invest in the Fund, you should carefully evaluate the risks in light of your investment goals. An investment in the Fund held for longer periods over full market cycles typically provides the most favorable results. The principal risks you assume when investing in the Fund are described below. The Fund attempts to manage these risks through careful security selection, portfolio diversification, and continual portfolio review and analysis, but there can be no assurance or guarantee that these strategies will be successful in reducing risk. Please see the SAI for a further discussion of strategies employed by the Fund and the risks associated with an investment in the Fund.  Portfolio Management Risk: The strategies used and securities selected by the Funds portfolio management may fail to produce the intended result and the Fund may not achieve its objective. The securities selected for the Fund may not perform as well as other securities that were not selected for the Fund. As a result, the Fund may suffer losses or underperform other funds with the same investment objective or strategies, and may generate losses even in a rising market. PROSPECTUS  THE FUNDS  Market Risk: The market values of securities will fluctuate, sometimes sharply and unpredictably, based on overall economic conditions and other factors. Changes in the financial condition of a single issuer can impact a market as a whole. In addition, securities markets are highly dependent on technology and data transfer processes that are subject to imprecision, malfunction, and operational error. These and similar factors may adversely affect a single issuer, a group of issuers, or the market as a whole. Although prices of debt securities tend to rise and fall less dramatically than those of equity securities, they may be subject to periods of heightened volatility, for example, if interest rates rise or the U.S. Federal Reserve continues to curb its bond buying program. A slower-growth or recessionary economic environment could have an adverse effect on the prices of the various securities held by the Fund.  Fixed Income Securities Risk: The Fund is subject to the general risks and considerations associated with investing in debt securities, including the risk that issuers will fail to make timely payments of principal or interest. Typically, shorter-term bonds are less volatile than longer-term bonds; however, longer-term bonds typically offer higher yields and more stable interest income than shorter-term bonds. Fixed income securities are subject to risks including interest rate risk, credit risk, and liquidity risk, all of which are described more fully below.  Senior Loan Risk: The Funds investments in floating or adjustable rate senior loans are subject to increased credit and liquidity risks. Below investment grade senior loans, like high-yield debt securities, or junk bonds, usually are more credit sensitive than interest rate sensitive, although the value of these instruments may be affected by broader interest rate swings in the overall fixed income market. Senior loans may be subject to structural subordination and, although the loans may be senior to equity and other debt securities in the borrowers capital structure, the loans may be subordinated to other obligations of the borrower or its subsidiaries.  High-Yield Securities Risk: Changes in economic conditions or other circumstances are more likely to reduce the capacity of issuers of high-yield debt securities, or junk bonds, to make principal and interest payments. Such companies are more likely to default on their payments of interest and principal owed than issuers of investment grade bonds, and such defaults could reduce the Funds returns and income distributions. An economic downturn generally leads to a higher non-payment rate, and a loan or other debt obligation may lose significant value before a default occurs. Lower-rated investments also may be subject to greater price volatility than higher-rated investments. Moreover, the specific collateral used to secure a loan may decline in value or become illiquid, which would adversely affect the loans value. PROSPECTUS  THE FUNDS  Issuer or Credit Risk: The value of a security may decline based on adverse conditions of the issuer, such as management performance, financial difficulties, or reduced demand for the goods and services provided by the issuer. As a result, the issuer of a debt security owned by the Fund may fail to make timely payments of principal or interest, or may default on such payments. If an issuer becomes less creditworthy, a debt security may decline in value, even when interest rates are falling. This risk is greatest for the Funds high yield debt securities, which have lower credit ratings. Corporate debt securities generally are subject to greater credit risk than U.S. Government securities. Although certain U.S. Government securities in which the Fund invests are guaranteed as to payments of interest and principal, their market prices are not guaranteed and will fluctuate in response to market movements.  Liquidity Risk: Because senior loans may have a limited trading market and may be subject to extended settlement periods, liquidity risk is more pronounced for the Fund than for funds that invest primarily in other types of fixed income instruments. In addition, senior loans may be more difficult to value and the Fund may have difficulty disposing of them in a timely manner and/or for a reasonable price. The prices of senior loans also may be adversely affected by supply-demand imbalances caused by conditions within the senior loan market or in other markets that have an impact on the value of senior loans. The frequency and magnitude of such changes cannot be predicted.  Interest Rate Risk: A rise in prevailing interest rates generally will cause the price of a fixed rate debt security to fall. Generally, the longer the maturity of a security or weighted average maturity of the Fund, the more sensitive its price is to a rise in interest rates. The interest rates on senior loans adjust periodically and may not correlate to prevailing interest rates during the periods between rate adjustments. Typically, periods of volatility and rising interest rates may lead to increased redemptions and decreased liquidity in the fixed income markets, making it more difficult to sell fixed income holdings to satisfy redemptions.  Foreign Investments Risk: The Funds investment exposure to foreign (which may include emerging market) issuers generally is subject to the risk that the value of securities issued by foreign issuers may be adversely affected by political, economic and social volatility, lack of transparency, or inadequate regulatory and accounting standards, inadequate exchange control regulations, foreign taxes, higher transaction and other costs, and delays in settlement. A change in the value of a foreign currency relative to the U.S. dollar will change the value of securities held by the Fund that are denominated in that foreign currency, including the value of any income distributions payable to the Fund as a holder of such securities. In addition, PROSPECTUS  THE FUNDS foreign company securities may be subject to less trading volume and liquidity, which may lead to greater price fluctuation. The Fund may invest in loans of obligors incorporated in a foreign country but whose business operations are primarily conducted in the United States and whose securities may be principally traded on a foreign exchange and/or denominated in a foreign currency. Likewise, the Fund may invest in securities (other than loans) of issuers organized in the United States but whose business operations take place in a foreign country and whose securities may be principally traded on a foreign exchange and/or denominated in a foreign currency. In both cases, such investments are not included within the Funds definition of a foreign security even though they are economically tied to foreign countries. As a result, the percentage of the Funds portfolio that is exposed to foreign market risks may exceed the percentage of the Funds assets that the Fund defines as representing foreign securities. Emerging market securities generally are more volatile than other foreign securities, and are subject to greater liquidity, regulatory, and political risks.  Derivatives Risk: Derivatives are subject to certain risks, including the risk that the value of the derivative may not correlate with the value of the underlying security, rate, or index in the manner anticipated by portfolio management. Derivatives may be more sensitive to changes in economic or market conditions and may become illiquid. Derivatives are subject to leverage risk, which may increase the Funds volatility, and counterparty risk, which means that the counterparty may fail to perform its obligations under the derivative contract. Because derivatives may involve a small amount of cash relative to the total amount of the transaction (known as leverage), the magnitude of losses from derivatives may be greater than the amount originally invested by the Fund in the derivative instrument. The Funds use of leverage may make the Fund more volatile. The Fund will be required to identify and earmark permissible liquid assets to cover its obligations under these transactions. The Fund may have to liquidate positions before it is desirable to do so in order to fulfill its requirements to provide asset coverage for derivative transactions. The Funds use of derivatives may affect the amount, timing and character of distributions, and may cause the Fund to realize more short-term capital gain and ordinary income than if the Fund did not use derivatives. There is no assurance that the Fund will be able to employ its derivatives strategy successfully. Whether the Funds use of derivatives is successful will depend on, among other things, the Funds ability to correctly forecast market movements, company and industry valuation levels and trends, changes in foreign exchange rates, and other factors. If the Fund incorrectly forecasts these and other factors, the Funds performance could suffer. Although hedging may reduce or eliminate losses, it also may reduce or eliminate gains. PROSPECTUS  THE FUNDS High Yield Fund As with any investment in a mutual fund, investing in the Fund involves risk, including the risk that you may receive little or no return on your investment. When you redeem your shares, they may be worth more or less than what you paid for them, which means that you may lose a portion or all of the money you invested in the Fund. Before you invest in the Fund, you should carefully evaluate the risks in light of your investment goals. An investment in the Fund held for longer periods over full market cycles typically provides the most favorable results. The principal risks you assume when investing in the Fund are described below. The Fund attempts to manage these risks through careful security selection, portfolio diversification, and continual portfolio review and analysis, but there can be no assurance or guarantee that these strategies will be successful in reducing risk. Please see the SAI for a further discussion of strategies employed by the Fund and the risks associated with an investment in the Fund.  Portfolio Management Risk: The strategies used and securities selected by the Funds portfolio management may fail to produce the intended result and the Fund may not achieve its objective. The securities selected for the Fund may not perform as well as other securities that were not selected for the Fund. As a result, the Fund may suffer losses or underperform other funds with the same investment objective or strategies, and may generate losses even in a rising market.  Market Risk: The market values of securities will fluctuate, sometimes sharply and unpredictably, based on overall economic conditions and other factors. Changes in the financial condition of a single issuer can impact a market as a whole. In addition, securities markets are highly dependent on technology and data transfer processes that are subject to imprecision, malfunction, and operational error. These and similar factors may adversely affect a single issuer, a group of issuers, or the market as a whole. Although prices of debt securities tend to rise and fall less dramatically than those of equity securities, they may be subject to periods of heightened volatility, for example, if interest rates rise or the U.S. Federal Reserve continues to curb its bond buying program. A slower-growth or recessionary economic environment could have an adverse effect on the prices of the various securities held by the Fund.  Fixed Income Securities Risk: The Fund is subject to the general risks and considerations associated with investing in debt securities, including the risk that issuers will fail to make timely payments of principal or interest. Typically, shorter-term bonds are less volatile than longer-term bonds; however, longer-term bonds typically offer higher yields and more stable PROSPECTUS  THE FUNDS interest income than shorter-term bonds. Fixed income securities are subject to risks including interest rate risk, credit risk, and liquidity risk, all of which are described more fully below.  High-Yield Securities Risk: The high-yield, lower-rated bonds in which the Fund invests involve greater risks than higher-rated bonds and are considered speculative with respect to the issuers continuing ability to make principal and interest payments. First, there is a greater risk that the bonds issuer will not make interest or principal payments when due. Some issuers may default as to principal and/or interest payments after the Fund purchases their securities. Second, the market for high-yield bonds generally is less liquid than the market for higher-rated securities. Third, during periods of uncertainty or market turmoil, prices of high-yield bonds generally decline. These risks may result in losses to the Fund.  Issuer or Credit Risk: The value of a security may decline based on adverse conditions of the issuer, such as management performance, financial difficulties, or reduced demand for the goods and services provided by the issuer. As a result, the issuer of a debt security owned by the Fund may fail to make timely payments of principal or interest, or may default on such payments. If an issuer becomes less creditworthy, a debt security may decline in value, even when interest rates are falling. This risk is greatest for the Funds high yield debt securities, which have lower credit ratings. Corporate debt securities generally are subject to greater credit risk than U.S. Government securities. Although certain U.S. Government securities in which the Fund invests are guaranteed as to payments of interest and principal, their market prices are not guaranteed and will fluctuate in response to market movements.  Liquidity Risk: There may be few available buyers or sellers for a security, preventing the Fund from transacting in a timely manner or at an advantageous price, and subjecting the security to greater price fluctuations. The market for high-yield bonds generally is less liquid than the market for higher-rated securities.  Interest Rate Risk: A rise in prevailing interest rates generally will cause the price of a fixed rate debt security to fall. Generally, the longer the maturity of a security or weighted average maturity of the Fund, the more sensitive its price is to a rise in interest rates. Typically, periods of volatility and rising interest rates may lead to increased redemptions and decreased liquidity in the fixed income markets, making it more difficult to sell fixed income holdings to satisfy redemptions.  Convertible Securities Risk: Convertible securities are subject to the risks affecting both equity and fixed income securities, including market, credit, liquidity, and interest rate risk. Convertible securities generally offer lower PROSPECTUS  THE FUNDS interest or dividend yields than non-convertible securities of similar quality and less potential for gains or capital appreciation in a rising stock market than equity securities. They tend to be more volatile than other fixed income securities, and the markets for convertible securities may be less liquid than markets for common stocks or bonds. A significant portion of convertible securities have below investment grade credit ratings and are subject to increased credit and liquidity risks. Synthetic convertible securities and convertible structured notes may present a greater degree of market risk, and may be more volatile, less liquid and more difficult to price accurately than less complex securities. These factors may cause the Fund to perform poorly compared to other funds, including funds that invest exclusively in fixed income securities.  Equity Securities Risk: The value of the Funds equity securities will fluctuate in response to movements in the equity securities market in general and to the changing prospects of the individual companies issuing the securities. This may cause the Fund to produce poor performance relative to other funds, including those that invest to a lesser extent in equity securities.  Municipal Securities Risk: Government actions, including actions by local, state and regional governments, could have an adverse effect on municipal bond prices. In addition, the Funds performance may be affected by local, state, and regional factors depending on the states in which the Funds investments are issued. These factors may, for example, include economic or political developments, erosion of the tax base and the possibility of credit problems. Certain state and local governments and other government issuers suffered significant drops in revenues coinciding with the last U.S. economic recession, resulting in a very difficult period for state and local governments. Even after the national economy emerged from the recession, many states continue to suffer fiscal pressure caused by declines in tax revenues.  Government Securities Risk: The Fund invests in securities issued or guaranteed by the U.S. government or its agencies and instrumentalities (such as Ginnie Mae, Fannie Mae or Freddie Mac securities). Securities issued or guaranteed by Ginnie Mae, Fannie Mae or Freddie Mac are not issued directly by the U.S. government. Ginnie Mae is a wholly-owned U.S. corporation that is authorized to guarantee, with the full faith and credit of the U.S. government, the timely payment of principal and interest of its securities. By contrast, securities issued or guaranteed by U.S. government-related organizations such as Fannie Mae and Freddie Mac are not backed by the full faith and credit of the U.S. government. No assurance can be given that the U.S. government would provide financial support to its agencies and instrumentalities if not required to do so by law. PROSPECTUS  THE FUNDS  Mortgage-Related and Other Asset-Backed Securities Risk: The mortgage- and asset-backed securities in which the Fund invests may be particularly sensitive to changes in economic conditions, including delinquencies and/or defaults, and changes in prevailing interest rates. Like other debt securities, when interest rates rise, the value of mortgage- and other asset-backed securities generally will decline; however, when interest rates are declining, the value of mortgage-related securities with prepayment features may not increase as much as other fixed income securities. Alternatively, rising interest rates may cause prepayments to occur at a slower-than-expected rate, extending the duration of a security and typically reducing its value. Early repayment of principal on some mortgage-related securities may deprive the Fund of income payments above current market rates. The payment rate thus will affect the price and volatility of a mortgage- related security. The value of some mortgage-related and other asset-backed securities may fluctuate in response to the markets perception of the creditworthiness of the issuers. Additionally, although mortgages and mortgage-related securities generally are supported by some form of government or private guarantee and/or insurance, there is no assurance that private guarantors or insurers will meet their obligations.  Foreign Investments Risk: The Funds investment exposure to foreign (which may include emerging market) issuers generally is subject to the risk that the value of securities issued by foreign issuers may be adversely affected by political, economic and social volatility, lack of transparency, or inadequate regulatory and accounting standards, inadequate exchange control regulations, foreign taxes, higher transaction and other costs, and delays in settlement. A change in the value of a foreign currency relative to the U.S. dollar will change the value of securities held by the Fund that are denominated in that foreign currency, including the value of any income distributions payable to the Fund as a holder of such securities. In addition, foreign company securities may be subject to less trading volume and liquidity, which may lead to greater price fluctuation. The Fund may invest in securities of companies that are organized and/or operated in foreign countries but which are traded principally in the U.S. Such investments are not included within the Funds definition of a foreign security even though they are economically tied to foreign countries. As a result, the percentage of the Funds portfolio that is exposed to foreign market risks may exceed the percentage of the Funds assets that the Fund defines as representing foreign securities. Emerging market securities generally are more volatile than other foreign securities, and are subject to greater liquidity, regulatory, and political risks.  Foreign Currency Risk: Investments in foreign currencies or securities denominated in foreign currencies are subject to the risk that those currencies will decline in value relative to the U.S. dollar, or in the case of hedged PROSPECTUS  THE FUNDS positions, that the U.S. dollar will decline relative to the currency being hedged. The Fund may engage in foreign currency transactions to attempt to protect the Fund from adverse currency movements. Such transactions include the risk that Lord Abbett will not accurately predict currency movements. As a result, the Fund may experience significant losses or see its return reduced. Also, it may be difficult or impractical to hedge currency risk in many emerging market countries.  Senior Loan Risk: The Funds investments in floating or adjustable rate senior loans are subject to increased credit and liquidity risks. The prices of senior loans also may be adversely affected by supply-demand imbalances caused by conditions within the senior loan market or in other markets that have an impact on the value of senior loans. The frequency and magnitude of such changes cannot be predicted. The Fund may invest primarily in senior loans that are rated below investment grade or, if unrated, deemed by Lord Abbett to be the equivalent of below investment grade securities. Below investment grade senior loans, as in the case of high-yield debt securities, or junk bonds, usually are more credit sensitive than interest rate sensitive, although the value of these instruments may be impacted by broader interest rate swings in the overall fixed income market.  Derivatives Risk: Derivatives are subject to certain risks, including the risk that the value of the derivative may not correlate with the value of the underlying security, rate, or index in the manner anticipated by portfolio management. Derivatives may be more sensitive to changes in economic or market conditions and may become illiquid. Derivatives are subject to leverage risk, which may increase the Funds volatility, and counterparty risk, which means that the counterparty may fail to perform its obligations under the derivative contract. Because derivatives may involve a small amount of cash relative to the total amount of the transaction (known as leverage), the magnitude of losses from derivatives may be greater than the amount originally invested by the Fund in the derivative instrument. The Funds use of leverage may make the Fund more volatile. The Fund will be required to identify and earmark permissible liquid assets to cover its obligations under these transactions. The Fund may have to liquidate positions before it is desirable to do so in order to fulfill its requirements to provide asset coverage for derivative transactions. The Funds use of derivatives may affect the amount, timing and character of distributions, and may cause the Fund to realize more short-term capital gain and ordinary income than if the Fund did not use derivatives. There is no assurance that the Fund will be able to employ its derivatives strategy successfully. Whether the Funds use of derivatives is successful will depend on, among other things, the Funds ability to correctly forecast market movements, company and industry valuation levels and trends, changes in PROSPECTUS  THE FUNDS foreign exchange rates, and other factors. If the Fund incorrectly forecasts these and other factors, the Funds performance could suffer. Although hedging may reduce or eliminate losses, it also may reduce or eliminate gains.  High Portfolio Turnover Risk: High portfolio turnover may result in increased brokerage fees or other transaction costs. These costs are not reflected in the Funds annual operating expenses or in the expense example, but they can reduce the Funds investment performance. If the Fund realizes capital gains when it sells investments, it generally must pay those gains to shareholders, resulting in higher taxes when Fund shares are held in a taxable account. The Financial Highlights table at the end of the prospectus shows the Funds portfolio turnover rate during the past fiscal periods. Income Fund As with any investment in a mutual fund, investing in the Fund involves risk, including the risk that you may receive little or no return on your investment. When you redeem your shares, they may be worth more or less than what you paid for them, which means that you may lose a portion or all of the money you invested in the Fund. Before you invest in the Fund, you should carefully evaluate the risks in light of your investment goals. An investment in the Fund held for longer periods over full market cycles typically provides the most favorable results. The principal risks you assume when investing in the Fund are described below. The Fund attempts to manage these risks through careful security selection, portfolio diversification, and continual portfolio review and analysis, but there can be no assurance or guarantee that these strategies will be successful in reducing risk. Please see the SAI for a further discussion of strategies employed by the Fund and the risks associated with an investment in the Fund.  Portfolio Management Risk: The strategies used and securities selected by the Funds portfolio management may fail to produce the intended result and the Fund may not achieve its objective. The securities selected for the Fund may not perform as well as other securities that were not selected for the Fund. As a result, the Fund may suffer losses or underperform other funds with the same investment objective or strategies, and may generate losses even in a rising market.  Market Risk: The market values of securities will fluctuate, sometimes sharply and unpredictably, based on overall economic conditions and other factors. Changes in the financial condition of a single issuer can impact a market as a whole. In addition, securities markets are highly dependent on technology and data transfer processes that are subject to imprecision, malfunction, and operational error. These and similar factors may adversely affect a single issuer, a group of issuers, or the market as a whole. Although PROSPECTUS  THE FUNDS prices of debt securities tend to rise and fall less dramatically than those of equity securities, they may be subject to periods of heightened volatility, for example, if interest rates rise or the U.S. Federal Reserve continues to curb its bond buying program. A slower-growth or recessionary economic environment could have an adverse effect on the prices of the various securities held by the Fund.  Fixed Income Securities Risk: The Fund is subject to the general risks and considerations associated with investing in debt securities, including the risk that issuers will fail to make timely payments of principal or interest. Typically, shorter-term bonds are less volatile than longer-term bonds; however, longer-term bonds typically offer higher yields and more stable interest income than shorter-term bonds. Fixed income securities are subject to risks including interest rate risk, credit risk, and liquidity risk, all of which are described more fully below.  High-Yield Securities Risk: The high-yield, lower-rated bonds in which the Fund invest involve greater risks than higher-rated bonds and are considered speculative with respect to the issuers continuing ability to make principal and interest payments. First, there is a greater risk that the bonds issuer will not make interest or principal payments when due. Some issuers may default as to principal and/or interest payments after the Fund purchases their securities. Second, the market for high-yield bonds generally is less liquid than the market for higher-rated securities. Third, during periods of uncertainty or market turmoil, prices of high yield bonds generally decline. These risks may result in losses to the Fund.  Issuer or Credit Risk: The value of a security may decline based on adverse conditions of the issuer, such as management performance, financial difficulties, or reduced demand for the goods and services provided by the issuer. As a result, the issuer of a debt security owned by the Fund may fail to make timely payments of principal or interest, or may default on such payments. If an issuer becomes less creditworthy, a debt security may decline in value, even when interest rates are falling. This risk is greatest for the Funds high yield debt securities, which have lower credit ratings. Corporate debt securities generally are subject to greater credit risk than U.S. Government securities. Although certain U.S. Government securities in which the Fund invests are guaranteed as to payments of interest and principal, their market prices are not guaranteed and will fluctuate in response to market movements.  Liquidity Risk: There may be few available buyers or sellers for a security, preventing the Fund from transacting in a timely manner or at an advantageous price, and subjecting the security to greater price fluctuations. PROSPECTUS  THE FUNDS  Interest Rate Risk: A rise in prevailing interest rates generally will cause the price of a fixed rate debt security to fall. Generally, the longer the maturity of a security or weighted average maturity of the Fund, the more sensitive its price is to a rise in interest rates. Typically, periods of volatility and rising interest rates may lead to increased redemptions and decreased liquidity in the fixed income markets, making it more difficult to sell fixed income holdings to satisfy redemptions.  Government Securities Risk: The Fund invests in securities issued or guaranteed by the U.S. government or its agencies and instrumentalities (such as Ginnie Mae, Fannie Mae or Freddie Mac securities). Securities issued or guaranteed by Ginnie Mae, Fannie Mae or Freddie Mac are not issued directly by the U.S. government. Ginnie Mae is a wholly-owned U.S. corporation that is authorized to guarantee, with the full faith and credit of the U.S. government, the timely payment of principal and interest of its securities. By contrast, securities issued or guaranteed by U.S. government-related organizations such as Fannie Mae and Freddie Mac are not backed by the full faith and credit of the U.S. government. No assurance can be given that the U.S. government would provide financial support to its agencies and instrumentalities if not required to do so by law.  Mortgage-Related and Other Asset-Backed Securities Risk: The mortgage- and asset-backed securities in which the Fund invests may be particularly sensitive to changes in economic conditions, including delinquencies and/or defaults, and changes in prevailing interest rates. Like other debt securities, when interest rates rise, the value of mortgage- and other asset-backed securities generally will decline; however, when interest rates are declining, the value of mortgage-related securities with prepayment features may not increase as much as other fixed income securities. Alternatively, rising interest rates may cause prepayments to occur at a slower-than-expected rate, extending the duration of a security and typically reducing its value. Early repayment of principal on some mortgage-related securities may deprive the Fund of income payments above current market rates. The payment rate thus will affect the price and volatility of a mortgage- related security. The value of some mortgage-related and other asset-backed securities may fluctuate in response to the markets perception of the creditworthiness of the issuers. Additionally, although mortgages and mortgage-related securities generally are supported by some form of government or private guarantee and/or insurance, there is no assurance that private guarantors or insurers will meet their obligations.  Inflation-Linked Investments Risk: The Fund may invest in Treasury Inflation Protected Securities (TIPS), which are U.S. government bonds whose principal automatically is adjusted for inflation as measured by the Consumer Price Index for All Urban Consumers (CPI-U), and other PROSPECTUS  THE FUNDS inflation-indexed securities issued by the U.S. Department of Treasury. Unlike traditional fixed income securities, the principal and interest payments of inflation-linked investments are adjusted periodically based on the inflation rate. The value of the Funds inflation-linked investments may be vulnerable to changes in expectations of inflation or interest rates and there is no guarantee that the Funds use of these instruments will be successful.  Foreign Investments Risk: The Funds investment exposure to foreign (which may include emerging market) issuers generally is subject to the risk that the value of securities issued by foreign issuers may be adversely affected by political, economic and social volatility, lack of transparency, or inadequate regulatory and accounting standards, inadequate exchange control regulations, foreign taxes, higher transaction and other costs, and delays in settlement. A change in the value of a foreign currency relative to the U.S. dollar will change the value of securities held by the Fund that are denominated in that foreign currency, including the value of any income distributions payable to the Fund as a holder of such securities. In addition, foreign company securities may be subject to less trading volume and liquidity, which may lead to greater price fluctuation. The Fund may invest in securities of companies that are organized and/or operated in foreign countries but which are denominated in U.S. dollars. Such investments are not included within the Funds definition of a foreign security even though they are economically tied to foreign countries. As a result, the percentage of the Funds portfolio that is exposed to foreign market risks may exceed the percentage of the Funds assets that the Fund defines as representing foreign securities. Emerging market securities generally are more volatile than other foreign securities, and are subject to greater liquidity, regulatory, and political risks.  Foreign Currency Risk: Investments in foreign currencies or securities denominated in foreign currencies are subject to the risk that those currencies will decline in value relative to the U.S. dollar, or in the case of hedged positions, that the U.S. dollar will decline relative to the currency being hedged. The Fund may engage in foreign currency transactions to attempt to protect the Fund from adverse currency movements. Such transactions include the risk that Lord Abbett will not accurately predict currency movements. As a result, the Fund may experience significant losses or see its return reduced. Also, it may be difficult or impractical to hedge currency risk in many emerging market countries.  Convertible Securities Risk: Convertible securities are subject to the risks affecting both equity and fixed income securities, including market, credit, liquidity, and interest rate risk. Convertible securities generally offer lower interest or dividend yields than non-convertible securities of similar quality and less potential for gains or capital appreciation in a rising stock market PROSPECTUS  THE FUNDS than equity securities. They tend to be more volatile than other fixed income securities, and the markets for convertible securities may be less liquid than markets for common stocks or bonds. A significant portion of convertible securities have below investment grade credit ratings and are subject to increased credit and liquidity risks. Synthetic convertible securities and convertible structured notes may present a greater degree of market risk, and may be more volatile, less liquid and more difficult to price accurately than less complex securities. These factors may cause the Fund to perform poorly compared to other funds, including funds that invest exclusively in fixed income securities.  Senior Loan Risk: The Funds investments in floating or adjustable rate senior loans are subject to increased credit and liquidity risks. The prices of senior loans also may be adversely affected by supply-demand imbalances caused by conditions within the senior loan market or in other markets that have an impact on the value of senior loans. The frequency and magnitude of such changes cannot be predicted. The Fund may invest primarily in senior loans that are rated below investment grade or, if unrated, deemed by Lord Abbett to be the equivalent of below investment grade securities. Below investment grade senior loans, as in the case of high-yield debt securities, or junk bonds, usually are more credit sensitive than interest rate sensitive, although the value of these instruments may be impacted by broader interest rate swings in the overall fixed income market.  Derivatives Risk: Derivatives are subject to certain risks, including the risk that the value of the derivative may not correlate with the value of the underlying security, rate, or index in the manner anticipated by portfolio management. Derivatives may be more sensitive to changes in economic or market conditions and may become illiquid. Derivatives are subject to leverage risk, which may increase the Funds volatility, and counterparty risk, which means that the counterparty may fail to perform its obligations under the derivative contract. Because derivatives may involve a small amount of cash relative to the total amount of the transaction (known as leverage), the magnitude of losses from derivatives may be greater than the amount originally invested by the Fund in the derivative instrument. The Funds use of leverage may make the Fund more volatile. The Fund will be required to identify and earmark permissible liquid assets to cover its obligations under these transactions. The Fund may have to liquidate positions before it is desirable to do so in order to fulfill its requirements to provide asset coverage for derivative transactions. The Funds use of derivatives may affect the amount, timing and character of distributions, and may cause the Fund to realize more short-term capital gain and ordinary income than if the Fund did not use derivatives. There is no assurance that the Fund will be able to employ its derivatives strategy PROSPECTUS  THE FUNDS successfully. Whether the Funds use of derivatives is successful will depend on, among other things, the Funds ability to correctly forecast market movements, company and industry valuation levels and trends, changes in foreign exchange rates, and other factors. If the Fund incorrectly forecasts these and other factors, the Funds performance could suffer. Although hedging may reduce or eliminate losses, it also may reduce or eliminate gains.  High Portfolio Turnover Risk: High portfolio turnover may result in increased brokerage fees or other transaction costs. These costs are not reflected in the Funds annual operating expenses or in the expense example, but they can reduce the Funds investment performance. If the Fund realizes capital gains when it sells investments, it generally must pay those gains to shareholders, resulting in higher taxes when Fund shares are held in a taxable account. The Financial Highlights table at the end of the prospectus shows the Funds portfolio turnover rate during the past fiscal periods. Inflation Focused Fund As with any investment in a mutual fund, investing in the Fund involves risk, including the risk that you may receive little or no return on your investment. When you redeem your shares, they may be worth more or less than what you paid for them, which means that you may lose a portion or all of the money you invested in the Fund. Before you invest in the Fund, you should carefully evaluate the risks in light of your investment goals. An investment in the Fund held for longer periods over full market cycles typically provides the most favorable results. The principal risks you assume when investing in the Fund are described below. The Fund attempts to manage these risks through continual portfolio review and analysis, but there can be no assurance or guarantee that these strategies will be successful in reducing risk.  Portfolio Management Risk: The strategies used and securities selected by the Funds portfolio management may fail to produce the intended result and the Fund may not achieve its objective. The securities selected for the Fund may not perform as well as other securities that were not selected for the Fund. As a result, the Fund may suffer losses or underperform other funds with the same investment objective or strategies, even in a rising market. The success of the Funds investment strategies will largely depend on the extent to which the Funds portfolio management correctly forecasts inflationary trends and expectations. To the extent that the Funds portfolio management incorrectly forecasts inflationary trends and expectations, the Fund may incur additional losses during non-inflationary periods or fail to achieve investment returns that exceed the rate of inflation during inflationary periods. PROSPECTUS  THE FUNDS  Market Risk: The market values of securities will fluctuate, sometimes sharply and unpredictably, based on overall economic conditions and other factors. Changes in the financial condition of a single issuer can impact a market as a whole. In addition, securities markets are highly dependent on technology and data transfer processes that are subject to imprecision, malfunction, and operational error. These and similar factors may adversely affect a single issuer, a group of issuers, or the market as a whole. Although prices of debt securities tend to rise and fall less dramatically than those of equity securities, they may be subject to periods of heightened volatility, for example, if interest rates rise or the U.S. Federal Reserve continues to curb its bond buying program. A slower-growth or recessionary economic environment could have an adverse effect on the prices of the various securities held by the Fund.  Fixed Income Securities Risk: The Fund is subject to the general risks and considerations associated with investing in debt securities, including the risk that issuers will fail to make timely payments of principal or interest. Typically, shorter-term bonds are less volatile than longer-term bonds; however, longer-term bonds typically offer higher yields and more stable interest income than shorter-term bonds. Fixed income securities are subject to risks including interest rate risk, credit risk, and liquidity risk, all of which are described more fully below.  Inflation-Linked Investments Risk: As inflation increases, the value of the Funds assets can decline as can the value of the Funds distributions. Although the Fund invests in Inflation-Linked Investments, the value of its securities may be vulnerable to changes in expectations of inflation or interest rates. Although Inflation-Linked Investments are expected to be protected from long-term inflationary trends, short-term increases in inflation may lead to a decline in value. If interest rates rise because of reasons other than inflation (for example, because of changes in currency exchange rates), investors in these securities may not be protected to the extent that the increase is not reflected in the securitys inflation measure. There is no guarantee that the Fund will generate returns that exceed the rate of inflation in the U.S. economy over time. There is no guarantee that the Funds use of Inflation-Linked Investments will be successful. Furthermore, during periods of deflation or periods when the actual rate of inflation is lower than anticipated, the Fund is likely to underperform funds that hold fixed income securities similar to those held by the Fund but do not hold Inflation-Linked Investments.  Derivatives Risk: The Fund may invest substantially in CPI swaps and other types of derivatives for speculative or hedging purposes. The risks associated with derivatives may be different from and greater than the risks associated with directly investing in securities and other investments. Derivatives are PROSPECTUS  THE FUNDS subject to risks such as counterparty risk, liquidity risk, leveraging risk, interest rate risk, market risk, and credit risk. Derivatives also involve the risk of mispricing or improper valuation and the risk that changes in the value of the derivative may not correlate perfectly with the value of the underlying asset, rate, or index. Whether the Funds use of derivatives is successful will depend on, among other things, the Funds ability to correctly forecast market movements, company and industry valuation levels and trends, changes in foreign exchange and interest rates, and other factors. If the Fund incorrectly forecasts these and other factors, the Funds performance could suffer. Loss may result, for example, from adverse market movements, a lack of correlation between changes in the value of these derivative instruments and the Funds assets being hedged, the potential illiquidity of the markets for derivative instruments, the risk that the counterparty to an OTC contract (such as a CPI swap) will fail to perform its obligations, or the risks arising from margin requirements and related leverage factors associated with such transactions.  Credit Risk: The value of a security may decline based on adverse conditions of the issuer, such as management performance, financial difficulties, or reduced demand for the goods and services provided by the issuer. As a result, the issuer of a debt security owned by the Fund may fail to make timely payments of principal or interest, or may default on such payments. If an issuer becomes less creditworthy, a debt security may decline in value, even when interest rates are falling. This risk is greatest for high yield debt securities, which have lower credit ratings. Corporate debt securities generally are subject to greater credit risk than U.S. government securities. Although certain U.S. government securities in which the Fund invests are guaranteed as to payments of interest and principal, their market prices are not guaranteed and will fluctuate in response to market movements.  High-Yield Securities Risk: The high-yield, lower-rated bonds in which the Fund invests involve greater risks than higher-rated bonds and are considered speculative with respect to the issuers continuing ability to make principal and interest payments. First, there is a greater risk that the bonds issuer will not make interest or principal payments when due. Some issuers may default as to principal and/or interest payments after the Fund purchases their securities. Second, the market for high-yield bonds generally is less liquid than the market for higher-rated securities. Third, during periods of uncertainty or market turmoil, prices of high yield bonds generally decline. These risks may result in losses to the Fund.  Counterparty Risk: A significant risk in two-party contracts such as CPI swaps is the creditworthiness of the counterparty because the integrity of the transaction depends on the willingness and ability of the counterparty to PROSPECTUS  THE FUNDS meet its contractual obligations. Accordingly, such transactions involve the risk that the Fund will be delayed in or prevented from obtaining payments owed to it.  Liquidity Risk: The Fund may be exposed to liquidity risk from its investments in CPI swaps and other derivatives, foreign securities, or securities with substantial market and credit risk, since these investments may be difficult to buy or sell. Illiquid securities may lower the Funds returns because the Fund may be unable to sell these securities at its desired time or price.  Interest Rate Risk: A rise in prevailing interest rates generally will cause the price of a fixed rate debt security to fall. Generally, the longer the maturity of a security or weighted average maturity of the Fund, the more sensitive its price is to a rise in interest rates. Typically, periods of volatility and rising interest rates may lead to increased redemptions and decreased liquidity in the fixed income markets, making it more difficult to sell fixed income holdings to satisfy redemptions.  Leverage Risk: Certain of the Funds transactions (including, among others, CPI swaps and other derivatives, reverse repurchase agreements, and the use of when-issued, delayed delivery or forward commitment transactions) may give rise to leverage risk. Leverage may increase volatility in the Fund by magnifying the effect of changes in the value of the Funds holdings. The use of leverage may cause investors in the Fund to lose more money in adverse environments than would have been the case in the absence of leverage. The Fund will be required to segregate permissible liquid assets to cover its obligations under these transactions and may have to liquidate positions before it is desirable to do so to fulfill its segregation requirements. By setting aside assets equal to only its net obligations under cash-settled swaps and futures, the Fund may employ leverage to a greater extent than if the Fund were required to segregate assets equal to the full notional value of such transactions. There is no assurance that the Fund will be able to employ leverage successfully.  Foreign Investments Risk: The Funds investment exposure to foreign (which may include emerging market) issuers generally is subject to the risk that the value of securities issued by foreign issuers may be adversely affected by political, economic and social volatility, lack of transparency, or inadequate regulatory and accounting standards, inadequate exchange control regulations, foreign taxes, higher transaction and other costs, and delays in settlement. These risks generally are greater for emerging market securities. A change in the value of a foreign currency relative to the U.S. dollar will change the value of securities held by the Fund that are denominated in that foreign currency, including the value of any income distributions payable to the Fund as a holder of such securities. In addition, foreign company PROSPECTUS  THE FUNDS securities may be subject to less trading volume and liquidity, which may lead to greater price fluctuation. The Fund may invest in securities of companies that are organized and/or operated in foreign countries but which are denominated in U.S. dollars. Such investments are not included within the Funds definition of a foreign security even though they are economically tied to foreign countries. As a result, the percentage of the Funds portfolio that is exposed to foreign market risks may exceed the percentage of the Funds assets that the Fund defines as representing foreign securities. Emerging market securities generally are more volatile than other foreign securities, and are subject to greater liquidity, regulatory, and political risks.  Foreign Currency Risk: Investments in foreign currencies or securities denominated in foreign currencies are subject to the risk that those currencies will decline in value relative to the U.S. dollar, or in the case of hedged positions, that the U.S. dollar will decline relative to the currency being hedged. The Fund may engage in foreign currency transactions to attempt to protect the Fund from adverse currency movements. Such transactions include the risk that Lord Abbett will not accurately predict currency movements. As a result, the Fund may experience significant losses or see its return reduced. Also, it may be difficult or impractical to hedge currency risk in many emerging market countries.  Government Securities Risk: The Fund invests in securities issued or guaranteed by the U.S. government or its agencies and instrumentalities (such as Ginnie Mae, Fannie Mae or Freddie Mac securities). Securities issued or guaranteed by Ginnie Mae, Fannie Mae or Freddie Mac are not issued directly by the U.S. government. Ginnie Mae is a wholly-owned U.S. corporation that is authorized to guarantee, with the full faith and credit of the U.S. government, the timely payment of principal and interest of its securities. By contrast, securities issued or guaranteed by U.S. government-related organizations such as Fannie Mae and Freddie Mac are not backed by the full faith and credit of the U.S. government. No assurance can be given that the U.S. government would provide financial support to its agencies and instrumentalities if not required to do so by law.  Mortgage-Related and Other Asset-Backed Securities Risk: The mortgage- and asset-backed securities in which the Fund invests may be particularly sensitive to changes in economic conditions, including delinquencies and/or defaults, and changes in prevailing interest rates. Like other debt securities, when interest rates rise, the value of mortgage- and other asset-backed securities generally will decline; however, when interest rates are declining, the value of mortgage-related securities with prepayment features may not increase as much as other fixed income securities. Alternatively, rising interest rates may cause prepayments to occur at a slower-than-expected rate, extending the duration of a security and typically reducing its value. Early PROSPECTUS  THE FUNDS repayment of principal on some mortgage-related securities may deprive the Fund of income payments above current market rates. The payment rate thus will affect the price and volatility of a mortgage-related security. The value of some mortgage-related and other asset-backed securities may fluctuate in response to the markets perception of the creditworthiness of the issuers. Additionally, although mortgages and mortgage-related securities generally are supported by some form of government or private guarantee and/or insurance, there is no assurance that private guarantors or insurers will meet their obligations.  Senior Loan Risk: The Funds investments in floating or adjustable rate senior loans are subject to increased credit and liquidity risks. The prices of senior loans also may be adversely affected by supply-demand imbalances caused by conditions within the senior loan market or in other markets that have an impact on the value of senior loans. The frequency and magnitude of such changes cannot be predicted. The senior loans in which the Fund may invest primarily are rated below investment grade or, if unrated, deemed by Lord Abbett to be the equivalent of below investment grade securities. Below investment grade senior loans, as in the case of high-yield debt securities, or junk bonds, usually are more credit sensitive than interest rate sensitive, although the value of these instruments may be impacted by broader interest rate swings in the overall fixed income market.  Convertible Securities Risk: Convertible securities are subject to the risks affecting both equity and fixed income securities, including market, credit, liquidity, and interest rate risk. Convertible securities generally offer lower interest or dividend yields than non-convertible securities of similar quality and less potential for gains or capital appreciation in a rising stock market than equity securities. They tend to be more volatile than other fixed income securities, and the markets for convertible securities may be less liquid than markets for common stocks or bonds. Synthetic convertible securities and convertible structured notes may present a greater degree of market risk, and may be more volatile, less liquid and more difficult to price accurately than less complex securities. These factors may cause the Fund to perform poorly compared to other funds, including funds that invest exclusively in fixed income securities.  Redemption Risk: The Fund may need to sell its holdings in order to meet shareholder redemption requests. The Fund could experience a loss when selling securities to meet redemption requests if the redemption requests are unusually large or frequent or occur in times of overall market turmoil or declining prices for the securities sold, or when the securities the Fund wishes to or is required to sell are illiquid. The Fund may be unable to sell these securities at its desired time or price. Illiquidity can be caused by a drop in overall market trading volume, an inability to find a ready buyer, or PROSPECTUS  THE FUNDS legal restrictions on the securities resale. Certain securities that were liquid when purchased may later become illiquid, particularly in times of overall economic distress.  Tax Treatment Limitations and Potential Changes in Tax Treatment: The Fund intends to continue to qualify as a regulated investment company under subchapter M of the Internal Revenue Code of 1986, as amended (the Internal Revenue Code). Under subchapter M, at least 90% of the Funds gross income for each taxable year must be qualifying income. Although the Fund believes that its investment strategies with respect to derivatives, including CPI swaps, will generate qualifying income under current U.S. federal income tax law, the Funds use of these instruments is accompanied by the risk that the U.S. Treasury Department would determine that such gain is non-qualifying income. The Funds intention to qualify for favorable tax treatment under the Internal Revenue Code may limit the Funds ability to invest in certain investments, especially commodity related investments, which may offer the potential to hedge against inflation. In addition, the Funds transactions in futures, swaps and other derivatives could also result in the Fund realizing more short-term capital gain and ordinary income (subject to ordinary tax rates) than otherwise would be the case if the Fund did not invest in such instruments. To the extent that the Fund invests in this manner, the realization of short-term gain and ordinary income may impact the amount, timing, and character of the Funds distributions to shareholders and the Funds after-tax returns.  High Portfolio Turnover Risk: High portfolio turnover may result in increased brokerage fees or other transaction costs. These costs are not reflected in the Funds annual operating expenses or in the expense example, but they can reduce the Funds investment performance. If the Fund realizes capital gains when it sells investments, it generally must pay those gains to shareholders, resulting in higher taxes when Fund shares are held in a taxable account. The Financial Highlights table at the end of the prospectus shows the Funds portfolio turnover rate during the past fiscal periods. Short Duration Income Fund As with any investment in a mutual fund, investing in the Fund involves risk, including the risk that you may receive little or no return on your investment. When you redeem your shares, they may be worth more or less than what you paid for them, which means that you may lose a portion or all of the money you invested in the Fund. Before you invest in the Fund, you should carefully evaluate the risks in light of your investment goals. An investment in the Fund held for longer periods over full market cycles typically provides the most favorable results. PROSPECTUS  THE FUNDS The principal risks you assume when investing in the Fund are described below. The Fund attempts to manage these risks through careful security selection, portfolio diversification, and continual portfolio review and analysis, but there can be no assurance or guarantee that these strategies will be successful in reducing risk. Please see the SAI for a further discussion of strategies employed by the Fund and the risks associated with an investment in the Fund.  Portfolio Management Risk: The strategies used and securities selected by the Funds portfolio management may fail to produce the intended result and the Fund may not achieve its objective. The securities selected for the Fund may not perform as well as other securities that were not selected for the Fund. As a result, the Fund may suffer losses or underperform other funds with the same investment objective or strategies, and may generate losses even in a rising market.  Market Risk: The market values of securities will fluctuate, sometimes sharply and unpredictably, based on overall economic conditions and other factors. Changes in the financial condition of a single issuer can impact a market as a whole. In addition, securities markets are highly dependent on technology and data transfer processes that are subject to imprecision, malfunction, and operational error. These and similar factors may adversely affect a single issuer, a group of issuers, or the market as a whole. Although prices of debt securities tend to rise and fall less dramatically than those of equity securities, they may be subject to periods of heightened volatility, for example, if interest rates rise or the U.S. Federal Reserve continues to curb its bond buying program. A slower-growth or recessionary economic environment could have an adverse effect on the prices of the various securities held by the Fund.  Fixed Income Securities Risk: The Fund is subject to the general risks and considerations associated with investing in debt securities, including the risk that issuers will fail to make timely payments of principal or interest. Typically, shorter-term bonds are less volatile than longer-term bonds; however, longer-term bonds typically offer higher yields and more stable interest income than shorter-term bonds. Fixed income securities are subject to risks including interest rate risk, credit risk, and liquidity risk, all of which are described more fully below.  Issuer or Credit Risk: The value of a security may decline based on adverse conditions of the issuer, such as management performance, financial difficulties, or reduced demand for the goods and services provided by the issuer. As a result, the issuer of a debt security owned by the Fund may fail to make timely payments of principal or interest, or may default on such payments. If an issuer becomes less creditworthy, a debt security may decline in value, even when interest rates are falling, potentially making the security less liquid. This risk is greatest for the Funds high yield debt securities, PROSPECTUS  THE FUNDS which have lower credit ratings. Corporate debt securities generally are subject to greater credit risk than U.S. Government securities. Although certain U.S. Government securities in which the Fund invests are guaranteed as to payments of interest and principal, their market prices are not guaranteed and will fluctuate in response to market movements.  High-Yield Securities Risk: The high-yield, lower-rated bonds in which the Fund invests involve greater risks than higher-rated bonds and are considered speculative with respect to the issuers continuing ability to make principal and interest payments. First, there is a greater risk that the bonds issuer will not make interest or principal payments when due. Some issuers may default as to principal and/or interest payments after the Fund purchases their securities. Second, the market for high-yield bonds generally is less liquid than the market for higher-rated securities. Third, during periods of uncertainty or market turmoil, prices of high yield bonds generally decline. These risks may result in losses to the Fund. The Fund typically invests a greater percentage of its assets in high-yield securities and lower rated commercial mortgage-backed securities than other funds that invest in short duration fixed income securities. To the extent that the Fund invests in this manner, it will be subject to a greater amount of credit risk, including the risk of default, as compared to other short-term bond funds.  Liquidity Risk: There may be few available buyers or sellers for a security, preventing the Fund from transacting in a timely manner or at an advantageous price, and subjecting the security to greater price fluctuations. These securities may be more difficult to sell, particularly in times of market turmoil, and may be more difficult to value. If the Fund is forced to sell an illiquid security to fund redemptions or other cash needs, the Fund may be forced to sell the security at a loss. These risks are greater for the Funds high-yield investments because the high-yield market generally is less liquid than the investment grade market.  Interest Rate Risk: A rise in prevailing interest rates generally will cause the price of a fixed rate debt security to fall. Generally, the longer the maturity of a security or weighted average maturity of the Fund, the more sensitive its price is to a rise in interest rates. Typically, periods of volatility and rising interest rates may lead to increased redemptions and decreased liquidity in the fixed income markets, making it more difficult to sell fixed income holdings to satisfy redemptions.  Government Securities Risk: The Fund invests in securities issued or guaranteed by the U.S. government or its agencies and instrumentalities (such as Ginnie Mae, Fannie Mae or Freddie Mac securities). Securities issued or guaranteed by Ginnie Mae, Fannie Mae or Freddie Mac are not issued directly by the U.S. government. Ginnie Mae is a wholly-owned U.S. corporation that is authorized to guarantee, with the full faith and credit of PROSPECTUS  THE FUNDS the U.S. government, the timely payment of principal and interest of its securities. By contrast, securities issued or guaranteed by U.S. government-related organizations such as Fannie Mae and Freddie Mac are not backed by the full faith and credit of the U.S. government. No assurance can be given that the U.S. government would provide financial support to its agencies and instrumentalities if not required to do so by law.  Mortgage-Related and Other Asset-Backed Securities Risk: The mortgage- and asset-backed securities in which the Fund invests may be particularly sensitive to changes in economic conditions, including delinquencies and/or defaults, and changes in prevailing interest rates. Like other debt securities, when interest rates rise, the value of mortgage- and other asset-backed securities generally will decline; however, when interest rates are declining, the value of mortgage-related securities with prepayment features may not increase as much as other fixed income securities. Alternatively, rising interest rates may cause prepayments to occur at a slower-than-expected rate, extending the duration of a security and typically reducing its value. Early repayment of principal on some mortgage-related securities may deprive the Fund of income payments above current market rates. The payment rate thus will affect the price and volatility of a mortgage- related security. The value of some mortgage-related and other asset-backed securities may fluctuate in response to the markets perception of the creditworthiness of the issuers. Additionally, although mortgages and mortgage-related securities generally are supported by some form of government or private guarantee and/or insurance, there is no assurance that private guarantors or insurers will meet their obligations.  Commercial Mortgage-Backed Securities (CMBS) Risk: CMBS include securities that reflect an interest in, and are secured by, mortgage loans on commercial real property. Many of the risks of investing in CMBS reflect the risks of investing in the real estate securing the underlying mortgage loans, which include the risks associated with the effects of local and other economic conditions on real estate markets, the ability of tenants to make loan payments, and the ability of a property to attract and retain tenants. CMBS depend on cash flows generated by underlying commercial real estate loans, receivables, and other assets, and can be significantly affected by changes in market and economic conditions, the availability of information regarding the underlying assets and their structures, and the creditworthiness of the borrowers or tenants. CMBS may be less liquid and exhibit greater price volatility than other types of mortgage- or asset-backed securities. CMBS issued by private issuers may offer higher yields than CMBS issued by government issuers, but also may be subject to greater volatility than CMBS issued by government issuers. In addition, the CMBS market in PROSPECTUS  THE FUNDS recent years has experienced substantially lower valuations and greatly reduced liquidity, and current economic and market conditions suggest that this trend for CMBS may continue.  Inflation-Linked Investments Risk: The Fund may invest in Treasury Inflation Protected Securities (TIPS), which are U.S. government bonds whose principal automatically is adjusted for inflation as measured by the Consumer Price Index for All Urban Consumers (CPI-U), and other inflation-indexed securities issued by the U.S. Department of Treasury. Unlike traditional fixed income securities, the principal and interest payments of inflation-linked investments are adjusted periodically based on the inflation rate. The value of the Funds inflation-linked investments may be vulnerable to changes in expectations of inflation or interest rates and there is no guarantee that the Funds use of these instruments will be successful.  Foreign Investments Risk: The Funds investment exposure to foreign (which may include emerging market) issuers generally is subject to the risk that the value of securities issued by foreign issuers may be adversely affected by political, economic and social volatility, lack of transparency, or inadequate regulatory and accounting standards, inadequate exchange control regulations, foreign taxes, higher transaction and other costs, and delays in settlement. A change in the value of a foreign currency relative to the U.S. dollar will change the value of securities held by the Fund that are denominated in that foreign currency, including the value of any income distributions payable to the Fund as a holder of such securities. In addition, foreign company securities may be subject to less trading volume and liquidity, which may lead to greater price fluctuation. The Fund may invest in securities of companies that are organized and/or operated in foreign countries but which are denominated in U.S. dollars. Such investments are not included within the Funds definition of a foreign security even though they are economically tied to foreign countries. As a result, the percentage of the Funds portfolio that is exposed to foreign market risks may exceed the percentage of the Funds assets that the Fund defines as representing foreign securities. Emerging market securities generally are more volatile than other foreign securities, and are subject to greater liquidity, regulatory, and political risks.  Foreign Currency Risk: Investments in foreign currencies or securities denominated in foreign currencies are subject to the risk that those currencies will decline in value relative to the U.S. dollar, or in the case of hedged positions, that the U.S. dollar will decline relative to the currency being hedged. The Fund may engage in foreign currency transactions to attempt to protect the Fund from adverse currency movements. Such transactions include the risk that Lord Abbett will not accurately predict currency PROSPECTUS  THE FUNDS movements. As a result, the Fund may experience significant losses or see its return reduced. Also, it may be difficult or impractical to hedge currency risk in many emerging market countries.  Convertible Securities Risk: Convertible securities are subject to the risks affecting both equity and fixed income securities, including market, credit, liquidity, and interest rate risk. Convertible securities generally offer lower interest or dividend yields than non-convertible securities of similar quality and less potential for gains or capital appreciation in a rising stock market than equity securities. They tend to be more volatile than other fixed income securities, and the markets for convertible securities may be less liquid than markets for common stocks or bonds. A significant portion of convertible securities have below investment grade credit ratings and all subject to increased credit and liquidity risks. Synthetic convertible securities and convertible structured notes may present a greater degree of market risk, and may be more volatile, less liquid and more difficult to price accurately than less complex securities. These factors may cause the Fund to perform poorly compared to other funds, including funds that invest exclusively in fixed income securities.  Senior Loan Risk: The Funds investments in floating or adjustable rate senior loans are subject to increased credit and liquidity risks. The prices of senior loans also may be adversely affected by supply-demand imbalances caused by conditions within the senior loan market or in other markets that have an impact on the value of senior loans. The frequency and magnitude of such changes cannot be predicted. The Fund may invest primarily in senior loans that are rated below investment grade or, if unrated, deemed by Lord Abbett to be the equivalent of below investment grade securities. Below investment grade senior loans, as in the case of high-yield debt securities, or junk bonds, usually are more credit sensitive than interest rate sensitive, although the value of these instruments may be impacted by broader interest rate swings in the overall fixed income market.  Derivatives Risk: Derivatives are subject to certain risks, including the risk that the value of the derivative may not correlate with the value of the underlying security, rate, or index in the manner anticipated by portfolio management. Derivatives may be more sensitive to changes in economic or market conditions and may become illiquid. Derivatives are subject to leverage risk, which may increase the Funds volatility, and counterparty risk, which means that the counterparty may fail to perform its obligations under the derivative contract. Because derivatives may involve a small amount of cash relative to the total amount of the transaction (known as leverage), the magnitude of losses from derivatives may be greater than the amount originally invested by the Fund in the derivative instrument. The Funds use of leverage may make the Fund PROSPECTUS  THE FUNDS more volatile. The Fund will be required to identify and earmark permissible liquid assets to cover its obligations under these transactions. The Fund may have to liquidate positions before it is desirable to do so in order to fulfill its requirements to provide asset coverage for derivative transactions. The Funds use of derivatives may affect the amount, timing and character of distributions, and may cause the Fund to realize more short-term capital gain and ordinary income than if the Fund did not use derivatives. There is no assurance that the Fund will be able to employ its derivatives strategy successfully. Whether the Funds use of derivatives is successful will depend on, among other things, the Funds ability to correctly forecast market movements, company and industry valuation levels and trends, changes in foreign exchange rates, and other factors. If the Fund incorrectly forecasts these and other factors, the Funds performance could suffer. Although hedging may reduce or eliminate losses, it also may reduce or eliminate gains.  High Portfolio Turnover Risk: High portfolio turnover may result in increased brokerage fees or other transaction costs. These costs are not reflected in the Funds annual operating expenses or in the expense example, but they can reduce the Funds investment performance. If the Fund realizes capital gains when it sells investments, it generally must pay those gains to shareholders, resulting in higher taxes when Fund shares are held in a taxable account. The Financial Highlights table at the end of the prospectus shows the Funds portfolio turnover rate during the past fiscal periods. Total Return Fund As with any investment in a mutual fund, investing in the Fund involves risk, including the risk that you may receive little or no return on your investment. When you redeem your shares, they may be worth more or less than what you paid for them, which means that you may lose a portion or all of the money you invested in the Fund. Before you invest in the Fund, you should carefully evaluate the risks in light of your investment goals. An investment in the Fund held for longer periods over full market cycles typically provides the most favorable results. The principal risks you assume when investing in the Fund are described below. The Fund attempts to manage these risks through careful security selection, portfolio diversification, and continual portfolio review and analysis, but there can be no assurance or guarantee that these strategies will be successful in reducing risk. Please see the SAI for a further discussion of strategies employed by the Fund and the risks associated with an investment in the Fund.  Portfolio Management Risk: The strategies used and securities selected by the Funds portfolio management may fail to produce the intended result and the Fund may not achieve its objective. The securities selected for the Fund may not perform as well as other securities that were not selected for the PROSPECTUS  THE FUNDS Fund. As a result, the Fund may suffer losses or underperform other funds with the same investment objective or strategies, and may generate losses even in a rising market.  Market Risk: The market values of securities will fluctuate, sometimes sharply and unpredictably, based on overall economic conditions and other factors. Changes in the financial condition of a single issuer can impact a market as a whole. In addition, securities markets are highly dependent on technology and data transfer processes that are subject to imprecision, malfunction, and operational error. These and similar factors may adversely affect a single issuer, a group of issuers, or the market as a whole. Although prices of debt securities tend to rise and fall less dramatically than those of equity securities, they may be subject to periods of heightened volatility, for example, if interest rates rise or the U.S. Federal Reserve continues to curb its bond buying program. A slower-growth or recessionary economic environment could have an adverse effect on the prices of the various securities held by the Fund.  Fixed Income Securities Risk: The Fund is subject to the general risks and considerations associated with investing in debt securities, including the risk that issuers will fail to make timely payments of principal or interest. Typically, shorter-term bonds are less volatile than longer-term bonds; however, longer-term bonds typically offer higher yields and more stable interest income than shorter-term bonds. Fixed income securities are subject to risks including interest rate risk, credit risk, and liquidity risk, all of which are described more fully below.  Issuer or Credit Risk: The value of a security may decline based on adverse conditions of the issuer, such as management performance, financial difficulties, or reduced demand for the goods and services provided by the issuer. As a result, the issuer of a debt security owned by the Fund may fail to make timely payments of principal or interest, or may default on such payments. If an issuer becomes less creditworthy, a debt security may decline in value, even when interest rates are falling. This risk is greatest for the Funds high yield debt securities, which have lower credit ratings. Corporate debt securities generally are subject to greater credit risk than U.S. Government securities. Although certain U.S. Government securities in which the Fund invests are guaranteed as to payments of interest and principal, their market prices are not guaranteed and will fluctuate in response to market movements.  High-Yield Securities Risk: The high-yield, lower-rated bonds in which the Fund invests involve greater risks than higher-rated bonds and are considered speculative with respect to the issuers continuing ability to make principal and interest payments. First, there is a greater risk that the bonds issuer will not make interest or principal payments when due. Some issuers may default PROSPECTUS  THE FUNDS as to principal and/or interest payments after the Fund purchases their securities. Second, the market for high-yield bonds generally is less liquid than the market for higher-rated securities. Third, during periods of uncertainty or market turmoil, prices of high yield bonds generally decline. These risks may result in losses to the Fund.  Liquidity Risk: There may be few available buyers or sellers for a security, preventing the Fund from transacting in a timely manner or at an advantageous price, and subjecting the security to greater price fluctuations.  Interest Rate Risk: A rise in prevailing interest rates generally will cause the price of a fixed rate debt security to fall. Generally, the longer the maturity of a security or weighted average maturity of the Fund, the more sensitive its price is to a rise in interest rates. Typically, periods of volatility and rising interest rates may lead to increased redemptions and decreased liquidity in the fixed income markets, making it more difficult to sell fixed income holdings to satisfy redemptions.  Government Securities Risk: The Fund invests in securities issued or guaranteed by the U.S. government or its agencies and instrumentalities (such as Ginnie Mae, Fannie Mae or Freddie Mac securities). Securities issued or guaranteed by Ginnie Mae, Fannie Mae or Freddie Mac are not issued directly by the U.S. government. Ginnie Mae is a wholly-owned U.S. corporation that is authorized to guarantee, with the full faith and credit of the U.S. government, the timely payment of principal and interest of its securities. By contrast, securities issued or guaranteed by U.S. government-related organizations such as Fannie Mae and Freddie Mac are not backed by the full faith and credit of the U.S. government. No assurance can be given that the U.S. government would provide financial support to its agencies and instrumentalities if not required to do so by law.  Mortgage-Related and Other Asset-Backed Securities Risk: The mortgage- and asset-backed securities in which the Fund invests may be particularly sensitive to changes in economic conditions, including delinquencies and/or defaults, and changes in prevailing interest rates. Like other debt securities, when interest rates rise, the value of mortgage- and other asset-backed securities generally will decline; however, when interest rates are declining, the value of mortgage-related securities with prepayment features may not increase as much as other fixed income securities. Alternatively, rising interest rates may cause prepayments to occur at a slower-than-expected rate, extending the duration of a security and typically reducing its value. Early repayment of principal on some mortgage-related securities may deprive the Fund of income payments above current market rates. The payment rate thus will affect the price and volatility of a mortgage- related security. The value of some mortgage-related and other asset-backed securities may fluctuate in response to the markets perception of the creditworthiness of the issuers. PROSPECTUS  THE FUNDS Additionally, although mortgages and mortgage-related securities generally are supported by some form of government or private guarantee and/or insurance, there is no assurance that private guarantors or insurers will meet their obligations.  Inflation-Linked Investments Risk: The Fund may invest in Treasury Inflation Protected Securities (TIPS), which are U.S. government bonds whose principal automatically is adjusted for inflation as measured by the Consumer Price Index for All Urban Consumers (CPI-U), and other inflation-indexed securities issued by the U.S. Department of Treasury. Unlike traditional fixed income securities, the principal and interest payments of inflation-linked investments are adjusted periodically based on the inflation rate. The value of the Funds inflation-linked investments may be vulnerable to changes in expectations of inflation or interest rates and there is no guarantee that the Funds use of these instruments will be successful.  Foreign Investments Risk: The Funds investment exposure to foreign (which may include emerging market) issuers generally is subject to the risk that the value of securities issued by foreign issuers may be adversely affected by political, economic and social volatility, lack of transparency, or inadequate regulatory and accounting standards, inadequate exchange control regulations, foreign taxes, higher transaction and other costs, and delays in settlement. A change in the value of a foreign currency relative to the U.S. dollar will change the value of securities held by the Fund that are denominated in that foreign currency, including the value of any income distributions payable to the Fund as a holder of such securities. In addition, foreign company securities may be subject to less trading volume and liquidity, which may lead to greater price fluctuation. The Fund may invest in securities of companies that are organized and/or operated in foreign countries but which are denominated in U.S. dollars. Such investments are not included within the Funds definition of a foreign security even though they are economically tied to foreign countries. As a result, the percentage of the Funds portfolio that is exposed to foreign market risks may exceed the percentage of the Funds assets that the Fund defines as representing foreign securities. Emerging market securities generally are more volatile than other foreign securities, and are subject to greater liquidity, regulatory, and political risks.  Foreign Currency Risk: Investments in foreign currencies or securities denominated in foreign currencies are subject to the risk that those currencies will decline in value relative to the U.S. dollar, or in the case of hedged positions, that the U.S. dollar will decline relative to the currency being hedged. The Fund may engage in foreign currency transactions to attempt to protect the Fund from adverse currency movements. Such transactions include the risk that Lord Abbett will not accurately predict currency PROSPECTUS  THE FUNDS movements. As a result, the Fund may experience significant losses or see its return reduced. Also, it may be difficult or impractical to hedge currency risk in many emerging market countries.  Senior Loan Risk: The Funds investments in floating or adjustable rate senior loans are subject to increased credit and liquidity risks. The prices of senior loans also may be adversely affected by supply-demand imbalances caused by conditions within the senior loan market or in other markets that have an impact on the value of senior loans. The frequency and magnitude of such changes cannot be predicted. The Fund may invest primarily in senior loans that are rated below investment grade or, if unrated, deemed by Lord Abbett to be the equivalent of below investment grade securities. Below investment grade senior loans, as in the case of high-yield debt securities, or junk bonds, usually are more credit sensitive than interest rate sensitive, although the value of these instruments may be impacted by broader interest rate swings in the overall fixed income market.  Derivatives Risk: Derivatives are subject to certain risks, including the risk that the value of the derivative may not correlate with the value of the underlying security, rate, or index in the manner anticipated by portfolio management. Derivatives may be more sensitive to changes in economic or market conditions and may become illiquid. Derivatives are subject to leverage risk, which may increase the Funds volatility, and counterparty risk, which means that the counterparty may fail to perform its obligations under the derivative contract. Because derivatives may involve a small amount of cash relative to the total amount of the transaction (known as leverage), the magnitude of losses from derivatives may be greater than the amount originally invested by the Fund in the derivative instrument. The Funds use of leverage may make the Fund more volatile. The Fund will be required to identify and earmark permissible liquid assets to cover its obligations under these transactions. The Fund may have to liquidate positions before it is desirable to do so in order to fulfill its requirements to provide asset coverage for derivative transactions. The Funds use of derivatives may affect the amount, timing and character of distributions, and may cause the Fund to realize more short-term capital gain and ordinary income than if the Fund did not use derivatives. There is no assurance that the Fund will be able to employ its derivatives strategy successfully. Whether the Funds use of derivatives is successful will depend on, among other things, the Funds ability to correctly forecast market movements, company and industry valuation levels and trends, changes in foreign exchange rates, and other factors. If the Fund incorrectly forecasts these and other factors, the Funds performance could suffer. Although hedging may reduce or eliminate losses, it also may reduce or eliminate gains. PROSPECTUS  THE FUNDS  High Portfolio Turnover Risk: High portfolio turnover may result in increased brokerage fees or other transaction costs. These costs are not reflected in the Funds annual operating expenses or in the expense example, but they can reduce the Funds investment performance. If the Fund realizes capital gains when it sells investments, it generally must pay those gains to shareholders, resulting in higher taxes when Fund shares are held in a taxable account. The Financial Highlights table at the end of the prospectus shows the Funds portfolio turnover rate during the past fiscal periods. DISCLOSURE OF PORTFOLIO HOLDINGS A description of the Funds policies and procedures regarding the disclosure of the Funds portfolio holdings is available in the SAI. Further information is available at www.lordabbett.com. MANAGEMENT AND ORGANIZATION OF THE FUNDS Board of Trustees. The Board oversees the management of the business and affairs of the Funds. The Board meets regularly to review the Funds portfolio investments, performance, expenses, and operations. The Board appoints officers who are responsible for the day-to-day operations of the Funds and who execute policies authorized by the Board. At least 75 percent of the Board members are independent of Lord Abbett. Investment Adviser. The Funds investment adviser is Lord Abbett, which is located at 90 Hudson Street, Jersey City, NJ 07302-3973. Founded in 1929, Lord Abbett manages one of the nations oldest mutual fund complexes and manages approximately $136.1 billion in assets across a full range of mutual funds, institutional accounts and separately managed accounts, including $1.4 billion for which Lord Abbett provides investment models to managed account sponsors as of January 31, 2014. Portfolio Managers. The Funds are managed by experienced portfolio managers responsible for investment decisions together with a team of investment professionals who provide issuer, industry, sector and macroeconomic research and analysis. The SAI contains additional information about portfolio manager compensation, other accounts managed, and ownership of Fund shares. Funds-of-Funds. Robert I. Gerber, Partner and Chief Investment Officer of Lord Abbett, heads each team and is primarily responsible for the day-to-day management of each Fund. Mr. Gerber joined Lord Abbett in 1997 and has been a member of the team of each of Multi-Asset Balanced Opportunity Fund, Multi- Asset Growth Fund, and Multi-Asset Income Fund since 2005 and a member of the team of Diversified Equity Strategy Fund since 2006. Mr. Gerber is supported by a team of investment professionals who provide asset allocation analysis and research. PROSPECTUS  THE FUNDS Convertible Fund. Alan R. Kurtz, Portfolio Manager, heads the team and is primarily responsible for the day-to-day management of the Fund. Mr. Kurtz joined Lord Abbett in 2000 and has been a member of the Funds team since 2003. Robert A. Lee, Partner and Director of Taxable Fixed Income, is a senior member of the team. Mr. Lee joined Lord Abbett in 1997 and has been a member of the team since 2013. Christopher J. Towle, Partner and Director, is a member of the team. Mr. Towle joined Lord Abbett in 1987 and has been a member of the team since the Funds 2003 inception. Core Fixed Income Fund, Income Fund, Short Duration Income Fund, and Total Return Fund. Robert A. Lee, Partner and Director, heads each Funds team. Mr. Lee joined Lord Abbett in 1997 and has been a member of each Funds team since 1998. Assisting Mr. Lee are Jerald M. Lanzotti, Partner and Portfolio Manager, Andrew H. OBrien, Partner and Portfolio Manager, and Kewjin Yuoh, Partner and Portfolio Manager. Messrs. Lanzotti and OBrien joined Lord Abbett in 1996 and 1998, respectively, and have been members of each Funds team since 2000 and 1998, respectively. Mr. Yuoh joined Lord Abbett in 2010 and has been a member of each Funds investment team since 2010. Mr. Yuoh was formerly a Senior Vice President-Director of Fundamental Research and Senior Portfolio Manager at Alliance Bernstein, LLP from 2003 to 2010. Messrs. Lee, Lanzotti, OBrien, and Yuoh are jointly and primarily responsible for the day-to-day management of each Fund. Floating Rate Fund. Jeffrey D. Lapin, Portfolio Manager, heads the team and is primarily responsible for the day-to-day management of the Fund. Mr. Lapin joined Lord Abbett in and has been a member of the team since 2012. Prior to that date, Mr. Lapin was a Managing Director at Post Advisory Group, an asset management firm specializing in high yield securities. Robert A. Lee, Partner and Director of Taxable Fixed Income, is a senior member of the team. Mr. Lee joined Lord Abbett in 1997 and has been a member of the team since 2013. Christopher J. Towle, Partner and Director, is a member of the team. Mr. Towle joined Lord Abbett in 1987 and has been a member of the team since 2007. High Yield Fund. Steven F. Rocco, Partner and Portfolio Manager, heads the team and is primarily responsible for the day-to-day management of the Fund. Mr. Rocco joined Lord Abbett in 2004 and has been a member of the team since 2010. Robert A. Lee, Partner and Director of Taxable Fixed Income, is a senior member of the team. Mr. Lee joined Lord Abbett in 1997 and has been a member of the team since 2013. Christopher J. Towle, Partner and Director, is a member of the team. Mr. Towle joined Lord Abbett in 1987 and has been a member of the team since 1998. Inflation Focused Fund. Robert A. Lee, Partner and Director, heads the team. Mr. Lee joined Lord Abbett in 1997 and has been a member of the team since 2011. Assisting Robert A. Lee is Jerald M. Lanzotti, Partner and Portfolio Manager, Andrew H. OBrien, Partner and Portfolio Manager, Kewjin Yuoh, PROSPECTUS  THE FUNDS Partner and Portfolio Manager, and Hyun Lee, Portfolio Manager. Messrs. Lanzotti and OBrien joined Lord Abbett in 1996 and 1998, respectively and have been members of the team since 2011. Mr. Yuoh joined Lord Abbett in 2010 and has been a member of the team since 2011. Mr. Yuoh was formerly a Senior Vice President-Director of Fundamental Research and Senior Portfolio Manager at Alliance Bernstein, LLP from 2003 to 2010. Hyun Lee joined Lord Abbett in 2001 and has been a member of Lord Abbetts taxable fixed income team for nearly 12 years and has been a been a member of the investment team since 2011. Messrs. Robert Lee, Lanzotti, OBrien, Yuoh, and Hyun Lee are jointly and primarily responsible for the day-to-day management of each Fund. Management Fee. Lord Abbett is entitled to a management fee based on each Funds average daily net assets. Each management fee is accrued daily and payable monthly. For each of the Fund-of-Funds the management fee is calculated at the annual rate of 0.10% on each of the Funds average daily net assets. For the fiscal year ended November 30, 2013, the effective annual rate of the fee paid to Lord Abbett, net of any applicable waivers or reimbursements, was 0.00% for Diversified Equity Strategy Fund and 0.06% for each of Multi-Asset Balanced Opportunity Fund, Multi-Asset Growth Fund, and Multi-Asset Income Fund. Lord Abbett is entitled to a management fee for Convertible Fund as calculated at the following annual rates: 0.70% on the first $1 billion of average daily net assets;0.60% on the next $1 billion of average daily net assets; and0.57% on the Funds average daily net assets over $2 billion. For the fiscal year ended November 30, 2013, the effective annual rate of the fee paid to Lord Abbett was 0.64% for Convertible Fund. Lord Abbett is entitled to a management fee for each of Core Fixed Income Fund and Total Return Fund as calculated at the following annual rates: 0.45% on the first $1 billion of average daily net assets;0.40% on the next $1 billion of average daily net assets; and0.35% on each Funds average daily net assets over $2 billion. For the fiscal year ended November 30, 2013, the effective annual rate of the fee paid to Lord Abbett was 0.44% for Core Fixed Income Fund. For the fiscal year ended November 30, 2013, the effective annual rate of the fee paid to Lord Abbett was 0.43% for Total Return Fund. Lord Abbett is entitled to a management fee for Floating Rate Fund as calculated at the following annual rates: PROSPECTUS  THE FUNDS 0.50% on the first $1 billion of average daily net assets; and0.45% on the Funds average daily net assets over $1 billion. For the fiscal year ended November 30, 2013, the effective annual rate of the fee paid to Lord Abbett was 0.46% for Floating Rate Fund. Lord Abbett is entitled to a management fee for High Yield Fund as calculated at the following annual rates: 0.60% on the first $1 billion of average daily net assets;0.55% on the next $1 billion of average daily net assets; and0.50% on each Funds average daily net assets over $2 billion. For the fiscal year ended November 30, 2013, the effective annual rate of the fee paid to Lord Abbett, net of any applicable waivers or reimbursements, was 0.56% for High Yield Fund. Lord Abbett is entitled to a management fee for Income Fund as calculated at the following annual rates: 0.50% on the first $3 billion of average daily net assets; and0.45% on the Funds average daily net assets over $3 billion. For the fiscal year ended November 30, 2013, the effective annual rate of the fee paid to Lord Abbett, net of any applicable waivers or reimbursements, was 0.40% for Income Fund. Lord Abbett is entitled to a management fee for Inflation Focused Fund as calculated at the following annual rates: 0.40% on the first $2 billion of average daily net assets;0.375% on the next $3 billion of average daily net assets; and0.35% on the Funds average daily nets assets over $5 billion. For the fiscal year ended November 30, 2013, the effective annual rate of the fee paid to Lord Abbett, net of any applicable waivers or reimbursements, was 0.37% for Inflation Focused Fund. Lord Abbett is entitled to a management fee for Short Duration Income Fund as calculated at the following annual rates: 0.35% on the first $1 billion of average daily net assets;0.30% on the next $1 billion of average daily net assets; and0.25% on the Funds average daily net assets over $2 billion. For the fiscal year ended November 30, 2013, the effective annual rate of the fee paid to Lord Abbett was 0.25% for Short Duration Income Fund. In addition, Lord Abbett provides certain administrative services to each Fund pursuant to an Administrative Services Agreement in return for a fee at an annual rate of 0.04% of each Funds average daily net assets, with the exception of PROSPECTUS  THE FUNDS Diversified Equity Strategy Fund, Multi-Asset Balanced Opportunity Fund, Multi-Asset Growth Fund, and Multi-Asset Income Fund, which pay no such fee. Each Fund pays all of its expenses not expressly assumed by Lord Abbett. Each year the Board considers whether to approve the continuation of the existing management and administrative services agreements between the Funds and Lord Abbett. A discussion regarding the basis for the Boards approval generally is available in the Funds semiannual report to shareholders for the six-month period ended May 31 st . PROSPECTUS  THE FUNDS As used in the remaining portion of this prospectus, the terms a Fund, each Fund, and the Fund refer to each Fund individually or the Funds collectively, as the context may require, unless reference to a specific Fund is provided. The Diversified Equity Strategy Fund, Multi-Asset Balanced Opportunity Fund, Multi-Asset Growth Fund, and Multi-Asset Income Fund sometimes are referred to as the Funds-of-Funds. In the case of the Funds-of-Funds, references to each Fund or the Funds are to all or certain of the underlying funds. CHOOSING A SHARE CLASS Each class of shares represents an investment in the same portfolio of securities, but each has different availability and eligibility criteria, sales charges, expenses, and dividends, allowing you to choose the available class that best meets your needs. You should read this section carefully to determine which class of shares is best for you and discuss your selection with your financial intermediary. Factors you should consider in choosing a class of shares include:  the amount you plan to invest;  the length of time you expect to hold your investment;  the total costs associated with your investment, including any sales charges that you pay when you buy or sell your Fund shares and expenses that are paid out of Fund assets over time;  whether you qualify for any reduction or waiver of sales charges;  whether you plan to take any distributions in the near future;  the availability of the share class;  the services that will be available to you depending on the share class you choose; and  the amount of compensation that your financial intermediary will receive depending on the share class you choose. If you plan to invest a large amount and your investment horizon is five years or more, Class A shares may be more advantageous than Class C shares. The higher ongoing annual expenses of Class C shares may cost you more over the long term than the front-end sales charge you would pay on larger purchases of ClassA shares. PROSPECTUS  THE FUNDS Retirement and Benefit Plans and Fee-Based Programs The availability of share classes and certain features of share classes may depend on the type of financial intermediary through which you invest, including retirement and benefit plans and fee-based programs. As used in this prospectus, the term retirement and benefit plans refers to qualified and non-qualified retirement plans, deferred compensation plans and other employer-sponsored retirement, savings or benefit plans, such as defined benefit plans, 401(k) plans, 457 plans, 403(b) plans, profit-sharing plans, and money purchase pension plans, but does not include IRAs, unless explicitly stated elsewhere in the prospectus. As used in this prospectus, the term fee-based programs refers to programs sponsored by financial intermediaries that provide fee-based investment advisory programs or services (including mutual fund wrap programs) or a bundled suite of services, such as brokerage, investment advice, research, and account management, for which the client pays a fee based on the total asset value of the clients account for all or a specified number of transactions, including mutual fund purchases, in the account during a certain period. Key Features of Share Classes. The following table compares key features of each share class. You should review the fee table and example at the front of this prospectus carefully before choosing your share class. As a general matter, share classes with relatively lower expenses tend to have relatively higher dividends. Your financial intermediary can help you decide which class meets your goals. Not all share classes may be available through your financial intermediary. Your financial intermediary may receive different compensation depending upon which class you choose. PROSPECTUS  THE FUNDS Class A Shares Availability Available through financial intermediaries to individual investors, certain retirement and benefit plans, and fee-based advisory programs Front-End Sales Charge(Diversified Equity Strategy Fund only) Up to 5.75%; reduced or waived for large purchases and certain investors; eliminated for purchases of $1 million or more Front-End Sales Charge(For each Fund other than Diversified Equity Strategy Fund) Up to 2.25%; reduced or waived for large purchases and certain investors; eliminated for purchases of $500,000 or more CDSC(Diversified Equity Strategy Fund only) 1.00% on redemptions made within one year following purchases of $1 million or more; waived under certain circumstances CDSC(For each Fund other than Diversified Equity Strategy Fund) 1.00% on redemptions made within one year following purchases of $500,000 or more; waived under certain circumstances Distribution and Service (12b-1) Fee (Funds-of-Funds only) 0.25% of the Funds average daily net assets, comprised of:Service Fee: 0.25%Distribution Fee: None Distribution and Service (12b-1) Fee (For each Fund other than the Funds- of-Funds) 0.20% of the Funds average daily net assets, comprised of:Service Fee: 0.15%Distribution Fee: 0.05% Conversion None Exchange Privilege Class A shares of most Lord Abbett Funds Class B Shares Availability Class B shares no longer are available for purchase by new or existing investors and only will be issued in connection with (i) an exchange of Class B shares from another Lord Abbett Fund or (ii) a reinvestment of a dividend and/or capital gain distribution. Front-End Sales Charge None CDSC Up to 5.00% on redemptions; reduced over time and eliminated after sixth anniversary of purchase; waived under certain circumstances Distribution and Service (12b-1) Fee 1.00% of the Funds average daily net assets, comprised of:Service Fee: 0.25%Distribution Fee: 0.75% Conversion Automatic conversion to Class A shares after approximately the eighth anniversary of purchase Exchange Privilege Class B shares of most Lord Abbett Funds PROSPECTUS  THE FUNDS Class C Shares Availability Available through financial intermediaries to individual investors and certain retirement and benefit plans; purchases generally must be under $500,000 Front-End Sales Charge None CDSC 1.00% on redemptions made before the first anniversary of purchase; waived under certain circumstances Distribution and Service (12b-1) Fee (Funds-of-Funds only) Up to 1.00% of the Funds average daily net assets, comprised of:Service Fee: 0.25%Distribution Fee: 0.75% Distribution and Service (12b-1) Fee (For each Fund other than the Funds- of-Funds) Each Fund is subject to Class C service and distribution fees at a blended rate calculated based on (i) a service fee of 0.25% and a distribution fee of 0.75% of the Funds average daily net assets attributable to shares held for less than one year and (ii) a service fee of 0.25% and a distribution fee of 0.55% of the Funds average daily net assets attributable to shares held for one year or more. All Class C shareholders of the Fund will bear service and distribution fees at the same rate. Conversion None Exchange Privilege Class C shares of most Lord Abbett Funds Class F Shares Availability Available only to eligible fee-based advisory programs and certain registered investment advisers Front-End Sales Charge None CDSC None Distribution and Service (12b-1) Fee 0.10% of the Funds average daily net assets, comprised of:Service Fee: NoneDistribution Fee: 0.10% Conversion None Exchange Privilege Class F shares of most Lord Abbett Funds Class I Shares Availability Available only to eligible investors Front-End Sales Charge None CDSC None Distribution and Service (12b-1) Fee None Conversion None Exchange Privilege Class I shares of most Lord Abbett Funds PROSPECTUS  THE FUNDS Class P Shares Availability Available on a limited basis through certain financial intermediaries and retirement and benefit plans Front-End Sales Charge None CDSC None Distribution and Service (12b-1) Fee 0.45% of the Funds average daily net assets, comprised of:Service Fee: 0.25%Distribution Fee: 0.20% Conversion None Exchange Privilege Class P shares of most Lord Abbett Funds Class R2 Shares Availability Available only to eligible retirement and benefit plans Front-End Sales Charge None CDSC None Distribution and Service (12b-1) Fee 0.60% of the Funds average daily net assets, comprised of:Service Fee: 0.25%Distribution Fee: 0.35% Conversion None Exchange Privilege Class R2 shares of most Lord Abbett Funds Class R3 Shares Availability Available only to eligible retirement and benefit plans Front-End Sales Charge None CDSC None Distribution and Service (12b-1) Fee 0.50% of the Funds average daily net assets, comprised of:Service Fee: 0.25%Distribution Fee: 0.25% Conversion None Exchange Privilege Class R3 shares of most Lord Abbett Funds (1) The 12b-1 plan provides that the maximum payments that may be authorized by the Board are: for Class A shares, 0.50%; for Class P shares, 0.75%; and for Class B, C, F, R2, and R3 shares, 1.00%. The rates shown in the table above are the 12b-1 rates currently authorized by the Board for each share class and may be changed only upon authorization of the Board. The 12b-1 plan does not permit any payments for Class I shares. (2) Ask your financial intermediary about the Lord Abbett Funds available for exchange. (3) Class B shares automatically will convert to Class A shares on the 25 th day of the month (or, if the 25 th is not a business day, the next business day thereafter) following the eighth anniversary of the day on which the purchase order was accepted. (4) Class P shares are closed to substantially all new investors. Investment Minimums. The minimum initial and additional amounts shown below vary depending on the class of shares you buy and the type of account. Certain financial intermediaries may impose different restrictions than those described below. Consult your financial intermediary for more information. Class B shares no longer are available for purchase by new or existing investors PROSPECTUS  THE FUNDS and only will be issued in connection with (i) an exchange of Class B shares from another Lord Abbett Fund or (ii) a reinvestment of a dividend and/or capital gain distribution. For Class I shares, the minimum investment shown below applies to certain types of institutional investors. Class P shares are closed to substantially all new investors. Investment Minimums  Initial/Additional Investments Class A and C F, P, R2, and R3 I General and IRAs without Invest-A-Matic Investments $1,500/No minimum N/A See below Invest-A-Matic Accounts $250/$50 N/A N/A IRAs, SIMPLE and SEP Accounts with Payroll Deductions No minimum N/A N/A Fee-Based Advisory Programs and Retirement and Benefit Plans No minimum No minimum No minimum Class I Share Minimum Investment. Unless otherwise provided, the minimum amount of an initial investment in Class I shares is $1 million. There is no minimum initial investment for (i) purchases through or by registered investment advisers, bank trust departments, and other financial intermediaries otherwise eligible to purchase Class I shares that charge a fee for services that include investment advisory or management services or (ii) purchases by retirement and benefit plans meeting the Class I eligibility requirements described below. These investment minimums may be suspended, changed, or withdrawn by Lord Abbett Distributor LLC, the Funds principal underwriter (Lord Abbett Distributor). Additional Information About the Availability of Share Classes Class B Shares. The Fund no longer offers Class B shares for new or additional investments. Existing shareholders of Class B shares may reinvest dividends into Class B shares and exchange their Class B shares for Class B shares of other Lord Abbett Funds as permitted by the current exchange privileges. The 12b-1 fee, CDSC, and conversion features will continue to apply to Class B shares held by shareholders. Any purchase request for Class B shares will be deemed to be a purchase request for Class A shares and will be subject to any applicable salescharge. Class C Shares. The Fund will not accept purchases of Class C shares of $500,000 or more, or in any amount that, when combined with the value of all shares of Eligible Funds (as defined below) under the terms of rights of accumulation, would result in the investor holding more than $500,000 of shares of Eligible Funds at the time of such purchase, unless an appropriate representative of the investors broker-dealer firm (or other financial intermediary, as applicable) provides written authorization for the transaction. PROSPECTUS  THE FUNDS Please contact Lord Abbett Distributor with any questions regarding eligibility to purchase Class C shares based on the prior written authorization from the investors broker-dealer firm or other financial intermediary. With respect to qualified retirement plans, the Fund will not reject a purchase of Class C shares by such a plan in the event that a purchase amount, when combined with the value of all shares of Eligible Funds under the terms of rights of accumulation, would result in the plan holding more than $500,000 of shares of Eligible Funds at the time of the purchase. Any subsequent purchase orders submitted by the plan, however, would be subject to the Class C share purchase limit policy described above. Such subsequent purchases would be considered purchase orders for Class R3 shares. Class F Shares. Class F shares generally are available to investors participating in fee-based advisory programs that have (or whose trading agents have) an agreement with Lord Abbett Distributor and to investors that are clients of certain registered investment advisers that have an agreement with Lord Abbett Distributor, if it so deems appropriate. Class I Shares . Class I shares are available for purchase by the following entities:  Institutional investors, including companies, foundations, endowments, trusts (other than individual or personal trusts established for estate or financial planning purposes), and other entities determined by Lord Abbett Distributor to be institutional investors, making an initial minimum investment of at least $1 million, provided that such purchases are not made by or on behalf of institutional investors that are participants in a fee-based program, as described below.  Registered investment advisers investing on behalf of their advisory clients, provided that in any event Class I shares are not available for purchase by or on behalf of:  Participants in fee-based investment advisory programs or services (including mutual fund wrap programs) or a bundled suite of services, such as brokerage, investment advice, research, and account management, sponsored by the financial intermediary for which the participant pays a fee based on the total asset value of the participants account for all or a specified number of transactions, including mutual fund purchases, in the account during a certain period; or  Clients of a registered investment adviser that also is a registered broker-dealer and where the firm has entered into any agreement or arrangement whereby Lord Abbett makes payments to the firm out of its own resources for various services, such as marketing support, training and education activities, and other services for which Lord Abbett may make such revenue sharing payments to the firm. PROSPECTUS  THE FUNDS  Bank trust departments and trust companies purchasing shares for their clients, provided that the bank or trust company (and its trading agent, if any) has entered into a special arrangement with the Fund and/or Lord Abbett Distributor specifically for such purchases.  Retirement and benefit plans investing directly or through an intermediary, provided that in the case of an intermediary, the intermediary has entered into a special arrangement with the Fund and/or Lord Abbett Distributor specifically for such purchases. Class I shares also are available for purchase by each registered investment company within the Lord Abbett Family of Funds that operates as a fund of funds and, at the discretion of Lord Abbett Distributor, other registered investment companies that are not affiliated with Lord Abbett and operate as funds of funds. Shareholders who do not meet the above criteria but currently hold Class I shares may continue to hold, purchase, exchange, and redeem Class I shares, provided that there has been no change in the account since purchasing Class I shares. Financial intermediaries should contact Lord Abbett Distributor to determine whether the financial intermediary may be eligible for such purchases. Class P Shares. Class P shares are closed to substantially all new investors. Existing shareholders holding Class P shares may continue to hold their ClassP shares and make additional purchases, redemptions, and exchanges. Class P shares also are available for orders made by or on behalf of a financial intermediary for clients participating in an IRA rollover program sponsored by the financial intermediary that operates the program in an omnibus recordkeeping environment and has entered into special arrangements with the Fund and/or Lord Abbett Distributor specifically for such orders. Class R2 and R3 (collectively referred to as Class R) Shares. Class R shares generally are available through:  employer-sponsored retirement and benefit plans where the employer, administrator, recordkeeper, sponsor, related person, financial intermediary, or other appropriate party has entered into an agreement with the Fund or Lord Abbett Distributor to make Class R shares available to plan participants; or  dealers that have entered into certain approved agreements with Lord Abbett Distributor. Class R shares also are available for orders made by or on behalf of a financial intermediary for clients participating in an IRA rollover program sponsored by the financial intermediary that operates the program in an omnibus recordkeeping environment and has entered into special arrangements with the Fund and/or Lord Abbett Distributor specifically for such orders. PROSPECTUS  THE FUNDS Class R shares generally are not available to retail non-retirement accounts, traditional and Roth IRAs, Coverdell Education Savings Accounts, SEPs, SARSEPs, SIMPLE IRAs, individual 403(b) plans, or 529 college savings plans. SALES CHARGES As an investor in the Fund, you may pay one of two types of sales charges: a front-end sales charge that is deducted from your investment when you buy Fund shares or a CDSC that applies when you sell Fund shares. Class A Share Front-End Sales Charge. Front-end sales charges are applied only to Class A shares. You buy Class A shares at the offering price, which is the net asset value (NAV) plus a sales charge. You pay a lower rate as the size of your investment increases to certain levels called breakpoints. You do not pay a sales charge on the Funds distributions or dividends you reinvest in additional Class A shares. The table below shows the rate of sales charge you pay (expressed as a percentage of the offering price and the net amount you invest), depending on the amount you purchase. Front-End Sales Charge  Class A Shares (Diversified Equity Strategy Fund Only) YourInvestment Front-End SalesCharge as a % ofOffering Price Front-End SalesCharge as a % of YourInvestment To ComputeOffering PriceDivide NAV by Maximum DealersConcession as a % ofOffering Price Less than $50,000 5.75% 6.10% .9425 5.00% $50,000 to $99,999 4.75% 4.99% .9525 4.00% $100,000 to $249,999 3.95% 4.11% .9605 3.25% $250,000 to $499,999 2.75% 2.83% .9725 2.25% $500,000 to $999,999 1.95% 1.99% .9805 1.75% $1,000,000 and over No Sales Charge No Sales Charge 1.0000   See Dealer Concessions on Class A Share Purchases Without a Front-End Sales Charge.
